





Exhibit 10.2






















SUPPLY AND OFFTAKE AGREEMENT
dated as of June 19, 2017
between
Macquarie Energy North America Trading Inc.
CALUMET SHREVEPORT FUELS, LLC
and
CALUMET SHREVEPORT LUBRICANTS & WAXES, LLC







--------------------------------------------------------------------------------






Article 1    DEFINITIONS AND
CONSTRUCTION.....................................................................2
Article 2    CONDITIONS TO
COMMENCEMENT...................................................................31
Article 3    TERM OF
AGREEMENT...........................................................................................37
Article 4    COMMENCEMENT DATE
TRANSFER..................................................................39
Article 5    PURCHASE AND SALE OF CRUDE
OIL.................................................................39
Article 6    PURCHASE PRICE FOR CRUDE
OIL......................................................................48
Article 7    TARGET INVENTORY LEVELS AND DIFFERENTIAL ADJUSTMENT..............49
Article 8    PURCHASE AND DELIVERY OF
PRODUCTS.......................................................54
Article 9
ANCILLARY COSTS; MONTH END INVENTORY; CERTAIN DISPOSITIONS; TANK MAINTENANCE;
CERTAIN REGULATORY MATTERS...........................59

Article 10    PAYMENT
PROVISIONS.........................................................................................64
Article 11    ELIGIBLE HYDROCARBON
INVENTORY............................................................69
Article 12    INDEPENDENT INSPECTORS; STANDARDS OF
MEASUREMENT..................69
Article 13    FINANCIAL AND OTHER INFORMATION; CREDIT
SUPPORT..........................70
Article 14    REFINERY TURNAROUND, MAINTENANCE AND
CLOSURE..........................73
Article
15    TAXES.......................................................................................................................76
Article
16    INSURANCE.............................................................................................................77
Article 17    FORCE
MAJEURE....................................................................................................79
Article 18    REPRESENTATIONS, WARRANTIES AND
COVENANTS...................................82
Article 19    DEFAULT AND
TERMINATION..............................................................................89
Article 20    SETTLEMENT AT
TERMINATION.........................................................................96
Article 21    INDEMNIFICATION;
EXPENSES.........................................................................101
Article 22    LIMITATION ON
DAMAGES.................................................................................103
Article 23    RECORDS AND INSPECTION
THEREOF.............................................................103
Article
24    CONFIDENTIALITY...............................................................................................104





--------------------------------------------------------------------------------





Article 25    GOVERNING
LAW.................................................................................................104
Article
26    ASSIGNMENT.........................................................................................................105
Article
27    NOTICES.................................................................................................................105
Article 28    NO WAIVER, CUMULATIVE
REMEDIES............................................................106
Article 29    NATURE OF THE TRANSACTION AND RELATIONSHIP OF
PARTIES............106
Article
30    MISCELLANEOUS.................................................................................................106


Schedules


Schedule
Description
Schedule 1.1 A


Specified Company Locations
 
 
Schedule 7.4
[Reserved]
 
 
Schedule A
Products and Product Specifications
 
 
Schedule B
Current Month Pricing Benchmarks
 
 
Schedule C
Monthly True-Up Amounts
 
 
Schedule D
Operational Volume Range
 
 
Schedule E
Included Tanks
 
 
Schedule F
Permitted Suppliers List
 
 
Schedule G
[Reserved]
 
 
Schedule H
Form of Inventory Reports
 
 
Schedule I
Initial Inventory Targets
 
 
Schedule J
Scheduling and Communications Protocol
 
 
Schedule K
[Reserved]
 
 
Schedule L
Existing Financing Agreements
 
 
Schedule M
Notices
 
 






--------------------------------------------------------------------------------





Schedule N
[Reserved]
 
 
Schedule O
[Reserved]
 
 
Schedule P
[Reserved]
 
 
Schedule Q
Form of Trade Sheet
 
 
Schedule R
Form of Step-Out Inventory Sales Agreement
 
 
Schedule S
Form of Refinery Production Volume Report
 
 
Schedule T
[Reserved]
 
 
Schedule U
Included Locations
 
 
Schedule V
[Reserved]
 
 
Schedule W
[Reserved]
 
 
Schedule X
[Reserved]
 
 
Schedule Y
[Reserved]
 
 
Schedule Z
Forecast of the Target Month End Crude Volume and Target Month End Product
Volume
 
 
Schedule AA
Monthly Crude Forecast
 
 
Schedule BB
Weekly Crude Projection
 
 
Schedule CC
Weekly Product Projection
 
 
Scheduled DD
Monthly Product Estimate






--------------------------------------------------------------------------------





SUPPLY AND OFFTAKE AGREEMENT
This Supply and Offtake Agreement (this “Agreement”) is made as of June 19, 2017
(the “Effective Date”), between Macquarie Energy North America Trading Inc.
(“Macquarie”), a Delaware corporation, located at 500 Dallas Street, Suite 3300
Houston, Texas 77002, Calumet Shreveport Lubricants & Waxes, LLC, a Delaware
limited liability company (“LW”) located at 2780 Waterfront Parkway Drive,
Indianapolis, Indiana 46214, and Calumet Shreveport Fuels, LLC, an Indiana
limited liability company (“Fuels”) located at 2780 Waterfront Parkway Drive,
Indianapolis, Indiana 46214 (each referred to individually as a “Party” or
collectively as the “Parties”).
RECITALS:
WHEREAS, LW owns and operates a crude oil refinery located in Shreveport,
Louisiana (the “Refinery”) for the processing and refining of Crude Oil (as
defined below) and other feedstocks and the recovery therefrom of refined
products;
WHEREAS, Fuels intends to (i) buy Crude Oil and fuel blendstocks initially for
use at the Refinery and resale to Macquarie, and (ii) sell to third parties
(including from time to time Affiliates of Fuels) all finished fuel Products
repurchased from Macquarie or from an SIP that purchased such Products from
Macquarie for on-sale to third parties;
WHEREAS, LW intends to (i) own all work in process and (ii) sell Products to
Macquarie, and thereafter repurchase Products from Macquarie or from an SIP that
purchased such Products from Macquarie for on-sale to third parties;
WHEREAS, Fuels and LW desire that Macquarie sell Crude Oil to LW for use at the
Refinery and for Macquarie to purchase all Products (as defined below) upon and
subject to the terms and conditions set forth below;
WHEREAS, it is contemplated that on the Commencement Date (as defined below),
Macquarie shall (a) purchase from LW all Crude Oil and Products then being held
by LW at the Included Locations (as defined below) and (b) provide certain other
financial accommodations to Fuels and LW based on Crude Oil and Products then
being held by Fuels and LW at Specified Company Locations (as defined below);
WHEREAS, it is contemplated that during the Term of this Agreement, that (i)
Macquarie will have title and risk of loss of Crude Oil and Products while they
are located in Crude Storage Tanks and Included Product Locations, respectively,
and (ii) Fuels or LW, as applicable, will have title and risk of loss of Crude
Oil and Products while they are not in Crude Storage Tanks or Included Product
Locations;
WHEREAS, the Parent (as defined below), Fuels and LW desire to use the proceeds
from sales by Fuels and LW from time to time under this Agreement as a source of
liquidity for the Crude Oil and Products of Fuels and LW, and to replace in part
the financing provided to Fuels and LW under the Existing Credit Agreement (as
defined below);





--------------------------------------------------------------------------------





WHEREAS, the Parties have agreed that, for the Term of this Agreement, Fuels and
LW shall provide professional consulting, liaison, and other related services to
assist Macquarie in the marketing and sale of the refined products acquired by
Macquarie hereunder in accordance with the terms and conditions of the Marketing
and Sales Agreement (as defined below);
WHEREAS, it is contemplated that upon the termination of this Agreement,
Macquarie shall transfer to Fuels and LW, through novations or reassignments,
various contractual rights pursuant to the termination provisions provided
herein, and is expected (but is not required) to sell to LW all of Macquarie’s
Crude Oil and Products in accordance with the Step-Out Inventory Sales Agreement
(as defined below);
WHEREAS, (i) for Products consisting of finished fuels (other than jet fuel),
lubricants and waxes, Macquarie intends (but is not required) to sell such
Products from time to time to the SIP, and the SIP intends (but is not required)
to sell such Products to Fuels or LW, as applicable, for on-sale in turn by
Fuels or LW to other non-affiliated Persons, and the SIP will pay Macquarie on
extended terms and Fuels or LW will pay on standard terms (two days after title
transfer) to the SIP, and (ii) for Products consisting of jet fuel and certain
intermediate products, Macquarie will sell such Products to Fuels or LW, as
applicable, for on-sale thereby to other non-affiliated Persons;
WHEREAS, in a closeout and liquidation scenario, (i) the SIP has provided a
liquidity put option to Macquarie for all inventory of Products that Macquarie
owns pursuant hereto; (ii) the SIP would be granted rights to storage tanks and
other facilities necessary to effect an orderly liquidation; and (iii) the SIP
has been granted the right to make orderly Product withdrawals of such Products
from the storage tanks over a period of time, thereby attempting to mitigate
distress pricing; and
WHEREAS, the SIP has been granted certain other rights under the Storage
Facilities Agreement to effectuate its purchase of Products from Macquarie and
its re-sale of such Products to Fuels;
WHEREAS, the Parent (as defined below) and the other Guarantors (as defined
below) shall derive substantial benefit from the transactions contemplated
hereby and by the other Transaction Documents, and agree to guarantee all
obligations of Fuels and LW hereunder and under the other Transaction Documents
pursuant to the Guaranty;
NOW, THEREFORE, in consideration of the premises and respective promises,
conditions, terms and agreements contained herein, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties do agree as follows:
ARTICLE 1
DEFINITIONS AND CONSTRUCTION
1.1Definitions.
For purposes of this Agreement, including the foregoing recitals, the following
terms shall have the meanings indicated below:





--------------------------------------------------------------------------------





“Acknowledgement Agreement” means the Acknowledgement Agreement dated as of the
date hereof among Fuels, LW, Macquarie and the Administrative Agent under the
Existing Credit Agreement pursuant to which the parties thereto acknowledge the
terms hereof and related matters.
“Additional Financing Agreement” has the meaning specified in Section 18.2(l).
“Additional Product Transaction” has the meaning specified in the Marketing and
Sales Agreement.
“Affected Obligations” has the meaning specified in Section 17.3.
“Affected Party” has the meaning specified in Section 17.1.
“Affiliate” means, in relation to any Person, any entity controlled, directly or
indirectly, by such Person, any entity that controls, directly or indirectly,
such Person, or any entity directly or indirectly under common control with such
Person. For this purpose, “control” of any entity or Person means ownership of a
majority of the issued shares or voting power or control in fact of the entity
or Person.
“Aggregate Crude Sale Receipt” means the sum of the actual aggregate purchase
value paid to Macquarie for all quantities of Crude Oil that Macquarie delivered
during such period under Counterparty Crude Sales with third parties.
“Aggregate Monthly Product Sales Fee” has the meaning specified in Section 8.12.
“Aggregate Product Purchase Proceeds” means for any Product Group and relevant
period, the sum of the actual aggregate purchase value paid by Macquarie for all
quantities of such Product Group that Macquarie purchased during such period
under Included Product Purchase Transactions with Product Supplier.
“Aggregate Product Sale Receipt” means for any Product Group and relevant
period, the sum of the actual aggregate purchase values paid to Macquarie for
all quantities of such Product Group that Macquarie delivered during such period
under Included Sales Transactions with Customers.
“Aggregate Third Party Crude Sale Receipt” means the sum of the actual aggregate
purchase price paid to Macquarie for all quantities of Crude Oil that Macquarie
delivered during such period at the Crude Delivery Point to a third party at the
direction of Fuels or LW.
“Agreement” has the meaning specified in the introductory paragraph of this
Agreement.
“Ancillary Contract” has the meaning specified in Section 20.1(c).
“Ancillary Costs” means, to the extent reasonably demonstrated by Macquarie by
trade ticket, invoice or other supporting documentation, all freight, pipeline,
transportation, storage, tariffs and other out of pocket costs and expenses
incurred as a result of the purchase, movement and storage of Crude Oil or
Products undertaken in connection with or required for purposes of this





--------------------------------------------------------------------------------





Agreement (whether or not arising under Macquarie Crude Procurement Contracts
and regardless of the point at which or terms upon which delivery is made under
any such Macquarie Crude Procurement Contract), including, fees and expenses,
broker’s and agent’s fees, pipeline transportation costs, pipeline transfer and
pumpover fees, pipeline throughput and scheduling charges (including any fees
and charges resulting from changes in nominations undertaken to satisfy delivery
requirements under this Agreement), pipeline and other common carrier tariffs,
blending, tankage, linefill and throughput charges, pipeline demurrage,
superfund and other comparable fees, processing fees (including fees for water
or sediment removal or feedstock decontamination), merchandise processing costs
and fees, any charges imposed by any Governmental Authority, user fees, fees and
costs for any credit support provided to any third party with respect to any
transactions contemplated by this Agreement and any pipeline compensation or
reimbursement payments that are not timely paid by the pipeline to Macquarie.
Ancillary Costs will also include, without duplication, out of pocket expenses
associated with the cost of operation of transportation, storage or other
facilities assigned hereunder to Macquarie by Fuels or LW, third-party out of
pocket legal fees, tax advisory fees, and out of pocket expenses incurred in
connection with any of the Transaction Documents. Notwithstanding the foregoing,
the following shall not be considered Ancillary Costs: (i) Macquarie’s hedging
costs in connection with this Agreement or the transactions contemplated hereby
(but such exclusion shall not (A) change or be deemed to change the manner in
which Related Hedges are addressed under Articles 19 and 20 below, or (B)
include the Transaction Costs, the $0.02 cost included in the calculation of
Monthly Roll Differential as set forth in the Fee Letter, or any other mutually
agreed cost applicable to any Term Roll entered into under the Fee Letter, it
being the Parties’ intention to include the items listed in this clause (B) as
Ancillary Costs), (ii) any costs for which Macquarie has otherwise been
compensated under this Agreement and the Transaction Documents by the inclusion
of the full amount thereof in any other payment made hereunder, including
pursuant to any true-up, adjustment, or netting mechanism provided for
thereunder, or (iii) any costs which Macquarie has agreed, in accordance with
the express terms hereof, shall be solely for Macquarie’s own account. In no
event shall “Ancillary Costs” include (i) any costs or expenses that are not
paid or payable out of pocket by Macquarie, (ii) any overhead allocations or
other internal costs, and (iii) any taxes.
“Applicable Law” means (i) any law, statute, regulation, code, ordinance,
license, decision, order, writ, injunction, decision, directive, judgment,
policy, decree and any judicial or administrative interpretations thereof, (ii)
any agreement, concession or arrangement with any Governmental Authority and
(iii) any license, permit or compliance requirement, including Environmental
Law, in each case as may be applicable to either Party or the subject matter of
this Agreement.
“Arrangement Fee” has the meaning assigned to such term in the Fee Letter.
“Available Deferred Payment Amount" means on any given day the balance of the
Deferred Payment Amount that has not been used to defer Company Interim Tank
Crude Payments.  
“Bailee Letter” means (i) the Enterprise Bailee Letter or (ii) any other bailee
letter or lien acknowledgment letter in respect of one or more Specified Company
Locations from Macquarie that is acknowledged and accepted by Fuels, LW and an
applicable third party from time to time.





--------------------------------------------------------------------------------





“Bank Holiday” means any day (other than a Saturday or Sunday) on which banks
are authorized or required to close in the State of New York.
“Bankrupt” means a Person that (i) is dissolved, other than pursuant to a
consolidation, amalgamation or merger, (ii) becomes insolvent or is unable to
pay its debts or fails or admits in writing its inability generally to pay its
debts as they become due, (iii) makes a general assignment, arrangement or
composition with or for the benefit of its creditors as a group, (iv) institutes
a proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, or a petition is presented for its winding-up or liquidation, (v) has a
resolution passed for its winding-up or liquidation, other than pursuant to a
consolidation, amalgamation or merger, (vi) seeks or becomes subject to the
appointment of an administrator, provisional liquidator, conservator, receiver,
trustee, custodian or other similar official for all or substantially all of its
assets, (vii) has a secured party take possession of all or substantially all of
its assets, or has a distress, execution, attachment, sequestration or other
legal process levied, enforced or sued on or against all or substantially all of
its assets, (viii) files an answer or other pleading admitting or failing to
contest the allegations of a petition filed against it in any proceeding of the
foregoing nature, (ix) has instituted against it a proceeding seeking a judgment
of insolvency or bankruptcy under any bankruptcy or insolvency law or other
similar law affecting creditors’ rights and such proceeding is not dismissed
within sixty (60) days or (x) takes any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the foregoing events.
“Bankruptcy Code” means chapter 11 of Title 11, U.S. Code.
“Bankruptcy Law” means the Bankruptcy Code, as amended from time to time, or any
similar federal or state law for the relief of debtors.
“Barrel” means forty-two (42) net U.S. gallons, measured at 60° F.
“Base Agreements” means (a) any agreements hereafter entered into between Fuels
or LW and a third party pursuant to which Fuels or LW acquires any rights to use
Crude Storage Tanks, Included Crude Pipelines, Included Product Pipelines, the
Included Product Tanks or Specified Company Locations, and (b) any agreement
entered into by Fuels or LW with any of its Affiliates, excluding The Heritage
Group, relating to the Refinery, including any related agreements related to
Crude Oil and Products in connection with the Refinery.
“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” shall be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition. The terms
“Beneficially Owns” and “Beneficially Owned” have correlative meanings.
“Best Available Inventory Data” means daily inventory reports produced by Fuels,
LW or third parties in respect of the Crude Storage Tanks, Included Product
Tanks, Included Crude





--------------------------------------------------------------------------------





Pipelines, Included Product Pipelines and Specified Company Locations, in the
form specified in Schedule H.
“Board of Directors” means: (1) with respect to a corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board; (2) with respect to a partnership, the board of directors
or board of managers of the general partner of the partnership or, if such
general partner is itself a limited partnership, then the board of directors or
board of managers of its general partner; (3) with respect to a limited
liability company, the board of managers or directors, the managing member or
members or any controlling committee of managing members thereof; and (4) with
respect to any other Person, the board or committee of such Person serving a
similar function.
“Brown Station Location” means those certain locations identified and set forth
in item A.2.(A) and (B) under the Company Owned Locations section on Schedule
1.1(A) of this Agreement regarding the Brown Station Tanks and that certain
pipeline owned by LW and connecting the Brown Station Tanks to the Refinery.
“Brown Station Tanks” means storage tanks located at Brown Station, Louisiana,
which are owned by LW and which sit on land leased by Fuels.
“Business Day” means any day that is not a Saturday, Sunday, or Bank Holiday.
“Calumet Finance” means Calumet Finance Corp., a Delaware corporation.
“Calumet Lubricants” means Calumet Lubricants Co., Limited Partnership, a
limited partnership organized under the laws of the State of Indiana.
“Capital Stock” means: (1) in the case of a corporation, corporate stock; (2) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock; (3) in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests; and
(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.
“Change of Control” means the occurrence of any of the following:
(a)    the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
(including Capital Stock of the Restricted Subsidiaries) of the Parent and its
Restricted Subsidiaries taken as a whole, to any “person” (as that term is used
in Section 13(d)(3) of the Exchange Act) ;
(b)    the adoption of a plan relating to the liquidation or dissolution of
Fuels, LW or the General Partner, or removal of the General Partner by the
limited partners of the Parent;
(c)    the consummation of any transaction (including, without limitation, any





--------------------------------------------------------------------------------





merger or consolidation), in one or a series of related transactions, the result
of which is that any “person” (as that term is used in Section 13(d)(3) of the
Exchange Act), excluding the Qualifying Owners, becomes the Beneficial Owner,
directly or indirectly, of more than 50% of the Voting Stock of either the
General Partner or of Fuels or LW, measured by voting power rather than number
of shares, units or the like;
(d)    the first day on which a majority of the members of the Board of
Directors of the General Partner are not Continuing Directors;
(e)    the Parent at any time (i) ceases to own, directly or indirectly, 100% of
the Equity Interests of Fuels and LW, or (ii) the Refinery is sold (with
immaterial exclusions) to a Person that is not an Affiliate of Parent (except in
the case of a Specified Event as to which Fuels and LW have exercised its early
termination right under Section 3.3); or
(f)    The occurrence of a “Change of Control” or “Change in Control” event
(howsoever defined or referred to) under any outstanding Financing Agreement.
Notwithstanding the preceding, a conversion of the Parent or any of its
Restricted Subsidiaries (including Fuels and LW) from a limited partnership,
corporation, limited liability company or other form of entity to a limited
liability company, corporation, limited partnership or other form of entity or
an exchange of all of the outstanding Equity Interests in one form of entity for
Equity Interests in another form of entity shall not constitute a Change of
Control, so long as following such conversion or exchange the “persons” (as that
term is used in Section 13(d)(3) of the Exchange Act) who Beneficially Owned the
Capital Stock of the Parent immediately prior to such transactions continue to
Beneficially Own in the aggregate more than 50% of the Voting Stock of such
entity, or continue to Beneficially Own sufficient Equity Interests in such
entity to elect a majority of its directors, managers, trustees or other persons
serving in a similar capacity for such entity or its general partner, as
applicable, and, in either case no “person,” other than a Qualifying Owner,
Beneficially Owns more than 50% of the Voting Stock of such entity or its
general partner, as applicable.
“Code” means the Internal Revenue Code of 1986, as amended.
“Colorado City Line Fill Location” means that certain location identified and
set forth in item B.(2) under the Third Party Locations section on Schedule
1.1(A) of this Agreement.
“Colorado City Tariff” means that certain tariff, R.C.T. No. 49, Applying on
Intrastate Transportation of Crude Petroleum from Points in Texas to Points in
Texas, naming WTG (operated by Sunoco Pipeline L.P.), issued June 14, 2011,
dated effective July 1, 2011 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time).
“Commencement Date” has the meaning specified in Section 2.3(a).
“Commencement Date Crude Oil Volumes” means the total quantity of Crude Oil in
the Crude Storage Tanks purchased by Macquarie on the Commencement Date,
pursuant to the Inventory Sales Agreement.





--------------------------------------------------------------------------------





“Commencement Date Products Volumes” means the total quantities of the Products
in the Included Product Locations purchased by Macquarie on the Commencement
Date, pursuant to the Inventory Sales Agreement.
“Commencement Date Purchase Value” means, with respect to the Commencement Date
Volumes, initially the Estimated Commencement Date Value until the Definitive
Commencement Date Value has been determined and thereafter the Definitive
Commencement Date Value.
“Commencement Date Volumes” means, collectively, the Commencement Date Crude Oil
Volumes and the Commencement Date Products Volumes.
“Company Agreement” means agreements (whether one or more), between Fuels and/or
LW and another Person pursuant to which Fuels and/or LW agrees to sell to any
such Person one or more Products.
“Company Crude Inventory” means, as of any day, Eligible Hydrocarbon Inventory
consisting of Crude Oil that is then held at a Specified Company Location.
“Company Crude Inventory Value” means the amount determined with respect to the
Company Crude Inventory as provided in the Fee Letter.
“Company Deferred Deficit” means the dollar amount by which the Company Interim
Tank Crude Payments that LW or Fuels has not yet paid exceeds the Available
Deferred Payment Amount.
“Company Early Termination Date” has the meaning specified in Section 3.2(b).
“Company Interim Procurement Contract Crude Payment” has the meaning set forth
in Section 10.1(b)(i)(A).
“Company Interim Product Payment” has the meaning set forth in Section
10.1(b)(ii).
“Company Interim Tank Crude Payment” has the meaning set forth in Section
10.1(b)(i)(B).
“Company Owned Location” means a Specified Company Location that is owned and
operated by Fuels, LW or any of their respective Affiliates.
“Company Product Inventory” means, as of any day, Eligible Hydrocarbon Inventory
consisting of Products that are then held at a Specified Company Location.
“Company Product Inventory Value” means the amount determined with respect to
the Company Product Inventory as provided in the Fee Letter.
“Company Purchase Agreement” has the meaning specified in the Marketing and
Sales Agreement.
“Company Sourcing Transaction” has the meaning specified in Section 18.2(h).





--------------------------------------------------------------------------------





“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of the General Partner who: (1) was a member of such Board of
Directors on March 31, 2017; or (2) was nominated for election or elected to
such Board of Directors with the approval of a majority of the Continuing
Directors who were members of such Board of Directors at the time of such
nomination or election.
“Contract Nominations” has the meaning specified in Section 5.3(b).
“Costs” has the meaning set forth in the definition of “Liabilities”.
“Counterparty Crude Sales” means all sales of Barrels of Crude Oil during any
month under Macquarie Crude Procurement Contracts made by Macquarie to a
counterparty other than Fuels or LW under this Agreement.  
“Counterparty Crude Sales Fee” means, with respect to any month, the sum of all
Crude Sales Fees relating to all Counterparty Crude Sales.
“Credit Agreement Documents” means the Existing Credit Agreement and the Credit
Documents (as defined in the Existing Credit Agreement as amended from time to
time in accordance with the Hedge Intercreditor Agreement) and each of the other
agreements, documents and instruments providing for or evidencing any other
Credit Agreement Obligations, and any other document or instrument executed or
delivered at any time in connection therewith, including any intercreditor or
joinder agreement among holders of Credit Agreement Obligations, to the extent
such are effective at the relevant time, as each may be amended or modified from
time to time in accordance with the Hedge Intercreditor Agreement.
“Credit Agreement Obligations” means all Obligations (as defined in the Existing
Credit Agreement).
“Credit Support” means “Collateral” as defined in the Pledge and Security
Agreement.
“Creditor Acknowledgment” means, (a) with respect to the Existing Credit
Agreement and any Financing Agreement which constitutes a replacement or
refinancing thereof, the Acknowledgement Agreement, and (b) with respect to any
Financing Agreement, other than an indenture governing one or more series of
publicly traded notes, an acknowledgment agreement, recognition agreement or
other form of intercreditor agreement, in form and substance satisfactory to
Macquarie, pursuant to which the creditors under such Financing Agreement (or
their agent or trustee, as the case may be) (i) acknowledge and recognize
Macquarie’s ownership of all Crude Oil and Products held at Included Locations
and Macquarie’s perfected first priority Lien on all Crude Oil and Products held
at Specified Company Locations, (ii) agree that they hold no lien against or
other claim to any of such Crude Oil and Products and, to the extent necessary,
confirming their release of any liens that such creditors may have had on such
Crude Oil and Products, (iii) agree not to interfere with Macquarie’s exercise
of its rights (whether as owner or lienholder) with respect thereto, (iv) agree
to take such further actions as Macquarie may reasonably request to implement
the intent of the foregoing, including (without limitation) filing amendments or
termination of UCC financing statements and (v) agree that they shall permit and
not interfere with the removal by





--------------------------------------------------------------------------------





Macquarie of its Crude Oil and Products held at Included Locations upon the
occurrence and during the continuance of an Event of Default hereunder or
otherwise.
“Crude Delivery Point” means the outlet flange of the Crude Storage Tanks.
“Crude Intake Point” means the inlet flange of the Crude Storage Tanks.
“Crude Oil” means crude oil of any type or grade, excluding any Sludge.
“Crude Oil or Product Differential” means any Differential applicable to a
Current Month Pricing Benchmark as shall be set forth on Schedule B and as may
be adjusted from time to time pursuant to Section 7.4.
“Crude Sales Fee” means, for any month, the number of Barrels sold by Macquarie
in connection with any Counterparty Crude Sale multiplied by the Crude Sales Fee
Rate for such Counterparty Crude Sale.
“Crude Sales Fee Rate” means, with respect to any Counterparty Crude Sale under
which Macquarie is seller, the fee per Barrel agreed to by Macquarie, Fuels and
LW in connection with such Counterparty Crude Sale that shall be due from Fuels
or LW, as applicable, to Macquarie with respect to each Barrel sold thereunder.
“Crude Storage Tanks” means any of the tanks at the Refinery listed on Schedule
E that store Crude Oil, including, as applicable, any related facilities or
pipelines owned by Fuels or LW and used in connection with such tanks.


“Current Month Pricing Benchmark(s)” means, for any month and with respect to a
particular Pricing Group, the product of (i) the pricing index, formula or
benchmark plus or minus the applicable Differential (if any) multiplied by (ii)
1 minus the Haircut, each as set forth on and determined in accordance with
Schedule B for such month.
“Customer” has the meaning specified in the Marketing and Sales Agreement.
“Daily Crude Procurement Contract Sales” means on any Delivery Date the volume
of Macquarie Procurement Barrels sold by Macquarie to Fuels or LW, as
applicable.
“Daily Crude Purchases” means for any day Macquarie’s estimate of the aggregate
volume of Crude Oil purchased by Macquarie from Fuels or LW at any Crude Intake
Point.
“Daily Crude Tanks Sales” means on any Delivery Date the volume of Crude Oil
sold at the Crude Delivery Point by Macquarie to Fuels or LW, as applicable.
“Daily Prices” means, with respect to a particular Pricing Group, the Current
Month Pricing Benchmark applicable to such Pricing Group on any Delivery Date.





--------------------------------------------------------------------------------





“Daily Product Purchases” means, for any day and Product Group, Macquarie’s
estimate of the aggregate volume of such Product purchased by Macquarie from
Fuels or LW during such day pursuant to (i) Section 8.1(a) or (ii) Section
8.1(c).
“Daily Product Sales” means, for any day and Product Group, Macquarie’s estimate
of the aggregate sales volume of such Product sold by Macquarie during such day
to Fuels or LW, as applicable.
“Default” means any event that, with notice or the passage of time, would
constitute an Event of Default.
“Default Interest Rate” means the lesser of (i) LIBOR plus four hundred sixty
five (465) basis points and (ii) the maximum rate of interest permitted by
Applicable Law.
“Defaulting Party” has the meaning specified in Section 19.2(a).
“Deferred Payment Amount” means the sum of (i) Company Crude Inventory Value and
Company Product Inventory Value (up to the total maximum inventory levels set
forth in Schedule D) calculated daily, multiplied by 0.90, and (ii) up to
$1,000,000.00 of the Interim Payment amount determined daily owed by Macquarie
to LW or Fuels; provided however, the aggregate Deferred Payment Amount shall
not exceed $12,500,000.00 at any time.  
“Deferred Payment Amount Fee” has the meaning specified in the Fee Letter.
“Definitive Commencement Date Value” has the meaning specified in the Inventory
Sales Agreement.
“Delivery Date” means any day.
“Delivery Month” means, with respect to Crude Oil, the calendar month in which
Crude Oil is to be delivered into one or more Crude Storage Tanks or a Specified
Company Location and, with respect to Products, the month in which Product is to
be delivered into an Included Product Location or a Specified Company Location.
“Designated Affiliate” means, in the case of Macquarie, Macquarie Bank Limited,
a company organized under the laws of Australia and in the case of Fuels and LW,
the Parent and Calumet Lubricants.
“Differential” means, for each Current Month Pricing Benchmark, the amount added
to or subtracted from the applicable pricing index, formula or benchmark set
forth on Schedule B to determine such Current Month Pricing Benchmark. The
Differentials applicable during the Term, shall be as set forth on Schedule B
and as may be adjusted from time to time pursuant to Section 7.4.
“Differential Adjustment Month” means each calendar month.
“Disposed Quantity” has the meaning specified in Section 9.3(a).





--------------------------------------------------------------------------------





“Disposition Amount” has the meaning specified in Section 9.3(a).
“Effective Date” has the meaning specified in the introductory paragraph of this
Agreement.
“Eligible Hydrocarbon Inventory” means, as of any day, the Hydrocarbons
(including, for the avoidance of doubt, gasoline blendstock) owned by Fuels or
LW and held for sale or that consists of raw materials and, in each case, that
are subject to a valid, first priority perfected Lien and security interest in
favor of Macquarie, including, without limitation, at any time and with respect
to any such Hydrocarbons, the aggregate volume of such Hydrocarbons constituting
linefill; provided that, unless Macquarie shall otherwise elect in its
reasonable discretion, Eligible Hydrocarbon Inventory shall not include any
Hydrocarbon:
(a)    that is held on consignment or not otherwise owned by Fuels or LW;
(b)    that is unmerchantable or damaged product or constitutes product that is
permanently off-spec;
(c)    that is subject to any other Lien whatsoever (other than Permitted S&O
Liens);
(d)    that consists solely of chemicals (other than commodity chemicals
maintained in bulk), samples, prototypes, supplies, or packing and shipping
materials;
(e)    that has been sold to a customer of Fuels or LW;
(f)    that is not located at a Specified Company Location;
(g)    that is not currently either usable or salable, at market price, in the
normal course of the business of Fuels or LW;
(h)    that is held in those certain Company Owned Locations identified and set
forth in item A.(1) and A.(3) under the Company Owned Locations section on
Schedule 1.1(A) of this Agreement; or
(i)    that is not identified on Schedule A, unless otherwise mutually agreed by
the Parties.
provided that, in no event shall any Related Hedges or the marked-to-market
value thereof be considered in determining any Eligible Hydrocarbon Inventory.
“Ending Company Crude Inventory” has the meaning specified in Section 9.2(a).
“Ending Company Product Inventory” has the meaning specified in Section 9.2(a).
“Ending In-Tank Crude Inventory” has the meaning specified in Section 9.2(a).
“Ending In-Tank Product Inventory” has the meaning specified in Section 9.2(a).





--------------------------------------------------------------------------------





“Enterprise Bailee Letter” means that certain bailee letter, if any, from
Macquarie that is acknowledged and accepted by Fuels and the Enterprise Parties.
“Enterprise Location” means that certain location identified and set forth in
item B.1. under the Third Party Locations section on Schedule 1.1(A) of this
Agreement.
“Enterprise Parties” means Enterprise Refined Products Company LLC and
Enterprise TE Products Pipeline Company LLC.
“Environmental Law” means any existing or past Applicable Law, policy, judicial
or administrative interpretation thereof or any legally binding requirement that
governs or purports to govern the protection of persons, natural resources or
the environment (including the protection of ambient air, surface water,
groundwater, land surface or subsurface strata, endangered species or wetlands),
occupational health and safety and the manufacture, processing, distribution,
use, generation, handling, treatment, storage, disposal, transportation, release
or management of solid waste, industrial waste or hazardous substances or
materials.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“EST” means the prevailing time in the Eastern time zone of the United States of
America.
“Estimated Commencement Date Value” has the meaning specified in the Inventory
Sales Agreement.
“Estimated Termination Amount” has the meaning specified in Section 20.2(b).
“Estimated Yield” has the meaning specified in Section 8.3(a).
“Event of Default” means an occurrence and continuation of any one or more of
the events or circumstances described in Section 19.1.
“Excess Inventory Level” has the meaning specified in Section 7.9.
“Excess Quantity” has the meaning specified in Section 7.10(a).
“Exchange Act” means the Securities Exchange Act of 1934.
“Existing Credit Agreement” means that certain Second Amended and Restated
Credit Agreement dated as of July 14, 2014, among the Parent, certain of its
direct and indirect subsidiaries





--------------------------------------------------------------------------------





(including Fuels and LW), the lenders party thereto (the “Lenders”) and Bank of
America, N.A., a national banking association, (the “Agent”), as agent on behalf
of the Lenders, as previously amended by that certain First Amendment to Second
Amended and Restated Credit Agreement dated as of December 4, 2015, that certain
Second Amendment to Second Amended and Restated Credit Agreement dated as of
April 20, 2016, and that certain Third Amendment to Second Amended and Restated
Credit Agreement dated as of March 31, 2017, as subsequently amended, modified,
supplemented, replaced and/or restated from time to time.
“Existing Financing Agreements” means the Financing Agreements listed on
Schedule L.
“Expiration Date” has the meaning specified in Section 3.1.
“FATCA” mean Sections 1471 through 1474 of the Code, any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code,
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
any such intergovernmental agreement.
“Fed Funds Rate” means the rate set forth in H.15(519) or in H.15 Daily Update
for the most recently preceding Business Day under the caption “Federal funds
(effective)”; provided that if no such rate is so published for any of the
immediately preceding three (3) Business Days, then such rate shall be the
arithmetic mean of the rates for the last transaction in overnight Federal funds
arranged by each of three leading brokers of U.S. dollar Federal funds
transactions prior to 9:00 a.m., EST, on that day, which brokers shall be
selected by Macquarie in a commercially reasonable manner. For purposes hereof,
“H.15(519)” means the weekly statistical release designated as such, or any
successor publication, published by the Board of Governors of the Federal
Reserve System, available through the worldwide website of the Board of
Governors of the Federal Reserve System at
http://www.federalreserve.gov/releases/h15/, or any successor site or
publication and “H.15 Daily Update” means the daily update of H.15(519),
available through the worldwide website of the Board of Governors of the Federal
Reserve System at http://www.federalreserve.gov/releases/h15/update/, or any
successor site or publication.
“Fee Letter” means that certain letter from Macquarie to Fuels, LW and Parent,
executed on or before the Commencement Date and as from time to time thereafter
amended and/or restated, which identifies itself as the “Fee Letter” for
purposes hereof, and pursuant to which the Parties have set forth the amounts
for and other terms relating to certain fees payable hereunder and other amounts
determined for purposes hereof.
“Financing Agreement” means any credit agreement, indenture or other financing
agreement (including, without limitation, the Credit Agreement Documents, the
Senior Notes Documents and the Senior Secured Notes Documents) under which Fuels
or LW or any of their respective Affiliates may incur or become liable for
indebtedness for borrowed money (including capitalized lease obligations and
reimbursement obligations with respect to letters of credit) in excess of
$50,000,000, but only if the covenants thereunder limit or otherwise apply to
any of the business, assets or operations of Fuels or LW and/or any of their
respective Subsidiaries.





--------------------------------------------------------------------------------





“Force Majeure” means any cause or event reasonably beyond the control of a
Party, including fires, earthquakes, lightning, floods, explosions, storms,
adverse weather, landslides and other acts of natural calamity or acts of God;
navigational accidents or maritime peril; vessel damage or loss; strikes,
grievances, actions by or among workers or lock-outs (whether or not such labor
difficulty could be settled by acceding to any demands of any such labor group
of individuals and whether or not involving employees of Fuels or LW or
Macquarie); accidents at, closing of, or restrictions upon the use of mooring
facilities, docks, ports, pipelines, harbors, railroads or other navigational or
transportation mechanisms; disruption or breakdown of, explosions or accidents
to wells, storage plants, refineries, terminals, machinery or other facilities;
acts of war, hostilities (whether declared or undeclared), civil commotion,
embargoes, blockades, terrorism, sabotage or acts of the public enemy; any act
or omission of any Governmental Authority; good faith compliance with any order,
request or directive of any Governmental Authority; curtailment, interference,
failure or cessation of supplies reasonably beyond the control of a Party; or
any other cause reasonably beyond the control of a Party, whether similar or
dissimilar to those above and whether foreseeable or unforeseeable, which, by
the exercise of due diligence, such Party could not have been able to avoid or
overcome. Solely for purposes of this definition, the failure of any Third Party
Supplier to deliver Crude Oil pursuant to any Macquarie Crude Procurement
Contract, whether as a result of Force Majeure as defined above, “force majeure”
as defined in such Macquarie Crude Procurement Contract, breach of contract by
such Third Party Supplier or any other reason, shall constitute an event of
Force Majeure for Macquarie under this Agreement with respect to the quantity of
Crude Oil subject to that Macquarie Crude Procurement Contract.
“Fuels” has the meaning specified in the introductory paragraph of this
Agreement.
“GAAP” means generally accepted accounting principles in the U.S. set out in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and the Financial Accounting Standards
Board as in effect from time to time.
“General Partner” means Calumet GP, LLC.
“Governmental Authority” means any federal, state, regional, local, or municipal
governmental body, agency, instrumentality, authority or entity established or
controlled by a government or subdivision thereof, including any legislative,
administrative or judicial body, or any person purporting to act therefor.
“Guarantors” means Parent and each other Person from time to time that
guarantees the Transaction Obligations hereunder.
“Guaranty” means the Guaranty, dated as of the Commencement Date, from the
Parent provided to Macquarie in connection with this Agreement, the other
Transaction Documents and the transactions contemplated hereby and thereby, in a
form and in substance satisfactory to Macquarie.
“Haircut” means for each Product Group the percentage value set forth on
Schedule B and identified as the “Haircut” applicable to such Product Group.





--------------------------------------------------------------------------------





“Hazardous Substances” means any explosive or radioactive substances or wastes
and any toxic or hazardous substances, materials, wastes, contaminants or
pollutants, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances defined or listed as “hazardous
substances,” “hazardous materials,” “hazardous wastes” or “toxic substances” (or
similarly identified), regulated under or forming the basis for liability under
any applicable Environmental Law.
“Hedge Intercreditor Agreement” means “Intercreditor Agreement” as such term is
defined in the Senior Secured Notes Indenture.
“Hydrocarbon Credit Support” means, as of any time, all Inventory constituting
or consisting of Hydrocarbons then owned or at any time hereafter acquired by
Fuels or LW that is located at a Specified Company Location or at an Included
Location or in transit to any such location by pipeline, rail, truck, vessel or
such other mode of transportation.
“Hydrocarbons” means Crude Oil, intermediate feedstocks, blendstocks (including,
for the avoidance of doubt additives), and finished and unfinished petroleum
products and fuels, including without limitation, Product, asphalt, gasoline,
diesel fuels, fuel oil and jet fuels.
“Identified Facilities” has the meaning specified in Section 14.4(a).
“Included Crude Pipelines” means the Crude Oil pipelines or sections thereof
owned or leased by Fuels or LW or by a third party that is listed on Schedule U,
as such schedule may from time to time be amended by the Parties.
“Included Locations” means, collectively, the Crude Storage Tanks, Included
Crude Pipelines, and the Included Product Locations, as more particularly
described on Schedule E and Schedule U.
“Included Product Locations” means, collectively, Included Product Tanks and
Included Product Pipelines.
“Included Product Pipelines” means the Product pipelines or sections thereof
owned or leased by Fuels or LW or by a third party that is listed on Schedule U,
as such schedule may from time to time be amended by the Parties.
“Included Product Purchase Transaction” means an agreement entered into by
Macquarie at the request of Fuels or LW under Section 2.3 of the Marketing and
Sales Agreement, pursuant to which Macquarie purchases any Products from a
Product Supplier.
“Included Product Tanks” means the Product storage tanks owned or operated by
Fuels or LW or, as applicable, by third parties as further identified and
described on Schedule E, including, as applicable with respect to the inventory
report provided by such third party, any related facilities or pipelines used in
connection with such tanks.
“Included Sales Transaction” has the meaning specified in the Marketing and
Sales





--------------------------------------------------------------------------------





Agreement, but shall exclude any sales by Macquarie to the SIP.
“Included Tanks” means the Crude Storage Tanks and Included Product Tanks, as
more particularly described on Schedule E.
“Independent Amount” has the meaning assigned to such term in the Fee Letter.
“Independent Inspection Company” has the meaning specified in Section 12.3.
“Index Crude Sale Value” means (i) the sum of the aggregate quantity of Barrels
of Crude Oil sold during such period under Counterparty Crude Sales with third
parties, multiplied by (ii) the Current Month Pricing Benchmark for Crude Oil
during that period.
“Index Product Purchase Value” means, for any Product Group and relevant period,
the product of (i) the sum of the aggregate quantity of Barrels of such Product
Group purchased during such period under Included Product Purchase Transactions,
multiplied by (ii) the Current Month Pricing Benchmark for that Product Group
and period.
“Index Product Sale Value” means, for any Product Group and relevant period, the
product of (i) the sum of the aggregate quantity of Barrels of such Product
Group sold during such period under Included Sales Transactions, multiplied by
(ii) the Current Month Pricing Benchmark for that Product Group and period.
“Index Third Party Crude Sale Value” means (i) the sum of the aggregate quantity
of Barrels of Crude Oil sold during such period to third parties at the Crude
Delivery Point at the direction of Fuels or LW, multiplied by (ii) the Current
Month Pricing Benchmark for Crude Oil during that period.
“Initial Estimated Yield” has the meaning specified in Section 2.1(t).
“Insolvency or Liquidation Proceeding” means:
(1)    any case commenced by or against any Person under any Bankruptcy Law for
the relief of debtors, any other proceeding for the reorganization,
recapitalization or adjustment or marshalling of the assets or liabilities of
any Person, any receivership or assignment for the benefit of all or
substantially all creditors relating to any Person or any similar case or
proceeding relative to any Person or all or substantially all of its creditors,
as such, in each case whether or not voluntary; or
(2)    any liquidation, dissolution, marshalling of assets or liabilities or
other winding up of or relating to any Person, in each case whether or not
voluntary and whether or not involving bankruptcy or insolvency, except for any
liquidation or dissolution permitted under the Transaction Documents.
“Interim Payment” means a net payable amount determined by netting all of the
Macquarie Interim Payment, Company Interim Procurement Contract Crude Payment,
Company Interim Tank Crude Payments and Company Interim Product Payment.





--------------------------------------------------------------------------------





“Inventory” has the meaning assigned to such term in the Uniform Commercial Code
of the State of New York as in effect from time to time.
“Inventory Management Fee” has the meaning assigned to such term in the Fee
Letter.
“Inventory Report” has the meaning as specified in Section 11.1(a).
“Inventory Sales Agreement” means the purchase and sale agreement, in form and
in substance mutually agreeable to the Parties, dated as of the Commencement
Date, pursuant to which Fuels or LW is selling and transferring to Macquarie the
Commencement Date Volumes then owned by Fuels or LW for the Commencement Date
Purchase Value related thereto, free and clear of all liens, claims and
encumbrances of any kind, other than Permitted S&O Liens.
“Latest Commencement Date” has the meaning specified in Section 2.3(a).
“Liabilities” means any losses, liabilities, charges, damages, deficiencies,
assessments, interests, fines, penalties, costs and expenses (collectively,
“Costs”) of any kind (including reasonable attorneys’ fees and other fees, court
costs and other disbursements), including any Costs directly or indirectly
arising out of or related to any suit, proceeding, judgment, settlement or
judicial or administrative order and any Costs arising from compliance or
non-compliance with Environmental Law.
“LIBOR” means, as of the date of any determination, the London Interbank Offered
Rate for three-month U.S. dollar deposits appearing on Reuters Screen LIBOR01
Page (or any successor page) at approximately 11:00 a.m. (London time). If such
rate does not appear on Reuters Screen LIBOR01 Page (or otherwise on such screen
or its successor), LIBOR shall be determined by reference to such other
comparable publicly available service for displaying Eurodollar rates as the
Parties, acting reasonably, select. LIBOR shall be established on the last
Business Day of a calendar quarter and shall be in effect for the following
three months in the next calendar quarter.
“Lien Documents” means the Pledge and Security Agreement and any other
instruments, documents and agreements delivered by or on behalf of Fuels or LW
and their respective Affiliates in order to grant to and perfect in favor of
Macquarie a security interest in and lien on the Hydrocarbon Credit Support as
security for the obligations of Fuels and LW pursuant to this Agreement and the
other Transaction Documents.
“Lien Location” means each of, and collectively, the Enterprise Location, the
Colorado City Line Fill Location, the Brown Station Location and any such other
location agreed to in writing by Fuels, LW and Macquarie from time to time.
“Liens” has the meaning specified in Section 18.3(f)(ii).
“Liquidated Amount” has the meaning specified in Section 19.2(f).
“LW” has the meaning specified in the introductory paragraph of this Agreement.
“Macquarie” has the meaning specified in the introductory paragraph of this
Agreement.





--------------------------------------------------------------------------------





“Macquarie Crude Procurement Contract” means a procurement contract entered into
by Macquarie at the request of Fuels or LW under this Agreement for the purchase
of Crude Oil within the U.S. to be sold and delivered to Fuels or LW at the
Macquarie Delivery Point.
“Macquarie Delivery Point” means the point of delivery agreed to by the Parties
for Macquarie Procurement Barrels in the U.S.
“Macquarie Early Termination Date” has the meaning specified in Section 3.2(a).
“Macquarie Interim Payment” has the meaning specified in Section 10.1(a).
“Macquarie’s Inspector” means any Person selected by Macquarie in a commercially
reasonable manner that is acting as an agent for Macquarie or the SIP or that
(1) is a licensed Person who performs sampling, quality analysis and quantity
determination of the Crude Oil and Products purchased and sold hereunder, (2) is
not an Affiliate of any Party and (3) in the reasonable judgment of Macquarie,
is qualified and reputed to perform its services in accordance with Applicable
Law and industry practice, to perform any and all inspections required by
Macquarie.
“Macquarie Procurement Barrels” means barrels of Crude Oil purchased by
Macquarie under a Macquarie Crude Procurement Contract.
“Macquarie Procurement Barrels Price” means with respect to the Macquarie
Procurement Barrels purchased under any Macquarie Crude Procurement Contract, a
pricing index, formula or benchmark, plus or minus a differential, that is
mutually agreeable to the Parties.
“Macquarie’s Policies and Procedures” shall have the meaning specified in
Section 14.4(a).
“Macquarie’s Property” has the meaning specified in Section 18.3(f)(ii).
“Marketing and Sales Agreement” means the products marketing and sales
agreement, dated as of the Commencement Date, between Fuels, LW and Macquarie
pursuant to which the Product purchased by Macquarie hereunder shall from time
to time be marketed and sold by Fuels or LW for Macquarie’s account or
otherwise, as amended, supplemented, restated or otherwise modified from time to
time.
“Master Agreement” means the Master Crude Oil and Products Agreement, dated as
of the Commencement Date, between Fuels, LW and Macquarie.
“Master Agreement Termination Event” means, with respect to a party, any “Event
of Default” under the Master Agreement with respect to such party or any
“Additional Termination Event” under the Master Agreement for which such party
is the sole Affected Party thereunder.
“Material Adverse Change” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Parent and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of
Fuels, LW, the Parent or any other Subsidiary of Parent to perform its
obligations under any of the Transaction Documents to which it is a party; or
(c) a material adverse effect upon





--------------------------------------------------------------------------------





the legality, validity, binding effect or enforceability against the Fuels, LW,
the Parent or any other Subsidiary of the Parent of any Transaction Document to
which it is a party.
“Measured Crude Quantity” means, for any Delivery Date, the total quantity of
Crude Oil that, during such Delivery Date, was withdrawn and lifted by and
delivered to Fuels or LW at the Crude Delivery Point, as evidenced by either (i)
meter readings and meter tickets for that Delivery Date or (ii) tank gaugings
conducted at the beginning and end of such Delivery Date.
“Measured Product Quantity” means, for any Delivery Date, the total quantity of
a particular Product that, during such Delivery Date, was delivered by Fuels or
LW to Macquarie at the Products Intake Point, as evidenced by either (i) meter
readings and meter tickets for that Delivery Date or (ii) tank gaugings
conducted at the beginning and end of such Delivery Date.
“Montana SOA” means that certain Supply and Offtake Agreement dated March 31,
2017, by and between Macquarie Energy North America Trading Inc., a Delaware
corporation, and Calumet Montana Refining, LLC, a Delaware limited liability
company.
“Monthly Crude Cover Costs” has the meaning specified in Section 7.7(b).
“Monthly Crude Forecast” has the meaning specified in Section ý5.1(b).
“Monthly Crude Sale Adjustment” has the meaning specified in Section 6.7.
“Monthly Intermediation Fee” has the meaning specified in the Fee Letter.
“Monthly Product Cover Costs” has the meaning specified in Section 7.7(b).
“Monthly Product Estimate” has the meaning specified in Section 8.3(b).
“Monthly Product Purchase Adjustment” has the meaning specified in Section
8.11(b).
“Monthly Product Sale Adjustment” has the meaning specified in Section 8.11(a).
“Monthly Services Fee” has the meaning assigned to such term in the Fee Letter.
“Monthly Third Party Crude Sale Adjustment” has the meaning specified in
Section 6.8.
“Monthly True-Up Amount” has the meaning specified in Schedule C.
“Net Storage Volume” means, with respect to any measurement of volume, the total
liquid volume, excluding sediment and water, corrected for the observed
temperature to 60° F.
“Nomination Cutoff Date” means, with respect to any Macquarie Crude Procurement
Contract, the date and time (if any) by which Macquarie is required to provide
its nominations to the Third Party Supplier thereunder for the next delivery for
which nominations are then due or can then be made.
“Non-Affected Party” has the meaning specified in Section 17.1.





--------------------------------------------------------------------------------





“Non-Defaulting Party” has the meaning specified in Section 19.2(a).
“Obligations” has the meaning specified in Section 13.4(c).
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Operational Volume Range” means the range of operational volumes for any given
set of associated Crude Storage Tanks for each type of Crude Oil and for any
given set of associated Included Product Locations for each group of Products,
between the minimum volume and the maximum volume, as set forth on Schedule D.
“Optional Early Termination Date” has the meaning specified in Section 3.2(c).
“Other Barrels” Refinery Procured Crude Barrels, other than Macquarie
Procurement Barrels.
“Parent” means Calumet Specialty Products Partners, L.P., a limited partnership
organized under the laws of the State of Delaware.
“Party” or “Parties” has the meaning specified in the preamble to this
Agreement.
“Patriot Act” means The USA Patriot Act.
“Permitted S&O Liens” means: (a) Liens created in favor of Macquarie under the
Lien Documents, (b) Liens for taxes, assessments, judgments, governmental
charges or levies, or claims not yet delinquent or the non-payment of which is
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves have been made; (c) Liens of mechanics, laborers,
non-commodity suppliers, workers, materialmen, and other similar liens incurred
in the ordinary course of business for sums not yet due or being diligently
contested in good faith, if such reserve or appropriate provision, if any, as
shall be required by GAAP shall have been made therefor (but not including any
such Liens in favor of Fuels or LW or any of their Affiliates); (d) except to
the extent released in any “bailee letter” or such similar documents, Liens
securing rental, storage, throughput, transportation, handling or other similar
fees or charges owing from time to time to carriers, bailees, transporters or
warehousemen, solely to the extent of such fees or charges (but not including
any such Liens in favor of Fuels or LW or any of their Affiliates); and (e)
Liens (1) incurred in the ordinary course of business (a) in connection with the
purchase or shipping of goods or assets (or the related assets and proceeds
thereof), which Liens arise by operation of law in favor of the seller or
shipper of such goods or assets, which attach to such goods or assets and cease
to be in effect upon payment in full of the purchase price for or for shipping
of such goods or assets, and (b) to the extent available under Applicable Law,
arising upon the purchase of oil or gas from the first producer thereof, which
attach to such goods and cease to be in effect upon payment in full of the
purchase price for such goods and (2) in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods.





--------------------------------------------------------------------------------





“Permitted Suppliers” means (a) any one or more Crude Oil vendors listed on
Schedule F, and (b) any other Crude Oil vendor with whom Macquarie has an
effective Macquarie Crude Procurement Contract pursuant to Article 5.
“Person” means an individual, corporation, partnership, limited liability
company, joint venture, trust or unincorporated organization, joint stock
company or any other private entity or organization, Governmental Authority,
court or any other legal entity, whether acting in an individual, fiduciary or
other capacity.
“Pledge and Security Agreement” means that certain Pledge and Security Agreement
by and among Fuels, LW and Macquarie, dated as of the Commencement Date.
“Pricing Group” means any of the Product Groups listed as a pricing group on
Schedule B.
“Procurement Contract” means any Macquarie Crude Procurement Contract or
Refinery Crude Contract, or such other contract to the extent the Parties
mutually deem such contract to be a Procurement Contract for purposes hereof.
“Product” means any of the petroleum products listed on Schedule A, as from time
to time amended by mutual agreement of the Parties.
“Product Group” means Crude Oil or a group of Products as specified on Schedule
A.
“Product Linefill” means, at any time and for any grade of Product, the
aggregate volume of linefill of that Product on the Included Product Pipelines
for which Macquarie is treated as the exclusive owner by the Included Product
Pipelines; provided that such volume shall be determined by using the volumes
reported on the monthly or daily statements, as applicable, from the Included
Product Pipelines.
“Product Sales Fee” has the meaning specified in the Marketing and Sales
Agreement.
“Product Supplier” has the meaning specified in the Marketing and Sales
Agreement.
“Products Delivery Point” means, with respect to any delivery of Product from an
Included Location, the outlet flange of the Included Product Tank or Included
Product Pipeline at such Included Product Location, as applicable.
“Products Intake Point” means (i) in the case of the Refinery Product Storage
Tanks, the inlet flange of the Refinery Product Storage Tanks and (ii) in the
case of any Included Product Location other than the Refinery Product Storage
Tanks, the inlet flange of the Included Product Tanks at such Included Product
Location.
“Projection Week” means Monday through Sunday.
“Projected Monthly Run Volume” has the meaning specified in Section 7.2(a).





--------------------------------------------------------------------------------





“Qualifying Owners” means, collectively, any of the owners of the General
Partner as of the Commencement Date and their respective Affiliates, trustees,
trusts, beneficiaries or the heirs or family members thereof (and transferees
thereof who are also Affiliates), including The Heritage Group, Grube Grat, LLC,
Irrevocable Intervivos Trust No. 12.27.73 for the Benefit of Fred Mehlert
Fehsenfeld, Jr. and his issue, dated December 18, 2012 and Maggie Fehsenfeld
Trust No. 106 12.30.74 for the Benefit of Fred Mehlert Fehsenfeld, Jr. and his
issue, dated December 18, 2012. For the avoidance of doubt, “Qualifying Owners”
does not include Calumet Specialty Products Partners, L.P. and its Subsidiaries.
“Refinery” has the meaning specified in the recitals hereto.
“Refinery Crude Contract” means a procurement contract entered into by Fuels or
LW with any third party seller for the purchase by Fuels or LW of Crude Oil,
which Crude Oil is to be resold by Fuels or LW to Macquarie at the time such
Crude Oil passes any Crude Intake Point.
“Refinery Facilities” means (i) all the facilities located at the Refinery, and
(ii) any associated or adjacent facility used by Fuels or LW to carry out the
terms of this Agreement, excluding Crude Storage Tanks and Included Product
Tanks.
“Refinery Procured Crude Barrels” means barrels of Crude Oil sold by Fuels or LW
to Macquarie at any Crude Intake Point.
“Refinery Procured Product Barrels” has the meaning specified in Section 8.1(c).
“Refinery Product Contract” means a procurement contract entered into by Fuels
or LW for the purchase by Fuels or LW of Product, which Product is to be resold
by Fuels or LW to Macquarie at the time such Product passes the Products Intake
Point.
“Refinery Product Storage Tanks” means the Included Product Tanks that are
either (a) owned by LW or its Affiliates and located adjacent to the Refinery
used for the storage of Products, or (b) operated for benefit of Fuels or LW
under contract thereto, in either case as and to the extent identified on
Schedule E.
“Regulatory Event” has the meaning specified in Section 9.5(a).
“Related Hedges” means any transactions from time to time entered into by
Macquarie with third parties unrelated to Macquarie or its Affiliates to hedge
Macquarie’s exposure resulting from this Agreement or any other Transaction
Document and Macquarie’s rights and obligations hereunder or thereunder.
“Required Storage and Transportation Arrangements” means such designations and
other binding contractual arrangements hereafter entered into, in form and
substance reasonably satisfactory to Macquarie, pursuant to which Fuels or LW
(or its Affiliates) hereafter shall provide Macquarie with Fuels’ or LW’s (or
its Affiliates’) full right to use the third party Included Product Pipelines
and third party Included Product Tanks, pursuant to the terms and conditions of
the Base





--------------------------------------------------------------------------------





Agreements or such other agreements creating Fuels’ or LW’s rights in and to
such facilities and the rights of existing third parties.
“Restricted Subsidiary” means any Subsidiary of the Parent that is not an
Unrestricted Subsidiary.
“Revised Estimated Yield” has the meaning specified in Section 8.3(a).
“SEC” means the U.S. Securities and Exchange Commission.
“Senior Notes” means, collectively, (a) $350,000,000 aggregate principal amount
of 7.625% unsecured senior notes due 2022 issued pursuant to the 2013 Senior
Notes Indenture (as defined in the definition of “Senior Notes Indentures”), (b)
$900,000,000 aggregate principal amount of 6.50% unsecured senior notes due 2021
issued pursuant to the 2014 Senior Notes Indenture (as defined in the definition
of “Senior Notes Indentures”), (c) $325,000,000 aggregate principal amount of
7.75% unsecured senior notes due 2023 issued pursuant to the 2015 Senior Notes
Indenture (as defined in the definition of “Senior Notes Indentures”), and (d)
any subsequent offering of unsecured senior notes, without regard to principal
amount, having a maturity date that is at or after April 15, 2021, in each case
issued by Parent and Calumet Finance.
“Senior Notes Documents” means, collectively, the Senior Notes, the Senior Notes
Indentures, and any other “Note Documents” (or equivalent defined term) as such
term is defined in any of the Senior Notes Indentures.
“Senior Notes Indentures” means, collectively, (a) that certain Indenture, dated
as of November 26, 2013, by and among Parent and Calumet Finance, as issuers,
the “Guarantors” (as defined therein) and Wilmington Trust, National
Association, as trustee (the “2013 Senior Notes Indenture”), (b) that certain
Indenture, dated as of March 31, 2014, by and among Parent and Calumet Finance,
as issuers, the “Guarantors” (as defined therein) and Wilmington Trust, National
Association, as trustee (the “2014 Senior Notes Indenture”), (c) that certain
Indenture, dated as of March 27, 2015, by and among Parent and Calumet Finance,
as issuers, the “Guarantors” (as defined therein) and Wilmington Trust, National
Association, as trustee (the “2015 Senior Notes Indenture”), and (d) any note
purchase agreement, indenture or other agreement evidencing any other Senior
Notes or any refinancing of the foregoing permitted by the terms of the Senior
Notes Documents, the Hedge Intercreditor Agreement and such other Finance
Documents.
“Senior Secured Notes” means up to $400,000,000 aggregate principal amount of
11.5% senior secured notes due 2021 issued by Parent and Calumet Finance
pursuant to the Senior Secured Notes Indenture.
“Senior Secured Notes Documents” means, collectively, the Senior Secured Notes,
the Senior Secured Notes Indenture, the other “Note Documents” as such term is
defined in the Senior Secured Notes Indenture, the “Fixed Asset Collateral
Documents” as such term is defined in the Hedge Intercreditor Agreement and the
“Collateral Trust Agreement” as such term is defined in the Hedge Intercreditor
Agreement.





--------------------------------------------------------------------------------





“Senior Secured Notes Indenture” means that certain Indenture, dated as of April
20, 2016, by and among Parent and Calumet Finance, as issuers, the “Guarantors”
(as defined therein) and Wilmington Trust, National Association as trustee.
“Settlement Amount” has the meaning specified in Section 19.2(b).
“Shipment Notification” has the meaning specified in Section 5.3(a).
“SIP” has the meaning set forth therefor in the Fee Letter.
“SIP-Company Products Sales and Purchase Agreement” has the meaning specified in
the Fee Letter.
“SIP Event” has the meaning specified in Section 17.7.
“SIP Intermediation Fee” has the meaning set forth therefor in the Fee Letter.
“SIP-Macquarie Products Sales and Purchase Agreement” has the meaning specified
in the Fee Letter.
“Sludge” means a semi-solid slurry consisting of hydrocarbons, sediment,
paraffin and water, produced from a process or as a result of solids separated
from suspension in a liquid.
“Sourcing Transaction” has the meaning specified in Section 18.2(i).
“Specified Company Location” means the storage tanks, pipelines, rails and
trucks identified on Schedule 1.1 A hereto as “company locations” and further
identified as either (i) a Company Owned Location or (ii) a Third Party
Location.
“Specified Event” means a transaction or other event that results in (i) 100% of
the Equity Interests of Fuels or LW being owned directly by a Person that is
neither the Parent nor an Affiliate of the Parent or (ii) all or substantially
all of the assets constituting the Refinery are sold (whether in one transaction
or in a series of related transactions) to a Person that is not an Affiliate of
Parent.
“Specified Indebtedness” means any payment obligation (whether present or
future, contingent or otherwise, as principal or surety or otherwise) of Fuels
or LW in respect of borrowed money.
“Specified Termination Amount” has the meaning assigned to such term in the Fee
Letter.
“Specified Termination Date” has the meaning specified in Section 3.3(b).
“Specified Transaction” means (a) any transaction (including an agreement with
respect thereto) now existing or hereafter entered into between Macquarie (or
any of its Designated Affiliates) and Fuels or LW (or any of its Designated
Affiliates other than a Qualified Owner) (i) which is a rate swap transaction,
swap option, basis swap, forward rate transaction, commodity swap, commodity
option, commodity spot transaction, equity or equity index swap, equity or
equity





--------------------------------------------------------------------------------





index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, currency swap
transaction, cross-currency rate swap transaction, currency option, weather
swap, weather derivative, weather option, credit protection transaction, credit
swap, credit default swap, credit default option, total return swap, credit
spread transaction, repurchase transaction, reverse repurchase transaction,
buy/sell-back transaction, securities lending transaction, or forward purchase
or sale of a security, commodity or other financial instrument or interest
(including any option with respect to any of these transactions) or (ii) which
is a type of transaction that is similar to any transaction referred to in
clause (i) that is currently, or in the future becomes, recurrently entered into
the financial markets (including terms and conditions incorporated by reference
in such agreement) and that is a forward, swap, future, option or other
derivative on one or more rates, currencies, commodities, equity securities or
other equity instruments, debt securities or other debt instruments, or economic
indices or measures of economic risk or value, (b) any combination of these
transactions, and (c) any other transaction identified as a Specified
Transaction in this agreement or the relevant confirmation.
“Step-Out Inventory Sales Agreement” means the purchase and sale agreement, in
the form provided on Schedule R, to be dated as of the Termination Date, if
elected to be executed by Macquarie, pursuant to which LW shall buy Crude Oil
and Products from Macquarie subject to the provisions of this Agreement and any
other terms agreed to by the Parties thereto.
“Storage Facilities Agreement” means the storage facilities agreement, in form
and substance mutually agreeable to the Parties, to be dated as of the
Commencement Date, between LW, certain of its Affiliates and Macquarie, pursuant
to which (i) Fuels or LW and its Affiliates have granted to Macquarie an
exclusive right (assignable by Macquarie to the SIP in accordance with the terms
thereof) to use the Crude Storage Tanks and Included Product Tanks (to the
extent that such exclusive right can be granted) in connection with this
Agreement, and (ii) the SIP would have the right as a third party beneficiary to
utilize certain storage facilities where the SIP holds title to certain Products
and the right (obtained by partial assignment to the SIP of certain rights under
such storage facilities agreement)to use Included Product Tanks, in connection
with the liquidation by Macquarie of its ownership of Products upon the
occurrence of certain specified closeout events under the SIP-Macquarie Products
Sales and Purchase Agreement.
“Sublease” means that certain Sublease Agreement of even date herewith entered
into by and among Fuels, LW and Macquarie with respect to certain rights of
Fuels under (i) that certain Lease Agreement by and between Georgie H. Chandler,
Johnston Harman Chandler, Georgiann Chandler Lamb and Betsy Chandler Lamb
(collectively, together with any successor(s) in interest thereof, whether one
or more, the “Sublease Prime Lessor”), as lessors, and Falco, Inc. of Delaware,
a Delaware corporation (as predecessor-in-interest to Fuels) dated effective as
of July 25, 1975 (the “Falco Lease”); and (ii) that certain Lease Agreement by
and between the Sublease Prime Lessor, as lessor, and J. E. Fowler Petroleum
Products, Inc., a Louisiana corporation (as predecessor-in-interest to Fuels)
dated effective as of July 18, 1980 (the “Fowler Lease”, together with the Falco
Lease, the “Leases”); such Leases covering that certain real property located in
Caddo Parish, Louisiana, containing forty (40) acres, more or less, as more
particularly described in the Leases.





--------------------------------------------------------------------------------





“Subsidiaries” means, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, joint venture, limited liability company,
association or other entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (b) that is, as of
such date, otherwise controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent.
“Suspended Event of Default” has the meaning specified in Section 19.1.
“Tank Maintenance” has the meaning specified in Section 9.4(c).
“Target Month End Crude Inventory Volume” means the commercially reasonably
projected volume for Crude Oil in the Crude Storage Tanks at the end of the
Delivery Month set forth in a report provided monthly by Fuels or LW in a form
acceptable to Macquarie, and reconciling to Crude Oil purchases, run rates and
sales for the applicable period.
“Target Month End Company Crude Volume” means the commercially reasonably
projected volume for Crude Oil in the Specified Company Locations at the end of
the Delivery Month set forth in a report provided monthly by Fuels or LW in a
form acceptable to Macquarie, and reconciling to Crude Oil purchases, run rates
and sales for the applicable period.
“Target Month End Crude Volume” means the Target Month End Crude Inventory
Volume and Target Month End Company Crude Volume, collectively.
“Target Month End Product Inventory Volume” means the commercially reasonably
projected volume for Product in the Included Product Locations at the end of the
Delivery Month set forth in a report provided monthly by Fuels or LW in a form
acceptable to Macquarie, and reconciling to Product purchases, run rates and
sales for the applicable period.
“Target Month End Company Product Volume” means the commercially reasonably
projected volume for Product in the Specified Company Location at the end of the
Delivery Month set forth in a report provided monthly by Fuels or LW in a form
acceptable to Macquarie, and reconciling to Product purchases, run rates and
sales for the applicable period.
“Target Month End Product Volume” means the Target Month End Product Inventory
Volume and Target Month End Company Product Volume, collectively.
“Tariff Make-Whole Payment” has the meaning specified in Section 18.3(g)
“Tariff Payment Failure” has the meaning specified in Section 18.3(g).
“Tax” or “Taxes” has the meaning specified in Section 15.1(a).





--------------------------------------------------------------------------------





“Term” has the meaning specified in Section 3.1.
“Termination Amount” means, without duplication, the total net amount owed by
one Party to the other Party upon termination of this Agreement under
Section 20.2(a).
“Termination Date” has the meaning specified in Section 20.1.
“Termination Date Crude Oil Volumes” has the meaning specified in Section
20.1(d).
“Termination Date Product Volumes” has the meaning specified in Section 20.1(d).
“Termination Date Volumes” has the meaning specified in Section 20.1(d).
“Termination Reconciliation Statement” has the meaning specified in Section
20.2(c).
“Third Party Location” means a Specified Company Location that is not a Company
Owned Location and that is owned and operated by a third party.
“Third Party Supplier” means any seller of Crude Oil under a Procurement
Contract (other than Fuels or LW or any Affiliate of Fuels or LW).
“Transaction Costs” has the meaning in Schedule C.
“Transaction Document” means any of this Agreement, Marketing and Sales
Agreement, the Inventory Sales Agreement, the Storage Facilities Agreement, the
Step-Out Inventory Sales Agreement, the Guaranty, the Required Storage and
Transportation Arrangements, the Fee Letter, the Lien Documents, the Creditor
Acknowledgements, the Master Agreement, any Bailee Letter, the Sublease, and any
other agreement or instrument contemplated hereby or executed in connection
herewith, including any guarantees or other credit support documents as may be
from time to time provided by Fuels, LW and/or any of their respective
Affiliates.
“Transaction Obligations” means all obligations, including Obligations, owing
from time to time by the Parent, Fuels or LW and any of their respective
Subsidiaries to Macquarie pursuant to this Agreement, the Guaranty or any other
Transaction Document and shall include, without limitation, (a) all principal,
premium, if any, reimbursement obligations, interest accrued or accruing (or
which would, absent commencement of an Insolvency or Liquidation Proceeding,
accrue) in accordance with the relevant Transaction Document and (b) all fees,
costs, expenses, indemnifications, damages, guarantees, and charges and other
liabilities or amounts incurred in connection with any of the Transaction
Documents and provided for thereunder, in the case of each of clause (a) and
clause (b) whether before or after commencement of an Insolvency or Liquidation
Proceeding and irrespective of whether any claim for such interest, fees, costs,
expenses, indemnifications, damages, guarantees, charges or other liabilities or
amounts is allowed as a claim in such Insolvency or Liquidation Proceeding.
“Transactions” means one or more transactions entered into under the Master
Agreement.
“Unrestricted Subsidiary” shall have the meaning assigned to such term under the
Secured





--------------------------------------------------------------------------------





Notes Indenture so long as Macquarie has received (upon its request) the same
evidence of the designation of Unrestricted Subsidiaries as is required to be
provided under the Senior Secured Notes Indenture, and a Subsidiary shall not
satisfy the definition of “Unrestricted Subsidiary” so long as such notice
requirement remains unsatisfied.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York.
“U.S.” means the United States of America.
“Volume Determination Procedures” means (a) in respect of determining the Net
Storage Volume of Crude Oil in the Crude Storage Tanks or Products in the
Included Product Tanks, Fuels or LW’s ordinary daily and month-end procedures,
which include manually gauging each Crude Storage Tank or Included Product Tank
owned by LW (or any applicable third party) on the last day of the month to
ensure that the automated tank level readings are accurate to within a tolerance
of two inches; provided that if the automated reading cannot be calibrated to be
within such tolerance, “Volume Determination Procedures” shall include the
manual gauge reading in Fuels or LW’s calculation of month-end inventory; (b) in
respect of determining the Net Storage Volume of Products in the Included
Product Tanks owned by any third party, using the volumes reported on the most
recently available daily reports or monthly statements in respect of such tanks;
(c) in respect of the linefill in the Included Crude Pipelines, such pipelines
shall be deemed full, except when products owned by third parties are flowing
through such pipelines, and (d) in respect to linefill or stored barrels in
Included Crude Pipelines owned by third parties, the most recently available
daily storage reports or monthly statements indicating the amount of Crude Oil
in respect of such pipelines, adjusted for best available information for daily
injections and receipts since the last storage report date.
“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled (without regard to the occurrence of any
contingency) to vote in the election of the Board of Directors of such Person.
“Weekly Crude Projection” has the meaning specified in Section 5.1(c).
“Weekly Product Projection” has the meaning specified in Section 8.3(c).
“WTG” means West Texas Gulf Pipeline Company and any successor in interest
thereto in respect of the Colorado City Tariff.
1.2Construction of Agreement.
(a)Unless otherwise specified, reference to, and the definition of any document
(including this Agreement together with all schedules thereto) shall be deemed a
reference to such document as may be, amended, supplemented, revised or modified
from time to time.





--------------------------------------------------------------------------------





(b)Unless otherwise specified, all references to an “Article,” “Section,” or
Schedule” are to an Article or Section hereof or a Schedule attached hereto.
(c)All headings herein are intended solely for convenience of reference and
shall not affect the meaning or interpretation of the provisions of this
Agreement.
(d)Unless expressly provided otherwise, the word “including” as used herein does
not limit the preceding words or terms and shall be read to be followed by the
words “without limitation” or words having similar import.
(e)Unless expressly provided otherwise, all references to days, weeks, months
and quarters mean calendar days, weeks, months and quarters, respectively.
(f)Unless expressly provided otherwise, references herein to “consent” mean the
prior written consent of the Party at issue, which shall not be unreasonably
withheld, delayed or conditioned.
(g)A reference to any Party to this Agreement or another agreement or document
includes the Party’s permitted successors and assigns.
(h)Unless the contrary clearly appears from the context, for purposes of this
Agreement, the singular number includes the plural number and vice versa; and
each gender includes the other gender.
(i)Except where specifically stated otherwise, any reference to any Applicable
Law or agreement shall be a reference to the same as amended, supplemented or
re-enacted from time to time.
(j)Unless otherwise expressly stated herein, any reference to “volume” shall be
deemed to refer to actual Net Storage Volume, unless such volume has not been
yet been determined, in which case, volume shall be an estimated net volume
determined in accordance with the terms hereof.
(k)The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.
(l)For the purposes of this Agreement, any reference to the “first month” shall
be the period from and including the Commencement Date to and including June 30,
2017.
(m)All references herein to “estimates” or “projections” are intended to be
references to good faith statements with respect to future events, and are not
to be construed as guarantees of future performance.
(n)Unless otherwise expressly stated herein, all references to “Schedules” shall
mean and include such Schedules as they may be amended, revised or updated from
time to time, as evidenced by written agreement of the Parties evidencing such
revision,





--------------------------------------------------------------------------------





amendment or update (it being acknowledged hereby that the foregoing does not
require any Party hereto to revise, amend or update any such Schedule).
(o)All notices delivered to either Fuels or LW by any other Party hereto shall
be deemed to be notice to both such Persons. All notices from either Fuels or LW
to any other Party hereto shall be deemed to be notices from both such Persons.
1.3The Parties acknowledge that they and their counsel have reviewed and revised
this Agreement and that no presumption of contract interpretation or
construction shall apply to the advantage or disadvantage of the drafter of this
Agreement.
ARTICLE 2
CONDITIONS TO COMMENCEMENT
2.1Conditions to Obligations of Macquarie. The obligations of Macquarie
contemplated by this Agreement shall be subject to satisfaction of the following
conditions precedent on and as of the Commencement Date:
(a)The Inventory Sales Agreement shall have been duly executed by LW and,
pursuant thereto, LW shall have agreed to transfer to Macquarie on the
Commencement Date, all right, title and interest in and to the Commencement Date
Volumes subject thereto, free and clear of all Liens, other than Permitted S&O
Liens;
(b)LW shall have agreed to a form of the Step-Out Inventory Sales Agreement in
form and in substance satisfactory to Macquarie;  
(c)Fuels and LW shall have duly executed the Storage Facilities Agreement in
form and in substance satisfactory to Macquarie and provided Macquarie
satisfactory documentation that they have secured, for the benefit of Macquarie,
full, unencumbered storage and usage rights of the Crude Storage Tanks and
Included Product Tanks;
(d)Fuels and LW shall have duly executed the Marketing and Sales Agreement in
form and in substance satisfactory to Macquarie;
(e)Macquarie shall have confirmed to its satisfaction that, as of the
Commencement Date, each of the Existing Financing Agreements contains provisions
(including through amendments thereto and other ancillary documents such as lien
releases, in each case in form and substance satisfactory to Macquarie) that
(i) recognize the respective rights and obligations of the Parties under this
Agreement and the other Transaction Documents, (ii) confirm that this Agreement,
the other Transaction Documents and the transactions contemplated hereby and
thereby do not and shall not conflict with or violate any terms and conditions
of such Existing Financing Agreement, (iii) recognize that Macquarie is the
owner of Crude Oil and Products to the extent contemplated hereby and by the
other Transaction Documents, free and clear of any liens of any lender or other
creditor that is party to such Existing Financing Agreement, (iv) recognize that
Macquarie has a





--------------------------------------------------------------------------------





perfected first priority Lien on the Hydrocarbon Credit Support and related
proceeds of insurance and that such Hydrocarbon Credit Support and such proceeds
of insurance are not part of the collateral security under the Existing
Financing Agreements and (v) confirm the release of any lien in favor of such
lender or other creditor that might apply to or be deemed to apply to any Crude
Oil and/or Products of which Macquarie is the owner or on which Macquarie has a
Lien, in each case as contemplated by this Agreement and the other Transaction
Documents;
(f)Without limiting the generality of clause (e) above, Macquarie shall have
received Creditor Acknowledgments with respect to the Existing Credit Agreement;
(g)Fuels and LW shall have provided Macquarie with evidence, in a form
reasonably satisfactory to Macquarie, that the Commencement Date Volumes shall
be sold to Macquarie free and clear of any Liens, other than Permitted S&O
Liens;
(h)Fuels and LW shall have entered into the Lien Documents granting and
perfecting in favor of Macquarie the security interest and lien contemplated
thereby and all actions necessary to perfect the Liens granted thereunder shall
have been completed, including (i) the filing of UCC financing statements and
(ii) the delivery of executed bailee’s letters as contemplated thereby;
(i)Fuels, LW and Parent shall have duly executed the Fee Letter and performed
any terms and conditions thereof to be performed by Fuels or LW on or before the
Commencement Date;
(j)Fuels and LW shall have delivered to Macquarie the Guaranty, duly executed by
the Parent;
(k)Fuels and LW shall have delivered to Macquarie a certificate (i) signed by an
appropriate officer of Fuels or LW and (ii) signed by an appropriate officer of
the Parent, in each case, certifying as to incumbency, due authorization, board
approval and resolutions of such person;
(l)Fuels and LW shall have delivered to Macquarie one or more opinions of
counsel, each in form and substance satisfactory to Macquarie, covering such
matters as Macquarie shall reasonably request, including: good standing;
existence and due qualification; power and authority; due authorization and
execution; enforceability of the Transaction Documents and the Guaranty; no
breach or violation of the Existing Financing Agreements; and the validity and
perfection of Macquarie’s lien on the Hydrocarbon Credit Support under the Lien
Documents;
(m)No action or proceeding shall have been instituted nor shall any action by a
Governmental Authority be threatened, nor shall any order, judgment or decree
have been issued or proposed to be issued by any Governmental Authority as of
the Commencement Date to set aside, restrain, enjoin or prevent the transactions
and performance of the obligations contemplated by this Agreement;





--------------------------------------------------------------------------------





(n)Neither the Refinery nor any of the Included Locations shall have been
affected adversely or threatened to be affected adversely by any loss or damage,
whether or not covered by insurance, unless such loss or damages would not have
a material adverse effect on the usual, regular and ordinary operations of the
Refinery or the Included Locations;
(o)Fuels and LW shall have delivered to Macquarie insurance certificates
evidencing the effectiveness of the insurance policies and endorsements required
by Article 16 below;
(p)Fuels and LW shall have complied with all covenants and agreements hereunder
that each is required to comply with on or before the Commencement Date;
(q)All representations and warranties of Fuels and LW and their respective
Affiliates contained in the Transaction Documents shall be true and correct on
and as of the Commencement Date, except for such representations and warranties
that are expressly limited to another date;
(r)Fuels and LW shall have delivered to Macquarie such other certificates,
documents and instruments as may be reasonably necessary to consummate the
transactions contemplated herein;
(s)Macquarie shall have received written confirmation that all prior applicable
UCC filings, in favor of existing secured creditors, have been terminated or
amended to confirm that the Hydrocarbon Credit Support is not included in the
collateral covered by such UCC filings;
(t)On or prior to the Commencement Date, Fuels or LW shall have provided to
Macquarie an expected Product yield for the Refinery based on its then current
operating forecast for the Refinery (the “Initial Estimated Yield”);
(u)Macquarie shall have received payment of all fees, expenses and other amounts
due and payable on or prior to the Commencement Date required to be reimbursed
or paid by Fuels or LW hereunder, under the Fee Letter or any other Transaction
Document on or prior to such date, including (i) the Arrangement Fee (or the
applicable portion thereof) and (ii) reimbursement or payment of Macquarie’s and
its Affiliates’ reasonable out-of-pocket expenses (or the applicable portion
thereof, including fees, charges and disbursements of Macquarie’s counsel,
experts and consultants);
(v)The Independent Amount (or the applicable portion thereof) shall have been
posted with Macquarie as contemplated by Section 4.3;
(w)Payment of other Macquarie fees and expenses expressly required hereby and
due on the Commencement Date. For the avoidance of doubt, this does not include
any monthly fees due throughout the term of the contract;





--------------------------------------------------------------------------------





(x)On or prior to the Commencement Date, Porter Hedges LLP shall have provided
to Macquarie a true sale opinion, regarding this Agreement, satisfactory to
Macquarie;
(y)On or prior to the Commencement Date, Porter Hedges LLP shall have provided
to Macquarie a master netting opinion satisfactory to Macquarie;
(z)On or prior to the Commencement Date, the Sublease shall have been duly
executed by Fuels and LW in respect of the real property upon which the Brown
Station Tanks are located, in form and substance satisfactory to Macquarie;
(aa)Without duplication, Fuels or LW shall have provided Macquarie fully
executed Transaction Documents (excluding any Bailee Letter) in form and in
substance satisfactory to Macquarie;
(bb)The execution and delivery by SIP and LW and Fuels of the SIP-Company
Products Sales and Purchase Agreement, and delivery of such agreement to the
Parties; and
(cc)The execution and delivery by SIP and Macquarie of the SIP-Macquarie
Products Sales and Purchase Agreement, and delivery of such agreement to the
Parties.
2.2Conditions to Obligations of Fuels and LW. The obligations of Fuels and LW
contemplated by this Agreement shall be subject to satisfaction by Macquarie of
the following conditions precedent on and as of the Commencement Date:
(a)Macquarie shall have duly executed and delivered the Inventory Sales
Agreement in form and substance satisfactory to Fuels and LW;
(b)Macquarie shall have duly executed and delivered the Storage Facilities
Agreement in form and in substance satisfactory to Fuels and LW;
(c)Macquarie shall have duly executed and delivered the Marketing and Sales
Agreement in form and in substance satisfactory to Fuels and LW;
(d)Macquarie shall have agreed to the form of the Step-Out Inventory Sales
Agreement in form and in substance satisfactory to Fuels and LW;
(e)Macquarie shall have duly executed and delivered the Fee Letter;
(f)Macquarie shall have executed and delivered the Lien Documents to the extent
its signature is required thereunder;
(g)All representations and warranties of Macquarie contained in the Transaction
Documents shall be true and correct on and as of the Commencement Date except
for such as are expressly limited to another date;





--------------------------------------------------------------------------------





(h)Macquarie shall have complied with all covenants and agreements hereunder
that it is required to comply with on or before the Commencement Date;
(i)Macquarie shall have delivered to Fuels and LW such other certificates,
documents and instruments as may be reasonably necessary to consummate the
transactions contemplated herein;
(j)The execution by SIP, LW and Fuels of the SIP-Company Products Sales and
Purchase Agreement, and delivery of such agreement to the Parties;
(k)The execution by SIP and Macquarie of the SIP-Macquarie Products Sales and
Purchase Agreement, and delivery of such agreement to the Parties; and
(l)Macquarie shall have delivered satisfactory evidence of its federal form 637
license.
2.3Commencement Date.
(a)Subject to the satisfaction of the conditions set forth in Sections 2.1 and
2.2, the “Commencement Date” shall be a Business Day mutually agreed to by the
Parties on or after the Effective Date and on or prior to June 30, 2017 or such
later date as the Parties shall agree (the “Latest Commencement Date”).
(b)If the Commencement Date has not occurred on or before the Latest
Commencement Date, this Agreement shall terminate on the first Business Day
following the Latest Commencement Date. In such case, all obligations of the
Parties hereunder shall terminate, except for the obligations set forth in
Article 2, Article 21, Article 22 and Article 24 and any obligation under the
last sentence of this Section 2.3(b); provided, however, that nothing herein
shall relieve any Party from liability for the breach of any of its
representations, warranties, covenants or agreements set forth in this
Agreement. Without limiting the foregoing, if the failure of the Commencement
Date to occur on or before the Latest Commencement Date is due to (i) any breach
by Fuels or LW of its obligations hereunder, including its obligations under
clause (c) below or (ii) the failure of any of the conditions contained in
Section 2.1 to be satisfied on or before the Latest Commencement Date unless
such failure is due to any breach by Macquarie of its obligations hereunder,
including its obligations under clause (c) below, then Fuels and LW shall, on a
joint and several basis, be obligated to reimburse Macquarie for any out of
pocket losses, costs and damages incurred or realized by Macquarie as a result
of its maintaining, terminating or obtaining any Related Hedges.
(c)From and after the Effective Date, Fuels and LW shall use commercially
reasonable efforts to cause each of the conditions referred to in Section 2.1 to
be satisfied on or prior to the Latest Commencement Date and Macquarie shall use
commercially reasonable efforts to cause each of the conditions referred to in
Section 2.2 to be satisfied on or prior to the Latest Commencement Date.





--------------------------------------------------------------------------------





(d)Each of Fuels and LW covenants and agrees to take (or cause its respective
Affiliates to take) all actions reasonably necessary to cause any Product
Linefill included in the Commencement Date Volumes to be transferred to
Macquarie on and effective as of the Commencement Date.
2.4Post-Commencement Date Undertakings. From and after the Commencement Date,
Fuels and LW may endeavor to negotiate and implement designations and other
binding contractual arrangements, in form and substance reasonably satisfactory
to Macquarie, pursuant to which Fuels or LW may transfer and assign to Macquarie
Fuels’ or LW’s (or their respective Affiliates’) right to use any storage or
transportation facility as may hereafter be identified by Fuels or LW; provided
that (i) upon and concurrently with implementing any such assignment,
designation or arrangement, any such storage or transportation facility shall be
added to the appropriate Schedule hereto as an additional Crude Storage Tank,
Included Product Tank or Included Product Pipeline, as applicable, and such
assignment, designation or arrangement shall constitute a Required Storage and
Transportation Arrangement hereunder; (ii) to the extent requested by Macquarie,
the Parties shall amend the Inventory Sales Agreement and any other applicable
Transaction Document to include any inventory transferred to Macquarie as a
result of such assignment, designation or arrangement; and (iii) without
limiting the generality of the foregoing, the addition of an Included Location
shall be subject to satisfaction of Macquarie’s Policies and Procedures (as
defined in Section 14.4(a) below), which shall be applied in a nondiscriminatory
manner as provided in Section 14.4(b)(i) below. In addition, if the relevant
storage or transportation facility fails to satisfy Macquarie’s Policies and
Procedures, then, upon Fuels’ or LW’s request, Macquarie shall consult with
Fuels or LW in good faith to determine whether based on further information
provided by Fuels or LW such storage or transportation facility complies with
Macquarie’s Policies and Procedures and/or whether additional actions or
procedures can be taken or implemented so that, as a result, such storage or
transportation facility would comply with Macquarie’s Policies and Procedures
and, based on such further information and/or the implementation of such
additional actions or procedures, Macquarie shall from time to time reconsider
whether such storage or transportation facility satisfies clause (iii) above.
2.5UCC Filings.
(a)From and after the Commencement Date, Fuels and LW shall cooperate with
Macquarie to cause to be prepared, and filed, in such jurisdictions as Macquarie
shall deem necessary or appropriate, UCC-1 financing statements reflecting (i)
Macquarie as owner of all Crude Oil and Products in the Included Locations and
(ii) Macquarie as a secured party with respect to the Credit Support to perfect
Macquarie’s security interest under the Lien Documents. Fuels and LW shall
execute and deliver to Macquarie, and Fuels and LW hereby authorize Macquarie to
file (with or without Fuels’ or LW’s signature), at any time and from time to
time, all such financing statements, amendments to financing statements,
continuation financing statements, termination statements, relating to such
Crude Oil and Products and the Credit Support, and other documents and
instruments, all in form satisfactory to Macquarie, as Macquarie may request, to
confirm Macquarie’s ownership of such Crude Oil and Products and to otherwise
accomplish the purposes of this Agreement and as required pursuant to the Lien
Documents.





--------------------------------------------------------------------------------





(b)Without limiting the generality of the foregoing, Fuels and LW ratify and
authorize the filing by Macquarie of any financing statements filed prior to the
Commencement Date and identified by Macquarie in writing to Fuels and LW.
2.6Enterprise Bailee Letter. Within thirty (30) days of the Commencement Date,
Fuels shall, and shall cause the Enterprise Parties to, execute and deliver the
Enterprise Bailee Letter to Macquarie, in form and substance satisfactory to
Macquarie.
2.7Louisiana Opinion. Within fifteen (15) days of the Commencement Date, Fuels
and LW shall deliver, or cause to be delivered, to Macquarie a legal opinion
covering matters under Louisiana law, including enforceability and no violation
of law, in respect of the Sublease, in form and substance satisfactory to
Macquarie.
ARTICLE 3
TERM OF AGREEMENT
3.1Term. The Agreement shall become effective on the Effective Date with the
Commencement Date occurring as provided in Section 2.3 above. This Agreement,
subject to Section 3.2, shall continue for a period ending at 11:59:59 p.m., EST
on June 30, 2020 (the “Term”; the last day of such Term being herein referred to
as the “Expiration Date,” except as provided in Section 3.2 below).
3.2Early Termination Rights.
a. Commencing with the calendar quarter ending on September 30, 2017, Macquarie
may elect on a calendar quarter basis to terminate this Agreement early by
providing Fuels or LW notice of any such election pursuant to Article 27 on or
before September 30, 2017 and on or before the end of each calendar quarter
occurring thereafter until June 30, 2019; provided that no such election shall
be effective until nine (9) months after the end of the applicable calendar
quarter in which Macquarie elects to terminate (“Macquarie Early Termination
Date”). By way of example, if Macquarie elects to terminate this Agreement on or
before the end of the calendar quarter ending December 31, 2017, the Macquarie
Early Termination Date would be September 30, 2018. For the avoidance of doubt,
the Termination Amount for any early termination pursuant to this subsection
(a) shall be calculated in accordance with Section 20.2 and the Specified
Termination Amount shall be equal to zero when calculating the Termination
Amount related to such early termination.
b.LW or Fuels may elect to terminate this Agreement early, effective on June 30,
2018; provided that no such election shall be effective unless LW or Fuels gives
Macquarie notice of any such election pursuant to Article 27 at least ninety
(90) days prior to the applicable Company Early Termination Date (defined
below), provided that Fuels or LW pays to Macquarie the Specified Termination
Amount. If any early termination is properly elected pursuant to the preceding
sentence, the effective date of such termination shall be the “Company Early
Termination Date.” For the avoidance of doubt, the Termination Amount for any
early termination pursuant to this subsection (b) shall be calculated in





--------------------------------------------------------------------------------





accordance with Section 20.2 and shall include the Specified Termination Amount
when calculating the Termination Amount related to such early termination.
c.From and after June 30, 2018, LW and Fuels may each elect, in their respective
sole and absolute discretion, to terminate this Agreement early (prior to the
Expiration Date), such termination to be effective on the 90th day after notice
of election to terminate is provided by Fuels or LW to Macquarie in accordance
with Article 27, provided that Fuels or LW pays to Macquarie the Specified
Termination Amount. If any early termination is properly elected pursuant to the
preceding sentence, the effective date of such termination shall be the
“Optional Early Termination Date.” For the avoidance of doubt, the Termination
Amount for any early termination pursuant to this subsection (c) shall be
calculated in accordance with Section 20.2 and shall include the Specified
Termination Amount when calculating the Termination Amount related to such early
termination.
3.3Specified Event Early Termination. LW or Fuels may elect to terminate this
Agreement in the event of any occurrence of a Specified Event in accordance with
the terms of this Section 3.3. The occurrence of an event described in clause
(e) of the definition of Change of Control that is also a Specified Event shall
not constitute the occurrence of a Change of Control if LW or Fuels exercises
its early termination right in accordance with, and otherwise observes and
complies with, the following provisions:
a.LW or Fuels may not exercise its early termination under this Section 3.3
prior to June 30, 2018;
b.At least forty-five (45) days prior to the occurrence of a Specified Event, LW
or Fuels shall provide written notice to Macquarie that such event is to occur
and that, as a result, LW or Fuels has elected to terminate the Agreement on a
date specified in such notice (the “Specified Termination Date”), which date
shall (x) be the last day of a calendar month, (y) occur at least forty-five
(45) days after such notice is given and (z) occur on the date that such
Specified Event occurs;
c.The Specified Termination Date shall constitute a “Termination Date” for
purposes of Article 20 hereof;
d.For purposes of determining the Termination Amount under Section 20.2 with
respect to the Specified Termination Date:
i.The Specified Termination Amount shall be equal to zero when calculating the
Termination Amount related to such early termination.
ii.All calculations incorporated into the Termination Amount with respect to
volumes in excess of any minimum inventory level shall be made using the same
pricing and methodology that would have applied if the Termination Date were not
a Specified Termination Date.





--------------------------------------------------------------------------------





e.In the event that Fuels or LW determines that the Specified Event is unlikely
to or cannot occur as planned following the delivery of a termination notice
under Section 3.3(b), Fuels or LW shall promptly deliver notice to Macquarie of
such event, and this Agreement shall continue in effect in accordance with its
terms as if the termination notice under Section 3.3(b) had never been
delivered, provided however, that (i) the Parties shall use commercially
reasonable efforts to resume normal operations hereunder as promptly as possible
after delivery of the notice contemplated in this Section 3.3(b); and (ii)
Macquarie shall be promptly reimbursed by Fuels or LW (A) for any and all costs
and reasonable expenses arising from or attributable to Macquarie’s preparations
for the occurrence of such Specified Termination Date, and (B) for any and all
costs and reasonable expenses incurred by Macquarie in keeping this Agreement in
full force and effect and resuming normal operations as aforesaid.
3.4Obligations upon Termination. In connection with the termination of the
Agreement on the Expiration Date, the Parties shall perform their obligations
relating to termination pursuant to Article 20
ARTICLE4
COMMENCEMENT DATE TRANSFER
4.1Transfer and Payment on the Commencement Date. The Parties acknowledge that
Macquarie’s obligations hereunder (other than its obligation under Section 2.3
above) shall commence on the Commencement Date only if the Commencement Date
Volumes shall be sold and transferred to Macquarie as provided under the
Inventory Sales Agreement for payment of the Estimated Commencement Date Value
made as provided therein.
4.2Post-Commencement Date Reconciliation and True-Up. The Parties further
acknowledge that the determination and payment of the Definitive Commencement
Date Value shall be made as provided in the Inventory Sales Agreement.
4.3Posting of Independent Amount. Fuels or LW shall make available to Macquarie
the Independent Amount in accordance with the Fee Letter; Macquarie shall
reserve such amount for its account from the Estimated Commencement Date Value.
The Independent Amount shall (A) constitute credit support for all of Fuels and
LW’s obligations under the Transactions Documents, (B) be subject to the
applicable provisions of this Agreement, including Section 13.4(c) and (C)
except as otherwise applied in accordance with the terms of the Transaction
Documents, be returned to Fuels or LW (as applicable) only if (and when) the
Transaction Documents have been terminated and all of Fuels’ and LW’s
obligations under the Transactions Documents having been satisfied in full.
ARTICLE 5
PURCHASE AND SALE OF CRUDE OIL





--------------------------------------------------------------------------------





5.1Monthly and Weekly Forecasts and Projections.
(a)Target Month End Crude Volume and Target Month End Product Volume. No later
than the fifteenth (15th) day of the month preceding a Delivery Month, LW shall
provide Macquarie with a preliminary written forecast in the form of Schedule Z
of the Target Month End Crude Volume and Target Month End Product Volume for the
following Delivery Month. During the first (1st) month of deliveries of Crude
Oil made pursuant to this Agreement, the Target Month End Crude Volume and
Target Month End Product Volume shall be the amounts set forth on Schedule I.
(b)Monthly Crude Forecast.
i.No later than the fifteenth (15th) day of the month preceding a Delivery
Month, LW shall provide Macquarie with a written forecast for the next two
succeeding full Delivery Months in the form of Schedule AA, setting forth the
Refinery’s anticipated Crude Oil requirements (each, a “Monthly Crude
Forecast”). The Monthly Crude Forecast will include the quantity, grade and
schedule of Refinery Procured Crude Barrels expected to be delivered for the
following Delivery Month.
ii.Macquarie shall have the right to reject any Monthly Crude Forecast;
provided, however, that in the event Macquarie does not reject the same within
one (1) Business Day after receiving the Monthly Crude Forecast, Macquarie shall
be deemed to have accepted the same. In the event Macquarie timely rejects any
Monthly Crude Forecast, the Parties will meet not later than the following day
to agree upon a mutually agreeable alternative.
iii.If thereafter any change occurs outside of customary refinery operations
affecting the quantity, grade or schedule of the Refinery Procured Crude Barrels
that Fuels or LW expects to procure for delivery during such month, LW shall
promptly advise Macquarie of such change and resolve and agree upon any needed
changes in Target Month End Crude Volumes.
(c)Weekly Crude Projection. No later than 5:00 p.m., EST on Thursday of each
week, LW shall provide Macquarie with a written summary in the form of Schedule
BB of the Refinery’s projected Crude Oil runs for the next immediately
succeeding Projection Week (each, a “Weekly Crude Projection”). Macquarie shall
have the right to reject any Weekly Crude Projection; provided, however, that in
the event Macquarie does not reject a Weekly Crude Projection by Friday at 5:00
pm EST, Macquarie shall be deemed to have accepted the same. In the event
Macquarie timely rejects any Weekly Crude Projection, the Parties will meet not
later than the following day to agree upon a mutually agreeable alternative.
(d)Change in Weekly Crude Projection. LW shall promptly notify Macquarie in
writing upon learning of any material change in any Weekly Crude Projection or
if it is necessary to delay any previously scheduled pipeline nominations.





--------------------------------------------------------------------------------





(e)Responsibility of LW for Forecast and Projections. The Parties acknowledge
that LW is solely responsible for providing the Monthly Crude Forecast and the
Weekly Crude Projection and for making any adjustments thereto, and LW agrees
that all such forecasts and projections shall be prepared in good faith, with
due regard to all available and reliable historical information and LW’s
then-current business prospects, and in accordance with such standards of care
as are generally applicable in the U.S. oil refining industry; provided,
however, the Parties acknowledge and agree that such forecasts and projections
are only estimates and not guarantees of future performance, and LW shall have
no liability to Macquarie for any differences between such forecasts and
projections provided by LW in good faith and the actual crude requirements or
runs. LW acknowledges and agrees that (i) Macquarie shall be entitled to rely
and act, and shall be fully protected in relying and acting, upon all such
forecasts and projections, and (ii) Macquarie shall not have any responsibility
to make any investigation into the facts or matters stated in such forecasts or
projections.
5.2Macquarie Crude Procurement Contracts.
(a)Volume of Macquarie Procured Crude Oil. On and after the Commencement Date
through the end of the Term, Macquarie (in accordance with the terms and
conditions set forth therein) may enter into Macquarie Crude Procurement
Contracts, and purchase from Permitted Suppliers on industry customary terms and
conditions otherwise reasonably satisfactory to Macquarie and Fuels or LW,
monthly deliveries of Crude Oil of, in the aggregate, up to sixty thousand
(60,000) Barrels per day or such lesser amount as Fuels or LW may request or
direct in accordance with the terms hereto and subject to (a) the availability
of Crude Oil in accordance with the terms hereof from acceptable suppliers (as
contemplated in Section 5.2(d) hereof), including Permitted Suppliers under
Macquarie Crude Procurement Contracts, (b) the absence of any continuing Event
of Default, (c) Fuels or LW’s maintenance of the Base Agreements and Required
Storage and Transportation Arrangements, if any, and compliance with the terms
and conditions hereof, and (d) the provision of additional credit support by
Fuels or LW in the form of a letter of credit, cash collateral or such other
form, in each case, as specified and required in the definition of “Independent
Amount”. For purposes of the foregoing, sales of Crude Oil by Affiliates of
Macquarie to Fuels or LW, whether or not under this Agreement, shall be included
in the calculation of such total monthly deliveries.
(b)[Reserved]
(c)Proposed Macquarie Crude Procurement Contracts. From time to time during the
Term of this Agreement, Fuels or LW may propose that one or more additional
Macquarie Crude Procurement Contracts be entered into, including any such
additional Macquarie Crude Procurement Contract as may, with Fuels’ or LW’s
prior written consent, be entered into in connection with the expiration of an
outstanding Macquarie Crude Procurement Contract. If the Parties mutually agree
in writing to seek additional Macquarie Crude Procurement Contracts, then Fuels
or LW shall endeavor to identify quantities of Crude Oil that may be acquired
from one or more Third Party Suppliers under contracts that provide





--------------------------------------------------------------------------------





for one or more shipment(s) of Crude Oil. Fuels and LW may negotiate with any
such Third Party Supplier regarding the price and other terms of such potential
additional Macquarie Crude Procurement Contract. Neither Fuels nor LW shall have
any authority to bind Macquarie to, or enter into on Macquarie’s behalf, any
additional Macquarie Crude Procurement Contract, and neither Fuels nor LW shall
represent to any third party that it has such authority. If Fuels or LW has
negotiated an offer from a Third Party Supplier for an additional Macquarie
Crude Procurement Contract that Fuels or LW wishes to be executed, Fuels or LW
shall apprise Macquarie in writing, using the applicable trade sheet included in
Schedule Q, of the terms of such offer, and Macquarie shall promptly, but no
later than two (2) Business Days after Fuels’ or LW’s delivery of such
applicable trade sheet, determine and advise Fuels and LW as to whether
Macquarie desires to accept such offer. If Macquarie indicates its desire to
accept such offer, then Macquarie shall promptly endeavor to formally
communicate its acceptance of such offer to Fuels and LW and such Third Party
Supplier so that the Third Party Supplier and Macquarie may enter into a binding
additional Macquarie Crude Procurement Contract on terms agreeable to Macquarie.
In the event Macquarie does not respond within such two (2) Business Days,
Macquarie shall be deemed to have declined to enter into such Macquarie Crude
Procurement Contract. If any Macquarie Crude Procurement Contract is a term
contract pursuant to which Macquarie may, from time to time, nominate a shipment
by a Nomination Cutoff Date for expected delivery during a designated month,
Macquarie shall apprise Fuels and LW of such timing requirements relating to
such Nomination Cutoff Date.
(d)Macquarie’s Right to Reject Macquarie Crude Procurement Contracts. Macquarie
may, in its discretion elect to reject any such offer to enter into a Macquarie
Crude Procurement Contract, provided that from time to time during the Term
hereof Macquarie shall, upon the reasonable request of Fuels or LW, consult with
Fuels or LW regarding those counterparties that Macquarie would be prepared to
trade with as of the time of such consultation upon review of acceptable
documentation as further contemplated herein. Macquarie’s decision to reject any
such offer shall be based on such factors and considerations as Macquarie deems
relevant, which may include (without limitation) the proposed commercial terms,
credit considerations (including credit quality and credit limits), reputational
considerations, prior or current interactions between Macquarie and the proposed
Third Party Supplier, the presence or absence of trading documentation between
Macquarie and the proposed Third Party Supplier, the presence or absence of a
pre-existing trading relationship with the proposed Third Party Supplier or the
suitability of the proposed Third Party Supplier for such transaction. Without
limiting the foregoing, any proposed Third Party Supplier shall be required to
satisfy Macquarie’s internal requirements and policies as they relate to any
applicable “know-your-customer” rules, anti-money laundering policies and
procedures, laws, rules and regulations (including without limitation, the
Patriot Act, rules and regulations of OFAC) and other similar client
identification and business conduct standard and dealing policies and procedures
(including reputational considerations), in each case, as consistently applied
by Macquarie and to have provided to Macquarie all material documentation and
other information required by such policies and procedures and applicable
regulatory authorities. Notwithstanding the foregoing, Macquarie shall not
reject any such offer to enter into a Macquarie Crude Procurement Contract with





--------------------------------------------------------------------------------





any counterparty based solely on the fact that such offer was presented to it by
Fuels or LW hereunder where, at such time, Macquarie would otherwise have
transacted with such counterparty on such terms and under all other applicable
policies and limitations.
(e)Sale of Macquarie Procurement Barrels. For sales of Macquarie Procurement
Barrels by Macquarie to LW, title and risk of loss for each quantity of Crude
Oil shall pass to LW as the Crude Oil passes the applicable Macquarie Delivery
Point free of liens, other than Permitted S&O Liens. The Parties acknowledge
that the consideration due from Fuels or LW to Macquarie for any Crude Oil shall
be paid for in accordance with Article 10.
(f)Fuels’ and LW’s Obligation to Purchase Macquarie Procurement Barrels. Fuels
and LW acknowledge and agree that, subject to the terms and conditions of this
Agreement, LW and Fuels are obligated to purchase and take delivery of all Crude
Oil acquired by Macquarie under Macquarie Crude Procurement Contracts. In the
event of a dispute, Macquarie shall provide, to the extent legally and
contractually permissible, to Fuels or LW, a copy of the Macquarie Crude
Procurement Contract in question.
5.3Nominations under Macquarie Crude Procurement Contracts.
(a)Shipment Notification. With respect to each shipment under a Macquarie Crude
Procurement Contract that Fuels or LW desires be delivered by a specified
Delivery Month, Fuels or LW shall notify Macquarie of such shipment at least
fifteen (15) days prior to the first applicable Nomination Cutoff Date for such
month, if any (each, a “Shipment Notification”). As part of such Projected
Monthly Run Volume, Fuels or LW may specify the grade of such Projected Monthly
Run Volume, provided that such grades and their respective quantities specified
by Fuels or LW shall fall within the grades and quantities then available to be
nominated by Macquarie under the outstanding Macquarie Crude Procurement
Contracts.
(b)Contract Nominations. Provided that Fuels or LW provide Macquarie with the
Projected Monthly Run Volume and the Shipment Notifications as required under
Section 5.3(a), Macquarie and Fuels or LW shall consult regarding scheduling and
other selections and nominations (collectively, “Contract Nominations”) to be
made by Macquarie under then outstanding Macquarie Crude Procurement Contracts
on or before any applicable Nomination Cutoff Dates taking into account the
quantities of Other Barrels. To the extent reasonably practicable and in
accordance with its consultation with Fuels or LW, Macquarie shall endeavor to
make Contract Nominations that reflect, and do not exceed or fall below, the
quantity of each grade specified by Fuels or LW in such Projected Monthly Run
Volume. Should any Contract Nomination not be accepted by any Third Party
Supplier under a Macquarie Crude Procurement Contract, Macquarie shall promptly
advise Fuels or LW and use commercially reasonable efforts with Fuels or LW and
such Third Party Supplier to revise the Contract Nomination subject to the terms
of any such Macquarie Crude Procurement Contract. Macquarie shall provide Fuels
or LW with confirmation of each such Contract Nomination that is made.





--------------------------------------------------------------------------------





(c)Adjustment to Contract Nominations. The Parties agree that Fuels or LW may,
from time to time, request that Macquarie make adjustments or modifications to
Contract Nominations it has previously made under the Macquarie Crude
Procurement Contracts. Promptly following receipt of any such request, Macquarie
shall use its commercially reasonable efforts to make such adjustment or
modification, subject to any limitations or restrictions under the relevant
Macquarie Crude Procurement Contracts. Any additional out of pocket costs or
expenses incurred as a result of such an adjustment or modification shall
constitute an Ancillary Cost hereunder.
(d)Communications Protocol. In addition to the nomination process, Macquarie and
Fuels or LW shall follow the mutually agreed communications protocol as set
forth on Schedule J, with respect to ongoing daily coordination with feedstock
suppliers, including purchases or sales of Crude Oil or other feedstocks outside
of the normal nomination procedures.
(e)Forecast; Operational Volume Range. Each of Fuels or LW and Macquarie agrees
to use commercially reasonable efforts in preparing the forecasts, projections
and nominations required by this Agreement in a manner intended to maintain
Crude Oil and Product operational volumes within the Operational Volume Range.
5.4Refinery Procured Crude Barrels.
(a)Macquarie Right to Purchase Refinery Procured Crude Barrels. Macquarie shall
purchase all Refinery Procured Crude Barrels so long as such Refinery Procured
Barrels satisfy the approved grade, do not exceed the maximum inventory level
for Crude Oil set forth on Schedule D and no Event of Default has occurred and
is continuing under this Agreement. To the extent Fuels or LW wishes to sell any
Crude Oil to any third party, Fuels or LW acknowledges that it shall not have
the authority to agree to such sale without Macquarie’s prior written consent.
(b)Procedures and Mechanisms for Refinery Procured Crude Barrels. Prior to the
delivery of any Refinery Procured Crude Barrels hereunder, the Parties shall
establish procedures and mechanisms, reasonably satisfactory to Macquarie, for
determining and reporting specific volumes of such Refinery Procured Crude
Barrels.
(c)Sales Refinery Procured Crude Barrels. For sales by Fuels or LW to Macquarie,
they shall be on DDP (Incoterms 2010) basis at Current Month Pricing
Benchmark(s), subject to the calculation of the monthly true-up amounts as
provided for on Schedule C, and title and risk of loss for each quantity of
Crude Oil shall pass to Macquarie as the Crude Oil passes the applicable Crude
Intake Point free of Liens. The Parties acknowledge that the consideration due
from Macquarie to Fuels or LW for any Crude Oil shall be paid for in accordance
with Article 10.
5.5Sale of Crude Oil by Macquarie at Crude Delivery Points.





--------------------------------------------------------------------------------





(a)Sale of Crude Oil by Macquarie to Fuels or LW. Provided no Default or Event
of Default has occurred and is continuing, Fuels or LW shall be permitted to
purchase Crude Oil from the Crude Storage Tanks and take delivery of such Crude
Oil at the Crude Delivery Point in accordance with the Weekly Crude Projection,
or as otherwise mutually agreed to by the Parties. Though not obligated to do
so, Macquarie shall, absent an Event of Default, make commercially reasonable
efforts to sell Crude Oil to Fuels or LW before selling to another Person. The
sale and receipt of any Crude Oil by Fuels or LW at any Crude Delivery Point
shall be on an “ex works” basis (EXW Incoterms 2010) free of liens, other than
Permitted S&O Liens. Upon such sale, title and risk of loss will transfer to
Fuels or LW. Fuels and LW shall bear sole responsibility for the withdrawal of
Crude Oil from the Crude Storage Tanks. Fuels and LW shall take all commercially
reasonable actions necessary to maintain a connection with the Crude Storage
Tanks to enable withdrawal and delivery of Crude Oil to be made as contemplated
hereby.
(b)Sale of Crude Oil by Macquarie to Third Party. Fuels and LW agree that
neither shall propose, and Macquarie shall not be requested to enter into, any
transactions involving the sale of Crude Oil to any third party until Fuels or
LW has established, to Macquarie’s satisfaction, procedures and mechanisms for
determining and reporting the specific volumes that are from time to time
subject to each such Crude Oil sale transaction.
5.6Transportation, Storage and Delivery of Crude Oil. Macquarie shall have the
exclusive right to inject (except for such injections by Fuels or LW otherwise
contemplated in Section 10.3), store and withdraw Crude Oil in and from the
Crude Storage Tanks as provided in and subject to the Storage Facilities
Agreement or applicable Required Storage and Transportation Arrangement, as
applicable.
5.7Custody.
(a)Custody of Crude Oil at Refinery Facilities. During the time any Crude Oil
(i) is held in any Refinery Facilities, Fuels or LW, each in their respective
capacities as operator of such Refinery Facilities, shall be solely responsible
for the care, custody and control of such Crude Oil and shall be solely
responsible for compliance with all Applicable Laws, including all Environmental
Laws, pertaining to the possession, handling, use and processing of such Crude
Oil and (ii) is held in any Included Locations, including the Refinery
Facilities, Fuels and LW shall, jointly and severally, (for the avoidance of
doubt in construing Article 21) indemnify and hold harmless Macquarie, its
Affiliates and their agents, representatives, contractors, employees, directors
and officers, as and to the extent provided in Article 21 (and subject thereto
in all respects) for all Liabilities directly or indirectly arising therefrom
except to the extent such Liabilities are caused by or attributable to any of
the matters for which Macquarie is indemnifying Fuels or LW pursuant to Article
21.
(b)Custody of Crude Oil in Crude Storage Tanks. While the Crude Oil is located
in the Crude Storage Tanks, Fuels and LW shall be solely responsible for the
care, custody and control of such Crude Oil and shall be solely responsible for
compliance with all Applicable Laws, including all Environmental Laws pertaining
to the possession, handling,





--------------------------------------------------------------------------------





use and processing of such Crude Oil and shall jointly and severally (for the
avoidance of doubt in construing Article 21) indemnify and hold harmless
Macquarie, its Affiliates and their agents, representatives, contractors,
employees, directors and officers, as and to the extent provided in Article 21
(and subject thereto in all respects) for all Liabilities directly or indirectly
arising therefrom except to the extent such Liabilities are caused by or
attributable to any of the matters for which Macquarie is indemnifying Fuels or
LW pursuant to Article 21.
(c)Hydrocarbon Credit Support. In the event that Fuels or LW holds title to any
Hydrocarbon Credit Support, Fuels and LW shall jointly and severally (for the
avoidance of doubt in construing Article 21) indemnify and hold harmless
Macquarie, its Affiliates and their agents, representatives, contractors,
employees, directors and officers, for all Liabilities directly or indirectly
arising therefrom as and to the extent provided in Article 21 (and subject
thereto in all respects) except to the extent such Liabilities are caused by or
attributable to any of the matters for which Macquarie is indemnifying Fuels or
LW pursuant to Article 21.
5.8Contract Documentation, Confirmations and Conditions.
(a)Conditions to Macquarie Delivery of Crude. Macquarie’s obligations to deliver
Crude Oil under this Agreement shall be subject to (i) Fuels and LW identifying
and negotiating potential Macquarie Crude Procurement Contracts, in accordance
with Section 5.2, that are acceptable to both Fuels or LW and Macquarie, (ii)
Fuels or LW performing its obligations hereunder with respect to providing
Macquarie with timely nominations, forecasts and projections (including
Projected Monthly Run Volumes, as contemplated in Section 5.3(a)) so that
Macquarie may make timely nominations under the Macquarie Crude Procurement
Contracts, (iii) all of the terms and conditions of the Macquarie Crude
Procurement Contracts, (iv) any other condition set forth in Section 5.2(a)
above (v) Fuels and LW fulfilling their respective obligations to deliver
Refinery Procured Crude Barrels to Macquarie and (v) no Event of Default having
occurred and continuing with respect to Fuels or LW.
(b)Documentation of Macquarie Crude Procurement Contracts. In documenting each
Macquarie Crude Procurement Contract, Macquarie shall endeavor and cooperate
with Fuels and LW, in good faith and in a commercially reasonable manner, to
obtain the Third Party Supplier’s agreement that a copy of such Macquarie Crude
Procurement Contract may be provided to Fuels or LW; provided that this Section
5.8(b) in no way limits Fuels or LW’s rights to consent to all Macquarie Crude
Procurement Contracts as contemplated by Section 5.2. In addition, to the extent
it is permitted to do so, Macquarie shall endeavor to keep Fuels and LW apprised
of, and consult with Fuels or LW regarding, the terms and conditions being
incorporated into any Macquarie Crude Procurement Contract under negotiation
with a Third Party Supplier.
5.9DISCLAIMER OF WARRANTIES. EXCEPT FOR MACQUARIE’S WARRANTY THAT MACQUARIE
SHALL HAVE AND CONVEY GOOD TITLE TO ALL CRUDE OIL OR PRODUCTS SOLD BY MACQUARIE
TO FUELS OR LW HEREUNDER,





--------------------------------------------------------------------------------





FREE AND CLEAR OF ALL LIENS, other than Permitted S&O Liens, MACQUARIE MAKES NO
WARRANTY, CONDITION OR OTHER REPRESENTATION, WRITTEN OR ORAL, EXPRESS OR
IMPLIED, OF MERCHANTABILITY, FITNESS OR SUITABILITY OF SUCH CRUDE OIL OR
PRODUCTS FOR ANY PARTICULAR PURPOSE OR OTHERWISE. FURTHER, MACQUARIE MAKES NO
WARRANTY OR REPRESENTATION THAT SUCH CRUDE OIL OR PRODUCTS CONFORMS TO THE
SPECIFICATIONS IDENTIFIED IN ANY CONTRACT WITH FUELS AND/OR LW OR ANY THIRD
PARTY SUPPLIER.
5.10Quality Claims and Claims Handling.
(a)Responsibility for Specifications of Crude Oil. The failure of any Crude Oil
or Product that Macquarie hereunder sells to Fuels or LW to meet the
specifications or other quality requirements applicable thereto as stated in a
Macquarie Crude Procurement Contract for that Crude Oil or Product shall be for
the sole account of Fuels or LW and shall not entitle Fuels or LW to any
reduction in the amounts due by it to Macquarie hereunder; provided, however,
that any claims made by Macquarie with respect to such non-conforming Crude Oil
or Product shall be for Fuels or LW’s account and resolved in accordance with
this Section 5.10.
(b)Coordination of Resolution of Disputes with Third Parties. The Parties shall
consult with each other and coordinate how to handle and resolve any claims
arising in the ordinary course of business (including claims related to Crude
Oil, Products, pipeline, tank transfers, or ocean transportation, and any
dispute, claim, or controversy arising hereunder between Macquarie and any of
its vendors who supply goods or services in conjunction with Macquarie’s
performance of its obligations under this Agreement) made by or against
Macquarie. In all instances wherein claims are made by a third party against
Macquarie which shall be for the account of Fuels or LW, Fuels or LW shall have
the right, subject to Section 5.10(d), to either direct Macquarie to take
commercially reasonable actions in the handling of such claims or assume the
handling of such claims in the name of Macquarie, all at Fuels and LW’s cost and
expense; provided that Macquarie may require that Fuels and LW assume the
handling of any such claim. To the extent that Fuels or LW believes that any
claim should be made by Macquarie for the account of Fuels or LW against any
third party (whether a Third Party Supplier, terminal facility, pipeline,
storage facility or otherwise), and subject to Section 5.10(d), Macquarie shall
take any commercially reasonable actions as requested by Fuels or LW either
directly, or by allowing Fuels or LW to do so, to prosecute such claim all at
Fuels and LW’s cost and expense and all recoveries resulting from the
prosecution of such claim shall be for the account of Fuels and LW.
(c)Macquarie Involvement In Resolution of Disputes with Third Parties. Macquarie
shall, in a commercially reasonable manner, cooperate with Fuels or LW in
prosecuting any such claim and shall be entitled to assist in the prosecution of
such claim at Fuels or LW’s expense, if Fuels or LW so requests. In the event
that Macquarie assists in the prosecution of such claim not at the request of
Fuels or LW, such prosecution shall be at Macquarie’s sole cost and expense. In
no event may Macquarie settle any such claim without Fuels or LW’s prior written
consent, such consent not to be unreasonably





--------------------------------------------------------------------------------





conditioned, delayed or withheld. In the event that Macquarie has a claim or
cause of action arising under any Macquarie Crude Procurement Contract that
Macquarie declines to pursue or prosecute, then Macquarie shall, upon written
request of Fuels or LW, to the extent possible through the use of commercially
reasonable efforts either assign such claim or cause of action to Fuels or LW,
or designate Fuels or LW as Macquarie’s limited agent, so at to facilitate Fuels
or LW’s ability to pursue or prosecute such claim.
(d)Disputes Subject to Indemnification Provisions. In addition, any claim that
is or becomes subject to Article 21 shall be handled and resolved in accordance
with the provisions of Article 21.
5.11Ancillary Contracts. Prior to entering into any Ancillary Contract that is
intended for the exclusive benefit of Fuels or LW in connection with this
Agreement and does not by its terms expire or terminate on or before the
Expiration Date, Macquarie shall endeavor, in good faith and subject to any
confidentiality restrictions, to afford Fuels and LW an opportunity to review
and comment on such Ancillary Contract or the terms thereof and to confer with
Fuels and LW regarding such Ancillary Contract and terms, and if Macquarie
enters into any such Ancillary Contract without Fuels or LW’s written consent,
neither Fuels nor LW shall be obligated to assume such Ancillary Contract
pursuant to Section 20.1(c) below.
5.12Communications Regarding Nominations and Deliveries. The Parties shall
coordinate all nominations and deliveries according to the communications
protocol on Schedule J.
ARTICLE 6
PURCHASE PRICE FOR CRUDE OIL
6.1Daily Volumes. Each Business Day LW shall provide to Macquarie, by no later
than 12:00 pm EST for Crude Oil, meter tickets and/or meter readings and tank
gauge readings confirming the Measured Crude Quantity for each of the Crude
Storage Tanks for all Delivery Dates since the prior Business Day.
6.2Purchase Price for Crude Oil. The per Barrel purchase price for the Daily
Crude Tanks Sales and Daily Crude Purchases shall equal the Current Month
Pricing Benchmark specified for Crude Oil, subject to the calculation of the
monthly true-up amounts as provided for on Schedule C.
6.3[Reserved]
6.4Material Crude Grade Changes. If either of LW or Macquarie concludes in its
reasonable judgment that the specifications (including specific gravity and
sulfur content of the Crude Oil) of the Crude Oil procured, or projected to be
procured, differ materially from the grades that have generally been run by the
Refinery or such grades that LW may run from time to time acting as a prudent
refinery operator, then LW and Macquarie shall endeavor in good faith to
mutually agree on (i) acceptable price indices for such Crude Oil, and (ii) a
settlement payment from one





--------------------------------------------------------------------------------





Party to the other that is sufficient to compensate the relevant Party for the
relative costs and benefits to each of the price differences between the prior
price indices and the amended price indices.
6.5Counterparty Crude Sales. At the written request of Fuels or LW and subject
to the applicable provisions of Article 5 above, Macquarie may from time to time
enter into one or more Counterparty Crude Sales. In such cases, the Counterparty
Crude Sales Fee shall be applicable to such Counterparty Crude Sales, and shall
be payable by Fuels and LW to Macquarie hereunder; provided, however, such
Counterparty Crude Sales Fee shall not be applicable to any other disposition of
Crude Oil made by Macquarie hereunder or under the Transaction Documents.
6.6Supporting Documentation. Upon Macquarie’s written request, Fuels or LW shall
provide documentation evidencing all Other Barrels.
6.7Monthly Crude Sale Adjustment. For each month (or portion thereof) during the
term of the Agreement, Macquarie shall determine whether an amount is due by one
Party to the other for Counterparty Crude Sales by Macquarie at the direction of
Fuels or LW to a counterparty other than Fuels or LW, (a “Monthly Crude Sale
Adjustment”) in accordance with the following terms and conditions:
a.Macquarie shall determine the aggregate quantity of Barrels of Crude Oil sold
during such period under such Counterparty Crude Sales;
b.If, (i) the Aggregate Crude Sale Receipt exceeds the Index Crude Sale Value,
then the Monthly Crude Sale Adjustment for that Crude Oil shall equal such
excess and shall be due to Fuels or LW (as applicable) and (ii) the Index Crude
Sale Value exceeds the Aggregate Crude Sale Receipt, then the Monthly Crude Sale
Adjustment for that Crude Oil shall equal such excess and shall be due to
Macquarie; and
c.If Macquarie determines that any Monthly Crude Sale Adjustment is due, it
shall include its calculation of such amount in the documentation provided to
Fuels or LW for the relevant period pursuant to Section 10.2 and such Monthly
Crude Sale Adjustment shall be incorporated as a component of the Monthly
True-Up Amount due for such period which, if due to Fuels or LW, shall be
expressed as a negative number and, if due to Macquarie, shall be expressed as a
positive number.
6.8Monthly Third Party Crude Sale Adjustment. For each month (or portion
thereof) during the term of the Agreement, Macquarie shall determine whether an
amount is due by one Party to the other with respect to the sale of Crude Oil at
the Crude Delivery Point to a third party by Macquarie at the direction of Fuels
or LW, (a “Monthly Third Party Crude Sale Adjustment”) in accordance with the
following terms and conditions:
a.Macquarie shall determine the aggregate quantity of Barrels of Crude Oil sold
during such period under such third party sales;
b.If (i) the Aggregate Third Party Crude Sale Receipt exceeds the Index Third
Party Crude Sale Value, then the Monthly Third Party Crude Sale Adjustment for
that Crude





--------------------------------------------------------------------------------





Oil shall equal such excess and shall be due to Fuels or LW and (ii) the Index
Third Party Crude Sale Value exceeds the Aggregate Third Party Crude Sale
Receipt, then the Monthly Third Party Crude Sale Adjustment for that Crude Oil
shall equal such excess and shall be due to Macquarie; and
c.If Macquarie determines that any Monthly Third Party Crude Sale Adjustment is
due, it shall include its calculation of such amount in the documentation
provided to Fuels or LW for the relevant period pursuant to Section 10.2 and
such Monthly Third Party Crude Sale Adjustment shall be incorporated as a
component of the Monthly True-Up Amount due for such period which, if due to
Fuels or LW, shall be expressed as a negative number and, if due to Macquarie,
shall be expressed as a positive number.
ARTICLE 7
TARGET INVENTORY LEVELS AND DIFFERENTIAL ADJUSTMENT
7.1Target Inventory Levels. Monthly inventory targets for Crude Oil and Products
shall be set pursuant to this Article 7. Such monthly inventory targets for
Crude Oil and Products shall be subject to the minimum and maximum inventory
levels set forth in Schedule D for each Pricing Group, which minimum inventory
levels shall be satisfied by the procurement of Crude Oil and Products in
accordance with the terms hereof. Fuels and LW represent and warrant that the
respective Target Month End Crude Volumes and Target Month End Product Volumes
that LW sets for each month during the Term hereof shall be LW’s good faith
estimate (which is not a guarantee of actual performance), at the time it sets
such targets, of the Ending In-Tank Crude Inventory and the Ending In-Tank
Product Inventories at the end of such month.
7.2Target Month End Crude Volume.
(a)Projected Monthly Run Volume. By no later than the fifteenth (15th) day of
the month preceding each Delivery Month, LW shall notify Macquarie of the
aggregate quantity of Crude Oil that LW expects to run at the Refinery during
such Delivery Month (the “Projected Monthly Run Volume”). Macquarie shall have
the right to reject any Projected Monthly Run Volume; provided, however, that in
the event Macquarie does not reject the same within one (1) Business Day after
receiving the Projected Monthly Run Volume, Macquarie shall be deemed to have
accepted the same. In the event Macquarie timely rejects any Projected Monthly
Run Volume, the Parties will meet not later than the following day to agree upon
a mutually agreeable alternative.
(b)Constraints on Target Month End Crude Volume. In establishing a Target Month
End Crude Volume, the Parties acknowledge that any increase in a Target Month
End Crude Volume is constrained to the extent that (i) the Crude Oil available
for delivery under the Macquarie Crude Procurement Contracts with Third Party
Suppliers, plus (ii) Other Barrels available for delivery during such month are
not intended to be greater than Fuels’ and LW’s Crude Oil requirements for the
Refinery for the month related to such Target Month End Crude Volume.





--------------------------------------------------------------------------------





(c)Adjustments to Target Month End Crude Volume. The Parties may, by mutual
agreement, adjust the Target Month End Crude Volume for any month. Any change to
a Target Month End Crude Volume shall affect only the subject month and does not
impact the calculation of the Target Month End Crude Volume in subsequent
months.
7.3Target Month End Product Volume.
(a)[Intentionally Omitted.]
(b)Target Month End Product Volume; Applicable Range. Subject to events of Force
Majeure, facility turnarounds, the performance of any third parties (including
purchasers of Products under the Marketing and Sales Agreement), LW shall, in
establishing each Target Month End Product Volume, use commercially reasonable
efforts to cause such Target Month End Product Volume to be within the
applicable range specified for such Product on Schedule D.
(c)Changes to Target Month End Product Volume. At any time prior to the
beginning of the month to which a Target Month End Product Volume relates, the
Parties may, by mutual agreement, change such Target Month End Product Volume.
(d)Target Month End Product Volume Adjusted for Additional Product Transactions.
For any calendar month in which quantities of Products are delivered by
Macquarie under one or more Additional Product Transactions entered into during
such month pursuant to the Marketing and Sales Agreement, the Target Month End
Product Volume of any such Product for the end of such month shall be reduced by
the aggregate net quantity of such Product so delivered to the extent such
Additional Product Transactions are entered into after such Target Month End
Product Volume is established.
7.4Differential Adjustments. Promptly following each Differential Adjustment
Month, Macquarie shall review the data for such Differential Adjustment Month
and calculate whether, based on such data, an adjustment to any of the Crude Oil
or Product Differentials is appropriate; provided that, if Macquarie or Fuels or
LW determines in its reasonable judgment that the data for such Differential
Adjustment Month do not provide a representative basis for such determination
(due to anomalies, distortions or other factors identified by Macquarie), such
Party shall propose an adjusted Crude Oil or Product Differentials. In the event
the Parties mutually agree to the proposed adjusted Crude Oil or Product
Differentials, the same shall become applicable commencing with the month
immediately following such Differential Adjustment Month; provided, however,
that in the event no such mutual agreement is made, the Crude Oil or Product
Differentials set forth on Schedule B shall be adjusted in accordance with the
methodology outlined on Schedule B. The Crude Oil or Product Differentials shall
be updated as set forth on Schedule B on the first (1st) Business Day of the
Differential Adjustment Month, unless otherwise mutually agreed to by the
Parties.
7.5[Reserved]
7.6[Reserved]





--------------------------------------------------------------------------------





7.7Monthly Cover Costs.
(a)Monthly Product Cover Costs. If, for any month (or portion thereof),
Macquarie reasonably determines that, as a result of Fuels’ and LW’s failure to
produce the quantities of Product projected under this Agreement or LW’s failure
to comply with its obligations under the Marketing and Sales Agreement,
regardless of how caused (including any event of Force Majeure), Macquarie
retains insufficient quantities of Product to comply with its obligations to any
third parties, under Included Sales Transactions, and Macquarie incurs any
additional costs and expenses or related damages in procuring and transporting
Product from other sources for purposes of covering such delivery obligations or
the shortfall in the quantity held for its account (collectively, “Monthly
Product Cover Costs”), then Fuels and LW shall be jointly and severally obliged
to reimburse Macquarie for such Monthly Product Cover Costs. If Macquarie
determines that any Monthly Product Cover Costs are due to it, Macquarie shall
promptly communicate such determination to Fuels or LW and, subject to any
mitigation of such costs actually achieved by Fuels or LW, include the
calculation of such amount in the documentation provided to Fuels or LW for the
relevant period pursuant to Section 10.2 and such Monthly Product Cover Costs
shall be incorporated as a component of the Monthly True-Up Amount due for such
period hereunder. If, for any month (or portion thereof), Macquarie determines
that, as a result of LW’s failure to produce the quantities of Product projected
under this Agreement or LW’s failure to comply with its obligations under the
Marketing and Sales Agreement, Macquarie retains insufficient quantities of
Product to comply with its obligations to Fuels or LW, under any Company
Agreements or otherwise pursuant to Section 2.6 of the Marketing and Sales
Agreement, Fuels and LW shall be solely responsible for covering any delivery
obligations to third parties or the shortfall in the quantity held for such
third parties in connection with Fuels or LW’s Product Marketing Operations (as
defined in the Marketing and Sales Agreement).
(b)Monthly Crude Cover Costs. If, for any month (or portion thereof), Macquarie
reasonably determines that, as a result of Fuels or LW’s failure to sell
Macquarie the quantities of Refinery Procured Crude Barrels projected under this
Agreement, regardless of how caused (including any event of Force Majeure),
Macquarie retains insufficient quantities of Crude Oil to comply with its
obligations to any third parties and Macquarie incurs any additional out of
pocket costs and expenses or related damages in procuring and transporting Crude
Oil from other sources for purposes of covering such delivery obligations or the
shortfall in the quantity held for its account (collectively, “Monthly Crude
Cover Costs”), then Fuels and LW shall be obliged, jointly and severally, to
reimburse Macquarie for such Monthly Crude Cover Costs. If Macquarie determines
that any Monthly Crude Cover Costs are due to it, Macquarie shall promptly
communicate such determination to Fuels or LW and, subject to any mitigation of
such costs actually achieved by Fuels or LW, include the calculation of such
amount in the documentation provided to Fuels or LW for the relevant period
pursuant to Section 10.2 and such Monthly Crude Cover Costs shall be
incorporated as a component of the Monthly True-Up Amount due for such period
hereunder. If, for any month (or portion thereof), Macquarie determines that, as
a result of Fuels or LW’s failure to sell Macquarie the quantities of Refinery
Procured Crude Barrels projected under this Agreement, Macquarie retains
insufficient quantities of Crude Oil to comply with





--------------------------------------------------------------------------------





its obligations to Fuels and LW, Fuels and LW shall be solely responsible for
covering any delivery obligations to third parties or to Fuels or LW.
7.8Costs Related to Shortfall.
(a)Costs Related to Shortfall of Product. To the extent that Macquarie is
required to cover, pursuant to an Included Sales Transaction, any shortfall in
any Product delivery, which shortfall arises as a result of the failure by Fuels
or LW to produce, store or deliver when due such Product of the correct quality
and quantity, using any inventory Macquarie owns and acquires separately from
the inventory owned and maintained in connection with this Agreement, regardless
of how caused (including any event of Force Majeure), any out of pocket cost or
loss (excluding lost profits) incurred by Macquarie in connection therewith that
is not otherwise included as a Monthly Product Cover Cost shall constitute an
Ancillary Cost that is to be reimbursed to Macquarie.
(b)Costs Related to Shortfall of Crude Oil. To the extent that Macquarie is
required to cover, under a transaction with Fuels or LW or a third party, any
shortfall in any Crude Oil delivery, which shortfall arises as a result of the
failure by Fuels or LW to store or deliver when due Crude Oil of the correct
quality and quantity, using any inventory Macquarie owns and acquires separately
from the inventory owned and maintained in connection with this Agreement,
regardless of how caused (including any event of Force Majeure), any out of
pocket cost or loss (excluding lost profits) incurred by Macquarie in connection
therewith that is not otherwise included as a Monthly Crude Cover Cost shall
constitute an Ancillary Cost that is to be reimbursed to Macquarie.
7.9Excess Target Levels. No later than five (5) Business Days prior to the date
on which LW is obligated to establish the Target Month End Crude Volume or the
Target Month End Product Volumes for any month, LW may request that Macquarie
agree to a level for any of the foregoing that exceeds that applicable maximum
level set forth on Schedule D (an “Excess Inventory Level”); provided that such
request may be for only such month or for a period of two (2) or more
consecutive months starting with such month, as LW shall specify in its request.
If such request is made in a timely manner, Macquarie shall promptly review such
request and advise LW as to whether Macquarie accepts or rejects such Excess
Inventory Level; provided that, Macquarie is under no obligation to accept any
such request. If Macquarie accepts any request for an Excess Inventory Level,
then for all purposes of this Agreement and in lieu of the relevant level set
forth on Schedule D, such Excess Inventory Level shall constitute the maximum
inventory level for the relevant Product Group for the period specified in such
request; provided that, after such period, the applicable level set forth on
Schedule D shall be in effect for purposes of this Agreement. If Macquarie
rejects any such request, then the applicable level set forth on Schedule D
shall continue in effect, unless otherwise expressly agreed by the Parties in
writing.
7.10Excess Inventory Levels.
(a)Excess Quantity. If, at any time, either Party determines, with respect to
any Product Group, that the aggregate quantity of such Product Group being held
in the Included Locations or the Specified Company Locations exceeds the maximum
inventory level set





--------------------------------------------------------------------------------





forth on Schedule D for such Product Group in the Included Locations or the
Specified Company Locations (such excess, an “Excess Quantity”), such Party
shall promptly notify the other Party of the existence and volume of such Excess
Quantity. Within three (3) Business Days after such notice is given, Macquarie
shall advise LW as to whether Macquarie accepts such Excess Quantity (in which
case Section 7.10(b) shall apply) or rejects such Excess Quantity (in which case
Section 7.10(c) shall apply).
(b)Response for Excess Quantity. If Macquarie accepts an Excess Quantity then,
for all purposes of this Agreement, such Excess Quantity shall constitute the
maximum Excess Inventory Level for the relevant Product Group for the Included
Locations or the Specified Company Locations (as the case may be) for the
balance of the month in which such Excess Quantity was first identified and, at
Macquarie’s option, for such additional month or months as Macquarie may
specify; provided that if Macquarie does not accept such Excess Quantity for any
additional month or months, such Excess Quantity shall only be in effect for the
then current month and if such Excess Quantity remains after the end of such
current month, the provisions of this Section 7.10 shall apply anew as of the
beginning the following month.
(c)Disposal of Excess Quantity. If Macquarie rejects an Excess Quantity then,
for purposes of determining amounts due under Sections 10.1 and 10.2 of this
Agreement, such Excess Quantity shall not be counted as Crude Oil or Products
being held at an Included Location or Specified Company Location. In such case,
if LW is able to segregate in one or more Included Tanks or tanks at Specified
Company Locations a quantity of the relevant Product Group at least equal to
such Excess Quantity, LW may, at its option, elect to designate such Included
Tanks or other tanks and purchase from Macquarie the segregated quantity of such
Product Group held in such designated Included Tanks so that the quantity of
such Product Group owned by Macquarie (in the case of an Excess Quantity
relating to the Included Location) would not exceed the applicable maximum
inventory level set forth on Schedule D for the relevant Product Group for the
Included Locations or the Specified Company Locations (as the case may be) after
giving effect to such purchase or removal, at a price or value determined
pursuant to the applicable provisions of Article 10. After settlement of such
purchase or removal, such Included Tanks shall no longer constitute Included
Locations or such other tanks shall no longer constitute Specified Company
Locations for purposes hereof unless and until Macquarie determines, in its
reasonable discretion, that Macquarie’s ownership of the quantities held in such
tanks would not result, as of the time of such determination, in the aggregate
quantity of the relevant Product Group owned by Macquarie exceeding the
applicable maximum inventory level set forth on Schedule D. If and when such
determination is made, the Parties shall confirm the sale by Fuels or LW to
Macquarie of the quantities held in such Included Tanks at the prices or values
that would then apply to additional volumes under Article 10 hereof and upon the
settlement of such purchase or inclusion, such Included Tanks or other tanks
shall thereafter again constitute Included Locations or Specified Company
Locations for all purposes hereof.





--------------------------------------------------------------------------------





ARTICLE 8
PURCHASE AND DELIVERY OF PRODUCTS
8.1Purchase and Sale of Products.
(a)Macquarie Purchase of Products. Macquarie agrees to purchase and receive from
Fuels or LW, and Fuels and LW agree to sell and deliver to Macquarie, the entire
Products output of the from the Refinery and including the Commencement Date
through the end of the Term of this Agreement, at the Current Month Pricing
Benchmark(s), subject to the calculation of the monthly true-up amounts as
provided for on Schedule C, and otherwise in accordance with the terms and
conditions of this Agreement.
(b)Included Product Purchase Transaction. From time to time, under the Marketing
and Sales Agreement, Fuels or LW may propose that Macquarie enter into an
Included Product Purchase Transaction with an identified Product Supplier. Such
proposal and Macquarie’s acceptance and rejection of such proposal shall be made
pursuant to Section 2.3 of the Marketing and Sales Agreement.
(c)Refinery Procured Product Barrels. No later than the fifteenth (15th) day of
the month preceding a Delivery Month, Fuels or LW shall inform Macquarie whether
Fuels or LW has purchased or intends to purchase any Product that is being
procured under a Refinery Product Contract for delivery during such Delivery
Month (“Refinery Procured Product Barrels”). In connection with each such
quantity of Refinery Procured Product Barrels, Fuels or LW shall provide to
Macquarie a trade ticket stating the quantity, grade and delivery terms of such
Refinery Procured Product Barrels expected to be delivered to the Refinery
Product Storage Tanks or such other Included Product Location designated by
Fuels or LW during such Delivery Month and, provided no Default or Event of
Default with respect to Fuels or LW has occurred and is then continuing, such
quantity satisfies the approved grade, and such quantity does not exceed the
maximum inventory level for such Products set forth on Schedule D, Macquarie
shall purchase such quantity from Fuels or LW on a “DDP” (Incoterms 2010) basis
at Current Month Pricing Benchmark(s), subject to the calculation of the monthly
true-up amounts as provided for on Schedule C, and title and risk of loss for
such quantity shall pass to Macquarie as and when it passes the Products Intake
Point free of liens. If any change occurs in the quantity, grade or delivery
terms of the Refinery Procured Product Barrels that Fuels or LW expects to
procure for delivery during such month, Fuels or LW shall promptly advise
Macquarie of such change. The Parties acknowledge that the consideration due
from Macquarie to Fuels or LW for any Refinery Procured Product Barrels shall be
paid for in accordance with Article 10.
8.2Sale and Purchase of Products.
(a)Sale of Products from Fuels or LW to Macquarie. Unless otherwise agreed by
Macquarie, all Products shall be delivered and sold by Fuels or LW to Macquarie
at the Products Intake Point of the Refinery Product Storage Tanks or any other
Included Product Tanks (as the case may be) on a DDP (Incoterms 2010) basis at
the Current Month Pricing





--------------------------------------------------------------------------------





Benchmark(s), subject to the calculation of the monthly true-up amounts as
provided for on Schedule C, free and clear of all Liens, with Fuels or LW being
responsible for ensuring transportation and delivery of such Product into the
Refinery Product Storage Tanks or any other Included Product Tanks (as the case
may be). Title and risk for loss shall transfer from Fuels or LW to Macquarie at
the time of such sale.
(b)Sale of Products by Macquarie to LW. Provided no Event of Default has
occurred and is continuing, LW shall be permitted to purchase Products
consisting of jet fuel and certain intermediate products, and may be permitted,
if Fuels and LW so elect, to purchase other Products, from the Refinery Product
Storage Tanks and take delivery of such Products at any Products Delivery Point
in accordance with the Weekly Products Projection, or as otherwise mutually
agreed to by the Parties, except to the extent that such Products are being sold
by Macquarie to the SIP. The Parties acknowledge that all Products, to the
extent of the forecasted volumes established pursuant to Section 2.2 of the
SIP-Macquarie Products Sales and Purchase Agreement, other than jet fuel and
intermediates, are expected to be sold by Macquarie to the SIP pursuant to the
SIP-Macquarie Products Sales and Purchase Agreement, and re-sold by the SIP to
LW and Fuels pursuant to the SIP-Company Products Sales and Purchase Agreement.
Though not obligated to do so, Macquarie shall, absent an Event of Default, use
commercially reasonable efforts to sell Products to LW or to the SIP before
selling to another Person. The sale and delivery of any Products by Macquarie at
the Products Delivery Point shall be on an “ex works” basis (EXW Incoterms 2010)
at the Current Month Pricing Benchmark(s), subject to the calculation of the
monthly true-up amounts as provided for on Schedule C, free of Liens, other than
Permitted S&O Liens. Upon such sale of Products, title and risk of loss will
transfer to Fuels, LW or to the SIP, as applicable. LW shall bear sole
responsibility for the withdrawal of Products from the Refinery Product Storage
Tanks. LW shall take all commercially reasonable actions necessary to maintain a
connection with the Refinery Product Storage Tanks to enable withdrawal and
delivery of Products to be made as contemplated hereby.
(c)Sale of Products by Macquarie to Third Party. Macquarie shall not be required
to enter into any transactions involving the sale of Products to any third party
(but may enter into agreements for the sale of Products to SIP, in the ordinary
course of business or in Liquidation) until Fuels or LW has established, to
Macquarie’s satisfaction, procedures and mechanisms for determining and
reporting the specific volumes that are from time to time subject to each such
Products sale transaction. Macquarie’s acceptance or rejection of any proposed
third party Products purchase transaction, other than to SIP, shall be subject
to the applicable provisions of the Marketing and Sales Agreement.
8.3Expected Yield and Estimated Output; Weekly Products Projection.
(a)Estimated Yield. From time to time, based on its then current operating
forecast for the Refinery, LW may provide to Macquarie a revised expected
Product yield for the Refinery (each, a “Revised Estimated Yield” and, together
with the Initial Estimated Yield, an “Estimated Yield”).
(b)Monthly Product Estimate.





--------------------------------------------------------------------------------





(i)No later than the fifteenth (15th) day of the month preceding a Delivery
Month, LW shall, based on the then current Estimated Yield and such other
operating factors as it deems relevant, prepare and provide to Macquarie an
estimate in the form of Schedule DD of the Product quantities it expects to
deliver to Macquarie during such month (each, a “Monthly Product Estimate”).
(ii)Macquarie shall have the right to reject any Monthly Product Estimate;
provided, however, that in the event Macquarie does not reject the same within
one (1) Business Day after receiving the Monthly Product Estimate, Macquarie
shall be deemed to have accepted the same. In the event Macquarie timely rejects
any Monthly Product Estimate, the Parties will meet not later than the following
day to agree upon a mutually agreeable alternative.
(c)Weekly Products Projection. No later than 5:00 p.m., EST on Thursday of each
week, Fuels or LW shall provide Macquarie (and the SIP) with a written summary
in the form of Schedule CC of Fuels’ and LW’s projected Product purchases from
Macquarie (or from the SIP) at the Refinery Product Storage Tanks for the next
immediately succeeding Projection Week (each, a “Weekly Product Projection”).
Macquarie shall have the right to reject any Weekly Product Projection;
provided, however, that in the event Macquarie does not reject a Weekly Product
Projection by 5:00 pm EST on the next succeeding Friday, Macquarie shall be
deemed to have accepted the same. In the event Macquarie timely rejects any
Weekly Product Projection, the Parties will meet not later than the following
day to agree upon a mutually agreeable alternative.
8.4Delivered Quantities.
(a)Readings. For each Delivery Date, Fuels or LW shall provide to Macquarie and
to the SIP, by no later than 12:00 p.m. EST with respect to tank gauging
readings, or 4:00 p.m. EST with respect to readings and all other information
other than tank gauging, as applicable, on the first Business Day following such
Delivery Date, meter tickets and/or meter readings and tank gauge readings
confirming the Measured Product Quantity in each Included Product Tank for each
Product delivered during that Delivery Date and other such relevant information
including but not limited to Product identifiers and the location of Products,
aggregated on a Product Group basis.
(b)Correction of Readings. If Fuels or LW determines that any meter tickets
and/or meter readings and tank gauge readings provided pursuant to clause (a)
above are inaccurate, Fuels or LW shall provide to Macquarie (and to the SIP)
such corrected meter tickets and/or meter readings and tank gauge readings by no
later than 12:00 noon EST on the third (3rd) Business Day following the date on
which such determination is made.
8.5Custody. During the time any Products (i) are held in any Refinery Facilities
or Included Products Pipeline, LW, in its capacity as operator of such Refinery
Facilities or Included Products Pipeline, shall be solely responsible for the
care, custody and control of such Products and shall be solely responsible for
compliance with all Applicable Laws, including all Environmental Laws,
pertaining to the possession, handling, use and processing of such Products and
(ii) are held





--------------------------------------------------------------------------------





in any Refinery Product Storage Tanks and all other Included Product Tanks,
Fuels or LW shall, as and to the extent provided in Article 21 (and subject
thereto in all respects), jointly and severally, indemnify and hold harmless
Macquarie, its Affiliates and their agents, representatives, contractors,
employees, directors and officers, for all Liabilities directly or indirectly
arising therefrom except to the extent such Liabilities are caused by or
attributable to any of the matters for which Macquarie is indemnifying Fuels or
LW pursuant to Article 21.
8.6Product Specifications. Fuels and LW agree that all Products sold to
Macquarie hereunder shall conform to the respective specifications set forth on
Schedule A or to such other specifications as are from time to time agreed upon
by the Parties, provided that Products that do not conform to specifications
shall be subject to mutual agreement as to a product differential to reflect
such difference in values.
8.7Purchase Price of Products. The per Barrel purchase price for the Daily
Product Sales and Daily Product Purchases for each type of Product Group bought
or sold hereunder shall equal the Current Month Pricing Benchmark specified for
such Product Group, subject to the monthly true-up calculations provided for on
Schedule C.
8.8[Reserved]
8.9Storage of Products. Macquarie shall have the exclusive right, which such
right Macquarie may assign to the SIP, (to the extent that such exclusive right
can be granted, and except to the extent otherwise expressly contemplated in
Section 7.10) to inject into, store in and withdraw Products from the Refinery
Product Storage Tanks and all other Included Product Tanks as provided under the
Storage Facilities Agreement and, if hereafter entered into, any Required
Storage and Transportation Arrangements.
8.10Material Product Grade Changes. If either Fuels or LW or Macquarie concludes
in its reasonable judgment that the specifications or the mix of the
constituents of a Pricing Group produced, or projected to be produced, differ
materially from those that have generally been produced by the Refinery or those
that LW may produce from time to time acting as a prudent refinery operator,
then Fuels and LW and Macquarie shall endeavor in good faith to mutually agree
on (i) acceptable price indices for such Product, and (ii) a settlement payment
from one Party to the other sufficient to compensate the relevant Party for the
relative costs and benefits to each of the price differences between the prior
price indices and the amended price indices.
8.11Monthly Adjustments.
(a)Monthly Product Sale Adjustment. For each month (or portion thereof) during
the term of the Marketing and Sales Agreement and for each Product Group,
Macquarie shall determine whether an amount is due by one Party to the other
(for each Product Group, (a “Monthly Product Sale Adjustment”) in accordance
with the following terms and conditions:
(i)For each Product Group and relevant period, Macquarie shall determine the
aggregate quantity of Barrels of such Product Group sold during such





--------------------------------------------------------------------------------





period under Included Sales Transactions, and Macquarie shall provide interim
invoice statements (subject to adjustment in the Monthly Product Sale Adjustment
contemplated below) to Fuels or LW during each month based on provisional prices
for Barrels sold during such period;
(ii)If, for any Product Group and relevant period, (i) the Aggregate Product
Sale Receipt exceeds the Index Product Sale Value, then the Monthly Product Sale
Adjustment for that Product Group shall equal such excess and shall be due to
Fuels or LW and (ii) the Index Product Sale Value exceeds the Aggregate Product
Sale Receipt, then the Monthly Product Sale Adjustment for that Product Group
shall equal such excess and shall be due to Macquarie; and
(iii)If Macquarie determines that any Monthly Product Sale Adjustment is due, it
shall include its calculation of such amount in the documentation provided to
Fuels or LW for the relevant period pursuant to Section 10.2 and such Monthly
Product Sale Adjustment shall be incorporated as a component of the Monthly
True-Up Amount due for such period which, if due to Fuels or LW, shall be
expressed as a negative number and, if due to Macquarie, shall be expressed as a
positive number.
(b)Monthly Product Purchase Adjustment. For each month (or portion thereof)
during the term of the Marketing and Sales Agreement and for each Product Group,
Macquarie shall determine whether an amount is due by one Party to the other
(for each Product Group, (a “Monthly Product Purchase Adjustment”)) in
accordance with the following terms and conditions:
(i)For each Product Group and relevant period, Macquarie shall determine the
aggregate quantity of Barrels of such Product Group purchased during such period
under Included Product Purchase Transactions, and Macquarie shall provide
interim invoice statements (subject to adjustment in the Monthly Product
Purchase Adjustment contemplated below) to Fuels or LW during each month based
on provisional prices for Barrels purchased;
(ii)If, for any Product Group and relevant period, (i) the Aggregate Product
Purchase Proceeds exceeds the Index Product Purchase Value, then the Monthly
Product Purchase Adjustment for that Product Group shall equal such excess and
shall be due to Macquarie and (ii) the Index Product Purchase Value exceeds the
Aggregate Product Purchase Proceeds, then the Monthly Product Purchase
Adjustment for that Product Group shall equal such excess and shall be due to
Fuels or LW; and
(iii)If Macquarie determines that any Monthly Product Purchase Adjustment is
due, it shall include its calculation of such amount in the documentation
provided to Fuels or LW for the relevant period pursuant to Section 10.2 and
such Monthly Product Purchase Adjustment shall be incorporated as a component of
the Monthly True-Up Amount due for such period which, if due to Fuels or LW,
shall





--------------------------------------------------------------------------------





be expressed as a negative number and, if due to Macquarie, shall be expressed
as a positive number.
8.12Monthly Product Sales Fees. For each month, the applicable Product Sales Fee
shall be applied to each Barrel of Product, if any, sold by Macquarie under any
Included Sales Transaction during such month. With respect to each month, the
aggregate monthly value of the Product Sales Fees (the “Aggregate Monthly
Product Sales Fee”) shall be due and payable from Fuels or LW to Macquarie as a
component of the Monthly True-Up Amount .
ARTICLE 9
ANCILLARY COSTS; MONTH END INVENTORY; CERTAIN DISPOSITIONS;
TANK MAINTENANCE; CERTAIN REGULATORY MATTERS
9.1Ancillary Costs.
(a)The Parties agree that, to the maximum extent reasonably practicable, Fuels
and LW shall pay directly any item that would constitute an Ancillary Cost. The
Parties shall cooperate and endeavor in a commercially reasonable manner to
arrange for all such items to be billed directly to Fuels and LW and for the
payee of such item to expect payment of such item solely from Fuels or LW.
(b)Without limiting the foregoing, Fuels and LW agree to reimburse Macquarie for
all Ancillary Costs incurred by Macquarie. Such reimbursement shall occur from
time to time upon demand of Macquarie to Fuels and LW. When making such demand,
Macquarie shall promptly provide Fuels and LW with copies of any relevant trade
tickets, invoices or other supporting documentation for Ancillary Costs incurred
by Macquarie.
(c)To the extent Fuels and LW have not paid or reimbursed Macquarie for any
Ancillary Costs then outstanding and payable with respect to any month or any
adjustments or refunds have occurred with respect to any Ancillary Costs
previously paid or reimbursed, Macquarie may include in the Monthly True-Up
Amount for such month as a separate line item on the applicable Monthly True-Up
Amount invoice an amount to compensate the Parties, as appropriate, for such
items.
(d)From time to time upon the reasonable request of either Party, the Parties
shall consult to assess whether (i) Ancillary Costs actually being incurred are
consistent with the expectations of the Parties and the terms of this Agreement,
(ii) procedures for paying, handling or otherwise dealing with Ancillary Costs
can be improved or should be modified, (iii) documentation relating to
substantiation of Ancillary Costs is sufficient and (iv) in any other respect
the processing of Ancillary Costs hereunder can or improved or modified.
9.2Month End Inventory.
(a)Ending Inventory.





--------------------------------------------------------------------------------





(i)By 12:00 p.m. EST on the first Business day of any Delivery Month, LW, using
Best Available Inventory Data, provided that if such inventory data is not
available, using the last day for which such data is available, shall report to
Macquarie the following: (i) the aggregate volume of Crude Oil held in the Crude
Storage Tanks at that time (the “Ending In-Tank Crude Inventory”), (ii) the
aggregate amount of Crude Oil held in Specified Company Locations at that time
(the “Ending Company Crude Inventory”), (iii) for each Product, the aggregate
volume of such Product held in the Included Product Locations at that time
(each, an “Ending In-Tank Product Inventory”) and (iv) for each Product, the
aggregate volume of such Product held in the Specified Company Locations at that
time (each, an “Ending Company Product Inventory”).
(ii)As of 11:59:59 p.m., EST, on the last day of each month, LW shall apply the
Volume Determination Procedures to the Included Locations, and based thereon
shall determine for such month (i) the aggregate volume of Crude Oil held in the
Crude Storage Tanks at that time, (ii) the aggregate amount of Crude Oil held in
Specified Company Locations at that time, (iii) for each Product, the aggregate
volume of such Product held in the Included Product Locations at that time and
(iv) for each Product, the aggregate volume of such Product held in the
Specified Company Locations at that time. LW shall notify Macquarie of such
volumes by no later than 5:00 p.m., EST on the fifth Business Day thereafter,
except that with respect to volume information provided by third parties, LW
shall endeavor to cause third parties to provide such information to Macquarie
by the fifteenth (15th) day after the end of such month.
(b)Inspection of Volume Determination Procedures. Macquarie may, or may have
Macquarie’s Inspector, at Macquarie’s sole cost and expense, witness all or any
aspects of the Refinery Facilities or Included Products Pipeline as Macquarie
shall direct. If, in the reasonable judgment of Macquarie or Macquarie’s
Inspector, the Volume Determination Procedures have not been applied correctly,
then LW shall cooperate with Macquarie, or Macquarie’s Inspector, to ensure the
correct application of the Volume Determination Procedures, including making
such revisions to the Ending In-Tank Crude Inventory, Ending Company Crude
Inventory, any Ending In-Tank Product Inventory and any Ending Company Product
Inventory as may be necessary to correct any such errors.
(c)Records Related to Volume Determination. Fuels and LW agrees that in addition
to reporting to Macquarie the volume determinations made by LW pursuant to
Section 9.2(a), LW shall provide to Macquarie copies of all volume reports and
statements related to Crude Oil or Products held at any Included Locations or
Specified Company Locations or with respect to any hydrocarbon inventories held
by Fuels or LW at any other locations including any inventory, quantity, or
quality inspection reports prepared by a third party.
(d)[Reserved]





--------------------------------------------------------------------------------





9.3Disposition Following Force Majeure.
(a)Notwithstanding anything to the contrary, if Macquarie decides or is
required, due to an event of Force Majeure affecting either Party or otherwise,
to sell to any unrelated third parties, in arm’s length transactions, any
quantities of Crude Oil that, based on the then current Monthly Crude Forecast
or Weekly Crude Projection, Macquarie would reasonably have expected to have
sold to Fuels or LW (any quantity of Crude Oil so disposed of by Macquarie being
referred to as a “Disposed Quantity”), then Fuels or LW shall be obligated to
pay to Macquarie an amount equal to the difference between the price at which
such Disposed Quantity would have been sold to Fuels or LW, minus the amount
realized in the sale to a third party (the “Disposition Amount”); provided,
however, prior to Macquarie making any such disposition and provided that no
Event of Default with respect to Fuels or LW has occurred and is continuing,
Fuels and LW shall have a period equal to the lesser of (i) ten (10) Business
Days from the occurrence of such Force Majeure event or (ii) the remaining time
period before an event of default would occur under the contracts relevant to
the Disposed Quantity as a result of such Force Majeure event, in which to sell
or transfer such Disposed Quantity on commercially reasonable terms and
conditions acceptable to Macquarie. In no event shall the Disposed Quantity
exceed the aggregate amount of Crude Oil required for the projected refinery
operations during and following an event of Force Majeure based on projections
mutually agreed to by the Parties.
(b)In connection with its selling any Disposed Quantity, Macquarie shall
promptly determine the Disposition Amount and issue to Fuels or LW an invoice
for such amount. Fuels and LW shall pay to Macquarie the invoiced amount no
later than the second Business Day after the date of such invoice. If, in
connection with the sale of any Disposed Quantity, the Disposition Amount is a
negative number, then Macquarie shall pay the amount of such excess to Fuels or
LW no later than the second Business Day after the date of such invoice.
(c)In connection with any disposition by Macquarie permitted by this Section
9.3, Macquarie shall endeavor, in good faith, to consult with Fuels or LW
regarding, and keep Fuels or LW apprised of Macquarie’s negotiations relating
to, such disposition so long as, in Macquarie’s commercially reasonable
judgment, doing so does not materially and adversely affect Macquarie’s ability
to execute such disposition in an expeditious and reasonably efficient manner.
9.4Tank and Pipeline Maintenance.
(a)Promptly after LW completes its annual business plan with respect to any
year, LW shall notify Macquarie of any tank maintenance contemplated with
respect to such year that would result in any Crude Storage Tank, Included
Product Tanks or Included Product Pipelines being unavailable.
(b)Fuels and LW shall notify Macquarie orally (followed by prompt written
notice) in the case of any Crude Storage Tank, Included Product Tanks or
Included Product





--------------------------------------------------------------------------------





Pipeline, as soon as practicable after either Fuels or LW has actual knowledge
of any previously unscheduled downtime.
(c)LW shall provide to Macquarie at least thirty (30) days’ prior written notice
of any scheduled maintenance that Fuels, LW and/or any of its Affiliates intends
to conduct on any of the Crude Storage Tanks or the Included Product Tanks that
would result in such storage tank being taken out of service for a period
greater than thirty (30) days (“Tank Maintenance”).
(d)In connection with any Tank Maintenance, the Parties shall promptly consult
and endeavor to agree on adjusted inventory minimum and maximum levels and other
appropriate adjustments hereunder that are to apply during the period of such
Tank Maintenance, if deemed necessary by the Parties.
(e)LW agrees that it shall use its best efforts, consistent with good industry
standards and practices, to complete (and to cause any third parties to
complete) any Tank Maintenance as promptly as practicable. LW shall provide
Macquarie with an initial estimate of the period of any Tank Maintenance and
shall regularly update Macquarie as to the progress of such Tank Maintenance. If
LW determines that the expected completion date for Tank Maintenance has or is
likely to change by thirty (30) days or more, it shall promptly notify Macquarie
of such determination.
9.5Certain Regulatory Matters.
(a)If Macquarie shall determine, in its reasonable judgment, that as a result of
(i) the adoption or taking effect of any Applicable Law, (ii) any change in
Applicable Law or in the administration, interpretation or application thereof
by any Governmental Authority, (iii) the making or issuance of any request,
guideline or directive (whether or not having the force of law) by any
Governmental Authority or (iv) any interpretation of or proposal to implement
any of the foregoing (each, a “Regulatory Event”), Macquarie is or would (A) not
permitted to hold or own all or certain types of Crude Oil and/or Products, (B)
be unable to perform in any material respect its obligations under this
Agreement and/or the other Transaction Documents or (C) were it to continue to
hold or own such Crude Oil and/or Product or perform such obligations, be or
likely to be subject to additional or increased burdens or costs, then it shall
notify Fuels or LW in writing of such determination and the Parties shall
promptly consult in good faith to determine and assess what actions or steps, if
any, either Party or both Parties could implement to alleviate, minimize and/or
mitigate the effect of any such Regulatory Event. If the Parties identify
actions or steps that, in Macquarie’s reasonable judgment, can be implemented
without resulting in Macquarie incurring any additional costs, expenses
hereunder or under the other Transaction Documents while preserving the economic
terms and conditions of this Agreement and the other Transaction Documents
(including economic benefits, risk allocation, costs and liabilities), then the
Parties shall, in good faith and in a commercially reasonable manner, endeavor
to implement such actions and steps. If the Parties are unable to identify such
actions or steps or are unable to implement any actions and steps that have been
so identified, then Macquarie may, so long as such Regulatory Event continues,
by written notice to Fuels or LW, elect to





--------------------------------------------------------------------------------





terminate this Agreement in the manner provided for in Article 20 on such date
as Macquarie shall specify in such notice, which date shall constitute a
Termination Date for purposes of Article 20; provided however, that (unless such
Regulatory Event has or is expected to become mandatorily effective at an
earlier date, in which event termination shall be effective at such earlier
date) the date specified in such notice shall occur at least 120 days after the
date such notice is delivered to Fuels or LW and if practicable on the last day
of a month.
(b)Without limiting the generality of the foregoing, following the occurrence of
a Regulatory Event Macquarie may, in its sole discretion, elect to propose to
modify this Agreement, the other Transaction Documents and the transactions
subject hereto and thereto so that Macquarie shall not be the owner of any
Hydrocarbons held at Included Locations and that instead all Hydrocarbons held
at Included Locations shall constitute Hydrocarbon Credit Support and all
Included Locations shall constitute Specified Company Locations, and if
Macquarie makes such election, then Fuels or LW shall (and shall cause its
Affiliates (other than Qualified Owners) and third parties to) execute such
amendments and modifications to the Transaction Documents, take such other
actions and execute and deliver such ancillary documents (including
acknowledgments, consents and waivers) as are necessary and appropriate in
Macquarie’s judgment to implement such alternative structure; provided however,
that (i) Fuels or LW shall not be obligated to execute such amendments and
modifications and to take such actions unless such alternative structure as
implemented preserves, in all material respects, the economic terms in effect
prior to the execution of such implementation, including the pricing and minimum
inventory levels applicable to those new Specified Company Locations that were
previously Included Locations, and (ii) Fuels or LW may elect, in response to
Macquarie’s proposed election to convert to an all Hydrocarbon Credit Support
transaction (with no owned Hydrocarbons) as described above, or to terminate
this Agreement in accordance with Article 20, such termination to be effective
as provided in any written notice delivered by Fuels or LW to Macquarie.
In the event that either Fuels or LW or Macquarie elects, based on the
occurrence of a Regulatory Event, to terminate this Agreement as provided in
this Section 9.5, then for purposes of such termination the Specified
Termination Amount shall be equal to zero.
ARTICLE 10
PAYMENT PROVISIONS
10.1Interim Payments.
(a)Macquarie Interim Payments. For each day, Macquarie shall calculate a
provisional payment (each a “Macquarie Interim Payment”) by applying the
applicable Daily Prices to the Daily Crude Purchases and Daily Product Purchases
for that day, using Best Available Inventory Data; provided that if inventory
data have not been reported on any day within a two (2) Business Day period,
Macquarie shall use the inventory data for the day occurring during the thirty
(30) day period preceding such day that results in the smallest Daily Crude
Purchases and the smallest Daily Product Purchases (as the case may be), in any
case resulting in an amount equal to the smallest daily amount that would be
payable





--------------------------------------------------------------------------------





to Macquarie; provided further that, if Macquarie determines (including without
limitation after receipt of updated Best Available Inventory Data) that any
inventory data it has used in such determination was inaccurate, then Macquarie
shall adjust future Macquarie Interim Payments to take account of any corrected
inventory data, and Macquarie shall notify Fuels or LW of such adjustment when
made.
(b)Company Interim Payments.
(i)Company Interim Crude Payments.
(A)Company Interim Procurement Contract Crude Payment. For each day, Macquarie
shall calculate a provisional payment (each a “Company Interim Procurement
Contract Crude Payment”) by applying the applicable Macquarie Procurement
Barrels Price to the Daily Crude Procurement Contract Sales for that day, using
the measurement data taken at the applicable Macquarie Delivery Point. If
Macquarie determines that any data it has used was inaccurate, then Macquarie
shall adjust future Company Interim Procurement Contract Crude Payments to take
account of any corrected data, and Macquarie shall notify Fuels or LW of such
adjustment when made.
(B)Company Interim Tank Crude Payment. For each day, Macquarie shall calculate a
provisional payment (each a “Company Interim Tank Crude Payment”) by applying
the applicable Daily Prices to the Daily Crude Tanks Sales for that day, using
Best Available Inventory Data; provided that if inventory data have not been
reported on any day within a two (2) Business Day period, Macquarie shall use
the inventory data for the day occurring during the thirty (30) day period
preceding such day that results in the largest Daily Crude Tanks Sales, in any
case resulting in an amount equal to the highest daily amount that would be
payable to Macquarie; provided further that, if Macquarie determines (including
without limitation after receipt of updated Best Available Inventory Data) that
any inventory data it has used in such determination was inaccurate, then
Macquarie shall adjust future Company Interim Tank Crude Payments to take
account of any corrected inventory data, and Macquarie shall notify Fuels or LW
of such adjustment when made.
(ii)Company Interim Product Payments. For each day, Macquarie shall calculate a
provisional payment (each a “Company Interim Product Payment”) by applying the
applicable Daily Prices to the Daily Product Sales for that day, using Best
Available Inventory Data; provided that if inventory data have not been reported
on any day within a two (2) Business Day period, Macquarie shall use the
inventory data for the day occurring during the thirty (30) day period preceding
such day that results in the largest Daily Product Sales, in any case resulting
in an amount equal to the highest daily amount that would be payable to
Macquarie; provided further that, if Macquarie determines that any inventory
data it has used in such determination was materially inaccurate, then Macquarie
shall adjust future Company Interim





--------------------------------------------------------------------------------





Product Payments to take account of any corrected inventory data, and Macquarie
shall notify Fuels or LW of such adjustment when made. In addition, to the
extent that Macquarie determines, using Best Available Inventory Data, that
there is negative production on any day with respect to any Product that is not
the result of a sale of such Product to LW, Fuels or the SIP, Macquarie shall
calculate a provisional payment with respect to such negative production, on the
same terms and conditions as this Section 10.1(b)(ii), by applying the
applicable Current Month Pricing Benchmark to the volume of negative production
for such day, and such payment shall constitute a Company Interim Product
Payment for all purposes of this Agreement.
(c)LW shall, at the end of each day, provide to Macquarie inventory reports in
the form set forth on Schedule H, showing the quantity of (i) Crude Oil held in
the Crude Storage Tanks, (x) Crude Oil that is Company Crude Inventory,
(i) Products held in the Included Product Locations and (z) Products that are
Company Product Inventory.
(d)[Reserved]
(e)[Reserved]
(f)[Reserved]
(g)Invoices for Interim Payments. For any Business Day, the Interim Payments and
the Party responsible for such Interim Payments shall be determined by Macquarie
for all Delivery Dates since the prior Business Day and Macquarie shall advise
Fuels or LW of the amount of Interim Payments via invoice. Each invoice will
contain a breakdown of the applicable Product Groups.
(h)Payment Due Dates of Interim Payments. Subject to Section 10.1(i), the
Interim Payment shall be made by the responsible Party on the Business Day that
follows the day Macquarie issues the applicable invoice.
(i)Deferred Payment. Fuels and LW shall be allowed to defer payment of Company
Interim Tank Crude Payments up to the Available Deferred Payment Amount subject
to the following:
(i)Any Company Interim Tank Crude Payments deferred by Fuels and LW shall be due
on the twentieth (20th) day of the Delivery Month following the day Macquarie
delivers to Fuels or LW the applicable invoice,
(ii)In the event that on any given Business Day there is a Company Deferred
Deficit, Fuels and LW shall pay to Macquarie the Company Deferred Deficit on the
next succeeding Business Day following the date that Fuels or LW receives from
Macquarie written notice of such Company Deferred Deficit.





--------------------------------------------------------------------------------





(iii)In the event of a termination of the Agreement or, subject to LW’s and
Fuels’ rights and obligations set forth in clause (iv) and (v) below, a
continuing Event of Default, (A) Fuels and LW shall no longer be permitted to
defer any further Company Interim Tank Crude Payments and (B) any Company
Interim Tank Crude Payments deferred under this Section 10.1(i) shall
immediately become due and payable and be paid by to Macquarie on the next
succeeding Business Day following the date that Macquarie notifies Fuels or LW
in writing of the amount due on account of the foregoing.
(iv)In the event of a continuing Event of Default in respect of Fuels’ failure
to deliver when due the Enterprise Bailee Letter, (A) Fuels and LW shall no
longer be permitted to defer any further Company Interim Tank Crude Payments
associated with and specifically tied to the Enterprise Location as calculated
and determined in respect of the Enterprise Location as set forth on Schedule D
to this Agreement, and (B) any such Company Interim Tank Crude Payments deferred
under this Section 10.1(i) shall immediately become due and payable and be paid
by LW and Fuels to Macquarie on the next succeeding Business Day following the
date that Macquarie notifies Fuels or LW in writing of the amount based on the
event described above in this clause (iv).
(v)In the event of a continuing Event of Default in respect of a Tariff Payment
Failure, (A) Fuels and LW shall no longer be permitted to defer any further
Company Interim Tank Crude Payments associated with and specifically tied to the
Colorado City Line Fill Location as calculated and determined in respect of the
Colorado City Line Fill Location as set forth on Schedule D to this Agreement,
and (B) any such Company Interim Tank Crude Payments deferred under this Section
10.1(i) shall immediately become due and payable and be paid by LW and Fuels to
Macquarie on the next succeeding Business Day following the date that Macquarie
notifies Fuels or LW in writing of the amount based on the event described above
in this clause (v).
(vi)In the event of (A) any default or breach by Fuels or LW of any agreement or
provision under the Sublease, the Falco Lease or the Fowler Lease, which default
or breach continues beyond the expiration of any applicable notice or cure
period, or (B) any termination, for any reason, of the Sublease, the Falco Lease
or the Fowler Lease, then, in either such event, (1) Fuels and LW shall no
longer be permitted to defer any further Company Interim Tank Crude Payments
associated with and specifically tied to the Brown Station Location as
calculated and determined in respect of the Brown Station Location as set forth
on Schedule D to this Agreement, and (2) any such Company Interim Tank Crude
Payments deferred under this Section 10.1(i) shall immediately become due and
payable and be paid by LW and Fuels to Macquarie on the next succeeding Business
Day following the date that Macquarie notifies Fuels or LW in writing of the
amount based on any such event described in clauses (A) and (B) above.





--------------------------------------------------------------------------------





(vii)Notwithstanding any other provision hereof, if the continuing Event of
Default in respect of (A) Fuels’ failure to deliver the Enterprise Bailee Letter
or (B) the Tariff Payment Failure, as applicable, is cured by subsequent
delivery of the Enterprise Bailee Letter or the making of a Tariff Make-Whole
Payment or otherwise, as applicable, then, at such time, (1) such Event of
Default will automatically be rescinded and waived for all purposes in
accordance with the last sentence of Section 19.1 and (2) the deferral of such
applicable Company Interim Tank Crude Payments provided for in this Section
10.1(i), in respect of such applicable Lien Location, will automatically be
reinstated without any further action by Fuels, LW or Macquarie.
(viii)Notwithstanding any other provision hereof, if any applicable defaults or
breaches by Fuels or LW under the Sublease, the Falco Lease or the Fowler Lease,
as applicable, are cured or waived or any of the Sublease, the Falco Lease or
the Fowler Lease that was previously terminated is reinstated or replaced to the
reasonable satisfaction of Macquarie, then, at such time, the deferral of such
Company Interim Tank Crude Payments provided for in this Section 10.1(i), in
respect of the Brown Station Location will automatically be reinstated without
any further action by Fuels, LW or Macquarie.
(j)In the event that Fuels or LW is purchasing more Products or Crude Oil than
was projected under the applicable Target Month End Product Volume or Target
Month End Crude Volume, Macquarie shall have the right to request that Fuels or
LW make a true-up payment within two (2) Business Days of delivering to Fuels or
LW written notice of such payment being due.
10.2Monthly True-Up Amount.
(a)Macquarie shall use commercially reasonable efforts to provide to Fuels or
LW, within five (5) Business Days following receipt of the Ending In-Tank Crude
Inventory and the Ending In-Tank Product Inventory pursuant to Section 9.2, a
calculation and appropriate documentation to support the calculations for such
month contemplated in the Transaction Documents for the Monthly True-Up Amount
as set forth in Schedule C.
(b)If the Monthly True-Up Amount is a negative number, then the absolute value
of such number shall be the amount due from Macquarie to Fuels or LW, and if the
Monthly True-Up Amount is a positive number, such amount shall be due from Fuels
or LW to Macquarie. Fuels and LW shall pay any undisputed portion of the Monthly
True-Up Amount due to Macquarie no later than the two (2) Business Days after
Fuels or LW’s receipt of the monthly invoice and all related documentation
supporting the invoiced amount. Macquarie shall pay any undisputed portion of
the Monthly True-Up Amount due to Fuels or LW no later than two (2) Business
Days after making its definitive determination of such amount.
10.3Maximum Inventory Levels. Notwithstanding any transfer of title to Macquarie
to any Crude Oil or Products or the quantity of any Eligible Hydrocarbon in a
Specified Company Location, Macquarie shall not be obligated at any time to pay
for any quantity of Crude Oil or Product under Section 10.1 or 10.2 or otherwise
hereunder to the extent such payment would relate





--------------------------------------------------------------------------------





to an aggregate quantity of Crude Oil or such Products in the Included Locations
and Specified Company Locations in excess of the then applicable maximum
inventory level as set forth on Schedule D or as may have been temporarily
adjusted under Section 7.9. In the event that Crude Oil or Products or the
quantity of any Eligible Hydrocarbon in a Specified Company Location exceeds the
maximum inventory level as set forth on Schedule D, Macquarie will hold title to
all Barrels located in Crude Storage Tanks and the Included Product Tanks at the
time without making payment for the same, and Fuels and/or LW will dispose of
such Barrels of Crude Oil and Products as soon as reasonably possible.
10.4Invoices.
(a)Invoices shall be provided to Fuels or LW, and to the SIP, by Macquarie not
later than 6:00 pm EST on a Business Day (and if delivered thereafter shall be
deemed delivered on the next succeeding Business Day).
(b)If Fuels or LW in good faith disputes the amount of any invoice issued by
Macquarie relating to any amount payable hereunder (including Interim Payments,
Monthly True-Up Amounts or Ancillary Costs), Fuels or LW shall pay Macquarie the
undisputed amount of such invoice by the due date and inform Macquarie in
writing of the portion of the invoice with which it disagrees and why; Fuels or
LW may retain such disputed amount pending resolution of such dispute. The
Parties shall cooperate in resolving the dispute expeditiously. If the Parties
agree that Fuels or LW does owe some or all of the disputed amount or as may be
determined by a court pursuant to Article 25, Fuels or LW shall pay such amount
to Macquarie, together with interest at the Fed Funds Rate from the date such
amount was originally due, within two (2) Business Days from, as appropriate,
the date of their agreement or the date of the final, non-appealable decision of
such court. Following resolution of any such disputed amount, Macquarie shall
issue a corrected invoice and any residual payment that would be required
thereby shall be made by the appropriate Party within two (2) Business Days.
(c)Macquarie shall, to the extent practicable, establish invoice and dispute
resolution procedures with the SIP in form and substance consistent with the
practices and procedures set forth in this Section 10.4.
10.5Other Feedstocks. If Macquarie procures any catfeed or other non-Crude Oil
feedstocks for Fuels or LW to run at the Refinery, the Parties shall agree in
connection with such procurement upon terms for incorporating the purchase of
such feedstocks into the daily and monthly settlements contemplated by Section
10.1 and 10.2 above.
10.6Interest. Interest shall accrue on late payments owed by Fuels or LW under
this Agreement at the Default Interest Rate from the date that payment is due
until the date that payment is actually received by Macquarie.
10.7Payment in Full in Same Day Funds. All payments to be made under this
Agreement shall be made by wire transfer of same day funds in U.S. dollars to
such bank account at such bank as the payee shall designate in writing to the
payor from time to time.





--------------------------------------------------------------------------------





ARTICLE 11
ELIGIBLE HYDROCARBON INVENTORY
11.1Eligible Hydrocarbon Inventory Reporting.
(a)By no later than 4:00 p.m. EST on each Business Day, Fuels or LW shall
provide to Macquarie, via email, a report in form and substance reasonably
satisfactory to Macquarie as illustrated in Schedule H (the “Inventory Report”)
showing the inventory quantities that then constitute Eligible Hydrocarbon
Inventory, including the quantity and location of each type of inventory.
(b)Macquarie may also exclude from such report any Hydrocarbons that Macquarie,
in its reasonable judgment, determines in good faith do not constitute Eligible
Hydrocarbon Inventory.
(c)By delivering an Inventory Report, Fuels and LW shall be deemed to represent
and warrant to Macquarie (to the same extent as if set forth in this Agreement)
that all Hydrocarbons identified as Eligible Hydrocarbon Inventory in such
report meet all the requirements of Eligible Hydrocarbon Inventory set forth in
this Agreement.
ARTICLE 12
INDEPENDENT INSPECTORS; STANDARDS OF MEASUREMENT
12.1Macquarie shall be entitled to have Macquarie’s Inspector, at Macquarie’s
sole cost and expense, present at any time the Volume Determination Procedures
are to be applied in accordance with the terms of this Agreement and to observe
the conduct of Volume Determination Procedures. The foregoing notwithstanding,
the reasonable out of pocket costs, of the initial surveying by an independent
inspector of Fuels or LW’s facilities, shall be paid by Fuels or LW.
12.2In addition to its rights under Section 12.1, Macquarie may, from time to
time during the Term of this Agreement, upon reasonable prior notice to Fuels or
LW, have Macquarie’s Inspector conduct surveys and inspections of any of the
Included Tanks or observe any Crude Oil or Product transmission, handling,
metering or other activities being conducted at such Included Tanks or the
Delivery Points; provided that (a) such surveys, inspections and observations
shall not materially interfere with the ordinary course of business being
conducted at such Included Tanks or the Refinery, and (b) while no limit exists
on the number of times that Macquarie may conduct surveys and inspections
hereunder, Macquarie anticipates that such inspections or surveys will likely be
only once each month during the first six month period of the Term of this
Agreement, and once during each calendar quarterly period thereafter.
Notwithstanding the foregoing, (i) Macquarie reserves the right to conduct
inspections once each calendar month, and (ii) Fuels or LW shall only cover the
reasonable costs of one inspection every six months, unless Macquarie, by
written notice to Fuels or LW, notes deficiencies in Fuels or LW’s application
of customary industry practices that have caused a need for additional
inspections to be conducted at the cost of Fuels or LW. Furthermore,





--------------------------------------------------------------------------------





Fuels or LW shall promptly provide Macquarie and the SIP with a copy of any
inspection report that Fuels or LW provides to its auditors.
12.3In the event that recalibration of meters, gauges or other measurement
equipment is requested by Macquarie such as “strapping,” the Parties shall
select a mutually agreeable certified and licensed independent petroleum
inspection company (the “Independent Inspection Company”) to conduct such
recalibration. The cost of the Independent Inspection Company is to be shared
equally by Fuels or LW on the one hand and Macquarie on the other hand.
12.4Standards of Measurement. All quantity determinations herein shall be
corrected to sixty (60) degrees Fahrenheit based on a U.S. gallon of two hundred
thirty one (231) cubic inches and forty two (42) gallons to the Barrel, in
accordance with the latest supplement or amendment to ASTM-IP petroleum
measurement tables (Table 6A of ASTM-IP for Crude Oil and Table 6B of ASTM-IP
for Products).
ARTICLE 13
FINANCIAL AND OTHER INFORMATION; CREDIT SUPPORT
13.1Provision of Financial Information. Fuels and LW shall provide Macquarie (i)
within ninety (90) days following the end of each of its fiscal years, (a) a
copy of the Parent’s annual report, containing audited consolidated financial
statements of the Parent and its consolidated subsidiaries for such fiscal year
certified by independent certified public accountants and (b) the balance sheet,
statement of income and statement of cash flow of the Parent for such fiscal
year, as reviewed by the Parent’s independent certified public accountants, and
(ii) within forty five (45) days after the end of its first three fiscal
quarters of each fiscal year, a copy of the Parent’s quarterly report,
containing unaudited consolidated financial statements of the Parent and its
consolidated subsidiaries for such fiscal quarter; provided that so long as the
Parent is required to make public filings of its quarterly and annual financial
results pursuant to the Exchange Act, such filings are available on the SEC’s
EDGAR database and such filings are made in a timely manner, then Fuels or LW
shall not be required to provide such annual or quarterly reports to Macquarie.
13.2Additional Information.
(a)Upon reasonable notice, Fuels or LW shall provide to Macquarie such
additional information as Macquarie may reasonably request to enable it to
ascertain the current financial condition of Fuels and LW, including product
reports in the form of Schedule S; and
(b)From time to time, upon reasonable request by Macquarie, Fuels or LW shall
obtain and provide to Macquarie additional information regarding third party
arrangements, if any, but only to the extent Fuels or LW may contractually
disclose such arrangements to Macquarie.
(c)Any information from time to time delivered by Fuels or LW or its Affiliates
to lenders, agents, noteholders, trustees or other creditors under outstanding
Financing





--------------------------------------------------------------------------------





Agreements shall be concurrently delivered to Macquarie; provided that so long
as the Parent is required to and does make public filings of material
information in accordance with the Exchange Act, such filings are available on
the SEC’s EDGAR database and such filings are made in a timely manner, then
Fuels or LW shall not be required to provide such information to Macquarie.
13.3Notification of Certain Events. Fuels and LW shall notify Macquarie and the
SIP (i) of the matters set forth in Section 14.2 (as and to the extent set forth
therein), and (ii) within four (4) Business Days after learning of any of the
following events:
(a)The Parent’s, Fuels or LW’s or any of the Parent’s Subsidiaries binding
written agreement to sell, lease, sublease, transfer or otherwise dispose of, or
grant any Person an option to acquire, in one transaction or a series of related
transactions, all or a material portion of the Refinery assets; provided that so
long as the Parent is required to make public filings of such information
pursuant to the Exchange Act, such information is available on the SEC’s EDGAR
database and the filing of such information is made in a timely manner, then
Fuels or LW shall not be required to provide such information to Macquarie;
(b)Fuels and LW’s or any of its Affiliates’ (other than a Qualifying Owner)
binding agreement to consolidate or amalgamate with, merge with or into, or
transfer all or substantially all of its assets to, another entity (including an
Affiliate (other than a Qualifying Owner));
(c)An early termination of or any notice of or the occurrence of any “event of
default” under any Base Agreement, if any;
(d)An early termination of or any notice of or the occurrence of an “event of
default” under any Financing Agreement;
(e)Any Master Agreement Termination Event;
(f)An early termination of or any notice of or the occurrence of an “event of
default” under the Guaranty;
(g)An amendment to any Financing Agreement; provided that (i) Fuels or LW shall
notify Macquarie at least ten (10) Business Days prior to entering into any new
Financing Agreement, and (ii) Fuels or LW shall not be required to provide
notice of any event described in this Section 13.3(g) if and to the extent that
notice of such event is filed or furnished by the Parent pursuant to the
Exchange Act and the filing containing such notice is available on the SEC’s
EDGAR database; and
(h)The execution of any agreement or other instrument or the announcement of any
transaction or proposed transaction that contemplates or results in a Change of
Control.





--------------------------------------------------------------------------------





13.4Credit Support.
(a)Guaranty. As a condition to Macquarie’s entering into this Agreement, Fuels
and LW have agreed to provide the Guaranty to Macquarie, as credit support for
the prompt and complete performance and payment of all of Fuels and LW’s
obligations hereunder and under the other Transaction Documents, and all
reasonable out of pocket costs and expenses (including but not limited to the
reasonable out of pocket costs, expenses, and external attorneys’ fees of
Macquarie) of amending and maintaining the Guaranty shall be borne by Fuels and
LW.
(b)Lien Documents. As further security for the prompt and complete payment of
all amounts due or that may become due hereunder, Fuels and LW shall grant the
Lien contemplated by, comply with the terms of and maintain in full force and
effect the Lien Documents and assist Macquarie in maintaining any UCC financing
statements or other filings necessary to preserve Macquarie’s Liens pursuant to
the Lien Documents.
(c)Independent Amount.
(i)As security for the prompt and complete payment of all amounts due or that
may become due from Fuels or LW to Macquarie and the performance by Fuels or LW
of all covenants and obligations to be performed by it pursuant to this
Agreement and all other Transaction Documents and all outstanding transactions
hereunder and thereunder (collectively, the “Obligations”), Fuels and LW hereby
pledge, assign, convey and transfer to Macquarie as margin, and hereby grant to
Macquarie a present and continuing security interest in and to, and a general
first lien upon and right of set off against, the amount of U.S. dollars
constituting the Independent Amount and all interest and other proceeds from
time to time received, receivable or otherwise distributed in respect thereof,
or in exchange therefor; provided that (i) Fuels and LW shall effect such
pledge, assignment, conveyance and transfer of the Independent Amount as and
when required under Section 4.3 hereof and (ii) once the full amount of the
Independent Amount has been so pledged, assigned, conveyed and transferred,
Fuels and LW agree that for the duration of the Term, each shall maintain such
pledge, assignment, conveyance and transfer and take such action as Macquarie
reasonably requests, including providing Macquarie with possession of an amount
of immediately available funds equal to the Independent Amount, as applicable,
in order to perfect Macquarie’s continuing security interest in, and lien on
(and right of setoff against), such amount. Notwithstanding the provisions of
Applicable Law, if no Event of Default has occurred and is continuing with
respect to Macquarie, then Macquarie shall have the right to sell, pledge,
rehypothecate, assign, invest, use, commingle or otherwise use in its business
all or any portion of the Independent Amount, free from any claim or right of
any nature whatsoever of Fuels or LW, including any equity or right of
redemption by Fuels or LW. Nothing in this Section 13.4(c) shall limit any
rights of Macquarie under any other provision of this Agreement or any other
Transaction Documents, including without limitation, under Section 13.4(b) or
Article 19 below.





--------------------------------------------------------------------------------





Fuels and LW acknowledge and agree that, as provided in the Master Agreement,
the Independent Amount constitutes credit support for Fuels’ and LW’s
obligations under the Master Agreement in accordance with the terms thereof.
Macquarie shall exercise reasonable care to assure the safe custody of the
Independent Amount to the extent required by Applicable Law.
(ii)[Reserved]
(d)As further security for the prompt and complete payment of all amounts due or
that may become due hereunder, Fuels and LW shall grant the Lien contemplated
by, comply with the terms of and maintain in full force and effect the Lien
Documents and assist Macquarie in maintaining any UCC financing statements or
other filings necessary to preserve Macquarie’s Liens pursuant to the Lien
Documents.
(e)[Intentionally omitted]
ARTICLE 14
REFINERY TURNAROUND, MAINTENANCE AND CLOSURE
14.1LW shall be responsible for all operations and maintenance of Included
Locations which are, directly or indirectly, owned by LW. LW shall promptly
notify Macquarie and the SIP in writing of the date for which any inspection,
maintenance, restart or turnaround at the Included Locations, Refinery or the
Refinery Facilities has been scheduled, or any revision to previously scheduled
inspection, maintenance, restart or turnaround, which may affect receipts of
Crude Oil at the Refinery, the Included Tanks, the processing of Crude Oil in
the Refinery or the delivery of Products to Macquarie or by Macquarie to Fuels
or LW or any third parties; provided that, (i) promptly after LW completes its
annual business plan with respect to any year, it shall notify Macquarie and the
SIP of any such inspection, maintenance, restart or turnaround contemplated with
respect to such year and (ii) LW shall give Macquarie and the SIP at least two
(2) months’ prior written notice of the commencement of any such scheduled
inspection, maintenance, restart or turnaround.
14.2LW shall promptly notify Macquarie and the SIP orally (followed by prompt
written notice) of (i) any discharge into the environment of any Hydrocarbons,
in a manner contrary to Applicable Law, which discharge would reasonably be
expected to result in a Material Adverse Change, and (ii) the suspension, for a
period in excess of twenty-four (24) hours, of more than 50% of the applicable
daily forecasted production of all Products (taken as a whole) at the Refinery.
14.3In the event of a scheduled shutdown of the Refinery, Fuels or LW shall, to
the extent feasible, complete processing of all Crude Oil being charged to,
processed at or consumed in the Refinery at that time.





--------------------------------------------------------------------------------





14.4

(a)Subject to Section 14.4(b) below, if at any time Macquarie determines that
all or any portion of the facilities constituting an Included Location (in each
case, “Identified Facilities”) fail to satisfy Macquarie’s then applicable
policies and procedures (such policies and procedures to be in reasonable
accordance with and not to exceed industry, regulatory and customary practices)
relating to the prudent maintenance and operation of storage tanks, pipeline
facilities, vessels and other infrastructure used to store or transport crude
oil and/or refined products (“Macquarie’s Policies and Procedures”), and without
limiting any other rights and remedies available to Macquarie hereunder or under
any other Transaction Document, Macquarie may provide Fuels or LW notice of such
failure so long as such failure is continuing and, if Macquarie provides such
notice, the following provisions shall be applicable:
(i) in the case of any Identified Facilities that are subject to the Storage
Facility Agreement, upon such date as Macquarie shall specify, but not less than
two hundred seventy (270) days after the date such notice is delivered to LW (so
as to allow to LW time to remedy the non-compliance or other failure or to find
substitute financial arrangements), such Identified Facilities shall cease to
constitute an Included Location (or part of an Included Location) for purposes
hereof and any payment to Macquarie in respect of any Crude Oil or Products held
in such Identified Facilities shall, unless such failure has been cured to the
reasonable satisfaction of Macquarie, become due in accordance with the
provisions of Article 10 hereof; and
(ii) in the case of any Identified Facilities that are subject to a Required
Storage and Transportation Arrangement, the Parties shall endeavor, within not
more than two hundred seventy (270) days after the date such notice is delivered
to LW (so as to allow to LW time to remedy the non-compliance or other failure
or to find substitute financial arrangements), to execute such rights, provide
such notices, negotiate such reassignments or terminations and/or take such
further actions as Macquarie deems necessary or appropriate to terminate
Macquarie’s status as the party entitled to use and/or hold Crude Oil or
Products at such Identified Facilities and, concurrently with effecting the
termination of such status, such Identified Facilities shall cease to constitute
an Included Location (or part of an Included Location) for purposes hereof and
any payment to Macquarie in respect of any Crude Oil or Products held in such
Identified Facilities shall become due in accordance with the provisions of
Article 10 hereof.
(b)Macquarie’s rights under Section 14.4(a) above are subject to the following
additional terms and conditions:
(i)Macquarie shall apply Macquarie’s Policies and Procedures with respect to the
Included Locations in a non-discriminatory manner as compared with other similar
storage tanks and pipeline facilities utilized by Macquarie in a similar manner;





--------------------------------------------------------------------------------





(ii)If the failure of any Identified Facilities to satisfy Macquarie’s Policies
and Procedures is a result of Macquarie’s Policies and Procedures exceeding the
standards or requirements imposed under Applicable Law or good and prudent
industry practice, then (1) Macquarie shall not require the removal of such
Identified Facilities as Included Locations until the 270th day after giving LW
written notice of such failure, (2) during such 270 day period, Macquarie shall
consult with LW in good faith to determine whether based on further information
provided by LW such Identified Facilities comply with Macquarie’s Policies and
Procedures and/or whether additional actions or procedures can be taken or
implemented so that, as a result, such Identified Facilities would comply with
Macquarie’s Policies and Procedures, and (3) if it is determined that such
Identified Facilities do comply with Macquarie’s Policies and Procedures or, as
a result of such additional actions or procedures, such Identified Facilities
become so compliant within such 270 day period, then such Identified Facilities
shall not cease to be Included Locations based on the noncompliance stated in
Macquarie’s notice to LW;
(iii)If within the 270 day period referred to in clause (ii)(2) above, LW has
identified and diligently commenced the implementation of additional actions or
procedures that are intended to result in such Identified Facilities becoming
compliant with Macquarie’s Policies and Procedures, but such implementation
cannot through commercially reasonable efforts be completed within such 270 day
period, then so long as LW continues to diligently and in a commercially
reasonable manner pursue the implementation of such additional actions and
procedures, Macquarie shall extend such 270 day period up for up to an
additional ninety (90) days (or such longer period as the Parties may mutually
agree) to allow for such implementation to be completed and if such
implementation is completed within such additional 90 day period (or such longer
period as the Parties may mutually agree), then such Identified Facilities shall
not cease to be Included Locations based on the noncompliance stated in
Macquarie’s notice to LW; and
(iv)If any Identified Facilities cease to be Included Locations pursuant to
Section 14.4(a) above and thereafter Macquarie determines, in its reasonable
good faith judgment, that such Identified Facilities have become compliant with
Macquarie’s Policies and Procedures, then Macquarie shall promptly cooperate
with LW to reestablish such Identified Facilities as Included Locations
hereunder.
ARTICLE 15
TAXES
15.1(a) Fuels and LW shall pay and indemnify and hold Macquarie harmless
against, the amount of all sales, use, value added, transfer, stamp, property,
duties, ad valorem, or other similar taxes, (but excluding all taxes imposed on
or measured by net income or profits, all franchise taxes, all branch profits
taxes, and all U.S. federal withholding taxes, including U.S. federal
withholding tax imposed pursuant to FATCA), howsoever designated regardless of
the taxing authority, and all penalties and interest thereon, paid, owing,
asserted against, or incurred by Macquarie directly or





--------------------------------------------------------------------------------





indirectly with respect to the Crude Oil procured and sold to Fuels and/or LW
hereunder, and the Products purchased and resold to Fuels and LW hereunder, and
other transactions contemplated hereunder, except to the extent any such taxes,
penalties, or interest are due to the gross negligence or willful misconduct of
Macquarie or breach of the terms hereof by Macquarie (each indemnifiable tax is
a “Tax” and collectively are “Taxes”). Fuels and LW shall pay when due such
Taxes unless there is an applicable exemption from such Tax, with written
confirmation of such Tax exemption to be contemporaneously provided to
Macquarie. To the extent Macquarie is required by law to collect such Taxes, one
hundred percent (100%) of such Taxes shall be added to invoices as separately
stated charges and paid in full by Fuels or LW in accordance with this
Agreement, unless Fuels or LW is exempt from such Taxes and furnishes Macquarie
with a certificate of exemption, and Macquarie shall timely pay the full amount
of such Taxes to the applicable taxing authority. Any refund or credit with
respect to any Taxes paid or indemnified by Fuels or LW hereunder shall belong
to Fuels or LW. For the avoidance of doubt, Macquarie shall be responsible for
all taxes imposed on or measured by Macquarie’s net or gross (or any derivative
thereof) income, and Fuels or LW shall be responsible for all taxes imposed on
or measured by Fuels or LW’s net or gross (or any derivative thereof) income.
(a)In addition to paragraph (a), Fuels or LW shall complete and file all
necessary property tax returns on Macquarie’s behalf with respect to Crude Oil
and Products, regardless of whether property tax laws place the obligation to do
so upon Macquarie or Fuels or LW, disclose Macquarie’s ownership interest
therein, and pay such amounts as due. Provided that Fuels or LW pays (or
indemnifies Macquarie for) all such property Taxes, Fuels or LW shall have the
first right to claim income tax credits for such property Taxes paid and shall
be solely responsible for the extent to which such credits are available to or
realized by Fuels or LW.
15.2If Fuels or LW disagrees with Macquarie’s determination that any Tax is due
with respect to transactions under this Agreement, Fuels or LW shall have the
right to seek an administrative determination from the applicable taxing
authority, or, alternatively, Fuels or LW shall have the right to contest any
asserted claim for such Taxes, subject to its agreeing to indemnify Macquarie
for the entire amount of such contested Tax should such Tax be deemed
applicable. Macquarie agrees to reasonably cooperate with Fuels or LW, in the
event Fuels or LW determines to contest any such Taxes. Fuels and LW shall be
jointly and severally responsible for all reasonable out of pocket costs and
expenses incurred by Fuels and LW or Macquarie in the event Fuels and LW decide
to seek an administrative determination from the applicable taxing authority or
to contest any such Taxes.
15.3(a)Fuels and LW and Macquarie shall promptly inform each other in writing of
any assertion by a taxing authority of additional liability for Taxes in respect
of said transactions. Any legal proceedings or any other action against
Macquarie with respect to such asserted liability shall be under Macquarie’s
direction but Fuels or LW shall be kept reasonably informed and consulted by
Macquarie, provided that so long as Fuels or LW has sufficient available
liquidity (as reasonably determined by Macquarie), then Fuels or LW shall have
the option to assume the control and direction of any such legal proceedings or
actions. Any legal proceedings or any other action against Fuels or LW with
respect to such asserted liability shall be under Fuels or LW’s direction but
Macquarie





--------------------------------------------------------------------------------





shall be consulted. In any event, Fuels or LW and Macquarie shall fully
cooperate with each other as to the asserted liability. Each Party shall bear
all the reasonable out of pocket costs of any action undertaken by the other at
the Party’s request.
(b)In addition to paragraph (a) and other information sharing requirements
applicable to Macquarie and Fuels or LW, Macquarie and Fuels or LW shall
annually and from time to time as is otherwise reasonable exchange and share
information with each other as necessary to properly report, defend, challenge,
and pay Taxes (including but not limited to sales taxes and file tax returns
(including without limitation any returns referred to in Section 15.1(b)),
including information that supports and demonstrates total sales, sales that are
exempt from Tax, and sales that are subject to Tax at a reduced rate.
15.4On or prior to the date of this Agreement (and from time to time thereafter
upon the reasonable request of Fuels or LW), Macquarie shall deliver to Fuels or
LW an executed original of IRS Form W-F or W-9, as applicable, certifying that
Macquarie is exempt from U.S. federal backup withholding tax, and if such form
expires or becomes obsolete in any respect, Macquarie shall provide an updated
form certifying that it is exempt from U.S. federal backup withholding tax.
15.5Any other provision of this Agreement to the contrary notwithstanding, this
Article 15 shall survive until ninety (90) days after the expiration of the
statute of limitations for the assessment, collection, and levy of any Tax.
ARTICLE 16
INSURANCE
16.1Insurance Coverages. Fuels and LW shall procure and maintain in full force
and effect throughout the Term of this Agreement insurance coverages of the
following types and amounts and with insurance companies rated not less than A-
by A.M. Best Company, or otherwise equivalent in respect of Fuels or LW’s
properties and operations consistent with, but not exceeding, the insurance
coverage that Fuels or LW maintains as of the date of this Agreement.
(a)Property damage including business interruption coverage on an “all risk”
basis, including but not limited to flood, earthquake, windstorm, and tsunami,
covering damage to the Refinery Facilities and the Storage Facilities (as
defined in the Storage Facilities Agreement) on a repair or replacement cost
basis in an amount sufficient to repair major components of such Facilities.
Business interruption and extra expense coverage shall include at least 18
months indemnity period and shall be in an amount equal to the projected net
income plus costs that would necessarily continue from such Facilities based
upon Fuels or LW’s reasonable estimate thereof.
(b)Inventory coverage on an “all risk” basis, including but not limited to
flood, earthquake, windstorm, and tsunami, covering the loss, damage,
destruction and/or theft of the Refinery’s Products in an amount equal to the
market value or potential full replacement





--------------------------------------------------------------------------------





cost. Such coverage may be incorporated into the property insurance required in
Section 16.1(a).
(c)Commercial general liability coverage which includes bodily injury, broad
form property damage and contractual liability, cross suit liability, products
and completed operations liability, and sudden and accidental pollution
liability, in a minimum amount of $1,000,000 per occurrence and $4,000,000 in
the aggregate.
(d)(i) Workers compensation in the amount required by Applicable Law, and (ii)
employer’s liability with a minimum amount of $1,000,000 per accident,
$1,000,000 per disease, and $1,000,000 aggregate.
(e)Commercial automobile liability insurance in a minimum amount of $1,000,000
per accident, or as required by Applicable Law.
(f)Umbrella/excess liability coverage providing coverage with respect to the
coverage required under Section 16.1(c), Section 16.1(d)(ii) and Section 16.1(e)
in a minimum amount of $200,000,000 per occurrence and in the aggregate;.
(g)[Reserved]
(h)[Reserved]
16.2Additional Insurance Requirements.
(a)The foregoing policies shall include or provide that the underwriters waive
all rights of subrogation against Macquarie and the insurance is primary without
contribution from Macquarie’s insurance. The foregoing policies in Section 16.1
shall include (i) Macquarie as additional insured and (ii) Macquarie as loss
payee under Section 16.1(b) only.
(b)Fuels and LW shall cause its insurance carriers or its authorized insurance
broker to furnish Macquarie with insurance certificates, in Acord form or
equivalent, evidencing the existence of the coverages and the endorsements
required above. Fuels and LW shall provide thirty (30) days’ written notice
prior to cancellation or material modification of insurance becoming effective.
Fuels and LW also shall provide renewal certificates prior to expiration of the
policy.
(c)Fuels and LW shall comply with all notice and reporting requirements in the
foregoing policies and timely pay all premiums.
(d)Fuels and LW shall be responsible for any deductibles or retentions that are
applicable to the insurance required pursuant to Section 16.1.
(e)Fuels and LW shall obtain and maintain, at Fuels and LW’s sole cost and
expense, inventory coverage on an “all risk” basis, including but not limited to
flood, earthquake, windstorm, and tsunami, covering the loss, damage,
destruction and/or theft of the Crude Oil and Products owned by Macquarie and
stored by and in the custody of Fuels





--------------------------------------------------------------------------------





or LW, in an amount equal to the market value or potential full replacement
cost, and otherwise on terms substantially consistent with those currently
applicable to such Fuels and LW insurance coverage.
16.3No Reduction or Release. The mere purchase and existence of insurance does
not reduce or release either Party from any liability incurred or assumed under
this Agreement.
ARTICLE 17
FORCE MAJEURE
17.1If a Party is rendered unable by an event of Force Majeure to perform in
whole or in part any obligation or condition of this Agreement (the “Affected
Party”), it shall not be liable to the other Party to perform such obligation or
condition (except for payment and indemnification obligations) for so long as
the event of Force Majeure exists and to the extent that performance is hindered
by such event of Force Majeure; provided, however, that the Affected Party shall
use any commercially reasonable efforts to avoid or remove the event of Force
Majeure. During the period that performance by the Affected Party of a part or
whole of its obligations has been suspended by reason of an event of Force
Majeure, the other Party (the “Non-Affected Party”) likewise may suspend the
performance of all or a part of its obligations to the extent that such
suspension is commercially reasonable, except for any payment and
indemnification obligations. The Parties acknowledge that if, as a result of a
Force Majeure, Fuels or LW were to suspend its receipt and/or processing of
Crude Oil, then Macquarie would be entitled to suspend, to a comparable extent,
its purchasing of Products.
17.2The Affected Party shall give prompt oral notice to the Non-Affected Party
of its declaration of an event of Force Majeure, to be followed by written
notice within twenty-four (24) hours after receiving such oral notice of the
occurrence of a Force Majeure event, including, to the extent feasible, the
details and the expected duration of the Force Majeure event and the volume of
Crude Oil or Products affected. The Affected Party also shall promptly notify
the Non-Affected Party when the event of Force Majeure is terminated. However,
the failure or inability of the Affected Party to provide such notice within the
time periods specified above shall not preclude it from declaring an event of
Force Majeure.
17.3In the event the Affected Party’s performance is suspended due to an event
of Force Majeure in excess of thirty (30) consecutive days after the date that
notice of such event is given, and so long as such event is continuing, the
Non-Affected Party, in its sole discretion, may terminate or curtail its
obligations under this Agreement affected by such event of Force Majeure (the
“Affected Obligations”) by giving notice of such termination or curtailment to
the Affected Party, and neither Party shall have any further liability to the
other in respect of such Affected Obligations to the extent terminated or
curtailed, except for the rights and remedies previously accrued under this
Agreement, any payment and indemnification obligations by either Party under
this Agreement and the obligations set forth in Article 20. Without limiting any
rights of any Non-Affected Party under this Article 17, the parties agree that
following notice of an event of Force Majeure, they shall consult in good faith
to assess potential actions or steps with respect thereto.





--------------------------------------------------------------------------------





17.4If any Affected Obligation is not terminated pursuant to this Article 17 or
any other provision of this Agreement, performance shall resume to the extent
made possible by the end or amelioration of the event of Force Majeure in
accordance with the terms of this Agreement; provided, however, that the term of
this Agreement shall not be extended.
17.5The Parties acknowledge and agree that the right of Macquarie to declare a
Force Majeure based upon any failure by a Third Party Supplier to deliver Crude
Oil under a Macquarie Crude Procurement Contract is solely for purposes of
determining the respective rights and obligations as between Macquarie and Fuels
or LW with respect to any Crude Oil delivery affected thereby, and any such
declaration shall not excuse the default of such Third Party Supplier (including
SIP) under one or more Macquarie Crude Procurement Contracts. Any claims that
Macquarie may have as a result of such Third Party Supplier’s failure shall be
subject to Section 5.10 and any other applicable provisions of this Agreement
relating to claims against third parties.
17.6If at any time during the Term any of the Required Storage and
Transportation Arrangements cease to be in effect (in whole or in part) or any
of the applicable Included Product Pipelines or Included Product Tanks cease, in
whole or in part, to be available to Macquarie pursuant to the Required Storage
and Transportation Arrangements, and the foregoing is a result of or
attributable to any owner or operator of such Included Product Pipelines or
Included Product Tanks becoming Bankrupt or breaching or defaulting in any of
its obligations relating to the Required Storage and Transportation
Arrangements, then:
(a)Fuels and LW shall promptly use commercially reasonable efforts to establish
for Macquarie’s benefit alternative and/or replacement storage and
transportation arrangements no less favorable to Macquarie (in Macquarie’s
reasonable judgment) than those that have ceased to be available;
(b)Until such alternative and/or replacement arrangements complying with clause
(a) above have been established, each Party shall be deemed to have been
affected by an event of Force Majeure and its obligations under this Agreement
shall be curtailed to the extent such performance is hindered by such lack of
effectiveness of any Required Storage and Transportation Arrangements or the
availability of any pipeline or storage facility related thereto; and
(c)Without limiting the generality of the foregoing, in no event shall Macquarie
have any obligation under or in connection with this Agreement to store Crude
Oil or Product in any pipeline or store Crude Oil or Product in any storage
facility at any time from and after the owner or operator thereof becomes
Bankrupt. If any such storage facility is an Included Location then Macquarie
may, in its discretion, elect upon written notice to Fuels or LW that such
storage facility shall cease to be an Included Location as of a date specified
in such written notice in which case any Crude Oil or Product held by Macquarie
therein shall be purchased by Fuels or LW in accordance with the applicable
provisions of Sections 10.1 and 10.2 hereof.
17.7If at any time during the Term, (x) either of the SIP-Company Products Sales
and Purchase Agreement or the SIP-Macquarie Products Sales and Purchase
Agreement terminates for





--------------------------------------------------------------------------------





a reason other than (i) a termination resulting from a termination election made
in accordance with Section 3.2 and 3.3 of this Agreement, or (ii) a termination
for which Macquarie has elected to exercise its liquidity put option under
Article VII of the SIP-Macquarie Products Sales and Purchase Agreement, or (z)
the SIP is Bankrupt (either such event being a “SIP Event”), then
(a)The Parties shall promptly notify each other of the occurrence of such SIP
Event, and the Parties shall use commercially reasonable efforts to establish
for Macquarie’s benefit alternative and/or replacement arrangements no less
favorable to Macquarie (in Macquarie’s reasonable judgment) than those that have
ceased to be available;
(b)Until such alternative and/or replacement arrangements complying with clause
(a) above have been established, each Party shall be deemed to have been
affected by an event of Force Majeure, and Macquarie’s obligations under this
Agreement to purchase Crude Oil, or to purchase Products, either from another
Party or from third parties shall be suspended while and so long as the Parties
hereto negotiate satisfactory substitute arrangements for the SIP-Company
Products Sales and Purchase Agreement or the SIP-Macquarie Products Sales and
Purchase Agreement;
(c)Within seven (7) Business Days after the occurrence of the SIP Event, Fuels
or LW shall provide an additional Independent Amount, and other satisfactory
arrangements, in both cases reasonably satisfactory to Macquarie, and if Fuels
or LW shall fail to do so, then Macquarie may, by written notice to the other
Parties hereto, terminate this Agreement, and the date of delivery to the other
Parties of such notice shall constitute a “Termination Date” under Article 20
hereof.
(d)Following the posting of an additional Independent Amount by Fuels or LW
pursuant to Section 17.7(c), the Parties shall promptly meet to discuss
replacement agreements for the SIP-Company Products Sales and Purchase Agreement
and the SIP-Macquarie Products Sales and Purchase Agreement. In the event that
the Parties hereto are unable, after more than 30 days after such posting of
such Independent Amount, to negotiate and establish new arrangements to replace
the SIP-Company Products Sales and Purchase Agreement and the SIP-Macquarie
Products Sales and Purchase Agreement, in form and substance satisfactory to all
Parties, then any Party hereto may, by written notice to the other Parties
hereto, terminate this Agreement, and the date of delivery to the other Parties
of such notice shall constitute a “Termination Date” under Article 20 hereof;
and
(e)For the avoidance of doubt, the Termination Amount for any early termination
pursuant to this Section 17.7 shall be calculated in accordance with Section
20.2 and the Specified Termination Amount shall be equal to zero when
calculating the Termination Amount related to such early termination.





--------------------------------------------------------------------------------





ARTICLE 18
REPRESENTATIONS, WARRANTIES AND COVENANTS
18.1Mutual Representations. Each Party represents and warrants to the other
Parties as of the Effective Date and each sale of Crude Oil hereunder, that:
(a)It is an “Eligible Contract Participant,” as defined in Section 1a(18) of the
Commodity Exchange Act, as amended.
(b)It is a “forward contract merchant” in respect of this Agreement and this
Agreement and each sale of Crude Oil or Products hereunder constitutes a
“forward contract,” as such term is used in Section 556 of the Bankruptcy Code.
(c)It is duly organized and validly existing under the laws of the jurisdiction
of its organization or incorporation and in good standing under such laws.
(d)It has the corporate, governmental or other legal capacity, authority and
power to execute and deliver the Transaction Documents to which it is a party
and to perform its obligations under this Agreement, and has taken all necessary
action to authorize the foregoing.
(e)The execution, delivery and performance of the Transaction Documents to which
it is a party and the performance of its obligations thereunder and the
consummation of the transactions contemplated thereby do not violate any
Applicable Law (to its knowledge), any provision of its constitutional
documents, any order or judgment of any court or Governmental Authority
applicable to it or any of its assets or any contractual restriction binding on
or affecting it or any of its assets.
(f)Except for the filing of UCC-1 or UCC-3 financing statements and the Lien
Documents in applicable state and county filing offices, all governmental and
other authorizations, approvals, consents, notices and filings that are required
to have been obtained or submitted by it with respect to the Transaction
Documents have been obtained or submitted and are in full force and effect, and
all conditions of any such authorizations, approvals, consents, notices and
filings have been complied with, except for such of the foregoing the absence or
failure of which would not result in a Material Adverse Change.
(g)Its obligations under the Transaction Documents to which it is a party
constitute its legal, valid and binding obligations, enforceable in accordance
with its terms (subject to applicable bankruptcy, reorganization, insolvency,
moratorium or similar laws affecting creditors’ rights generally and subject, as
to enforceability, to equitable principles of general application regardless of
whether enforcement is sought in a proceeding in equity or at law).





--------------------------------------------------------------------------------





(h)No Event of Default or Default has occurred and is continuing with respect to
such Party, and no such event or circumstance would occur as a result of its
entering into or performing its obligations under the Transaction Documents.
(i)There is not pending or, to its knowledge, threatened against it or any of
its Affiliates (other than Qualified Owners) any action, suit or proceeding at
law or in equity or before any court, tribunal, Governmental Authority, official
or any arbitrator that is likely to affect the legality, validity or
enforceability against it of the Transaction Documents or its ability to perform
its obligations under the Transaction Documents.
(j)It is not relying upon any representations of the other Party other than
those expressly set forth in this Agreement or the other Transaction Documents.
(k)It has entered into this Agreement as principal (and not as advisor, agent,
broker or in any other capacity, fiduciary or otherwise), with a full
understanding of the material terms and risks of the same, and is capable of
assuming those risks.
(l)It has made its trading and investment decisions (including their
suitability) based upon its own judgment and any advice from its advisors as it
has deemed necessary and not in reliance upon any view expressed by the other
Party.
(m)Each other Party (i) is acting solely in the capacity of an arm’s-length
contractual counterparty with respect to this Agreement, (ii) is not acting as a
financial advisor or fiduciary or in any similar capacity with respect to this
Agreement and (iii) has not given to any other Party any assurance or guarantee
as to the expected performance or result of this Agreement.
(n)It is not bound by any agreement that would be violated by the execution,
delivery or performance of this Agreement.
(o)Neither it nor any of its Affiliates has been contacted by or negotiated with
any finder, broker or other intermediary in connection with the sale or purchase
of Crude Oil or Products hereunder who is entitled to any compensation with
respect thereto.
(p)None of its directors, officers, employees or agents or those of its
Affiliates has received or shall receive any commission, fee, rebate, gift or
entertainment of significant value in connection with this Agreement.
18.2Representations and Covenants of Fuels and LW. Fuels and LW represent,
warrant and covenant, jointly and severally, as follows:
(a)Fuels and LW shall deliver true and complete copies of the Base Agreements
and all amendments thereto to Macquarie as and when such agreements are entered
into by Fuels or LW.





--------------------------------------------------------------------------------





(b)Fuels and LW shall in all material respects perform its obligations under and
comply with the terms of the Base Agreements and Required Storage and
Transportation Arrangements as and when such agreements are entered into by
Fuels or LW.
(c)Fuels and LW shall maintain and pursue diligently all of its material rights
under the Base Agreements and Required Storage and Transportation Arrangements
and take all reasonable steps to enforce its rights and any rights granted to
Fuels or LW thereunder as and when such agreements are entered into by Fuels or
LW, except where the failure to do so would not result in a Material Adverse
Change.
(d)Fuels and LW shall not modify, amend or waive rights arising under any of the
Base Agreements or the Required Storage and Transportation Arrangements as and
when such agreements are entered into by Fuels or LW without the prior written
consent of Macquarie; provided, however, that if Fuels or LW provides Macquarie
with prior written notice, Fuels or LW may make such modifications or
amendments, including extensions or elections under any of the foregoing, that
do not materially and adversely affect Macquarie’s rights thereunder, degrade,
reduce or limit the standards applicable to the operator thereunder or otherwise
interfere with Macquarie’s rights to use the Included Product Pipelines and
Included Product Tanks subject thereto without the prior written consent of
Macquarie.
(e)Fuels and LW shall not cause or permit any of the Crude Oil or Products held
at the Included Locations to become subject to any Liens, except for Permitted
S&O Liens.
(f)Fuels and LW represent and warrant that Company Included Locations have been
maintained, repaired, inspected and serviced in accordance with good and prudent
industry standards and Applicable Law and are in good working order and repair
in all material respects.
(g)In the event Fuels or LW becomes Bankrupt, and to the extent permitted by
Applicable Law, Fuels and LW intend that (i) Macquarie’s right to liquidate,
collect, net and set off rights and obligations under this Agreement and
liquidate and terminate this Agreement shall not be stayed, avoided, or
otherwise limited by the Bankruptcy Code, including sections 362(a), 547, 548 or
553 thereof; (ii) Macquarie shall be entitled to the rights, remedies and
protections afforded by and under, among other sections, sections 362(b)(6),
362(b)(17), 362((b)(27), 362(o), 546(e), 546(g), 546(j), 548(d), 553, 556, 560,
561 and 562 of the Bankruptcy Code; and (iii) any cash, securities or other
property provided as performance assurance, credit support or collateral with
respect to the transactions contemplated hereby shall constitute “margin
payments” as defined in section 101(38) of the Bankruptcy Code and all payments
for, under or in connection with the transactions contemplated hereby, shall
constitute “settlement payments” as defined in section 101(51A) of the
Bankruptcy Code.
(h)If, in connection with Fuels or LW’s procurement of Crude Oil or Products
from any third party (a “Company Sourcing Transaction”), Macquarie enters into a
Macquarie Crude Procurement Contract or an Included Product Purchase Transaction
with Fuels or LW to purchase such Crude Oil or Products from Fuels or LW and
thereunder agrees





--------------------------------------------------------------------------------





to make a prepayment to Fuels or LW for such Crude Oil or Products, then Fuels
or LW covenants and agrees, with respect to such Company Sourcing Transaction,
that:
(i)Fuels and LW shall not request, make or agree to any modification to the bill
of lading issued under any Company Sourcing Transaction (including without
limitation any change to delivery location for the relevant shipment) without
Macquarie’s prior written consent; and
(ii)the funds prepaid by Macquarie to Fuels or LW under the related Macquarie
Crude Procurement Contract or Included Product Purchase Transaction shall be
used (to the extent the obligation remains unpaid) by Fuels or LW to make
payment to the seller under such Company Sourcing Transaction and the date by
which any prepayment from Macquarie is due to be made shall be fixed so that
promptly after Fuels or LW’s receipt of such funds it shall be required to remit
the same to the seller under such Company Sourcing Transaction or to post an
irrevocable letter of credit issued to the seller under such Company Sourcing
Transaction.
(i)In connection with Macquarie’s procurement of Crude Oil or Products, whether
from Fuels or LW or any third party and whether under a Macquarie Crude
Procurement Contract or an Included Product Purchase Transaction (each a
“Sourcing Transaction”), Fuels or LW covenants and agrees that any out of pocket
costs, losses or damages that Macquarie may incur as a result of such Sourcing
Transaction, including due to failure by Fuels or LW or any such third party to
deliver the Crude Oil or Products subject to such Sourcing Transaction, shall
constitute Ancillary Costs and be for the account of Fuels or LW and claims
arising in connection therewith shall be subject to Section 5.10 hereof.
(j)This Agreement, the other Transaction Documents and the transactions
contemplated hereby and thereby do not and shall not violate any terms and
conditions of any Existing Financing Agreement or other Financing Agreement that
is hereafter entered into.
(k)Fuels and LW shall not modify or amend (including any extensions of or
elections under), or waive any arising under, any Financing Agreement without
the prior written consent of Macquarie, if doing so would (i) adversely affect
in any respect any of Macquarie’s rights or remedies under this Agreement or the
other Transaction Documents or (ii) cause any Existing Financing Agreement to no
longer satisfy the conditions set forth in Section 2.1(e) above, including,
without limitation, the recognition that Macquarie is the owner of Crude Oil and
Products to the extent contemplated hereby and by the other Transaction
Documents, free and clear of any liens of any lender or other creditor that is
party to such Financing Agreement, other than Permitted S&O Liens; provided
however, that (A) Macquarie will not charge a fee to Fuels or LW for any written
acknowledgment that any such amendment of a Financing Agreement does not
adversely affect in any material respect any of Macquarie’s rights or remedies
hereunder (as set forth above in clause (i)) and (B) Macquarie will use
commercially reasonable efforts to administer such acknowledgements using in
house legal counsel (subject to scheduling availability) rather than outside
counsel.





--------------------------------------------------------------------------------





(l)Fuels and LW shall not, from and after the Effective Date, enter into any
Financing Agreement (an “Additional Financing Agreement”) unless such Additional
Financing Agreement, at the time it is entered into, (i) does not adversely
affect in any respect any of Macquarie’s rights or remedies under this Agreement
or the other Transaction Documents or Macquarie’s status as the owner of Crude
Oil and Products to the extent contemplated hereby and by the other Transaction
Documents, free and clear of any liens of any lender or other creditor that is
party to such Financing Agreement, other than Permitted S&O Liens. Fuels and LW
shall not modify or amend (including any extensions of or elections under), or
waive any rights arising under, any Additional Financing Agreement without the
prior written consent of Macquarie, if doing so would adversely affect in any
respect any of Macquarie’s rights or remedies under this Agreement or the other
Transaction Documents including, without limitation, Macquarie’s status as the
owner of Crude Oil and Products to the extent contemplated hereby and by the
other Transaction Documents, free and clear of any liens of any lender or other
creditor that is party to such Financing Agreement.
18.3Affirmative Covenants. Fuels and LW shall, and shall cause each of its
Subsidiaries to:
(a)Preservation of Existence, Etc. (i) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Applicable Laws
of the jurisdiction of its organization except in a transaction permitted by the
Existing Credit Agreement with prior notice to Macquarie and provided that all
required actions are taken, or caused to be taken, so to preserve the perfection
of liens in favor of Macquarie created in connection herewith on or before the
consummation of any such transaction; (ii) take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so could not reasonably be expected to result in a Material
Adverse Change; and (iii) preserve or renew all of its registered patents,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to result in a Material Adverse Change.
(b)Maintenance of Properties. (i) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
accordance with customary industry practices and prudent management, ordinary
wear and tear excepted; and (ii) make all necessary repairs thereto and renewals
and replacements thereof except where the failure to do so could not reasonably
be expected to result in a Material Adverse Change.
(c)Compliance with Laws. Comply in all respects with the requirements of all
Applicable Laws and all orders, writs, injunctions and decrees applicable to it
or to its business or property, except in such instances in which (i) such
requirement of Applicable Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (ii)
the failure to comply therewith could not reasonably be expected to result in a
Material Adverse Change.
(d)Books and Records. (i) Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP in all material respects
and





--------------------------------------------------------------------------------





consistently applied shall be made of all financial transactions and matters
involving the assets and business of Fuels and LW; and (ii) maintain such books
of record and account in conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over Fuels or LW, except
where the failure to do so would not result in a Material Adverse Change. To the
extent permitted by GAAP, Fuels and LW shall reflect the buy/sell transactions
contemplated hereby as buy/sell transactions on its books and records and will
not list as assets in its books and records any Crude Oil or Product agreed
hereunder to be owned by Macquarie. To the extent permitted by GAAP, Fuels and
LW shall not reflect amounts owed to Macquarie hereunder as indebtedness for
borrowed money, but will reflect them as trade payables.
(e)Additional Inspection Rights. In addition to the inspection rights of
Macquarie set forth elsewhere in this Agreement or any other Transaction
Document, all of which rights shall continue in full force and effect, and
notwithstanding anything to the contrary contained in this Agreement or in any
other Transaction Document, upon providing commercially reasonable notice and
during normal business hours, permit Macquarie (or any representative of
Macquarie) to visit and inspect any of Fuels or LW’s properties, to examine
Fuels and LW’s corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss Fuels and LW’s affairs, finances
and accounts with any of Fuels or LW’s directors (or equivalent), or officers
and, if requested by Fuels or LW, in the presence of an officer of Fuels or LW,
in each case, as often as reasonably may be desired by Macquarie, all at the
sole cost and expense of Fuels and LW.
(f)Further Assurances.
(i)To the extent deemed necessary or appropriate by Macquarie, Fuels or LW shall
cause to be filed acknowledgements and/or releases (including without
limitation, amendments or terminations of UCC financing statements), in form and
substance reasonably satisfactory to Macquarie, confirming the release of any
Lien in favor of any lender or other creditor, other than Permitted S&O Liens,
that might apply to or be deemed to apply to any Crude Oil and/or Products of
which Macquarie is the owner as contemplated by this Agreement and the other
Transaction Documents or any Hydrocarbon Credit Support and recognition of
Macquarie’s first priority Lien with respect to the Hydrocarbon Credit Support
granted to Macquarie under the Lien Documents, and agrees to use commercially
reasonable efforts to provide Macquarie with such further documentation as it
may reasonably request in order to confirm the foregoing.
(ii)Fuels and LW agrees that they shall not have any interest in or the right to
dispose of (but shall have the right to purchase contemplated herein), and shall
not permit the creation of, or suffer to exist, any security interest, lien,
encumbrance, charge or other claim of any nature (collectively, “Liens”), other
than Permitted S&O Liens, with respect to, any quantities of Crude Oil prior to
the delivery thereof by Macquarie to Fuels or LW at the Crude Delivery Point or
any quantities of Products after delivery thereof to Macquarie at a Products
Intake Point





--------------------------------------------------------------------------------





(collectively, “Macquarie’s Property”). Fuels and LW authorize Macquarie to file
at any time and from time to time any UCC financing statements describing the
quantities of Macquarie’s Property subject to this Agreement and Macquarie’s
ownership thereof and title thereto, as well as any inventory or other Credit
Support on which Fuels or LW has granted to Macquarie a first priority Lien
pursuant to the Lien Documents, and Fuels or LW shall execute and deliver to
Macquarie, and Fuels and LW hereby authorize Macquarie to file (with or without
Fuels’ or LW’s signature), at any time and from time to time, all amendments to
financing statements, assignments, continuation financing statements,
termination statements, and other documents and instruments, in form reasonably
satisfactory to Macquarie, as Macquarie may reasonably request, to provide
public notice of Macquarie’s ownership of and title to the quantities of
Macquarie’s Property subject to this Agreement and to otherwise protect
Macquarie’s interest therein and provide notice of Macquarie’s Liens on any
property covered thereby.
(g)Colorado City Tariff. Comply in all respects with its obligations under the
Colorado City Tariff and make all payments timely, as and when due, under the
Colorado City Tariff to WTG or such other Person, if any, as directed by WTG;
provided that, if at any time Fuels and LW fail to make any such payment as and
when due under the Colorado City Tariff, Fuels and LW shall promptly provide
written notice thereof to Macquarie (the “Tariff Payment Failure”).
Notwithstanding any other provision under any Transaction Document and in
respect of any actual or imminent Tariff Payment Failure, Macquarie may, at its
option, in its sole and absolute discretion, (A) pay the necessary funds
directly to WTG or such other person, if any, as directed by WTG or (B) provide
the necessary funds to Fuels or LW to satisfy such Tariff Payment Failure, and,
if Macquarie provides such funds directly to Fuels or LW, Fuels or LW shall be
required to promptly, and in any event within two (2) Business Days of receipt
of such funds from Macquarie, make any such payment to WTG or such other Person,
if any, as directed by WTG (the “Tariff Make-Whole Payment”); provided that any
such funds provided by Macquarie shall constitute Ancillary Costs, and Fuels and
LW shall be required to reimburse Macquarie for such Ancillary Costs in
accordance with Section 9.1 of this Agreement.
18.4Negative Covenants. Fuels and LW shall not, nor shall it permit any
Subsidiary thereof to, directly or indirectly:
(a)No Violation of Revolving Credit Agreement Covenants. Breach or violate any
of the provisions or covenants contained in the Existing Credit Agreement or any
other Financing Agreement;





--------------------------------------------------------------------------------





18.5Additional Covenants. Subject to Section 18.2(k), Fuels or LW will provide
prior written notice to Macquarie of any amendments, restatements, supplements
or other material modifications of or to any Financing Agreement prior to the
effectiveness of same, provided however, that Fuels or LW shall not be required
hereby to provide notice of (i) supplements to any indenture if such supplement
either (a) does not change a material term thereof or (b) adds a guarantor or
pledger thereunder, (ii) changes to any hedging contract, forward purchase
agreement or swap agreement, (iii) the addition or release of any collateral (so
long as such collateral does not constitute Fuels or LW’s Hydrocarbons) with
respect to any Financing Agreement.
18.6Acknowledgment. Fuels and LW acknowledges and agrees that (1) Macquarie is a
merchant of Crude Oil and Products and may, from time to time, be dealing with
prospective counterparties, or pursuing trading or hedging strategies, in
connection with aspects of Macquarie’s business which are unrelated hereto and
that such dealings and such trading or hedging strategies may be different from
or opposite to those being pursued by or for Fuels or LW, (2) Macquarie may, in
its sole discretion, determine whether to advise Fuels or LW of any potential
transaction with a Third Party Supplier and prior to advising Fuels or LW of any
such potential transaction Macquarie may, in its discretion, determine not to
pursue such transaction or to pursue such transaction in connection with another
aspect of Macquarie’s business and Macquarie shall have no liability of any
nature to Fuels or LW as a result of any such determination, (3) Macquarie has
no fiduciary duties or trust obligations of any nature with respect to the
Refinery or Fuels or LW or any of its Affiliates, (4) Macquarie may enter into
transactions and purchase Crude Oil or Products for its own account or the
account of others at prices more favorable than those being paid by Fuels or LW
hereunder and (5) nothing herein shall be construed to prevent Macquarie, or any
of its partners, officers, employees or Affiliates, in any way from purchasing,
selling or otherwise trading in Crude Oil, Products or any other commodity for
its or their own account or for the account of others, whether prior to,
simultaneously with or subsequent to any transaction under this Agreement.


ARTICLE 19
DEFAULT AND TERMINATION
19.1Events of Default. Notwithstanding any other provision of this Agreement,
the occurrence of any of the following shall constitute an “Event of Default”:
(a)(i) Either Party fails to make payment when due (x) under Article 10, Article
20 or any Company Purchase Agreement within one  (1) Business Day after a
written demand therefor or (y) under any other provision hereof or any other
Transaction Document within five (5) Business Days, or (ii) notwithstanding the
foregoing, in the case of Fuels and LW only, Fuels and LW fail to make payment
when due under Section 18.3(g)(B) within two  (2) Business Days after a written
demand therefor; or
(b)Other than a default described in Section 19.1(a), 19.1(c), 19.1(e), 19.1(k),
or 19.1(q) either Party (or, if applicable, any Affiliate of such Party that is
party to a Transaction Document) fails to perform any material obligation or
covenant to the other





--------------------------------------------------------------------------------





under this Agreement or any other Transaction Document (excluding the Sublease),
which is not cured to the reasonable satisfaction of the other Party (in its
reasonable discretion) within ten (10) Business Days after the date that such
Party receives written notice that such obligation or covenant has not been
performed; or
(c)Either Party (or, if applicable, any Affiliate of such Party that is party to
a Transaction Document) breaches any material representation or material
warranty made or repeated or deemed to have been made or repeated by the Party,
or any warranty or representation proves to have been incorrect or misleading in
any material respect when made or repeated or deemed to have been made or
repeated under any Transaction Document (excluding the Sublease); provided,
however, that if such breach is curable, such breach is not cured to the
reasonable satisfaction of the other Party within ten (10) Business Days after
the date that such Party receives notice that corrective action is needed; or
(d)Either Party becomes Bankrupt; or
(e)Either Party or any of its Designated Affiliates (1) defaults on payment
obligations under any Specified Transaction, or (2) defaults on posting required
collateral or credit support in connection with any Specified Transaction and
such breach is not cured to the reasonable satisfaction of the other Party
within two (2) Business Days after the date that such Party receives notice that
corrective action is needed; or
(f)A Master Agreement Termination Event occurs with respect to either Party; or
(g)A Change of Control; or
(h)Fuels or LW fails, after giving effect to any applicable notice requirement
or grace period, to perform its obligations under, comply with, or maintain in
any material respect a Base Agreement or the Required Storage and Transportation
Arrangements, if any; or
(i)Fuels or LW or any of their respective Subsidiaries sells, leases, subleases,
transfers or otherwise disposes of, in one transaction or a series of related
transactions, all or substantially all of the assets that constitute the
Refinery; or
(j)Fuels or LW (i) consolidates or amalgamates with, merges with or into, or
transfers all or substantially all of its assets to, another entity (including
an Affiliate) or any such consolidation, amalgamation, merger or transfer is
consummated, and (ii) (A) the successor entity resulting from any such
consolidation, amalgamation or merger or the Person that otherwise acquires all
or substantially all of the assets of Fuels or LW does not assume, in a manner
reasonably satisfactory to Macquarie, all of Fuels or LW’s (as applicable)
obligations hereunder and under the other Transaction Documents, or (B) in the
reasonable judgment of Macquarie, the creditworthiness of the resulting,
surviving or transferee entity, taking into account any guaranties, is
materially weaker than Fuels or LW (as applicable) immediately prior to the
consolidation, amalgamation, merger or transfer; or





--------------------------------------------------------------------------------





(k)Fuels or LW fails to perform or observe any covenant, affirmative or
negative, set forth herein or in any other Transaction Document (but excluding
for all purposes under this clause (k), the Sublease and the covenants set forth
in Sections 2.6 and 18.3(g)), and Fuels or LW fails to cure, correct or
eliminate such failure or non-compliance within five (5) Business Days after
receipt from Macquarie of written notice of such failure; or
(l)There shall occur, after giving effect to any applicable notice requirement
or grace period, either (A) a default, event of default or other similar
condition or event (however described) in respect of Fuels or LW or its
Guarantor under one or more agreements or instruments relating to Specified
Indebtedness in an aggregate amount of not less than Fifty Million dollars
($50,000,000) which has resulted in such Specified Indebtedness becoming due and
payable under such agreements and instruments before it would have otherwise
been due and payable or (B) a default by Guarantor in making one or more
payments on the due date thereof in an aggregate amount of not less than Fifty
Million dollars ($50,000,000) under such agreements or instruments (after giving
effect to any applicable notice requirement or grace period); or
(m)An event of default has occurred and is continuing under any of the Financing
Agreements; or
(n)Any of the parties under any of the Existing Financing Agreements or any
other Financing Agreements shall disaffirm, disclaim, repudiate or reject, in
whole or in part, or challenge the validity of this Agreement; or
(o)Any of the following: (i) the Parent fails to perform or otherwise defaults
in any obligation under the Guaranty, (ii) the Parent becomes Bankrupt,
(iii) the Guaranty expires or terminates or ceases to be in full force and
effect prior to the satisfaction of all obligations of Fuels or LW or any other
Affiliate (other than a Qualified Owner) of Fuels or LW to Macquarie under this
Agreement and the other Transaction Documents or (iv) the Parent disaffirms,
disclaims, repudiates or rejects, in whole or in part, or challenges the
validity of, the Guaranty; or
(p)Any material provision of any Transaction Document (excluding the Sublease)
ceases to be valid and binding on Fuels or LW or any Affiliate, or any such
person contests the full force and effect or validity thereof, or any such
person states so in writing; or
(q) (i) Macquarie fails to have a valid perfected security interest in any
portion of the Credit Support (other than Credit Support released in accordance
with the Transaction Documents) or (ii) any Lien Document shall at any time and
for any reason (other than solely with respect to any action or inaction of
Macquarie) cease to create a security interest on the Credit Support purported
to be subject to such instrument in accordance with the terms of such
instrument, or cease to be in full force and effect; or
(r)Fuels or LW or Parent fails to comply in any respect with the order,
regulation or directive of any Governmental Authority pertaining in any way to
such person, the





--------------------------------------------------------------------------------





transactions contemplated by the Transaction Documents or the Credit Support,
except for such failure to comply as would not result in a Material Adverse
Change; or
(s)There is entered against Fuels or LW (i) one or more final judgments or
orders for the payment of money in an aggregate amount (as to all such judgments
and orders) exceeding Twenty Million dollars ($20,000,000) (to the extent not
covered by independent third-party insurance) which is not paid when due in
accordance with its terms, or (ii) one or more non-monetary final orders of a
court of competent jurisdiction that have, or would reasonably be expected to
result in, individually or in the aggregate, a Material Adverse Change; or
(t)There is entered against Parent (i) one or more final judgments or orders for
the payment of money in an aggregate amount (as to all such judgments and
orders) exceeding Fifty Million dollars ($50,000,000) (to the extent not covered
by independent third-party insurance) which is not paid when due in accordance
with its terms, or (ii) one or more non-monetary final orders of a court of
competent jurisdiction that have, or would reasonably be expected to result in,
individually or in the aggregate, a Material Adverse Change; or
(u)There shall occur, after giving effect to any applicable notice requirement
or grace period, a default, event of default or other similar condition or event
(however described) by either or both of Fuels and LW under the SIP-Company
Products Sales and Purchase Agreement or under any other agreement to the extent
that any such default, event of default or other similar condition or event
results in the termination of the SIP-Company Products Sales and Purchase
Agreement; or
(v)With respect to Fuels or LW, Calumet Montana Refining, LLC becomes a
Defaulting Party under the Montana SOA (except to the extent that a Specified
Event (as defined in the Montana SOA) has occurred under the Montana SOA), or
with respect to Macquarie, Macquarie becomes a Defaulting Party under the
Montana SOA, in each case, after giving effect to any applicable notice
requirement or grace period.
Any Event of Default under Sections 19.1(a) and (b) in respect of Sections 2.6
and 18.3(g) (each such forgoing Event of Default, a “Suspended Event of
Default”) that would otherwise occur and be in effect hereunder, will be
suspended for all purposes hereunder until such time as Macquarie has (A)
provided notice to Fuels and LW of their payment obligations to Macquarie under
and in accordance with Sections 10.1(i)(iv) or (v), as applicable, and Fuels and
LW have made payment to Macquarie in full, in any case, in accordance with the
terms and requirements of such applicable section, at which time such Suspended
Event of Default shall automatically be rescinded and waived for all purposes;
provided that if Fuels and LW fail to comply with such payment obligations in
accordance with the terms of Section 10.1(i)(iv) or (v), as applicable, then, at
the time such failure of Fuels and LW to make such payment results in an Event
of Default under Section 19.1(a), the applicable Suspended Event of Default,
whether one or more, shall at such time subject to the effects of Section
10.1(i)(vii), automatically result in an Event of Default.





--------------------------------------------------------------------------------





19.2Remedies.
(a)Acceleration. Notwithstanding any other provision of this Agreement, if any
Event of Default with respect to Fuels or LW, on the one hand, or Macquarie, on
the other hand (such defaulting Party, the “Defaulting Party”) has occurred and
is continuing, Macquarie (where Fuels or LW is the Defaulting Party) or Fuels or
LW (where Macquarie is the Defaulting Party) (such non-defaulting Party or
Parties, the “Non-Defaulting Party”) may, without notice, (i) declare all of the
Defaulting Party’s obligations under this Agreement to be forthwith due and
payable, all without presentment, demand, protest or further notice of any kind,
all of which are expressly waived by the Defaulting Party and/or (ii) subject to
Section 19.2(c), exercise any rights and remedies provided or available to the
Non-Defaulting Party under this Agreement, the other Transaction Documents or at
law or equity, including all remedies provided under the UCC and as provided
under this Section 19.2.
(b)Termination/Settlement Amount. Notwithstanding any other provision of this
Agreement, if an Event of Default has occurred and is continuing with respect to
the Defaulting Party, the Non-Defaulting Party shall have the right, immediately
and at any time(s) thereafter, to terminate this Agreement (and any other
contract or agreement that may then be outstanding among the Parties that
relates specifically to this Agreement, including any Transaction Document) and,
subject to Section 19.2(c), to liquidate and terminate any or all rights and
obligations under this Agreement and such other Transaction Documents; provided
that, in the event Macquarie is the Non-Defaulting Party, this Agreement shall
not be deemed to have terminated in full until Macquarie shall have disposed of
all Crude Oil and Products owned or maintained by Macquarie in which Macquarie
has lien or other rights in connection herewith and exercised in full all of its
rights and remedies with respect to the Hydrocarbon Credit Support. The
Settlement Amount (as defined below) shall be calculated in a commercially
reasonable manner based on such liquidated and terminated rights and obligations
and shall be payable by one Party to the other. The “Settlement Amount” shall
mean the amount, expressed in U.S. dollars, of losses and out of pocket costs
that are or would be incurred by the Non-Defaulting Party (expressed as a
positive number) or gains that are or would be realized by the Non-Defaulting
Party (expressed as a negative number) as a result of the liquidation and
termination of all rights and obligations under this Agreement and such other
Transaction Documents. The determination of the Settlement Amount shall include
(without duplication): (x) the losses and out of pocket costs (or gains)
incurred or realized (and determined in a commercially reasonable manner) by the
Non-Defaulting Party in terminating, transferring, redeploying or otherwise
modifying any outstanding Procurement Contracts, (y) the losses and out of
pocket costs (or gains) incurred or realized (and determined in a commercially
reasonable manner) by the Non-Defaulting Party in terminating and liquidating
any transactions subject hereto, including but not limited to, any unpaid
amounts owed pursuant to Section 10.1 and Section 10.2 herein and (z) all
breakage costs, losses and out of pocket costs (or gains) incurred or realized
by the Non-Defaulting Party, as a result of the Non-Defaulting Party’s
terminating, liquidating, maintaining, obtaining or reestablishing any Related
Hedges (including, if Macquarie is the Non-Defaulting Party, all hedging
transactions relating to the roll procedures set forth in the Fee Letter;
provided however, that (i) the determination of “Settlement Amount” shall not





--------------------------------------------------------------------------------





include (AA) future profits or losses on transactions not evidenced by a
contractual obligation in existence on the date of determination of “Settlement
Amount” to purchase or sell Hydrocarbons, and (BB) the Monthly Intermediation
Fee, Deferred Payment Amount Fee, Inventory Management Fee, Monthly Services
Fee, the SIP Intermediation Fee, and “Monthly Facilities Fee” (as defined in the
Storage Facilities Agreement) arising or accruing after the date of calculation
of Settlement Amount, and (ii) the foregoing shall not exclude from “Settlement
Amount” losses and out of pocket costs from Related Hedges described in the
foregoing clause (z). If the Settlement Amount is a positive number it shall be
due to the Non-Defaulting Party and if it is a negative number, the absolute
value thereof shall be due to the Defaulting Party.
(c)Determination of Settlement Amount. The Settlement Amount shall be determined
by the Non-Defaulting Party, acting in good faith, in a commercially reasonable
manner. The Non-Defaulting Party shall determine the Settlement Amount
commencing as of the date on which such termination occurs by reference to such
futures, forward, swap and options markets as it shall select in its
commercially reasonable judgment; provided that the Non-Defaulting Party is not
required to effect such terminations and/or determine the Settlement Amount on a
single day, but rather may effect such terminations and determine the Settlement
Amount over a commercially reasonable period of time. Without limiting the
generality of the foregoing, it is agreed that for purposes of determining the
Settlement Amount: (1) the Specified Termination Amount shall be paid in lieu of
all fees hereunder and under the Fee Letter (except to the extent that this
Agreement and the Fee Letter provides expressly for the calculation of any such
fees to be included in the Settlement Amount upon termination of this
Agreement);, and (2) to the extent the Non-Defaulting Party deems it
commercially reasonable to do so, it may in referencing prices in the futures,
forward, swap and options markets for purposes of calculating various elements
of the Settlement Amount endeavor to align the dates as of which such reference
prices are determined. In calculating the Settlement Amount, the Non-Defaulting
Party shall discount to present value (in any commercially reasonable manner
based on London interbank rates for the applicable period and currency) any
amount which would be due at a later date and shall add interest (at a rate
determined in the same manner) to any amount due prior to the date of the
calculation.
(d)Additional Rights of Macquarie. Without limiting any other rights or remedies
hereunder, if an Event of Default has occurred and is continuing and Macquarie
is the Non-Defaulting Party, Macquarie may, in its discretion, (i) withhold or
suspend its obligations, including any of its delivery or payment obligations,
under this Agreement or any other Transaction Documents, (ii) withdraw from
storage any and all of the Crude Oil and/or Products then in the Included
Locations, (iii) otherwise arrange for the disposition of any Crude Oil and/or
Products subject to any outstanding Macquarie Crude Procurement Contract or
Included Product Purchase Transaction and/or the modification, settlement or
termination of such outstanding Macquarie Crude Procurement Contract or Included
Product Purchase Transaction in such manner as it elects, (iv) liquidate in a
commercially reasonable manner any credit support, margin or collateral, to the
extent not already in the form of cash (including applying any other margin or
collateral) and apply and set off such credit support, margin or collateral or
the proceeds thereof against any obligation owing by Fuels or LW





--------------------------------------------------------------------------------





to Macquarie (including without limitation the Independent Amount), (v)
foreclose any lien or security interest, and (vi) exercise its rights in respect
of any agreement or assignment of rights from a third party in respect of the
transportation or storage of Fuels or LW Product Inventory or Fuels or LW Crude
Inventory. Macquarie shall be under no obligation to prioritize the order with
respect to which it exercises any one or more rights and remedies available
hereunder. Fuels and LW shall in all events remain liable to Macquarie for any
amount payable by Fuels or LW in respect of any of its obligations remaining
unpaid after any such liquidation, application and set off.
(e)Company’s Rights. Without limiting any other rights or remedies hereunder, if
an Event of Default has occurred and is continuing and Fuels or LW is the
Non-Defaulting Party, Fuels or LW may, in its discretion, (i) withhold or
suspend its obligations, including any of its delivery or payment obligations,
under this Agreement and/or (ii) otherwise provide for the settlement or
termination of the Parties’ outstanding commitments hereunder, the sale in a
commercially reasonable manner of Crude Oil and/or Product for Macquarie’s
account, and the replacement of the supply and offtake transaction contemplated
hereby with such alternative arrangements as it may procure.
(f)Net Liquidated Amount. The Non-Defaulting Party shall set off (i) the
Settlement Amount (if due to the Defaulting Party), plus any performance
security (including any other margin or collateral) then held by the
Non-Defaulting Party pursuant to the Transaction Documents, plus (at the
Non-Defaulting Party’s election) any or all other amounts due to the Defaulting
Party hereunder (including under Article 10), against (ii) the Settlement Amount
(if due to the Non-Defaulting Party), plus any performance security (including
any other margin or collateral) then held by the Defaulting Party, plus (at the
Non-Defaulting Party’s election) any or all other amounts due to the
Non-Defaulting Party hereunder (including under Article 10), so that all such
amounts (including, for the avoidance of doubt, the amount of any Independent
Amount held by Macquarie) shall be netted to a single liquidated amount payable
by one Party to the other (the “Liquidated Amount”). The Party with the payment
obligation shall pay the Liquidated Amount to the applicable other Parties
within one (1) Business Day after such amount has been determined. In addition,
the Parties acknowledge that, in connection with an Event of Default hereunder,
the Step-out Inventory Sales Agreement may be terminated and with respect
thereto any rights and remedies available hereunder, under any other agreement
between the Parties hereto or the parties thereto, or at law or equity may be
exercised.
(g)No Abandonment of Rights. No delay or failure on the part of the
Non-Defaulting Party in exercising any right or remedy to which it may be
entitled on account of any Event of Default shall constitute an abandonment of
any such right, and the Non-Defaulting Party shall be entitled to exercise such
right or remedy at any time during the continuance of an Event of Default.
(h)Rights Cumulative. The Non-Defaulting Party’s rights under this Section 19.2
shall be in addition to, and not in limitation or exclusion of, any other rights
which the Non‑Defaulting Party may have (whether by agreement, operation of law
or





--------------------------------------------------------------------------------





otherwise), including any rights of recoupment, setoff, combination of accounts
or other rights under any credit support that may from time to time be provided
in connection with this Agreement or at law or in equity. The Defaulting Party
shall indemnify and hold the Non-Defaulting Party harmless from all reasonable
out of pocket costs and expenses, including reasonable attorney fees, incurred
in the exercise of any remedies hereunder, as and to the extent provided in
Article 21 hereof, and subject to the limitations set forth therein.
(i)Setoff. If an Event of Default has occurred and is continuing, the
Non-Defaulting Party may, without limitation on its rights under this
Section 19.2, set off amounts which the Defaulting Party owes to it against any
amounts which it owes to the Defaulting Party (whether hereunder, under any
other contract or agreement or otherwise and whether or not then due).
(j)Master Netting Agreement. The Parties acknowledge and agree that this
Agreement is intended to be a “master netting agreement” as such term is defined
in section 101(38A) of the Bankruptcy Code. As used in this Section 19.2, unless
otherwise expressly provided, each reference to “this Agreement” shall, and
shall be deemed to, be a reference to “this Agreement and the other Transaction
Documents.”
(k)Additional Master Netting and Setoff. The Parties acknowledge and agree that
the Non-Defaulting Party has such additional netting and setoff rights as are
provided in any master netting agreement executed in connection herewith and
expressly referencing this Agreement.
ARTICLE 20
SETTLEMENT AT TERMINATION
20.1Procedures for Settlement at Termination. Upon expiration or termination of
this Agreement for any reason other than as a result of an Event of Default (in
which case the Expiration Date or such other date as the Parties may agree shall
be the “Termination Date”; provided that if such date is not a Business Day, the
Termination Date shall occur on the immediately preceding Business Day), the
Parties covenant and agree to proceed as provided in this Article 20; provided
that (x) this Agreement shall continue in effect following the Termination Date
until all obligations are finally settled as contemplated by this Article 20 and
(y) the provisions of this Article 20 shall in no way limit the rights and
remedies which the Non-Defaulting Party may have as a result of an Event of
Default, whether pursuant to Article 19 above or otherwise:
(a)Macquarie Contracts. If any Macquarie Crude Procurement Contract, Included
Product Purchase Transaction or Included Sales Transaction or Additional Product
Transaction does not either (i) by its terms automatically become assigned to
Fuels or LW on and as of the Termination Date in a manner which releases
Macquarie from all obligations thereunder for all periods following the
Termination Date or (ii) by its terms, expire or terminate on and as of the
Termination Date, then the Parties shall promptly negotiate and enter into, with
each of the then existing Third Party Suppliers, assignments, assumptions and/or
such other documentation, in form and substance reasonably satisfactory to the





--------------------------------------------------------------------------------





Parties, pursuant to which, as of the Termination Date, (w) such Macquarie Crude
Procurement Contract, Included Product Purchase Transaction or Included Sales
Transaction or Additional Product Transaction shall be assigned to Fuels (or to
Fuels and to LW if Fuels shall so elect)or shall be terminated, (x) all rights
and obligations of Macquarie under each of the then outstanding Macquarie Crude
Procurement Contract, Included Product Purchase Transaction or Included Sales
Transaction or Additional Product Transaction shall be assigned to Fuels (or to
Fuels and to LW if Fuels shall so elect), (y) Fuels (or Fuels or LW, as they may
elect) shall assume all of such obligations to be paid or performed following
such termination, and (z) Macquarie shall be released by such Third Party
Suppliers and Fuels and LW from any further obligations thereunder. In
connection with the assignment or reassignment of any Macquarie Crude
Procurement Contract, Included Product Purchase Transaction or Included Sales
Transaction or Additional Product Transaction, the Parties shall endeavor, in a
commercially reasonable manner, to facilitate the transitioning of the supply
and payment arrangements, including any change in payment terms, under the
relevant Macquarie Crude Procurement Contract, Included Product Purchase
Transaction or Included Sales Transaction or Additional Product Transaction so
as to prevent any material disruption thereunder.
(b)Marketing and Sales Agreement. If, pursuant to the Marketing and Sales
Agreement, any sales commitments are outstanding which, by their terms, extend
beyond the Termination Date, then the Parties shall promptly negotiate and enter
into, with each of the purchasers thereunder, assignments, assumptions and/or
such other documentation, in form and substance reasonably satisfactory to the
Parties, pursuant to which, as of the Termination Date, (i) such sales
commitment shall be assigned (or reassigned) to Fuels (or to Fuels and to LW if
Fuels shall so elect) or shall be terminated, (ii) all rights and obligations of
Macquarie with respect to each then outstanding sales commitment shall be
assigned to Fuels (or to Fuels and to LW if Fuels shall so elect), (iii) Fuels
(or Fuels and to LW if Fuels shall so elect) shall assume all of such
obligations to be paid or performed following such termination, and (iv)
Macquarie shall be released by the purchasers thereunder and by Fuels and LW
from any further obligations with respect to such sales commitments. In
connection with the assignment or reassignment of any Macquarie Crude
Procurement Contract, the Parties shall endeavor, in a commercially reasonable
manner, to facilitate the transitioning of the Product marketing and sales
arrangements so as to prevent any material disruption in the distribution of
Products from the Refinery.
(c)Ancillary Contracts. In the event that Macquarie has become a party to any
other third party service contract in connection with this Agreement and the
transactions contemplated hereby, including any pipeline, terminalling, storage
and shipping arrangement including but not limited to the Required Storage and
Transportation Arrangements (an “Ancillary Contract”) and such Ancillary
Contract does not by its terms expire or terminate on and as of the Termination
Date, then the Parties shall promptly negotiate and enter into with each service
provider thereunder such instruments or other documentation, in form and
substance reasonably satisfactory to the Parties, pursuant to which as of the
Termination Date (i) such Ancillary Contract shall be assigned to Fuels or LW or
shall be terminated, (ii) all rights and obligations of Macquarie with respect
to each





--------------------------------------------------------------------------------





then outstanding Ancillary Contract shall be assigned to Fuels or LW, (iii)
Fuels or LW shall assume all of such obligations to be paid or performed
following such termination, and (iv) Macquarie shall be released by the third
party service providers thereunder and Fuels or LW from any further obligations
with respect to such Ancillary Contract.
(d)Purchase and Transfer of Crude and Products. The volume of Crude Oil and
Products at the Included Locations, at Macquarie’s election (i) shall be
purchased and transferred as contemplated in the Step-Out Inventory Sales
Agreement, (ii) at Macquarie’s cost, but with the mutual agreement of both
Parties, including the use of any Base Contracts, shall be taken and accepted in
kind satisfaction of obligations hereunder or (iii) at Macquarie’s cost, but
with the reasonable assistance of Fuels and LW, including the use of any Base
Contracts, shall be sold in its entirety or in part to third parties of
Macquarie’s choosing but with withdrawal from the Included Locations in
connection therewith promptly. The Crude Oil volumes measured by Macquarie’s
Inspector at the Termination Date and recorded in Macquarie’s Inspector’s final
inventory report shall be the “Termination Date Crude Oil Volumes” for the
purposes of this Agreement and the Product volumes measured by Macquarie’s
Inspector at the Termination Date and recorded in Macquarie’s Inspector’s final
inventory report shall be the “Termination Date Product Volumes” for purposes of
this Agreement, and such Termination Date Crude Oil Volumes and Termination Date
Product Volumes shall collectively be referred to as the “Termination Date
Volumes.”
(e)Determination of Termination Amount. Macquarie shall promptly reconcile and
determine the Termination Amount pursuant to Section 20.2. The Parties shall
promptly exchange all information necessary to determine the estimates and final
calculations contemplated by Section 20.2.
(f)No Further Obligations. Macquarie shall have no further obligation to
purchase and shall not purchase or pay for Crude Oil or Products, or incur any
such purchase obligations on and after the Termination Date. Except as may be
required for Macquarie to fulfill its obligations hereunder until the
Termination Date or during any obligatory notice period pursuant to any
Macquarie Crude Procurement Contract, Macquarie shall not be obligated to
purchase, take title to or pay for any Crude Oil or Products following the
Termination Date or such earlier date as the Parties may determine in connection
with the transitioning of such supply arrangements to Fuels or LW.
Notwithstanding anything to the contrary herein, no Delivery Date shall occur
later than the day immediately preceding the Termination Date.
20.2Termination Amount.
(a)The “Termination Amount” shall equal:
(i)Any unpaid amounts owed by Fuels or LW to Macquarie pursuant to the Step-Out
Inventory Sales Agreement and, without duplication, in respect of Crude Oil
delivered on or prior to the Termination Date but not otherwise accounted for in
the Step-Out Inventory Sales Agreement, plus





--------------------------------------------------------------------------------





(ii)all Ancillary Costs incurred through the Termination Date that have not yet
been paid or reimbursed by Fuels or LW, plus
(iii)in the case of an early termination, the amount reasonably determined by
Macquarie as the breakage costs it incurred directly in connection with the
termination, unwinding or redeploying of all Related Hedges as a result of such
early termination, including all hedging transactions relating to the roll
procedures set forth in the Fee Letter, plus
(iv)the aggregate amount due under Section 10.1(i) and Section 10.2(b),
calculated as of the Termination Date with such date being the final day of the
last monthly period for which such calculations are to be made under this
Agreement; provided that, if such amount under Section 10.1(i) and
Section 10.2(b) is due to Macquarie, then such amount shall be included in this
Termination Amount as a positive number and if such amount under Section 10.1(i)
and Section 10.2(a) is due to Fuels or LW (collectively), then such amount shall
be included in this Termination Amount as a negative number, plus
(v)[Reserved]
(vi)[Reserved]
(vii)all unpaid amounts payable hereunder by Macquarie to Fuels or LW
(collectively) in respect of Product delivered on or prior to the Termination
Date, minus
(viii)all unpaid amounts payable under the Marketing and Sales Agreement by
Macquarie to Fuels or LW (collectively) for services provided up to the
Termination Date.
All of the foregoing amounts shall be aggregated or netted to a single
liquidated amount owing from one Party to the other. If the Termination Amount
is a positive number, it shall be due to Macquarie and if it is a negative
number, the absolute value thereof shall be due to Fuels and LW.
(b)The Parties acknowledge that one or more of the components of the Termination
Amount may not be capable of definitive determination by the Termination Date
and therefore agree that Macquarie shall, in a commercially reasonable manner,
estimate in good faith each of such components and use such estimated components
to determine an estimate of the Termination Amount (the “Estimated Termination
Amount”); provided that the Parties agree that Macquarie shall apply the
Independent Amount against the Estimated Termination Amount and shall not wait
until final settlement is completed pursuant to Section 20.2(c). Without
limiting the generality of the foregoing, the Parties agree that the amount due
under Section 20.2(a)(i) above shall be estimated by Macquarie in the same
manner and using the same methodology as it used in preparing the Estimated
Commencement Date Value, but applying the “Step-Out Prices” as indicated in
Schedule





--------------------------------------------------------------------------------





B and other price terms provided for herein with respect to the purchase of the
Termination Date Volumes. Macquarie shall use commercially reasonable efforts to
prepare, and provide Fuels or LW with, an initial Estimated Termination Amount,
together with appropriate supporting documentation, at least five (5) Business
Days prior to the Termination Date. To the extent reasonably practicable,
Macquarie shall endeavor to update its calculation of the Estimated Termination
Amount by no later than 12:00 p.m. EST on the Business Day prior to the
Termination Date. If Macquarie is able to provide such updated amount, that
amount shall constitute the Estimated Termination Amount and shall be due and
payable by no later than 5:00 p.m., EST on the Business Day preceding the
Termination Date. Otherwise, the initial Estimated Termination Amount shall be
the amount payable on the Termination Date. If the Estimated Termination Amount
is a positive number, it shall be due to Macquarie and if it is a negative
number, the absolute value thereof shall be due to Fuels and LW jointly.
(c)On or before ten (10) Business Days following the Termination Date, Macquarie
shall prepare, and provide Fuels or LW with, (i) a statement showing the
calculation, as of the Termination Date, of the Termination Amount, (ii) a
statement (the “Termination Reconciliation Statement”) reconciling the
Termination Amount with the sum of the Estimated Termination Amount pursuant to
Section 20.2(b) and the Independent Amount and indicating any amount remaining
to be paid by one Party to the other as a result of such reconciliation. Within
one (1) Business Day after receiving the Termination Reconciliation Statement
and the related supporting documentation, the Parties shall make any and all
payments required pursuant thereto. Promptly after receiving such payment (but
in any event within five (5) Business Days of such receipt), Macquarie shall (x)
cause any filing or recording of any UCC financing forms to be terminated, (y)
release and terminate all Lien Documents pursuant to one or more instruments
mutually acceptable to the Parties and (z) deliver, re-assign, reconvey and
transfer, as applicable, to Fuels or LW any other Credit Support or credit
support held or maintained by Macquarie (including, without limitation, the
remaining balance, if any, of the Independent Amount after giving effect to this
Article 20).
(d)Notwithstanding anything herein to the contrary, Macquarie shall not have any
obligation to make any payment contemplated by this Section 20.2, transfer title
to Crude Oil or Products or to otherwise cooperate in the transition matters
described in Section 20.1 unless (i) Fuels and LW shall have performed their
respective obligations under the Step-Out Inventory Sales Agreement and this
Section 20.2 as and when required pursuant to the terms hereof and thereof, and
(ii) except as otherwise agreed by the Parties, the Master Agreement and all
Transactions outstanding thereunder have been terminated and all amounts due
with respect to such terminated Transactions shall have been paid in full.
20.3Transition Services. To the extent necessary to facilitate the transition to
the purchasers of the storage and transportation rights and status contemplated
hereby, each Party shall take such additional actions, execute such further
instruments and provide such additional assistance as the other Party may from
time to time reasonably request for such purposes.





--------------------------------------------------------------------------------





ARTICLE 21
INDEMNIFICATION; EXPENSES
21.1To the fullest extent permitted by Applicable Law and except as specified
otherwise elsewhere in the Transaction Documents, Macquarie shall defend,
indemnify and hold harmless Fuels and LW, their respective Affiliates, and their
directors, officers, employees, representatives, agents and contractors for and
against any Liabilities directly or indirectly arising out of
(i)any breach by Macquarie of any covenant or agreement contained herein or made
in connection herewith or any representation or warranty of Macquarie made
herein or in connection herewith proving to be false or misleading or incorrect
in any material respect,
(ii)any failure by Macquarie to comply with or observe any Applicable Law,
(iii)Macquarie’s negligence or willful misconduct, or
(iv)injury, disease, or death of any person or damage to or loss of any
property, fine or penalty, any of which is caused by Macquarie or its employees,
representatives, agents or contractors in exercising any rights or performing
any obligations hereunder or in connection herewith,
except to the extent that any indemnified Liability arising under this Section
21.1 has resulted from (A) the negligence or willful misconduct on the part of
Fuels or LW, their respective Affiliates or any of their respective employees,
representatives, agents or contractors or (B) the breach by Fuels or LW of its
obligations hereunder.
21.2To the fullest extent permitted by Applicable Law and except as specified
otherwise elsewhere in this Agreement, Fuels and LW shall defend, indemnify and
hold harmless Macquarie, its Affiliates, and their directors, officers,
employees, representatives, agents and contractors from and against any
Liabilities directly or indirectly arising out of
(i)any breach by Fuels or LW of any covenant or agreement contained herein or
made in connection herewith or any representation or warranty of Fuels or LW
made herein or in connection herewith proving to be false or misleading or
incorrect in any material respect, including, without limitation Fuels or LW’s
obligation for payment of taxes pursuant to Section 15.1,
(ii)Fuels or LW’s transportation, handling, storage, refining or disposal of any
Crude Oil or the products thereof, including any conduct by Fuels or LW on
behalf of or as the agent of Macquarie under the Required Storage and
Transportation Arrangements,





--------------------------------------------------------------------------------





(iii)Fuels or LW’s failure to comply with its obligations under the
terminalling, pipeline and lease agreements underlying the Required Storage and
Transportation Arrangements,
(iv)Fuels or LW’s negligence or willful misconduct,
(v)any failure by Fuels or LW to comply with or observe any Applicable Law,
(vi)injury, disease, or death of any person or damage to or loss of any
property, fine or penalty, any of which is caused by Fuels or LW or its
employees, representatives, agents or contractors in exercising any rights or
performing any obligations hereunder or in connection herewith,
(vii)actual or alleged presence or release of Hazardous Substances in connection
with the Transaction Documents or the transactions contemplated thereby, or any
liability under any Environmental Law related in any way to or asserted in
connection with the Transaction Documents or the transactions contemplated
thereby or
(viii)any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by Fuels or LW, and regardless of
whether Macquarie is a party thereto,
except to the extent that any Liability arising under this Section 21.2 has
resulted from (A) the negligence or willful misconduct on the part of Macquarie,
its Affiliates or any of their respective employees, representatives, agents or
contractors, or (B) the breach by Macquarie of its obligations hereunder. For
the avoidance of doubt, it is the intent of the Parties hereto that the
obligations of Fuels and LW in respect of such Liabilities as set forth in this
Section 21.2 apply with respect to all Transaction Documents, including without
limitation the Sublease, and all transactions contemplated by the Transaction
Documents.


21.3The Parties’ obligations to defend, indemnify, and hold each other harmless
under the terms of the Transaction Documents shall not vest any rights in any
third party (except as expressly provided for in this Article 21), nor shall
they be considered an admission of liability or responsibility for any purposes
other than those enumerated in the Transaction Documents.
21.4Each Party agrees to notify the other as soon as practicable after receiving
notice of any claim or suit brought against it within the indemnities of this
Agreement, shall furnish to the other the complete details within its knowledge
and shall render all reasonable assistance requested by the other in the
defense; provided that, the failure to give such notice shall not affect the
indemnification provided hereunder, except to the extent that the indemnifying
Party is materially adversely affected by such failure. Each Party shall have
the right but not the duty to participate,





--------------------------------------------------------------------------------





at its own expense, with counsel of its own selection, in the defense and
settlement thereof without relieving the other of any obligations hereunder.
21.5Fuels and LW shall, jointly and severally, pay (i) all reasonable
out‑of‑pocket expenses incurred by Macquarie and its Affiliates (including the
reasonable fees, charges and disbursements of counsel and tax consultants for
Macquarie) in connection with the preparation, negotiation, execution, delivery
and administration of this Agreement and the other Transaction Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all out‑of‑pocket expenses incurred by Macquarie and its
Affiliates in connection with the enforcement or protection of Macquarie’s
rights under or in connection with this Agreement and the other Transaction
Documents.  Each of Fuels and LW, and, subject to the limitations of the
Guaranty, each Guarantor, including Parent, agree that it is jointly and
severally liable to Macquarie and its Affiliates for the payment of all
Transaction Obligations, and that such liability is independent of the
obligations of the other aforementioned Persons.  Each obligation, promise,
covenant, representation and warranty in this Agreement shall be deemed to have
been made by, and be binding upon, each of Fuels and LW, unless this Agreement
expressly provides otherwise.  Macquarie may bring an action against any of
Fuels, LW or any Guarantor, including Parent, whether or not an action is
brought against any other Person.
ARTICLE 22
LIMITATION ON DAMAGES
22.1LIMITED RIGHT TO DAMAGES.TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE PARTIES’ LIABILITY FOR DAMAGES IS LIMITED TO DIRECT, ACTUAL DAMAGES ONLY
(WHICH INCLUDE ANY AMOUNTS DETERMINED UNDER Article 19) AND NEITHER PARTY SHALL
BE LIABLE FOR SPECIFIC PERFORMANCE, LOST PROFITS OR OTHER BUSINESS INTERRUPTION
DAMAGES, OR SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, EXEMPLARY OR INDIRECT
DAMAGES, IN TORT, CONTRACT OR OTHERWISE, OF ANY KIND, ARISING OUT OF OR IN ANY
WAY CONNECTED WITH THE PERFORMANCE, THE SUSPENSION OF PERFORMANCE, THE FAILURE
TO PERFORM, OR THE TERMINATION OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT, SUCH
LIMITATION SHALL NOT APPLY WITH RESPECT TO (I) ANY THIRD PARTY CLAIM FOR WHICH
INDEMNIFICATION IS AVAILABLE UNDER THIS AGREEMENT OR (II) ANY BREACH OF Article
24. EACH PARTY ACKNOWLEDGES THE DUTY TO MITIGATE DAMAGES HEREUNDER.
ARTICLE 23
RECORDS AND INSPECTION THEREOF
23.1    During the Term of this Agreement each Party and its duly authorized
representative upon reasonable notice, and during normal working hours, shall
have access to the accounting records and other documents maintained by the
other Party, or any of the other Party’s contractors and agents, which relate to
this Agreement; provided that, neither this Article 23 nor any other





--------------------------------------------------------------------------------





provision hereof shall entitle Fuels or LW to have access to any records
concerning any hedges or offsetting transactions or other trading positions or
pricing information that may have been entered into with other parties or
utilized in connection with any transactions contemplated hereby or by any other
Transaction Document. The right to inspect or audit such records shall survive
termination of this Agreement for a period of two (2) years following the
Termination Date. Each Party shall preserve, and shall use commercially
reasonable efforts to cause all contractors or agents to preserve, all of the
aforesaid documents for a period of at least two (2) years from the Termination
Date.
ARTICLE 24
CONFIDENTIALITY
24.1In addition to Fuels or LW’s confidentiality obligations under the
Transaction Documents, the Parties agree that the specific terms and conditions
of this Agreement, including any list of counterparties, the Transaction
Documents and the drafts of this Agreement exchanged by the Parties and any
information exchanged between the Parties or provided by the SIP to Fuels or LW,
including calculations of any fees or other amounts paid by Fuels or LW to
Macquarie under this Agreement and all information received by Macquarie from
Fuels or LW relating to the costs of operation, operating conditions, and other
commercial information of Fuels or LW not made available to the public, are
confidential and shall not be disclosed to any third party, except (i) as may be
required by court order or Applicable Laws (including without limitation as may
be required by any applicable federal or state securities laws), (ii) as
requested by a Governmental Authority, (iii) to such Party’s or its Affiliates’
employees, directors, shareholders, auditors, consultants, banks, lenders,
financial advisors and legal advisors for purposes of administering,
negotiating, considering, processing or evaluating this Agreement and the other
Transaction Documents or the transactions contemplated thereby, or (iv) to such
Party’s insurance providers, solely for the purpose of procuring insurance
coverage or confirming the extent of existing insurance coverage; provided that,
prior to any disclosure permitted by this clause (iv), such insurance providers
shall have agreed in writing to keep confidential any information or document
subject to this Section 24.1. The confidentiality obligations under this
Agreement shall survive termination of this Agreement for a period of two (2)
years following the Termination Date. The Parties shall be entitled to all
remedies available at law, or in equity, to enforce or seek relief in connection
with the confidentiality obligations contained herein.
24.2In the case of disclosure covered by clause (i) of Section 24.1, to the
extent practicable and in conformance with the relevant court order, Applicable
Law or request, the disclosing Party shall notify the other Party in writing of
any proceeding of which it is aware which may result in disclosure.
24.3Tax Disclosure. Notwithstanding anything herein to the contrary, the Parties
(and their respective employees, representatives or other agents) are authorized
to disclose to any person the U.S. federal and state income tax treatment and
tax structure of the transaction and all materials of any kind (including tax
opinions and other tax analyses) that are provided to the Parties relating to
that treatment and structure, without the Parties imposing any limitation of any
kind. However, any information relating to the tax treatment and tax structure
shall remain confidential (and the foregoing sentence shall not apply) to the
extent necessary to enable any person to comply with





--------------------------------------------------------------------------------





securities laws. For this purpose, “tax structure” is limited to any facts that
may be relevant to that treatment.
ARTICLE 25
GOVERNING LAW
25.1THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED UNDER THE LAWS
OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS CONFLICT OF LAWS
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER STATE.
25.2EACH OF THE PARTIES HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION
OF ANY FEDERAL OR STATE COURT OF COMPETENT JURISDICTION SITUATED IN THE CITY OF
NEW YORK, (WITHOUT RECOURSE TO ARBITRATION UNLESS BOTH PARTIES AGREE IN
WRITING), AND TO SERVICE OF PROCESS BY CERTIFIED MAIL, DELIVERED TO THE PARTY AT
THE ADDRESS INDICATED IN Article 27. EACH PARTY HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION TO PERSONAL
JURISDICTION, WHETHER ON GROUNDS OF VENUE, RESIDENCE OR DOMICILE.
25.3EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY PROCEEDINGS RELATING TO
THIS AGREEMENT.
ARTICLE 26
ASSIGNMENT
26.1This Agreement shall inure to the benefit of and be binding upon the Parties
hereto, their respective successors and permitted assigns.
26.2Fuels and LW shall not assign this Agreement or its rights or interests
hereunder in whole or in part, or delegate its obligations hereunder in whole or
in part, without the consent of Macquarie. Macquarie may, without Fuels’ or LW’s
consent, assign and delegate all of Macquarie’s rights and obligations hereunder
to (i) any Affiliate of Macquarie, provided it is no worse a credit counterparty
and all of Fuels’ and LW’s costs, if any, are covered-just as provided above for
a transfer by Fuels and LW or (ii) any non-Affiliate Person that succeeds to all
or substantially all of its assets and business and assumes Macquarie’s
obligations hereunder, whether by contract, operation of law or otherwise,
provided that (i) the creditworthiness of such successor entity is equal or
superior to the creditworthiness of Macquarie (taking into account any credit
support for Macquarie) immediately prior to such assignment, and (ii) such
successor assumes all of the obligations of Macquarie under the Transaction
Documents. .
26.3Any attempted assignment in violation of this Article 26 shall be null and
void ab initio and the non-assigning Party shall have the right, without
prejudice to any other rights or





--------------------------------------------------------------------------------





remedies it may have hereunder or otherwise, to terminate this Agreement
effective immediately upon notice to the Party attempting such assignment.
ARTICLE 27
NOTICES
27.1    All invoices, notices, requests and other communications given pursuant
to this Agreement shall be in writing and sent by email or nationally recognized
overnight courier. A notice shall be deemed to have been received when
transmitted by email to the other Party’s email set forth in Schedule M, or on
the following Business Day if sent by nationally recognized overnight courier to
the other Party’s address set forth in Schedule M and to the attention of the
person or department indicated. A Party may change its address or email address
by giving written notice in accordance with this Article 27, which is effective
upon receipt.
ARTICLE 28
NO WAIVER, CUMULATIVE REMEDIES
28.1The failure of a Party hereunder to assert a right or enforce an obligation
of the other Party shall not be deemed a waiver of such right or obligation. The
waiver by any Party of a breach of any provision of, or Event of Default or
Default under, this Agreement shall not operate or be construed as a waiver of
any other breach of that provision or as a waiver of any breach of another
provision of, Event of Default or Default under, this Agreement, whether of a
like kind or different nature.
28.2Each and every right granted to the Parties under this Agreement or allowed
it by law or equity shall be cumulative and may be exercised from time to time
in accordance with the terms thereof and Applicable Law.
ARTICLE 29
NATURE OF THE TRANSACTION AND RELATIONSHIP OF PARTIES
29.1No Partnership or Joint Venture. This Agreement shall not be construed as
creating a partnership, association or joint venture between the Parties. It is
understood that each Party is an independent contractor with complete charge of
its employees and agents in the performance of its duties hereunder, and nothing
herein shall be construed to make such Party, or any employee or agent of Fuels
or LW, an agent or employee of the other Party.
29.2No Authority to Contract. Neither Party shall have the right or authority to
negotiate, conclude or execute any contract or legal document with any third
person; to assume, create, or incur any liability of any kind, express or
implied, against or in the name of the other; or to otherwise act as the
representative of the other, unless expressly authorized in writing by the
other.
29.3No Indebtedness. The transactions contemplated hereunder are intended to be
construed and characterized as sales and purchases of commodities and the Lien
Documents, the





--------------------------------------------------------------------------------





Independent Amount and any other security posted in connection with this
Agreement is to be construed as security for the performance by Fuels or LW of
its obligations expressly set out in this Agreement. Fuels and LW will account
for transactions arising hereunder in accordance with GAAP however.  
ARTICLE 30
MISCELLANEOUS
30.1If any Article, Section or provision of this Agreement shall be determined
to be null and void, voidable or invalid by a court of competent jurisdiction,
then for such period that the same is void or invalid, it shall be deemed to be
deleted from this Agreement and the remaining portions of this Agreement shall
remain in full force and effect.
30.2The terms of this Agreement constitute the entire agreement between the
Parties with respect to the matters set forth in this Agreement, and no
representations or warranties shall be implied or provisions added in the
absence of a written agreement to such effect between the Parties. This
Agreement shall not be modified or changed except by written instrument executed
by the Parties’ duly authorized representatives.
30.3No promise, representation or inducement has been made by either Party that
is not embodied in this Agreement or the Transaction Documents, and neither
Party shall be bound by or liable for any alleged representation, promise or
inducement not so set forth.
30.4Time is of the essence with respect to all aspects of each Party’s
performance of any obligations under this Agreement.
30.5Nothing expressed or implied in this Agreement is intended to create any
rights, obligations or benefits under this Agreement in any person other than
the Parties and their successors and permitted assigns.
30.6All audit rights, payment, confidentiality and indemnification obligations
and obligations under this Agreement shall survive for the time periods
specified herein.
30.7This Agreement may be executed by the Parties in separate counterparts and
initially delivered by facsimile transmission, pdf or otherwise, with original
signature pages to follow, and all such counterparts shall together constitute
one and the same instrument.
30.8All transactions hereunder are entered into in reliance on the fact that
this Agreement and all such transactions constitute a single, integrated
agreement between the Parties, and the Parties would not have otherwise entered
into any other transactions hereunder.
30.9In the event of a conflict between any of the Transaction Documents and this
Agreement, the term and conditions contained in this Agreement shall control
(except solely with respect to any fees, amounts and payments set forth in the
Fee Letter).





--------------------------------------------------------------------------------





30.10Macquarie, and Fuels and LW, shall consult with each other with regard to
all press releases or other announcements to the general public issued or made
at or prior to the Commencement Date concerning this Agreement or the
transactions contemplated herein, and, except as may be required by Applicable
Laws, neither Fuels, LW nor Macquarie shall issue any such press release or
other announcement to the general public without the prior written consent of
the other Party, which consent shall not be unreasonably withheld. The Parties
shall be obligated to hold all specific terms and provisions of this Agreement
strictly confidential until the expiration of two years following the
Termination Date under this Agreement. Nothing contained in this Section 30.10
shall prohibit, limit or restrict disclosures by Fuels, LW or Macquarie that are
(i) required by Applicable Laws, including any federal or state securities laws,
(ii) any court order, judgment or decree, or (iii) ordered, directed, required
or suggested by any Governmental Authority.


[Remainder of Page Intentionally Left Blank]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Party hereto has caused this Agreement to be executed
by its duly authorized representative as of the date first above written.
MACQUARIE ENERGY NORTH AMERICA TRADING INC.
By:     /s/ Dereje TJ Tedla    
Name:    Dereje TJ Tedla
Title:    Division Director


By:     /s/ Patricia E. Donnelly    
Name:    Patricia E. Donnelly
Title:    Division Director
POA NO. 1552271, expiring 30 November 2017





--------------------------------------------------------------------------------





CALUMET SHREVEPORT LUBRICANTS & WAXES, LLC,
By:    Calumet Lubricants Co., Limited Partnership,
its sole member


By:    Calumet LP GP, LLC, its general partner


By:    Calumet Operating, LLC, its sole member


By:
Calumet Specialty Products Partners, L.P., its sole member



By:
Calumet GP, LLC, its general partner



By:
/s/ D. West Griffin    

Name:
D. West Griffin

Title:
Executive Vice President and Chief Financial Officer






--------------------------------------------------------------------------------





CALUMET SHREVEPORT FUELS, LLC


By:
Calumet Lubricants Co., Limited Partnership, its sole member



By:
Calumet LP GP, LLC, its general partner



By:
Calumet Operating, LLC, its sole member



By:
Calumet Specialty Products Partners, L.P., its sole member



By:
Calumet GP, LLC, its general partner



By:
/s/ D. West Griffin    

Name:
D. West Griffin

Title:
Executive Vice President and Chief Financial Officer










--------------------------------------------------------------------------------






INVENTORY SALES AGREEMENT
This Inventory Sales Agreement (this “Agreement”), is made and entered into as
of June 19, 2017, by and between Calumet Shreveport Lubricants & Waxes, LLC, a
Delaware limited liability company (“LW”) located at 2780 Waterfront Parkway
Drive, Indianapolis, Indiana 46214 and Macquarie Energy North America Trading
Inc. (“Buyer”) (each referred to individually as a “Party” and collectively, the
“Parties”).
RECITALS
WHEREAS, LW owns and operates a crude oil refinery and related assets located in
Shreveport, Louisiana (the “Refinery”) for the processing and refining of crude
oil and other feedstocks and the recovery therefrom of refined products;
WHEREAS, Fuels, LW and Buyer have entered into a Supply and Offtake Agreement,
dated June 19, 2017 (as from time to time amended, modified, supplemented,
extended, renewed and/or restated, the “S&O Agreement”), pursuant to which,
among other things, Buyer will (i) purchase Crude Oil from Fuels or LW as it
enters into and is stored in the Crude Storage Tanks, (ii) sell Crude Oil to LW
from the Crude Storage Tanks as and when it is to be processed at the Refinery,
(iii) purchase Products from LW produced at the Refinery to be stored in the
Included Product Tanks, and (iv) sell Products from the Included Product Tanks
as and when it is to be sold to Fuels or LW or third parties (including an SIP);
WHEREAS, as a condition (among others) to Buyer’s obligations under the S&O
Agreement, on the Commencement Date, LW is to sell to Buyer all Crude Oil and
Products then being held at the Included Locations on such date; and
WHEREAS, to satisfy such condition, and to set forth their agreements regarding
the protocols to be used for measuring the quantity and quality of Crude Oil and
Products being sold by LW and to establish the prices to be paid for such Crude
Oil and Products by Buyer, LW and Buyer are entering into this Agreement;
AGREEMENTS
NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, subject
to the terms and conditions hereinafter set forth, agree as follows:
SECTION 1: DEFINITIONS
5.1Definitions. All capitalized terms used, but that are not otherwise defined,
in the body of this Agreement shall have the meanings ascribed to such terms in
the S&O Agreement. The following terms shall have the following meanings for the
purposes of this Agreement:
“Agreement” has the meaning set forth in the introductory paragraph immediately
preceding the Recitals.





--------------------------------------------------------------------------------





“BS&W” means basic sediment and water.
“Buyer” has the meaning set forth in the introductory paragraph immediately
preceding the Recitals.
“Crude and Product Inventory” means all Crude Oil and Products that are held in
the Included Locations as of, and owned by LW immediately prior to, the
Inventory Transfer Time.
“Definitive Commencement Date Value” means the price of the Definitive
Commencement Date Volume.
“Definitive Commencement Date Volume” has the meaning set forth in Section 3.3.
“Estimated Commencement Date Value” has the meaning set forth in Section 4.1.2.
“Independent Inventory Report” has the meaning set forth in Section 3.3 of this
Agreement.
“Inventory Measurement Time” means as of a specified time on the Commencement
Date, adjusted for timing to match inventory measurement conditions to the
greatest extent practical.
“Inventory Transfer Time” means 00:00:01 a.m. MST on the Commencement Date.
“MST” means the prevailing time in the Mountain time zone.
“Parties” and “Party” have the meanings set forth in the introductory paragraph
immediately preceding the Recitals.
“Price Adjustment” has the meaning set forth in Section 4.4 of this Agreement.
“Projected Inventory” has the meaning set forth in Section 4.1.1 of this
Agreement.
“Refinery” has the meaning set forth in the Recitals of this Agreement.
“S&O Agreement” has the meaning specified in the Recitals hereto.
“Sales Statement” has the meaning set forth in Section 4.3.1 of this Agreement.
SECTION 2: ASSIGNMENT AND CONVEYANCE
2.1Assignment, Purchase and Conveyance. Effective upon the Inventory Transfer
Time, LW shall, and hereby does, assign, transfer and deliver unto Buyer, and
Buyer shall and hereby does purchase from LW, all of LW’s right, title, and
interest in and to all of the Crude and Product Inventory, free and clear of all
Liens, claims and encumbrances of any nature, other than Permitted S&O Liens, to
have and to hold. LW covenants and agrees to warrant and forever defend good
title to the Crude and Product Inventory, free and clear of all Liens, claims
and encumbrances of any nature, subject to Permitted S&O Liens, against the
claims of all parties claiming the same by, through, or under LW, but not
otherwise.





--------------------------------------------------------------------------------





2.2Warranties and Representations of Conveying Party.
All representations and warranties of LW contained herein shall be true and
correct on and as of the Commencement Date.
SECTION 3: DETERMINATION OF INVENTORY
3.1Inspection. The Independent Inspection Company shall determine and report the
quantity and quality of the physical inventory, except as described in Section
3.2.2 below. Promptly upon appointment of the Independent Inspection Company, LW
shall provide Buyer and the Independent Inspection Company with an Inventory
Report and any other information related to the Crude and Product Inventory
reasonably requested by the Independent Inspection Company for purposes of
carrying out the physical inventory, including reports submitted by the
respective operators pursuant to Section 3.2.2, and select a date mutually
acceptable to the Parties but in any event no later than three (3) Business Days
prior to the Commencement Date, for the Independent Inspection Company to
commence preparing to survey the physical inventory. The Parties shall agree on
and communicate to the Independent Inspection Company the Included Locations,
which the Independent Inspection Company shall survey, and the scope of such
survey. The cost of the Independent Inspection Company is to be borne by and is
the sole responsibility of LW.
3.2Physical Inventory.
3.2.1The Independent Inspection Company shall conduct a survey of the physical
inventory at the Included Locations specified by the Parties pursuant to Section
3.1 above at and as of the Inventory Measurement Time, except as described in
Section 3.2.2 below. The Independent Inspection Company shall conduct such
physical inventory pursuant to its customary procedures and in accordance with
the latest ASTM standards and principles then in effect, provided that the
Independent Inspection Company shall be instructed by the Parties to maximize,
to the extent reasonably practicable, the extent to which tank measurements are
conducted on a static tank basis. Each of Buyer and LW shall have the right to
witness or appoint a representative to witness on its behalf, the survey of the
physical inventory conducted by the Independent Inspection Company.
3.2.2With respect to volumes (if any) located at any Included Product Tanks
owned or operated by a third party, the physical inventory shall be determined
by such third party at that location based on its normal month-end inventory
determination procedures.
3.3Disputes. Either Party or their respective representatives present at the
survey of the physical inventory conducted by the Independent Inspection Company
at the Inventory Measurement Time may question or dispute the calculations
and/or laboratory results of the Independent Inspection Company. The Parties
shall use commercially reasonable efforts to assure that any questions or
disputes relating to the quantity and the qualitative laboratory results of the
entire physical inventory shall be resolved by the Independent Inspection
Company within three (3) Business Days after the receipt of the Independent
Inspection Company quantity and quality report and the resolution by the
Independent Inspection Company shall be final and binding on all Parties.
Following resolution of any quantity and quality disputes, the agreed quantity
and quality entries, together with the quantity (if any) determined under
Section 3.2.2, shall be recorded in the





--------------------------------------------------------------------------------





physical inventory report (the “Independent Inventory Report”) and will become
the official quantity and quality measurements of the Crude and Product
Inventory as of the Inventory Measurement Time. Such recorded quantity shall be
adjusted for BS&W and temperature corrected to 60 degrees Fahrenheit and the
volume contained in the Included Locations shall be the “Definitive Commencement
Date Volume” for purposes of this Agreement.
3.4Independent Inventory Report. The Parties shall use commercially reasonable
efforts to cause, within five (5) Business Days after the Inventory Transfer
Time, the Independent Inspection Company to provide the Parties with the
Independent Inventory Report.
SECTION 4: PAYMENT AND PRICING
4.1Delivery of Estimated Commencement Date Value.
4.3.1Three (3) Business Days prior to the Commencement Date, LW shall deliver to
Buyer a notice containing an estimate of the Crude and Product Inventory it
projects will be available at the Included Locations at the Inventory Transfer
Time (the “Projected Inventory”).
4.3.2Based on the Projected Inventory and such data as are then reasonably
available and using the applicable Current Month Pricing Benchmark(s) in effect
three (3) Business Days prior to the Commencement Date, Buyer shall, no later
than two (2) Business Days prior to the Commencement Date, calculate and notify
LW of the purchase value for the Projected Inventory (the “Estimated
Commencement Date Value”) available at the Inventory Transfer Time. Buyer shall
include the Estimated Commencement Date Value and all supporting calculations
used to determine it in the notice delivered to LW.
4.2Payment of Estimated Commencement Date Value. On the Commencement Date, Buyer
shall pay to LW an amount equal to the Estimated Commencement Date Value for
inventory.
4.3Crude and Product Inventory Sales Statement.
4.3.1Promptly after the Commencement Date, Buyer shall calculate the Definitive
Commencement Date Value using the data regarding the Crude and Product Inventory
provided in the Independent Inventory Report and the reports submitted by the
respective operators pursuant to Section 3.2.2 hereof and deliver to LW a
statement including such calculated price (the “Sales Statement”), provided that
Buyer has obtained the appropriate information for such calculation. Buyer shall
use the Current Month Pricing Benchmark(s) in effect as of the Commencement Date
to price the various quantities set forth in the Independent Inventory Report
and the reports submitted by the respective operators pursuant to Section 3.2.2
hereof. Buyer shall include in the Sales Statement all supporting calculations
and documentation used to determine the Definitive Commencement Date Value.
4.3.2Unless LW gives notice to Buyer on or before the third (3rd) Business Day
after LW’s receipt of the Sales Statement that LW disputes the Definitive
Commencement Date Value specified in the Sales Statement, the Definitive
Commencement Date Value shall be as specified in the Sales Statement. If LW
gives timely notice to Buyer that it disputes the Definitive





--------------------------------------------------------------------------------





Commencement Date Value specified in the Sales Statement, the Parties shall
consult in good faith and use all reasonable efforts to agree upon the
calculation of the Definitive Commencement Date Value. If the Parties have not
agreed on the Definitive Commencement Date Value within one (1) Business Day
after Buyer’s receipt of LW’s dispute notice, either Party shall have the right
to submit such matters as remain in dispute to a single accounting firm of
recognized national standing as the Parties shall mutually agree, for final
resolution, which resolution shall be binding upon the Parties, and judgment
upon which may be entered in any court having jurisdiction over the Party
against which such determination is sought to be enforced; provided, however,
that the Definitive Commencement Date Volume, as provided in the Independent
Inventory Report prepared by the Independent Inspection Company, shall not be
subject to further review or dispute except with respect to manifest error. The
accounting firm’s determination shall be in the form of a written opinion as is
appropriate under the circumstances and shall confirm that the Definitive
Commencement Date Volume was rendered in accordance with this Section 4.3. The
fees and expenses of such accounting firm for its services in resolving such
dispute shall be borne equally by the Parties.
4.4Crude and Product Inventory Sales Price Adjustment. Upon final determination
of the Definitive Commencement Date Value pursuant to Section 4.3, a true-up
adjustment will be made in accordance with the provisions of this Section 4.4
(the “Price Adjustment”). If the Definitive Commencement Date Value is greater
than the Estimated Commencement Date Value paid to LW pursuant to Section 4.2,
then Buyer shall make a payment to LW in an amount equal to such excess. If the
Estimated Commencement Date Value paid to LW pursuant to Section 4.2 is greater
than the Definitive Commencement Date Value, then LW shall make a payment to
Buyer in an amount equal to such excess. Any such payment by Buyer or LW shall
be made by wire transfer of immediately available funds on or before the third
(3rd) Business Day after receipt of the Sales Statement (subject to the
resolution of any dispute pursuant to Section 4.3.2). As a result of the
payments made under this Section 4.4, Buyer shall have paid to LW an amount
equal to the Definitive Commencement Date Value for the Crude and Product
Inventory.
4.5Taxes. The Parties agree that the provisions of Article 15 of the S&O
Agreement relating to tax matters shall apply to this Agreement and the
transactions contemplated hereby to the same extent as if set forth herein in
full (except that references to the “Company” shall be deemed to refer to LW
hereunder and references to “Macquarie” shall be deemed to refer to the Buyer
hereunder).
SECTION 5: MISCELLANEOUS
5.1Assignment. This Agreement shall inure to the benefit of and be binding upon
the Parties hereto, their respective successors and permitted assigns.
5.6.1LW shall not assign this Agreement or its rights or interests hereunder in
whole or in part, or delegate its obligations hereunder in whole or in part,
without the consent of Buyer. Buyer may, without the consent of LW, assign and
delegate all of Buyer’s rights and obligations hereunder to (i) any Affiliate of
Buyer, provided no worse credit counterparty and all costs of LW, if any, are
covered or (ii) any non-Affiliate Person that succeeds to all or substantially
all of its assets and business and assumes Buyer’s obligations hereunder,
whether by contract,





--------------------------------------------------------------------------------





operation of law or otherwise, provided that (i) the creditworthiness of such
successor entity is equal or superior to the creditworthiness of Buyer (taking
into account any credit support for Buyer) immediately prior to such assignment,
and (ii) such successor assumes all of the obligations of Buyer under the
Transaction Documents.
5.6.2Any attempted assignment in violation of this Section 5 shall be null and
void ab initio and the non-assigning Party shall have the right, without
prejudice to any other rights or remedies it may have hereunder or otherwise, to
terminate this Agreement effective immediately upon notice to the Party
attempting such assignment.
5.2Notices. All invoices, notices, requests and other communications given
pursuant to this Agreement shall be in writing and sent by email or nationally
recognized overnight courier. A notice shall be deemed to have been received
when transmitted by email to the other Party’s email address set forth in
Schedule M of the S&O Agreement, or on the following Business Day if sent by
nationally recognized overnight courier to the other Party’s address set forth
in Schedule M of the S&O Agreement and to the attention of the person or
department indicated. A Party may change its address or email address by giving
written notice in accordance with this Section, which is effective upon receipt.
5.3Severability. In the event any portion of this Agreement shall be found by a
court of competent jurisdiction to be unenforceable, that portion of this
Agreement will be null and void and the remainder of this Agreement will be
binding on the Parties as if the unenforceable provisions had never been
contained herein.
5.4Waiver; Limitation of Liability.
5.6.1The failure of a Party hereunder to assert a right or enforce an obligation
of the other Party shall not be deemed a waiver of such right or obligation. The
waiver by any Party of a breach of any provision of, or default under, this
Agreement shall not operate or be construed as a waiver of any other breach of
that provision or as a waiver of any breach of another provision of, or default
under, this Agreement, whether of a like kind or different nature.
5.6.2IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR ANY INCIDENTAL,
SPECIAL, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES, INCLUDING LOST PROFITS,
ARISING UNDER THIS AGREEMENT.
5.5Entire Agreement; Amendment. The terms of this Agreement, together with the
Exhibits hereto, constitute the entire agreement between the Parties with
respect to the matters set forth in this Agreement, and no representations or
warranties shall be implied or provisions added in the absence of a written
agreement to such effect between the Parties. This Agreement shall not be
modified or changed except by written instrument executed by the Parties’ duly
authorized representatives. Headings, subheadings and captions are for the
convenience of the parties only and shall not be used to construe the meaning or
intent of any provision hereof.





--------------------------------------------------------------------------------





5.6Choice of Law; Dispute Resolution.
5.6.1This Agreement shall be governed by, construed and enforced under the laws
of the State of New York without giving effect to its conflicts of laws
principles that would require the application of the laws of another state.
5.6.2Each of the Parties hereby irrevocably submits to the exclusive
jurisdiction of any federal or state court of competent jurisdiction situated in
the City of New York, (without recourse to arbitration unless both Parties agree
in writing), and to service of process by certified mail, delivered to the Party
at the address indicated in Schedule M of the S&O Agreement. Each Party hereby
irrevocably waives, to the fullest extent permitted by Applicable Law, any
objection to personal jurisdiction, whether on grounds of venue, residence or
domicile.
5.6.3EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY PROCEEDINGS RELATING TO
THIS AGREEMENT.
5.7Counterparts. This Agreement may be executed by the Parties in separate
counterparts and initially delivered by facsimile transmission or otherwise,
with original signature pages to follow, and all such counterparts shall
together constitute one and the same instrument.
5.8Further Assurances. All Parties agree to execute and deliver, from time to
time, such other and additional instruments, notices, transfer orders and other
documents, and to do all such other and further acts and things as may be
necessary to more fully and effectively transfer and assign the Crude and
Product Inventory to Buyer.
5.9Third Party Consents. The assignment and conveyance set forth in this
Agreement shall not constitute an assignment or transfer of any of the Crude and
Product Inventory if an attempted assignment thereof without the prior consent
of a third party would result in a termination thereof, unless and until such
consent shall have been obtained, at which time such asset(s) shall be and is
hereby deemed to be transferred and assigned to Buyer in accordance herewith.
[Signature page follows.]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Party hereto has caused this Agreement to be executed
by its duly authorized representative as of the date first above written.




MACQUARIE ENERGY NORTH AMERICA TRADING INC.


By:     /s/ Dereje TJ Tedla    
Name:    Dereje TJ Tedla
Title:    Division Director


By:     /s/ Patricia E. Donnelly    
Name:    Patricia E. Donnelly
Title:    Division Director


POA NO. 1552271, expiring 30 November 2017







--------------------------------------------------------------------------------





CALUMET SHREVEPORT LUBRICANTS & WAXES, LLC,


By:
Calumet Lubricants Co., Limited Partnership, its sole member



By:
Calumet LP GP, LLC, its general partner



By:
Calumet Operating, LLC, its sole member



By:
Calumet Specialty Products Partners, L.P., its sole member



By:    Calumet GP, LLC, its general partner




By:
    /s/ D. West Griffin    

Name:
D. West Griffin

Title:
Executive Vice President and Chief Financial Officer

  




 









--------------------------------------------------------------------------------






MARKETING AND SALES AGREEMENT
This Marketing and Sales Agreement (this “Agreement”) is made and entered into
as of June 19, 2017, by and among Macquarie Energy North America Trading Inc.
(“Macquarie”), a Delaware corporation, located at 500 Dallas Street, Suite 3300
Houston, Texas 77002, Calumet Shreveport Lubricants & Waxes, LLC, a Delaware
limited liability company (“LW”) located at 2780 Waterfront Parkway Drive,
Indianapolis, Indiana 46214, and Calumet Shreveport Fuels, LLC, an Indiana
limited liability company (“Fuels”) located at 2780 Waterfront Parkway Drive,
Indianapolis, Indiana 46214 (each referred to individually as a “Party” or
collectively as the “Parties”).
RECITALS:
WHEREAS, LW owns and operates a crude oil refinery located in Shreveport,
Louisiana (the “Refinery”) for the processing and refining of crude oil and
other feedstocks and the recovery therefrom of refined products;
WHEREAS, the Parties entered into the Supply and Offtake Agreement (as defined
below) pursuant to which, among other Transaction Documents, Macquarie will (i)
purchase Crude Oil from LW as it enters into and is stored in the Crude Storage
Tanks, (ii) sell Crude Oil to LW from the Crude Storage Tanks as and when it is
to be processed at the Refinery, (iii) purchase Products from LW produced at the
Refinery to be stored in the Included Product Tanks, and (iv) sell Products from
the Included Product Tanks as and when it is to be sold to Fuels, LW or third
parties (including the SIP);
WHEREAS, the Parties have agreed that, for the term of the Supply and Offtake
Agreement, Fuels and LW shall provide professional consulting, liaison, and
other related services to assist Macquarie in the marketing and sale of the
refined products acquired by Macquarie under the Supply and Offtake Agreement
upon the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the premises and the respective promises,
conditions, terms and agreements contained herein, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties do agree hereby as follows:
ARTICLE 1
DEFINITIONS AND CONSTRUCTION
Section 1.1Definitions.
All capitalized terms used and not defined in this Agreement (including the
recitals hereof) shall have the meanings assigned to them in the Supply and
Offtake Agreement. For purposes of this Agreement, including the forgoing
recitals, the following terms shall have the meanings indicated below:
“Additional Product Transaction” has the meaning specified in Section 2.7(a).





--------------------------------------------------------------------------------





“Company Purchase Agreement” has the meaning specified in Section 2.6(b).
“Company Purchaser” has the meaning specified in Section 2.6(a).
“Company’s Product Exchange Operations” means the sale and distribution of
branded and unbranded gasoline and diesel fuel by Fuels or LW in the wholesale
and bulk markets, via exchange to third parties at downstream locations.
“Company’s Product Marketing Operations” means, collectively, the Company’s Rack
Sales Operations, the Company’s Unbranded Product Operations, the Company’s
Product Exchange Operations, and all other marketing operations entered into by
Fuels or LW in the ordinary course of business to sell and distribute Products.
“Company’s Rack Sales Operations” means the sale and distribution of unbranded
gasoline and diesel fuel by Fuels or LW in the wholesale and bulk markets, via
rack sales at the Refinery or at downstream locations.
“Company’s Unbranded Product Operations” means the sale and distribution of
unbranded gasoline and diesel fuel by Fuels or LW and its Affiliates for
purposes of retail operations and third party distribution.
“Customer” means any third party purchaser of Product from Macquarie (other than
Fuels and LW or any of their respective Affiliates and the SIP).
“Defaulting Party” has the meaning specified in Section 6.1.
“Included Sales Transaction” means any agreement between Macquarie and a
Customer at the request of Fuels or LW under Section 2.2 providing for the sale
by Macquarie and the purchase by such Customer of an agreed quantity of a
specified Product, but, for the avoidance of doubt, shall exclude any sales by
Macquarie to the SIP.
“Included Transaction” means (i) any Included Sales Transaction entered into
pursuant to Section 2.2(b) or (ii) any Included Product Purchase Transaction
entered into pursuant to Section 2.3(b) of this Agreement or Section 8.1(c) of
the Supply and Offtake Agreement.
“Non-Defaulting Party” has the meaning specified in Section 6.1.
“Monthly Intermediation Fee” has the meaning specified in the Fee Letter.
“Product Sales Fee” has the meaning specified in Section 2.2(a).
“Product Supplier” means any third party seller of Products identified by Fuels
or LW and with which Fuels or LW proposes that Macquarie enter into an Included
Product Purchase Transaction in accordance with Section 2.3.
“Staff” has the meaning specified in Section 2.1(a).





--------------------------------------------------------------------------------





“Storage Facilities” means the storage, loading and offloading facilities
located at the Refinery, including the Crude Storage Tanks and the Refinery
Product Storage Tanks, and all pumping, pipeline, rail and truck facilities and
other delivery and loading facilities related thereto, all pipelines and related
or associated facilities and infrastructure, together with all modifications or
additions thereto.
“Supply and Offtake Agreement” means the Supply and Offtake Agreement by and
between Macquarie, Fuels and LW, dated as of June 19, 2017, as from time to time
amended, modified, supplemented, extended, renewed and/or restated amended,
modified and/or restated.
Section 1.2Construction of Agreement.
(a)Unless otherwise specified, all references herein are to the Articles and
Sections to this Agreement.
(b)All headings herein are intended solely for convenience of reference and
shall not affect the meaning or interpretation of the provisions of this
Agreement.
(c)Unless expressly provided otherwise, the word “including” as used herein does
not limit the preceding words or terms and shall be read to be followed by the
words “without limitation” or words having similar import.
(d)Unless expressly provided otherwise, all references to days, weeks, months
and quarters mean calendar days, weeks, months and quarters, respectively.
(e)Unless expressly provided otherwise, references herein to “consent” mean the
prior written consent of the Party at issue, which shall not be unreasonably
withheld, delayed or conditioned.
(f)A reference to any Party to this Agreement or another agreement or document
includes the Party’s permitted successors and assigns.
(g)Unless the contrary clearly appears from the context, for purposes of this
Agreement, the singular number includes the plural number and vice versa; and
each gender includes the other gender.
(h)Except where specifically stated otherwise, any reference to any Applicable
Law or agreement shall be a reference to the same as amended, modified,
supplemented, extended, renewed or restated from time to time.
(i)Unless otherwise expressly stated herein, any reference to “volume” shall be
deemed to refer to the net volume.
(j)The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.





--------------------------------------------------------------------------------





(k)All notices delivered to either Fuels or LW by any other Party hereto shall
be deemed to be notice to both such Persons. All notices from either Fuels or LW
to any other Party hereto shall be deemed to be notices from both such Persons.
Section 1.3Acknowledgement. The Parties acknowledge that they and their counsel
have reviewed and revised this Agreement and that no presumption of contract
interpretation or construction shall apply to the advantage or disadvantage of
the drafter of this Agreement.
ARTICLE 2
MARKETING OF PRODUCTS
Section 2.1Marketing Services.
(a)Services. Fuels and LW agree to assist in marketing Products by serving as a
liaison between Macquarie and potential Customers with respect to term and spot
sales of Products to such Customers in accordance with the terms hereof. Fuels
and LW agree to maintain a staff of employees (the “Staff”) at the Refinery or
at such other offices of Fuels, LW or their respective Affiliates as Fuels or LW
may deem most efficient or desirable (including employees of Affiliates to the
extent necessary or appropriate for purposes of providing the services
contemplated hereby) that is experienced and knowledgeable in marketing and
selling refined petroleum products and distribution operations. The Staff and
designated employees of Macquarie shall work cooperatively with each other to
generate sales of Products as contemplated by the terms of this Agreement.
(b)Target Volumes. Subject to the terms and conditions set forth herein, Fuels
and LW shall endeavor in a commercially reasonable manner to arrange for Product
sales (taking into account sales to the SIP) in such volumes so that, as of the
end of each calendar month, the volume of each Product held by Macquarie in the
Storage Facilities is as close as reasonably practicable to the Target Month End
Product Volume for such Product.
(c)No Sales Obligations. Notwithstanding anything herein to the contrary,
Macquarie shall have no obligation to complete any sales hereunder, unless
Macquarie otherwise agrees.
(d)Third Party Sales. Subject to Section 2.8, Macquarie, Fuels and LW agree that
Fuels and LW shall market and otherwise arrange for sales of Products, and that
Macquarie (i) though not obligated to do so, shall, absent an Event of Default,
make commercially reasonable efforts to sell Products to Fuels and LW before
selling to another Person other than the SIP, and (ii) shall follow the
procedures established pursuant to Section 8.2(c) of the Supply and Offtake
Agreement for sales of Products to any Person other than Fuels, LW or an SIP.
Section 2.2Included Sales Transactions.
(a)Sale; Product Sales Fee. From time to time during the term of this Agreement,
Fuels and LW may identify potential Customers who wish to enter into Included
Sales Transactions with Macquarie. Fuels and LW may discuss with any such
potential Customer the price, quantity,





--------------------------------------------------------------------------------





delivery period or periods, product grade and other material terms on which such
potential Customer is prepared to agree to an Included Sales Transaction. Fuels
and LW shall have no authority to bind Macquarie to, or enter into on
Macquarie’s behalf, any Included Sales Transaction and shall not represent to
any potential Customer that it has such authority. If Fuels or LW negotiated an
offer from a potential Customer to enter into an Included Sales Transaction that
complies with the terms and conditions hereof, Fuels or LW shall apprise
Macquarie in writing (which may be via email) of the terms of such offer and
Macquarie shall promptly determine and advise Fuels or LW as to whether
Macquarie desires to accept such offer. For each such offer presented to
Macquarie, (i) Fuels or LW shall prepare and provide to Macquarie a trade ticket
listing the proposed Customer, price, quantity, delivery period(s), product
grade and other material terms of such offer (in the form prescribed in Schedule
Q to the Supply and Offtake Agreement) and (ii) Fuels or LW and Macquarie shall
agree to a fee per Barrel (“Product Sales Fee”) that shall be due from Fuels or
LW to Macquarie with respect to each Barrel sold under the proposed Included
Sales Transaction if entered into by Macquarie and such potential Customer.
Macquarie shall not be obligated to consider a proposed Included Sales
Transaction unless the Parties have agreed to the Product Sales Fee with respect
thereto. The payment of such Product Sales Fee shall be determined in accordance
with Section 8.12 and Schedule C of the Supply and Offtake Agreement.
(b)Confirmation Procedures. If Macquarie desires to accept any such offer, then
Macquarie shall endeavor to promptly communicate its formal acceptance of such
offer to Fuels or LW and to the potential Customer so that Macquarie may
establish a binding agreement between Macquarie and such potential Customer. If
a binding agreement is so established to Macquarie’s satisfaction, then
Macquarie shall seek to finalize and confirm such Included Sales Transaction
using its ordinary documentation and confirmation procedures. In the event the
pricing terms agreed to by Macquarie differ from those negotiated by Fuels or LW
and offered to Macquarie, Macquarie shall utilize the price negotiated by
Macquarie and offered to Macquarie for purposes of calculating the Aggregate
Product Sale Receipts for purposes of computing the Monthly Product Sale
Adjustment. If Macquarie enters into an Included Sales Transaction it shall
promptly confirm this to Fuels or LW by sending to Fuels or LW an email
confirmation notifying Fuels or LW that a transaction has been executed on the
basis of the relevant trade ticket. In addition, if the relevant Customer has
consented to Macquarie sharing copies of the agreement underlying the Included
Sales Transaction with Fuels or LW, then Macquarie shall provide a copy thereof
to Fuels or LW.
(c)Rejection. Macquarie may, in its discretion, acting in good faith, elect to
reject any such offer to enter into an Included Sales Transaction. Macquarie’s
decision to reject any such offer shall be based on such factors and
considerations as Macquarie deems relevant, which may include (without
limitation) the proposed commercial terms, credit considerations (including
credit quality and credit limits), reputational considerations, prior or current
interactions between Macquarie and the proposed Customer, know your customer
requirements (if any), the presence or absence of trading documentation between
Macquarie and the proposed Customer, the presence or absence of a pre-existing
trading relationship with the proposed Customer or the suitability of the
proposed Customer for such transaction. Macquarie reserves the right to accept
or reject any potential transaction with such counterparty in accordance with
this Section 2.2(c); provided that, Macquarie shall not refuse to trade with any
counterparty based solely on the fact that such trade was presented to it by
Fuels or LW hereunder where, at such time, Macquarie would





--------------------------------------------------------------------------------





otherwise have traded with such counterparty on such terms and under all other
applicable policies and limitations.
Section 2.3Included Product Purchase Transactions.
(a)Purchase; Intermediation Fee. From time to time, based on LW’s estimates of
the Refinery’s expected Product yields and the volume requirements of the
Company’s Product Marketing Operations, Fuels or LW may propose that Macquarie
enter into an Included Product Purchase Transaction with an identified Product
Supplier. Fuels or LW may discuss with any such potential Product Supplier the
price, quantity, delivery period or periods, product grade and other terms of
such potential Included Product Purchase Transaction. Neither Fuels nor LW shall
have any authority to bind Macquarie to, or enter into on Macquarie’s behalf,
any Included Product Purchase Transaction and shall not represent to any
potential Product Supplier that either has such authority. If Fuels or LW has
negotiated an offer from a potential Product Supplier to enter into an Included
Product Purchase Transaction that complies with the terms and conditions hereof,
Fuels or LW shall apprise Macquarie in writing (which may be via email) of the
terms of such offer and Macquarie shall promptly determine and advise Fuels or
LW as to whether Macquarie desires to accept such offer. For each such offer
presented to Macquarie, (i) Fuels or LW shall prepare and provide to Macquarie a
trade ticket listing the proposed Product Supplier, price, quantity, delivery
period(s), product grade and other material terms of such offer (in the form
prescribed in Schedule Q to the Supply and Offtake Agreement) and (ii) each
Barrel purchased under the proposed Included Product Purchase Transaction if
entered into by Macquarie and such potential Product Supplier shall be included
(without duplication) in determining the Monthly Intermediation Fee. The payment
of such Monthly Intermediation Fee shall be determined in accordance with the
Fee Letter.
(b)Confirmation Procedures. If Macquarie desires to accept any such offer, then
Macquarie shall endeavor to promptly communicate its formal acceptance of such
offer to Fuels or LW and to the potential Product Supplier so that Macquarie may
establish a binding agreement between Macquarie and such potential Product
Supplier. If a binding agreement is so established to Macquarie’s satisfaction,
then Macquarie shall seek to finalize and confirm such Included Product Purchase
Transaction using its ordinary documentation and confirmation procedures. In the
event the pricing terms agreed to by Macquarie differ from those negotiated by
Fuels or LW and offered to Macquarie, Macquarie shall utilize the price
negotiated by Macquarie and offered to Macquarie for purposes of calculating the
Aggregate Product Purchase Proceeds for purposes of computing the Monthly
Product Purchase Adjustment. If Macquarie enters into an Included Product
Purchase Transaction it shall promptly confirm this to Fuels or LW by sending to
Fuels or LW an email confirmation notifying Fuels or LW that a transaction has
been executed on the basis of the relevant trade ticket. In addition, if the
relevant Customer has consented to Macquarie sharing copies of the agreement
underlying the Included Product Purchase Transaction with Fuels or LW, then
Macquarie shall provide a copy thereof to Fuels or LW.
(c)Rejection. Macquarie may, in its discretion, acting in good faith, elect to
reject any such offer to enter into an Included Product Purchase Transaction.
Macquarie’s decision to reject any such offer shall be based on such factors and
considerations as Macquarie deems relevant, which may include (without
limitation) the proposed commercial terms, credit





--------------------------------------------------------------------------------





considerations (including credit quality and credit limits), reputational
considerations, prior or current interactions between Macquarie and the proposed
Product Supplier, the presence or absence of trading documentation between
Macquarie and the proposed Product Supplier, the presence or absence of a
pre-existing trading relationship with the proposed Product Supplier or the
suitability of the proposed Product Supplier for such transaction. Macquarie
reserves the right to accept or reject any potential transaction with such
counterparty in accordance with this Section 2.3(c); provided that, Macquarie
shall not refuse to trade with any counterparty based solely on the fact that
such trade was presented to it by Fuels or LW hereunder where, at such time,
Macquarie would otherwise have traded with such counterparty on such terms and
under all other applicable policies and limitations.
(d)Subsequent Sales. If Macquarie acquires any Product under an Included Product
Purchase Transaction, such Product shall be subject to further resale (i) to
Fuels or LW in accordance with the Supply and Offtake Agreement, (ii) under
Included Sales Transactions and/or Company Purchase Agreements, or (iii) to the
SIP under the SIP-Macquarie Products Sales and Purchase Agreement to the same
extent as any Product acquired by Macquarie under the Supply and Offtake
Agreement.
Section 2.4Volume Reporting. Fuels and LW agrees that it shall not propose, and
Macquarie shall not be requested or obligated to enter into, any Included
Transactions until Fuels or LW has established, to Macquarie’s reasonable
satisfaction, procedures and mechanisms for determining and reporting the
specific volumes that are from time to time subject to each such Included
Transaction.
Section 2.5Additional Transaction Terms and Guidelines. When identifying any
potential Included Sales Transaction or Included Product Purchase Transaction,
Fuels and LW shall use commercially reasonable efforts to comply with any
guidelines that Macquarie may from time to time provide to Fuels or LW, in
writing, to be observed by Fuels and LW in seeking to identify such
transactions.
Section 2.6Sales to Fuels and LW.
(a)Company Sales. Fuels and LW and certain of their respective Affiliates (each,
a “Company Purchaser”) intend to purchase Products consisting of non-finished
fuels, jet fuel, and certain intermediates from Macquarie for purposes of
Company’s Product Marketing Operations. In addition, in the event that Macquarie
elects not to enter into an Included Sales Transaction with a Customer that
Fuels or LW has proposed to Macquarie pursuant to Section 2.2, and at such time
Fuels or LW has reasonably determined that Product sales consisting of
non-finished fuels, jet fuel, or certain intermediates are being made at an
insufficient rate to permit the Refinery to continue its ordinary commercial
operations with respect to such Products, then a Company Purchaser may, at its
election, enter into an agreement with such proposed Customer for the sale of
Products consisting of non-finished fuels, jet fuel, or certain intermediates
and the Company Purchaser shall be permitted to purchase Products consisting of
non-finished fuels, jet fuel, and certain intermediates from Macquarie necessary
to supply such proposed Customer at a price equal to the Current Month Pricing
Benchmark(s).





--------------------------------------------------------------------------------





(b)Bulk Transactions. If, in Macquarie’s judgment, any proposed sale to a
Company Purchaser under Section 2.6(a) involves a bulk quantity, taking into
account the quantities generally subject to transactions being entered into by
Company Purchasers under Section 2.6(a), then Macquarie may require that such
bulk quantity transaction be separately confirmed and settled between Macquarie
and such Company Purchaser. Any such separately confirmed and settled
transaction shall be a “Company Purchase Agreement” hereunder. Macquarie shall
have the right to require that a Company Purchaser provide Macquarie with
documentation and other diligence before entering into any such Company Purchase
Agreement.
(c)Company Purchase Agreement Price. The Parties acknowledge and agree that the
purchase price payable by the Company Purchaser to Macquarie under a Company
Purchase Agreement shall be the purchase price specified in the confirmation for
such transaction.
(d)Standard Transaction Price. The purchase price for any Product delivered to
or lifted by a Company Purchaser that is not subject to a Company Purchase
Agreement shall be at a price equal to the Current Month Pricing Benchmark(s).
(e)Company Purchases. Provided no Event of Default has occurred and is
continuing, Fuels and LW shall be permitted to purchase Products consisting of
non-finished fuels, jet fuel, and certain intermediates from the Included
Product Tanks and take delivery of such Products at any Products Delivery Point
in accordance with the Weekly Product Projection, or as otherwise mutually
agreed to by the Parties.
(f)Title and Risk of Loss. The Parties acknowledge that, for any Product that a
Company Purchaser buys from Macquarie without a Company Purchase Agreement,
title and risk of loss to such Product shall pass to such Company Purchaser as
such Product leaves the relevant outlet flange or other delivery point at which
delivery is made to such Company Purchaser, at which point such Company
Purchaser may further transfer title and risk of loss to such Product without
restriction hereunder.
Section 2.7Additional Product Transactions.
(a)Proposed Third Party Transaction. Macquarie may, from time to time and only
with Fuels or LW’s express consent, propose and agree to sell quantities of
Products in transactions to third parties not introduced to Macquarie pursuant
to Section 2.2(a) above or executed with Company Purchasers under Section 2.6(a)
(other than the SIP) (each, an “Additional Product Transaction”). Promptly after
entering into an Additional Product Transaction, Macquarie shall advise Fuels
and LW of the Product quantities and delivery periods for that Additional
Product Transaction.
(b)Adjustment to Target Volume. For any calendar month in which quantities of
Products are delivered by Macquarie under one or more Additional Product
Transactions entered into during such month, the Target Month End Product Volume
of any such Product for the end of such month shall be reduced by the aggregate
net quantity of such Product so delivered to the extent such Additional Product
Transactions are entered into after such Target Month End Product Volume is
established.





--------------------------------------------------------------------------------





(c)Definition. To confirm the intended scope of the term Additional Product
Transaction, the Parties acknowledge and agree that Additional Product
Transactions apply only to quantities of Products held in the Storage Facilities
and not to any other transactions involving fuels to which Macquarie may be a
party or to any transaction between Macquarie and the SIP under the
SIP-Macquarie Products Sales and Purchase Agreement.
Section 2.8SIP Transactions
The Parties acknowledge that all Products, to the extent of the forecasted
volumes established pursuant to Section 2.2 of the SIP-Macquarie Products Sales
and Purchase Agreement, other than non-finished fuels, jet fuels and
intermediates, are expected to be sold by Macquarie to the SIP pursuant to the
SIP-Macquarie Products Sales and Purchase Agreement, and re-sold by the SIP to
LW and Fuels pursuant to the SIP-Company Products Sales and Purchase Agreement.
Nothing in this Agreement shall be construed to prohibit or otherwise restrict
Macquarie’s right to deliver Products in accordance with the SIP-Macquarie
Products Sales and Purchase Agreement.
ARTICLE 3
MONTHLY TRUE-UP
Section 3.1Monthly True-up Amounts. The Monthly True-up Amount for all Products
sold or purchased pursuant to this Agreement shall be calculated pursuant to
Schedule C of the Supply and Offtake Agreement, and Sections 6.7, 6.8, 7.7, 8.11
and 9.1(c) of the Supply and Offtake Agreement.
Section 3.2Applicable Fees. Fuels and LW acknowledge and agree that, as part of
the calculation of each Monthly True-up Amount, Fuels and LW shall owe to
Macquarie (i) the applicable Product Sales Fees for all Products delivered to
Customers under Included Sales Transactions during the relevant month and (ii)
the Monthly Intermediation Fee for all Products delivered to Macquarie under
Included Product Purchase Transactions during the relevant month.
Notwithstanding anything herein to the contrary, the Parties hereby acknowledge
and agree that unless one or more transactions are completed in accordance with
Section 2.2 and Section 2.3, there shall be no amount due or payable under this
Section 3.2.
ARTICLE 4
CREDIT REQUIREMENTS
Section 4.1Secured Obligations. All obligations of Fuels and LW under or in
connection with this Agreement, including under any Company Purchase Agreements,
constitute obligations that are secured by the Credit Support under the Lien
Documents, the Guaranty and the Independent Amount referred to in Section 13.4
of the Supply and Offtake Agreement.
Section 4.2Other Credit Support. Based on its assessment of such credit,
commercial and other relevant considerations as it deems appropriate (including
those referred to in Section 2.2 and Section 2.3 above), Macquarie may require
further credit support from Customers, Product





--------------------------------------------------------------------------------





Suppliers or Company Purchasers other than Fuels and LW in connection with
transactions entered into as contemplated hereby pursuant to the agreements
underlying the respective Included Transactions or Company Purchase Agreements.
Any such further credit support provided shall be in addition to and not in lieu
of the credit support referred to in Section 4.1 above.
ARTICLE 5
TERM
Section 5.1Term. The term of this Agreement shall commence on the Commencement
Date and end on the later of the Termination Date (as defined in the Supply and
Offtake Agreement) or the last day on which any Crude Oil or Products owned by
Macquarie are held in any of the Included Locations.
ARTICLE 6
EVENT OF DEFAULT; TERMINATION
Section 6.1Event of Default; Remedies. Notwithstanding any other provision of
this Agreement, if any Event of Default (as defined in the Supply and Offtake
Agreement) with respect to Fuels and LW, on the one hand, or Macquarie, on the
other hand (such defaulting Party, the “Defaulting Party”) has occurred and is
continuing, Macquarie (where Fuels and LW is the Defaulting Party) or Fuels and
LW (where Macquarie is the Defaulting Party) (such non-defaulting Party or
Parties, the “Non-Defaulting Party”) may, without notice, (i) terminate the
Agreement and demand payment of all obligations due to it hereunder by the
Defaulting Party and/or (ii) subject to Section 6.2, exercise any rights and
remedies provided or available to the Non-Defaulting Party under this Agreement,
the Supply and Offtake Agreement, the other Transaction Documents or at law or
equity, including all remedies provided under the UCC and as provided under
Section 6.3.
Section 6.2No Abandonment of Rights. No delay or failure on the part of the
Non-Defaulting Party in exercising any right or remedy to which it may be
entitled on account of any Event of Default shall constitute an abandonment of
any such right, and the Non-Defaulting Party shall be entitled to exercise such
right or remedy at any time during the continuance of an Event of Default.
Section 6.3Rights Cumulative. The Non-Defaulting Party’s rights under this
Agreement (including this ARTICLE 6) shall be in addition to, and not in
limitation or exclusion of, any other rights which the Non-Defaulting Party may
have (whether by agreement, operation of law or otherwise), including any rights
of recoupment, setoff, combination of accounts or other rights that may from
time to time be provided in connection with this Agreement, the Supply and
Offtake Agreement, or the other Transaction Documents. The Defaulting Party
shall defend, indemnify, release and hold the Non-Defaulting Party harmless from
all reasonable out of pocket costs and expenses, including reasonable attorney
fees, incurred in the exercise of any remedies hereunder.
Section 6.4Setoff. If an Event of Default has occurred and is continuing, the
Non-Defaulting Party may, without limitation on its rights under this Agreement
(including this ARTICLE





--------------------------------------------------------------------------------





6), set off amounts which the Defaulting Party owes to it against any amounts
which it owes to the Defaulting Party.
ARTICLE 7
FORCE MAJEURE
Section 7.1The Parties agree that the provisions of Article 17 of the Supply and
Offtake Agreement relating to Force Majeure shall apply to this Agreement and
the transactions contemplated hereby to the same extent as if set forth herein
in full.
ARTICLE 8
GOVERNING LAW
Section 8.1THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED UNDER THE
LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS CONFLICTS OF LAWS
PRINCIPLES THAT WOULD REQUIRE THE APPLICAITON OF THE LAWS OF ANOTHER STATE.
Section 8.2EACH OF THE PARTIES HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT OF COMPETENT JURISDICTION SITUATED IN
THE CITY OF NEW YORK, (WITHOUT RECOURSE TO ARBITRATION UNLESS BOTH PARTIES AGREE
IN WRITING), AND TO SERVICE OF PROCESS BY CERTIFIED MAIL, DELIVERED TO THE PARTY
AT THE ADDRESS INDICATED IN SCHEDULE M OF THE SUPPLY AND OFFTAKE AGREEMENT. EACH
PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY OBJECTION TO PERSONAL JURISDICTION, WHETHER ON GROUNDS OF VENUE,
RESIDENCE OR DOMICILE.
Section 8.3EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY PROCEEDINGS RELATING
TO THIS AGREEMENT.
ARTICLE 9
ASSIGNMENT
Section 9.1This Agreement shall inure to the benefit of and be binding upon the
Parties hereto, their respective successors and permitted assigns.
Section 9.2Fuels and LW shall not assign this Agreement or its rights or
interests hereunder in whole or in part, or delegate its obligations hereunder
in whole or in part, without the consent of Macquarie. Macquarie may, without
Fuels or LW’s consent, assign and delegate all of Macquarie’s rights and
obligations hereunder to (i) any Affiliate of Macquarie, provided no worse
credit counterparty and all Fuels’ and LW’s costs, if any, are covered-just as
provided above for a transfer by Fuels and LW or (ii) any non-Affiliate Person
that succeeds to all or substantially all of





--------------------------------------------------------------------------------





its assets and business and assumes Macquarie’s obligations hereunder, whether
by contract, operation of law or otherwise, provided that (i) the
creditworthiness of such successor entity is equal or superior to the
creditworthiness of Macquarie (taking into account any credit support for
Macquarie) immediately prior to such assignment, and (ii) such successor assumes
all of the obligations of Macquarie under the Transaction Documents.
Section 9.3Any attempted assignment in violation of this ARTICLE 9 shall be null
and void ab initio and the non-assigning Party shall have the right, without
prejudice to any other rights or remedies it may have hereunder or otherwise, to
terminate this Agreement effective immediately upon notice to the Party
attempting such assignment.
ARTICLE 10
NOTICE
All invoices, notices, requests and other communications given pursuant to this
Agreement shall be in writing and sent by email or nationally recognized
overnight courier. A notice shall be deemed to have been received when
transmitted by email to the other Party’s email set forth in Schedule M of the
Supply and Offtake Agreement, or on the following Business Day if sent by
nationally recognized overnight courier to the other Party’s address set forth
in Schedule M of the Supply and Offtake Agreement and to the attention of the
person or department indicated. A Party may change its address or email address
by giving written notice in accordance with this Article, which is effective
upon receipt.
ARTICLE 11
NO WAIVER; CUMULATIVE REMEDIES
Section 11.1The failure of a Party hereunder to assert a right or enforce an
obligation of the other Party shall not be deemed a waiver of such right or
obligation. The waiver by any Party of a breach of any provision of, or Event of
Default or Default under, this Agreement shall not operate or be construed as a
waiver of any other breach of that provision or as a waiver of any breach of
another provision of, Event of Default or potential Event of Default under, this
Agreement, whether of a like kind or different nature.
Section 11.2Each and every right granted to the Parties under this Agreement or
allowed it by law or equity, shall be cumulative and may be exercised from time
to time in accordance with the terms thereof and Applicable Law.
ARTICLE 12
NATURE OF TRANSACTION AND RELATIONSHIP OF PARTIES
Section 12.1This Agreement shall not be construed as creating a partnership,
association or joint venture among the Parties. It is understood that Fuels and
LW is an independent contractor with complete charge of its employees and agents
in the performance of its duties hereunder, and





--------------------------------------------------------------------------------





nothing herein shall be construed to make Fuels and LW, or any of its employees
or agent, an agent or employee of Macquarie.
Section 12.2No Party shall have the right or authority to negotiate, conclude or
execute any contract or legal document with any third Person on behalf of the
other Party; to assume, create, or incur any Liabilities of any kind, express or
implied, against or in the name of the other Party; or to otherwise act as the
representative of the other Party, unless expressly authorized in writing by
such other Party.
ARTICLE 13
MISCELLANEOUS
Section 13.1If any Article, Section or provision of this Agreement shall be
determined to be null and void, voidable or invalid by a court of competent
jurisdiction, then for such period that the same is void or invalid, it shall be
deemed to be deleted from this Agreement and the remaining portions of this
Agreement shall remain in full force and effect.
Section 13.2The terms of this Agreement and the other Transaction Documents
constitute the entire agreement between the Parties with respect to the matters
set forth in this Agreement, and no representations or warranties shall be
implied or provisions added in the absence of a written agreement to such effect
between the Parties. This Agreement shall not be modified or changed except by
written instrument executed by the Parties’ duly authorized representatives.
Section 13.3No promise, representation or inducement has been made by either
Party that is not embodied in this Agreement, and neither Party shall be bound
by or liable for any alleged representation, promise or inducement not so set
forth.
Section 13.4Time is of the essence with respect to all aspects of each Party’s
performance of any obligations under this Agreement.
Section 13.5Nothing expressed or implied in this Agreement is intended to create
any rights, obligations or benefits under this Agreement in any Person other
than the Parties and their successors and permitted assigns.
Section 13.6All audit rights, payment, confidentiality and indemnification
obligations and obligations under this Agreement shall survive the expiration or
termination of this Agreement.
Section 13.7This Agreement may be executed by the Parties in separate
counterparts and initially delivered by facsimile transmission or otherwise,
with original signature pages to follow, and all such counterparts shall
together constitute one and the same instrument.
Section 13.8All transactions hereunder are entered into in reliance on the fact
this Agreement and all such transactions constitute a single integrated
agreement between the parties, and the parties would not have otherwise entered
into any other transactions hereunder.
[Remainder of Page Intentionally Left Blank]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Party hereto has caused this Agreement to be executed
by its duly authorized representative as of the date first above written.
MACQUARIE ENERGY NORTH AMERICA TRADING INC.
By:     /s/ Dereje TJ Tedla    
Name:    Dereje TJ Tedla
Title:    Division Director


By:     /s/ Patricia E. Donnelly    
Name:    Patricia E. Donnelly
Title:    Division Director
POA NO. 1552271, expiring 30 November 2017





--------------------------------------------------------------------------------





CALUMET SHREVEPORT LUBRICANTS & WAXES, LLC
By:    Calumet Lubricants Co., Limited Partnership,
its sole member
By: Calumet LP GP, LLC, its general partner
By: Calumet Operating, LLC, its sole member
By: Calumet Specialty Products Partners, L.P.,     its sole member
By: Calumet GP, LLC, its general partner
By:        /s/ D. West Griffin    
Name: D. West Griffin
Title: Executive Vice President and     Chief Financial Officer


CALUMET SHREVEPORT FUELS, LLC
By:    Calumet Lubricants Co., Limited Partnership,
its sole member
By:    Calumet LP GP, LLC, its general partner
By:    Calumet Operating, LLC, its sole member
By:    Calumet Specialty Products Partners, L.P.,
its sole member
By:    Calumet GP, LLC, its general partner
By:        /s/ D. West Griffin    
Name:    D. West Griffin
Title:    Executive Vice President and
Chief Financial Officer











--------------------------------------------------------------------------------






MASTER CRUDE OIL AND PRODUCTS AGREEMENT
This Master Crude Oil and Products Agreement (this “Master Agreement”) is made
and entered into as of June 19, 2017 (the “Effective Date”), by and among
Macquarie Energy North America Trading Inc. (“MENAT”), a Delaware corporation,
located at 500 Dallas Street, Suite 3300 Houston, Texas 77002, Calumet
Shreveport Fuels, LLC, an Indiana limited liability company (“Fuels”), and
Calumet Shreveport Lubricants & Waxes, LLC, a Delaware limited liability company
(“LW”), each located at 2780 Waterfront Parkway Drive, Indianapolis, Indiana
46214 (each such forgoing person referred to individually as a “Party” or,
collectively, as the “Parties”; provided that for purposes of any payment
provision, any netting provision or any calculation hereunder, Fuels and LW will
be combined and aggregated together and will constitute and be referred to,
together, as a “Party”).
WHEREAS, LW owns and operates a crude oil refinery located in Shreveport,
Louisiana (the “Refinery”) for the processing and refining of Crude Oil and
other feedstocks and the recovery therefrom of refined Products;
WHEREAS, the Parties entered into the Supply and Offtake Agreement, dated as of
the date hereof (together with all schedules, exhibits, and annexes thereto, the
“Supply and Offtake Agreement”) (unless otherwise defined or stated herein,
capitalized terms shall have the meanings assigned to such terms as defined in
the Supply and Offtake Agreement), pursuant to which, among other things, Fuels
and LW, on the one hand, and MENAT, on the other hand, have agreed to purchase
and sell Crude Oil to each other and to purchase and sell (and deliver) certain
refined Products produced by the Refinery to each other, as more fully described
therein and upon the terms and conditions set forth therein;
WHEREAS, the Parties have agreed that, for the term of the Supply and Offtake
Agreement, Fuels and LW and MENAT will enter into a “Master Agreement” pursuant
to which the terms and conditions of the purchase and sale of Crude Oil and
Products would be governed;
NOW, THEREFORE, in consideration of the premises and the respective promises,
conditions, terms and agreements contained herein, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties do agree hereby as follows:
1.
Purchases and Sales of Crude

The terms of all Crude Oil purchases, sales, or exchanges between Fuels and LW,
as applicable, on the one hand, and MENAT, on the other hand, entered into in
connection with the Supply and Offtake Agreement or the Marketing and Sales
Agreement (the “MSA”) dated as of the date hereof, shall be governed by the
Conoco General Provisions for Domestic Crude Oil Agreements, dated January 1,
1993 (as amended by Exhibit A and the other provisions of this Master Agreement,
the “Crude Contract”).





--------------------------------------------------------------------------------





2.
Purchases and Sales of Product

The terms of all Product purchases, sales, or exchanges between Fuels and LW, as
applicable, on the one hand, and MENAT, on the other hand, entered into in
connection with the Supply and Offtake Agreement or the MSA shall be governed by
the 2015 edition of the BP Global Oil Americas General Terms & Conditions for
Purchases and Sales of Crude Oil, Refined Petroleum and Related Products (as
amended by the other provisions of this Master Agreement, the “Products
Contract” and together with the Crude Contract, the “Contracts” and each, a
“Contract”).
3.
Payment

All payments owing under each Crude Oil transaction and each Products
transaction (each individually referred to as a “Transaction” and collectively,
“Transactions”) shall be made in accordance with the terms of the Supply and
Offtake Agreement. For the sake of clarity, any amounts owing under Article 10
of the Supply and Offtake Agreement for Transactions shall be net such that all
amounts owing on a particular day shall result in a single net payment by the
owing Party to the owed Party. The Parties agree that if on any date amounts are
due and payable by each Party to the other, then, on such date, each Party’s
obligation to make payment of any such amounts will be automatically satisfied
and discharged by netting the aggregate amount payable by one Party against the
aggregate amount payable by the other Party and replacing those payment
obligations with a single payment obligation (such obligation, a “Net Payment
Amount”) of the Party(ies) owing the larger such aggregate amount to pay the net
difference between such aggregate amounts to the other Party(ies) on the
applicable payment date by wire transfer of immediately available funds. The
Parties shall cooperate to calculate the aggregate mutual amounts due and
payable to or from each Party by examining the payments due on each applicable
payment date and determining which Party is the net payer and which is the net
receiver. For purposes hereof, in respect of any amounts (i) due to Fuels and to
LW by MENAT or (ii) owed by Fuels and by LW to MENAT, such amounts, in each
case, will be combined and aggregated together, as a total amount due to or
owing by, as applicable, Fuels and LW.
4.
Guaranty

The obligations and liabilities of Fuels and LW, collectively, hereunder shall
at all times be guaranteed by (and subject to the terms, provisions and
limitations (including any cap on liability) set forth in) that certain Guaranty
Agreement, dated as of even date hereof, executed by Calumet Specialty Products
Partners, L.P., a Delaware limited partnership, in favor of MENAT.
5.
Events of Default

“Event of Default” shall have the meaning set forth in the Supply and Offtake
Agreement. An Event of Default under the Supply and Offtake Agreement shall be
an Event of Default under this Master Agreement and under each and every
Transaction.





--------------------------------------------------------------------------------





6.
Termination Netting Provisions

a.Upon and during the continuance of an Event of Default with respect to a
Party, whether one or more in the case of Fuels and LW (the “Defaulting Party”),
including in respect of one or more Transaction(s) between the Parties, the
other Party, whether one or more in the case of Fuels and LW (the
“Non-defaulting Party”), shall have the right, in addition to all other remedies
available hereunder or at law and under the Supply and Offtake Agreement, to (i)
withhold or refuse additional deliveries or otherwise suspend performance under
any Transactions without prior notice, (ii) withhold any payments due to the
Defaulting Party under this Master Agreement, (iii) apply the proceeds from or
otherwise realize upon any performance assurance, security or other credit
support provided by the Defaulting Party, (iv) offset any payments or deliveries
due to the Defaulting Party under any Contract or other transactions between the
Parties, and (v) on at least one (1) but no more than twenty (20) days’ written
notice to the Defaulting Party, designate a day to be the date of which all
Transactions terminate (the “Early Termination Date”). If either Fuels or LW is
the Defaulting Party, each of Fuels and LW, together, will be and will
constitute the Defaulting Party for all purposes herein. If MENAT is the only
Defaulting Party, each of Fuels and LW, together, will be and will constitute
the Non-defaulting Party.
b.On the Early Termination Date, all delivery obligations of the Parties under
each Transaction shall terminate (each individually referred to as a “Terminated
Transaction” and collectively, “Terminated Transactions”) and the Non-defaulting
Party shall, in good faith and in a commercially reasonable manner, calculate
the Close-Out Value (as defined below) for each Terminated Transaction. If the
Close-Out Value is positive, such amount shall be due to the buyer under such
Terminated Transaction. If such Close-Out Value is negative, such amount shall
be due to the seller under such Terminated Transaction. If such Close-Out Value
is zero (0), no Close-Out Value shall be due to either Party. The Close-Out
Value for each Terminated Transaction in respect of Fuels and LW will be
aggregated together for all purposes hereunder. The Non-defaulting Party shall
aggregate all amounts due between the Parties into a single net amount (the “Net
Termination Payment”) by aggregating or setting-off, as appropriate, (i) the
Close-Out Value for each Terminated Transaction and (ii) all unpaid amounts due
and owing between the Parties. The Net Termination Payment will be included into
the “Settlement Amount” in Subsection 19.2(b) of the Supply and Offtake
Agreement. To the extent permitted under the Supply and Offtake Agreement, the
Defaulting Party shall also be liable to the Non-defaulting Party for all
reasonable attorneys’ fees and enforcement costs resulting from any Event of
Default.
c.NOTHING IN THIS SECTION 6 SHALL BE EFFECTIVE TO CREATE A CHARGE OR OTHER
SECURITY INTEREST. NO PARTY SHALL BE LIABLE UNDER OR IN CONNECTION WITH THIS
MASTER AGREEMENT OR UNDER ANY OTHER THEORY OF LAW, WHETHER IN CONTRACT, TORT OR
OTHERWISE, FOR ANY INDIRECT, CONTINGENT, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY,
SPECIAL OR PUNITIVE DAMAGES UNDER A TRANSACTION.
d.For the purposes of the foregoing:
“Close-Out Value” means, for each Terminated Transaction, the Market Value minus
the Contract Value (as defined below) at the Early Termination





--------------------------------------------------------------------------------





Date, adjusted for the following amounts owing from the Defaulting Party to the
Non-Defaulting Party: (i) any brokerage fees, commissions and other similar
third party transactional costs and expenses incurred by the Non-defaulting
Party as a result of entering into new arrangements to replace Terminated
Transactions, (ii) the Non-defaulting Party’s cost of replacing or liquidating
commercially reasonable hedges or trading positions related to the Terminated
Transactions, (iii) any costs incurred by the Non-defaulting Party in exercising
its rights in respect of any performance assurance, security or credit support
for the Defaulting Party’s obligations under the Crude Contract, the Products
Contract, the Supply and Offtake Agreement and any of the other Transaction
Documents, and (iv) any legal costs and fees incurred by the Non-defaulting
Party.
“Contract Value” means, for each Terminated Transaction, the present value of
the remaining delivery obligations based on the price payable under the
applicable Contract and a discount rate determined by the Non-Defaulting Party
in a commercially reasonable manner.
“Market Value” means, for each Terminated Transaction, the present value of the
remaining delivery obligations based on then-current market prices as determined
by the Non-defaulting Party in a commercially reasonable manner, and the
Non-defaulting Party may consider, among other things, settlement prices for
futures contracts, quotations from leading dealers, bona fide third party offers
and a discount rate reasonably selected by the Non-defaulting Party in order to
establish such market value.
7.
MISCELLANEOUS

a.THIS MASTER AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED UNDER THE
LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS CONFLICT OF LAWS
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER STATE. EACH
OF THE PARTIES HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY
FEDERAL OR STATE COURT OF COMPETENT JURISDICTION SITUATED IN THE CITY OF NEW
YORK, (WITHOUT RECOURSE TO ARBITRATION UNLESS BOTH PARTIES AGREE IN WRITING),
AND TO SERVICE OF PROCESS BY CERTIFIED MAIL, DELIVERED TO THE PARTY AT THE
ADDRESS INDICATED IN ARTICLE 27 OF THE SUPPLY AND OFFTAKE AGREEMENT. EACH PARTY
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION TO PERSONAL JURISDICTION, WHETHER ON GROUNDS OF VENUE, RESIDENCE
OR DOMICILE. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY PROCEEDINGS
RELATING TO THIS MASTER AGREEMENT.
b.NO PARTY SHALL BE LIABLE FOR SPECIFIC PERFORMANCE, LOST PROFITS OR OTHER
BUSINESS INTERRUPTION DAMAGES, OR SPECIAL,





--------------------------------------------------------------------------------





CONSEQUENTIAL, INCIDENTAL, PUNITIVE, EXEMPLARY OR INDIRECT DAMAGES, IN TORT,
CONTRACT OR OTHERWISE, OF ANY KIND, ARISING OUT OF OR IN ANY WAY CONNECTED WITH
THE PERFORMANCE, THE SUSPENSION OF PERFORMANCE, THE FAILURE TO PERFORM, OR THE
TERMINATION OF THIS MASTER AGREEMENT OR ANY OF THE TRANSACTIONS. EACH PARTY
ACKNOWLEDGES THE DUTY TO MITIGATE DAMAGES HEREUNDER.
c.Except for any Transaction that specifically references and expressly excludes
the application of this Master Agreement, each Transaction among the Parties
shall be governed by this Master Agreement. In the event of any conflict between
the terms of this Master Agreement and any Transaction (and whether that
Transaction is entered into before or after the Effective Date), this Master
Agreement shall govern unless that Transaction specifically references this
Master Agreement and expressly provides that it is intended to amend this Master
Agreement. Except as provided in this Master Agreement, the terms and conditions
of each Transaction shall be unchanged and remain in full force and effect. This
Master Agreement and all Transactions constitute a single integrated agreement
among the Parties. The Parties acknowledge that this Master Agreement and any
subsequent Transactions are entered into in reliance on such integration, and
the Parties agree that they would not otherwise have entered into this Master
Agreement or any Transactions. In the event of any conflict between the terms of
this Master Agreement and the Supply and Offtake Agreement, the terms of the
Supply and Offtake Agreement shall govern.
d.This Master Agreement cannot be modified or amended in any way except by
written agreement executed by all Parties.
e.In the event any one or more of the provisions contained in this Master
Agreement should be held invalid, illegal, or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.
f.This Master Agreement shall remain in effect until terminated by Fuels and LW,
on the one hand, or MENAT, on the other hand, upon sixty (60) days prior written
notice. Notwithstanding such termination, this Master Agreement shall remain in
effect with respect to Transactions entered into prior to the effective date of
such termination.
g.This Master Agreement shall be binding upon and inure to the benefit of the
Parties hereto and their respective successors and assigns. Neither this Master
Agreement nor any interest or obligation in or under this Master Agreement may
be transferred (whether by way of security or otherwise) by any Party except in
connection with an assignment of the Supply and Offtake Agreement. Any purported
transfer that is not in compliance with this Section 7(g) will be void.
h.This Master Agreement may be executed in one or more counterparts, each of
which shall be considered an original counterpart, and shall become a binding
agreement when all of the Parties hereto have each executed one counterpart.
i.In the event of a conflict between any terms and conditions in this Master
Agreement, including the Contracts and the amendments set forth on Exhibit A
hereto, and the Supply and





--------------------------------------------------------------------------------





Offtake Agreement, the terms and conditions contained in the Supply and Offtake
Agreement shall control.
j.The Parties acknowledge and agree to the extent that this Master Agreement,
the Crude Contract, the Products Contract, any Transaction or a Party is subject
to the application of the United States Bankruptcy Code, this Master Agreement
shall constitute a “Master Netting Agreement” and a “forward contract” within
the meaning of the United States bankruptcy and insolvency laws.





--------------------------------------------------------------------------------





Please confirm your agreement to the foregoing by executing a copy of this
letter and returning it to the undersigned.


Yours truly,
MACQUARIE ENERGY NORTH AMERICA TRADING INC.
By:     /s/ Dereje TJ Tedla    
Name:    Dereje TJ Tedla
Title:    Division Director


By:     /s/ Patricia E. Donnelly    
Name:    Patricia E. Donnelly
Title:    Division Director
POA NO. 1552271, expiring 30 November 2017





--------------------------------------------------------------------------------





CALUMET SHREVEPORT LUBRICANTS & WAXES, LLC


By: Calumet Lubricants Co., Limited Partnership, its sole member


By: Calumet LP GP, LLC, its general partner


By: Calumet Operating, LLC, its sole member


By: Calumet Specialty Products Partners, L.P., its sole member


By: Calumet GP, LLC, its general partner


By: /s/ D. West Griffin    
Name: D. West Griffin
Title: Executive Vice President and Chief Financial Officer


CALUMET SHREVEPORT FUELS, LLC


By: Calumet Lubricants Co., Limited Partnership, its sole member


By: Calumet LP GP, LLC, its general partner


By: Calumet Operating, LLC, its sole member


By: Calumet Specialty Products Partners, L.P., its sole member


By: Calumet GP, LLC, its general partner


By: /s/ D. West Griffin    
Name: D. West Griffin
Title: Executive Vice President and Chief Financial Officer





--------------------------------------------------------------------------------





Exhibit A
Modifications to the Conoco General Provisions for Domestic Crude Oil Agreements
dated January 1, 1993
E. Force Majeure: Shall be deleted in its entirety and replaced with the
following:
“Force Majeure: The definition of “Force Majeure” and the terms of Article 17 of
the Supply and Offtake Agreement are incorporated into the terms of this
Agreement.”
F. Payment: Shall be deleted in its entirety and replaced with the following:
“Payment: Payments shall be made in accordance with the terms of the Master
Agreement and the Supply and Offtake Agreement.”
G. Financial Responsibility: Shall be deleted in its entirety.
H. Liquidation:
(1) Right to Liquidate: Shall be deleted in its entirety and replaced with the
following:
“Right to Liquidate: At any time after the occurrence of an Event of Default
with respect to a party, whether one or more in the case of Fuels and LW, each
as defined below (the “Defaulting Party”), under the terms of the Supply and
Offtake Agreement, the other party, whether one or more in the case of Fuels and
LW, to the Agreement (the “Non-defaulting Party”) shall have the right to
exercise the remedies in Part 6 of the Master Agreement.”
(3) Settlement Amount. Shall be deleted in its entirety.
(4) Termination Date. Shall be deleted in its entirety.
(5) Market Price. Shall be deleted in its entirety.
(6) Payment of Settlement Amount. Shall be deleted in its entirety.
J. Exchange Balancing: Shall be deleted in its entirety.
M. Governing Law: Shall be deleted in its entirety and replaced with the
following:
“THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED UNDER THE LAWS OF
THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS CONFLICT OF LAWS PRINCIPLES
THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER STATE. EACH OF THE
PARTIES HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY FEDERAL
OR STATE COURT OF COMPETENT JURISDICTION SITUATED IN THE CITY OF NEW YORK,
(WITHOUT RECOURSE TO ARBITRATION UNLESS BOTH





--------------------------------------------------------------------------------





PARTIES AGREE IN WRITING), AND TO SERVICE OF PROCESS BY CERTIFIED MAIL,
DELIVERED TO THE PARTY. EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION TO PERSONAL JURISDICTION,
WHETHER ON GROUNDS OF VENUE, RESIDENCE OR DOMICILE. EACH PARTY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY PROCEEDINGS RELATING TO THIS AGREEMENT”
P. Assignment: Delete the language in its entirety and replace with the
following:
“This Agreement shall extend to and be binding upon the successors and assigns
of the parties, but neither this Agreement nor any part, specifically including
the right to receive payment, shall be assigned or transferred by any party or
by law without the prior written consent of any other party, which shall not be
unreasonably withheld, and any assignment or transfer made by any party without
any other party's written consent need not to be recognized by and shall not be
binding upon such other party(ies). In the event of an assignment in accordance
with the terms of this section, the assignor shall nevertheless remain
responsible for the proper performance of the Agreement.”
The following clauses shall be added:
“S. Limitation of Liability: NO PARTY SHALL BE LIABLE FOR SPECIFIC PERFORMANCE,
LOST PROFITS OR OTHER BUSINESS INTERRUPTION DAMAGES, OR SPECIAL, CONSEQUENTIAL,
INCIDENTAL, PUNITIVE, EXEMPLARY OR INDIRECT DAMAGES, IN TORT, CONTRACT OR
OTHERWISE, OF ANY KIND, ARISING OUT OF OR IN ANY WAY CONNECTED WITH THE
PERFORMANCE, THE SUSPENSION OF PERFORMANCE, THE FAILURE TO PERFORM, OR THE
TERMINATION OF THIS AGREEMENT. EACH PARTY ACKNOWLEDGES THE DUTY TO MITIGATE
DAMAGES HEREUNDER.”
“T. Taxes: Taxes shall be handled and apportioned between the Parties in
accordance with Article 15 of the Supply and Offtake Agreement.”
“U. Definitions and Usage:
“Master Agreement” means that certain Master Crude Oil and Products Agreement
made and entered into as of June 19, 2017, by and among Macquarie Energy North
America Trading Inc., a Delaware corporation, located at 500 Dallas Street,
Suite 3300 Houston, Texas 77002, Calumet Shreveport Fuels, LLC, an Indiana
limited liability company (“Fuels”), and Calumet Shreveport Lubricants & Waxes,
LLC, a Delaware limited liability company (“LW”), each located at 2780
Waterfront Parkway Drive, Indianapolis, Indiana 46214.
“Supply and Offtake Agreement” means that certain Supply and Offtake Agreement
between Macquarie Energy North America Trading, a Delaware corporation, Calumet





--------------------------------------------------------------------------------





Shreveport Fuels, LLC, an Indiana limited liability company, and Calumet
Shreveport Lubricants & Waxes, LLC, a Delaware limited liability company, dated
June 19, 2017.











--------------------------------------------------------------------------------






STORAGE FACILITIES AGREEMENT
This Storage Facilities Agreement (this “Agreement”) is made and entered into as
of June 19, 2017, by and among Macquarie Energy North America Trading Inc.
(“Macquarie”), a Delaware corporation, located at 500 Dallas Street, Suite 3300
Houston, Texas 77002 and Calumet Shreveport Lubricants & Waxes, LLC, a Delaware
limited liability company (“LW”) located at 2780 Waterfront Parkway Drive,
Indianapolis, Indiana 46214, and Calumet Shreveport Fuels, LLC, an Indiana
limited liability company (“Fuels”) located at 2780 Waterfront Parkway Drive,
Indianapolis, Indiana 46214 (each referred to individually as a “Party” or
collectively as the “Parties”).
WHEREAS, LW owns and operates a crude oil refinery located in Shreveport,
Louisiana (the “Refinery”) and has the exclusive right to refine and process
crude oil and refined petroleum products at the Refinery;
WHEREAS, LW owns and operates, and has the exclusive right to use, all
facilities associated with or adjacent to the Refinery, including the Storage
Facilities (as defined below);
WHEREAS, Fuels, LW and Macquarie have entered into the Supply and Offtake
Agreement (as defined below) and the Inventory Sales Agreement (as defined in
the Supply and Offtake Agreement);
WHEREAS, pursuant to and subject to the terms of the Inventory Sales Agreement,
Fuels and LW have sold or will sell to Macquarie all of the Crude Oil and
Products stored in the Included Product Locations and Crude Storage Tanks as of
a specified time;
WHEREAS, pursuant to and subject to the terms of the Supply and Offtake
Agreement, Macquarie will (i) purchase Crude Oil from Fuels and LW as it enters
into and is stored in the Crude Storage Tanks, (ii) sell Crude Oil to LW from
the Crude Storage Tanks as and when it is to be processed at the Refinery, (iii)
purchase Products from LW produced at the Refinery to be stored in the Included
Product Tanks, and (iv) sell Products from the Included Product Tanks as and
when it is to be sold to Fuels, LW or third parties;
WHEREAS, it is a condition (among others) to the obligations of Macquarie under
the Supply and Offtake Agreement that, for the term of the Supply and Offtake
Agreement, Macquarie shall have (i) the exclusive use of the Crude Storage Tanks
for the purposes of holding and storing Crude Oil and the Refinery Product
Storage Tanks for purposes of holding and storing Products, (ii) the right to
use all such other facilities, including the Included Product Pipelines, located
at or adjacent to or associated with the Refinery (including all pumping,
pipeline, rail and truck facilities and other delivery and loading facilities)
for purposes of carrying out the transactions contemplated by the Supply and
Offtake Agreement, and (iii) the right to assign this agreement to an SIP in
connection with the sale or transfer of its rights to Crude Oil and Products
inventory;
WHEREAS, Fuels and LW expect to derive substantial benefits from the
arrangements and accommodations to be provided by Macquarie under the Supply and
Offtake Agreement and other Transaction Documents (as defined therein);





--------------------------------------------------------------------------------





WHEREAS, Fuels and LW understand that Macquarie’s right to have exclusive use of
such Storage Facilities is a material term of such contemplated arrangements and
accommodations, that Macquarie would not be prepared to provide such
contemplated arrangements and accommodations absent being granted such exclusive
right and that, recognizing the foregoing, Fuels and LW desire that Macquarie,
and has requested Macquarie to, enter into the Supply and Offtake Agreement and
Transaction Documents and provide the arrangements and accommodations
contemplated thereby; and
WHEREAS, the Parties intend that the SIP shall be a permitted assignee under
this Agreement upon the occurrence of certain closeout liquidation events, and
an intended beneficiary to the extent provided in Section 22.5 of this
Agreement;
WHEREAS, Fuels, LW and Macquarie desire to record the terms and conditions upon
which Macquarie shall have exclusive use of such Storage Facilities and LW shall
serve as bailee of all Crude Oil and Products held therein and owned by
Macquarie;
NOW, THEREFORE, in consideration of the premises and the respective promises,
conditions, terms and agreements contained herein, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged,
Macquarie, Fuels and LW do hereby agree as follows:
1.Definitions and Construction.
1.1Definitions. All capitalized terms used and not defined in this Agreement
(including the recitals hereof) shall have the meanings assigned to them in the
Supply and Offtake Agreement. For purposes of this Agreement, including the
foregoing recitals, the following terms shall have the meanings indicated below:
“Accepted Industry Practice” means those practices, methods, specifications and
standards of safety and performance, as the same may be changed from time to
time, as are commonly used in the operation and maintenance of refineries
similar to the Refinery. “Accepted Industry Practice” contemplates the exercise
of that degree of skill, care, diligence, prudence and foresight that would
reasonably and ordinarily be expected under similar circumstances in the
refining industry in the same type of undertaking under the same or similar
circumstances. “Accepted Industry Practice” does not necessarily mean one
particular practice, method, specification or standard in all cases, but is
instead intended to encompass a broad range of acceptable practices, methods,
specifications and standards.
“Crude Storage Tanks Capacity” means the sum total of the available storage
capacity (measured in Barrels) of the Crude Storage Tanks (excluding Brown
Station Tanks), which usable storage capacity is up to 298,419 Barrels.
“Facility” has the meaning specified in Section 6.7.
“Indemnified Party” has the meaning specified in Section 14.3.





--------------------------------------------------------------------------------





“Indemnifying Party” has the meaning specified in Section 14.3.
“Licensed Premises” means certain facilities located in or near the Refinery,
the Storage Facilities, or the Included Product Pipelines, other than the
Storage Facilities themselves, together with all pumps, valves, fittings,
fixtures, gauges and meters, and other equipment connected therewith, and all
easements, rights-of-way, permits, licenses and other interests in real estate
over which the same may run, held by Fuels or LW, together with the right to
operate the same.
“Macquarie Group” means Macquarie and its Affiliates.
“Macquarie Personnel” has the meaning specified in Section 7.1.
“Materials” means any Crude Oil and/or Products stored or delivered under this
Agreement.
“Monthly Facilities Fee” means the sum of (A) the product of (i) twenty cents
($0.20) per Barrel, multiplied by (ii) the Crude Storage Tanks Capacity and (B)
the product of (i) thirty-five cents ($0.35) per Barrel, multiplied by (ii) the
Product Storage Tanks Capacity, per calendar month.
“Party” or “Parties” has the meaning specified in the preamble to this
Agreement.
“Product Storage Tanks Capacity” means the sum total of the available storage
capacity (measured in Barrels) of the Refinery Product Storage Tanks, which
usable storage capacity is up to 1,853,370 Barrels.
“Refinery” has the meaning set forth in recitals to this Agreement.
“Required Permits” has the meaning specified in Section 6.6.
“Storage Facilities” means the storage, loading and offloading facilities
located at the Refinery, including the Crude Storage Tanks and the Refinery
Product Storage Tanks, and all pumping, pipeline, rail and truck facilities and
other delivery and loading facilities related thereto, all pipelines and related
or associated facilities and infrastructure, together with all modifications or
additions thereto.
“Storage Term” has the meaning specified in Article 2.
“Supply and Offtake Agreement” means the Supply and Offtake Agreement by and
between Macquarie and the Company, dated as of June 19, 2017, as from time to
time amended, modified, supplemented, extended, renewed and/or restated.
1.2Construction of Agreement.
(a)Unless otherwise specified, all references herein are to the Articles,
Sections and Exhibits of this Agreement and all Schedules and Exhibits are
incorporated herein.
(b)All headings herein are intended solely for convenience of reference and
shall not affect the meaning or interpretation of the provisions of this
Agreement.





--------------------------------------------------------------------------------





(c)Unless expressly provided otherwise, the word “including” as used herein does
not limit the preceding words or terms and shall be read to be followed by the
words “without limitation” or words having similar import.
(d)Unless expressly provided otherwise, all references to days, weeks, months
and quarters mean calendar days, weeks, months and quarters, respectively.
(e)Unless expressly provided otherwise, references herein to “consent” mean the
prior written consent of the Party at issue, which shall not be unreasonably
withheld, delayed or conditioned.
(f)A reference to any Party to this Agreement or another agreement or document
includes the Party’s permitted successors and assigns (including, without
limitation, a SIP).
(g)Unless the contrary clearly appears from the context, for purposes of this
Agreement, the singular number includes the plural number and vice versa; and
each gender includes the other gender.
(h)Except where specifically stated otherwise, any reference to any Applicable
Law or agreement shall be a reference to the same as amended, modified,
supplemented, extended, renewed or restated from time to time.
(i)The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.
(j)All notices delivered to either Fuels or LW by any other Party hereto shall
be deemed to be notice to both such Persons. All notices from either Fuels or LW
to any other Party hereto shall be deemed to be notices from both such Persons.
1.3The Parties acknowledge that they and their counsel have reviewed and revised
this Agreement and that no presumption of contract interpretation or
construction shall apply to the advantage or disadvantage of the drafter of this
Agreement.
2.Term. The term of this Agreement (the “Storage Term”) shall commence on the
Commencement Date and end on the later of the Termination Date or the last day
on which any Materials are held by Macquarie Group in any of the Storage
Facilities.
3.Exclusive Storage Rights and Licensed Premises.
3.1Storage Lease. LW hereby grants to Macquarie Group, for the Storage Term, the
exclusive right to use and an exclusive lease of, and hereby lease, let and
demise to Macquarie Group, the Storage Facilities. During the Storage Term,
Macquarie Group shall have the exclusive right to store Crude Oil in the Crude
Storage Tanks and Products in the Refinery Product Storage Tanks.





--------------------------------------------------------------------------------





3.2License. LW hereby licenses to Macquarie Group, on a non-exclusive basis, the
Licensed Premises for use by Macquarie Group in connection with the loading,
unloading, movement and transfer of Crude Oil and Products and the use of the
Storage Facilities, subject to Article 5 below.
3.3Use of Storage Facilities. The Storage Facilities shall be used only for the
storage of Materials. Subject to the rights and obligations of the Parties under
the Supply and Offtake Agreement, Macquarie Group shall have the right to
utilize the Storage Facilities as set forth in, or as otherwise permitted under,
the Supply and Offtake Agreement. For the avoidance of doubt, Macquarie hereby
agrees (i) to permit personnel of Fuels or LW to have access to the Storage
Facilities for operation of the Facility, inspections, safety or maintenance
purposes, at all times, and (ii) that it shall not make any alteration,
additions or improvements to the Storage Facilities and Licensed Premises, or
remove any part thereof, without the prior written consent of Fuels or LW, such
consent to be at Fuels or LW’s sole discretion.
4.Monthly Facilities Fee. As rental for the Storage Facilities and as payment
for the services that LW provides under Section 6, the use of the Licensed
Premises and the other services to be provided by Fuels or LW under this
Agreement, Macquarie shall pay to LW an amount equal to the Monthly Facilities
Fee on or before the fifth (5th) Business Day of the calendar month during the
Storage Term for that month’s use of the Storage Facilities, Licensed Premises,
and other services provided hereunder. Macquarie shall have the option to
prepay, on the Commencement Date, the rent for the use of the Storage Facilities
for the period from the Commencement Date through the last day on which any
Materials are held by Macquarie in any of the Storage Facilities.
5.Custody, Title and Risk of Loss.
5.1Limitation on Use of Storage Facilities. During the Storage Term, (i) the
only Materials stored in the Crude Storage Tanks shall be Crude Oil owned by
Macquarie Group and (ii) the only Materials stored in the Refinery Product
Storage Tanks shall be Products owned by Macquarie Group. Fuels and LW agree
that no other materials shall be stored or commingled with any of Macquarie
Group’s Materials in the Storage Facilities. For the avoidance of doubt, Fuels
and LW shall permit Macquarie’s Affiliates to hold title and risk of loss to any
Materials stored in the Storage Facilities during the Storage Term.
5.2Title and Risk of Loss. Macquarie Group shall retain title and risk of loss
to all Materials stored in the Storage Facilities at all times. Notwithstanding
the foregoing, Fuels and LW shall be responsible for and shall pay and reimburse
Macquarie Group for (i) any contamination of the Materials stored in the Storage
Facilities (ii) any loss of Materials due to a spill, leak or other release of
Materials at the outlet flange of a Crude Storage Tank or Refinery Product
Storage Tank or any other portion of the Storage Facilities; (iii) any lost and
unaccounted for Materials; and (iv) any other loss or damage to the Materials
stored in the Storage Facilities to the extent such loss or damage is caused by
or attributable to the negligence or willful misconduct of Fuels, LW or any of
their respective employees or agents.
5.3Company as Bailee. LW shall hold all Materials in the Storage Facilities
solely as bailee, and represents and warrants that when any such Materials are
redelivered to Macquarie or





--------------------------------------------------------------------------------





any party designated by Macquarie, Macquarie or such designated party shall have
good title thereto free and clear of any liens, security interests, encumbrances
and claims of any Person by, through, or under Fuels or LW, but not otherwise,
subject to Permitted S&O Liens (as defined in, and to the extent contemplated
by, the Supply and Offtake Agreement). Neither Fuels nor LW, nor any of their
respective Affiliates shall use any such Materials for any purpose except as may
be permitted by the Supply and Offtake Agreement nor shall Fuels, LW or any of
their respective Affiliates permit any of their respective Affiliates or any
other Person to use such Materials for any purpose except as may be permitted by
the Supply and Offtake Agreement. Solely in its capacity as bailee, LW shall
have custody of (i) the Crude Oil from the time such Crude Oil passes the Crude
Intake Point until such time that the Crude Oil passes the Crude Delivery Point;
and (ii) Products from the time such Product passes the Products Intake Point
until such time that the Products pass the Products Delivery Point, as the case
may be.
5.4Warehouseman’s Lien. Notwithstanding anything herein or in the Transaction
Documents to the contrary, Macquarie acknowledges and agrees that LW shall have
a warehouseman’s lien over any Materials owned by Macquarie Group in the Storage
Facilities in the amount of any unpaid amounts owing to LW hereunder then due
and owing in accordance with the provisions of the UCC or pursuant to any other
statutory or possessory lien or charge on or security interest in such Materials
as otherwise may arise under Applicable Law.
5.5Tank Transfers. Notwithstanding anything herein to the contrary, title and
risk of loss shall remain with Macquarie Group during the Crude Oil transfer
between the Refinery Crude Storage Tanks. Notwithstanding anything herein to the
contrary, title and risk of loss shall remain with Macquarie Group during the
Product transfer between the Refinery Product Storage Tanks.
6.Operation and Maintenance of Storage Facilities; Product Storage.
6.1Operations Services. LW shall operate the Storage Facilities and Licensed
Premises and perform all storage and throughput services at or related to the
Storage Facilities and Licensed Premises on behalf of Macquarie Group and in
accordance with this Article 6. LW shall conduct all movements, receipts and
deliveries of Materials to, at or from the Storage Facilities and Licensed
Premises. LW shall keep the Storage Facilities open for receipt and redelivery
of Materials twenty-four (24) hours a day, seven (7) days a week, subject to
periods of maintenance or downtime affecting such Storage Facilities. The
Parties acknowledge that Materials may require the application of heat or steam
by LW to maintain the same in a liquid free-flowing or pumpable state; LW shall
provide the required heat at LW’s cost. Recalibration, or strapping, of the
Storage Facilities may be performed from time to time in accordance with the
terms of the Inventory Sales Agreement or the Supply and Offtake Agreement.
6.2Storage Services. LW shall store each grade of Product in separate Refinery
Product Storage Tanks and avoid any contamination of one Product by another or
any degradation of the quality of any Product that would adversely affect the
marketability of such Product. In addition, LW shall exercise the care of a
reasonably prudent operator to ensure that no Crude Oil or Products shall be
contaminated with scale or other materials, chemicals, water or any other
impurities. In the event of any contamination, LW may reprocess, treat or
condition any such contaminated Products to a salable condition.





--------------------------------------------------------------------------------





6.3Throughput and Handling Services.
(a) From time to time during the Storage Term, LW shall, at its own cost,
perform such throughput, handling and measuring services as Macquarie shall
request or perform such blending and other services as otherwise required for LW
to fully perform its obligations under the Supply and Offtake Agreement.
Macquarie may, in its sole discretion, provide written instructions relating to
specific services it is requesting or provide standing written instructions
relating to ongoing services. Macquarie may, at any time on reasonable prior
notice, revoke or modify any instruction it has previously given, whether such
previous instructions relate to a specific service or are instructions relating
to an ongoing service or services. LW shall not be required to perform any
requested services that it reasonably believes will materially adversely
interfere with, or be detrimental to, the operation of the Refinery.
(b) If this Agreement is partially assigned to a SIP or any Affiliate thereof as
provided in Section 18.2, then the throughput, blending and measuring services
which LW will provide will include such services as the SIP or its Affiliate
reasonably request in order to blend lubricant and wax components into
marketable finished products.
6.4Other Services. In addition to the services described in Sections 6.1, 6.2
and 6.3 above, LW shall:
(a)Post at the Storage Facilities such reasonable placards as Macquarie requests
stating that Macquarie is the owner of all Materials held in the Storage
Facilities and take all actions necessary to maintain such placards in place for
the Storage Term;
(b)Provide all pumping and transfer services with respect to the Storage
Facilities and Licensed Premises as Macquarie may from time to time request with
respect to any Material;
(c)Permit Macquarie to have full and quiet possession of the Storage Facilities
for the use thereof in the storage and/or transportation of the Materials;
(d)Permit Macquarie’s personnel to have rights of access to and egress from the
Facility by crossing over, around and about the Facility for any purpose related
to this Agreement or the Supply and Offtake Agreement, including but not limited
to enforcing its rights and interests under this Agreement and/or in the event
of an Event of Default;
(e)Maintain all necessary leases, easements, licenses and rights-of-way
necessary for the operation and maintenance of the Storage Facilities and
Licensed Premises;
(f)Replace, maintain and/or repair the Storage Facilities and Licensed Premises
or any other part of the Facility affecting the safe and proper use of the
Storage Facilities and Licensed Premises by Macquarie which may be destroyed or
damaged by the elements, acts of God, fire, floods, or any other cause excluding
damage or destruction caused by the negligence or tortious conduct of
Macquarie’s personnel;





--------------------------------------------------------------------------------





(g)Furnish any and all fuel, power and pumping equipment, together with all
personnel necessary to transport Materials in accordance with the terms of this
Agreement and/or the Supply and Offtake Agreement; and
(h)In the event of any Crude Oil or Product spill, leak or discharge or any
other environmental pollution caused by or in connection with the use of any
Storage Facilities, (i) promptly commence containment or clean-up operations as
required by any Governmental Authorities or Applicable Law or as LW deems
appropriate or necessary and (ii) notify Macquarie immediately of any such
spill, leak or discharge and of any such operations.
6.5Condition and Maintenance. LW shall maintain all of the Storage Facilities
and Licensed Premises in a condition generally acceptable within the industry
and capable of storing the Materials without contaminating them. LW shall
maintain and operate the Storage Facilities and Licensed Premises in good
working order and repair and serviceable condition in accordance with Accepted
Industry Practice and in compliance with all Applicable Laws. LW shall be
responsible for all maintenance and repairs (notice of any such maintenance or
repairs shall be provided according to Section 9.5 and Article 14, as
applicable, of the Supply and Offtake Agreement), labor, utilities, pumps,
piping, tank conditions, heat and other activities on, at or under the Storage
Facilities and Licensed Premises. LW shall ensure that the Storage Facilities
have all connections, equipment and capacity required to facilitate the movement
of Materials into and out of the Storage Facilities and the Licensed Premises
have all connections, equipment and capacity required to facilitate the movement
of Materials between the docks, pipelines or truck loading or discharge
facilities and the Storage Facilities.
6.6Required Permits. During the Term of this Agreement, LW shall, at its sole
cost and expense, take all actions reasonably necessary or appropriate to
obtain, apply for, maintain, monitor, renew, and/or modify as appropriate, any
license, authorization, certification, filing, recording, permit, waiver,
exception, variance, franchise, order or other approval with or of any
governmental authority pertaining or relating to the operation of the Refinery,
the Storage Facilities and/or the Licensed Premises in the manner contemplated
by the Supply and Offtake Agreement (the “Required Permits”). LW shall not do
anything in connection with the performance of its obligations under this
Agreement that causes a termination or suspension of the Required Permits.
6.7Environmental and Regulatory Matters. The execution of this Agreement by the
Parties does not confer any obligation or responsibility on Macquarie Group and
LW hereby defends, indemnifies, releases and holds harmless Macquarie Group from
any Liabilities arising from or in connection with: (i) any past, existing or
future environmental condition at the Refinery, the Storage Facilities and/or
the Licensed Premises (collectively, the “Facility”), including, but not limited
to, the presence of a regulated or hazardous substance on or in environment
media at the Facility (including the presence in surface water, groundwater,
soils or subsurface strata, or air), including the subsequent migration of any
such substance; (ii) any Environmental Law; (iii) the Required Permits; or (iv)
any requirements arising under or relating to any Applicable Law pertaining or
relating to the operation of the Facility.
6.8Relationship of the Parties. Notwithstanding anything to the contrary herein,
LW is and shall be the operator of the Facility in all respects, and Macquarie
shall have no power or





--------------------------------------------------------------------------------





authority to direct the activities of LW, or to exert control over the operation
of the Facility or any portion thereof and nothing herein shall be deemed to
grant or provide such power or authority to Macquarie (provided, however, that
Macquarie’s enforcement of this Agreement and/or the Supply and Offtake
Agreement in accordance with their respective terms shall not be deemed to be in
contravention of the foregoing). All expenses relating to any of the foregoing
activities shall be borne exclusively by LW. Macquarie does not, directly or
indirectly, have any responsibility for the operation or maintenance of the
Storage Facilities or the Licensed Premises or any movements of Materials to, at
or from the Storage Facilities or the Licensed Premises.
6.9Financing Statements. The company hereby acknowledges and agrees that
Macquarie may file one or more UCC-1 financing statements with respect to the
Materials stored in the Storage Facilities, and cooperate with Macquarie in
executing such financing statements as Macquarie deems necessary or appropriate.
7.Inspection and Access Rights.
7.1Facilities. At any reasonable times during normal business hours and upon
reasonable prior notice during the Storage Term, LW shall permit Macquarie and
its representatives (including one or more Macquarie’s Inspector) (the
“Macquarie Personnel”) to enter and exit LW’s premises in order to have access
to the Storage Facilities for any purpose related to this Agreement or the
Supply and Offtake Agreement, including but not limited to enforcing its rights
and interests under this Agreement and/or in the event of an Event of Default,
to observe the operations of the Storage Facilities and to conduct such
inspections as Macquarie may wish to have performed in connection with this
Agreement, including the right to inspect, gauge, measure, take product samples
or take readings at any of the Storage Facilities on a spot basis. Without
limiting the generality of the foregoing, LW shall regularly grant Macquarie’s
Inspector such access from the last day of each month until the third Business
Day of the ensuing month. Notwithstanding any of the foregoing, if an Event of
Default has occurred and is continuing, the Macquarie Personnel shall have
unlimited and unrestricted access to the Storage Facilities for so long as such
Event of Default continues. Provided, however, that as an express condition
precedent to this right of access, the Macquarie Personnel shall:
(a)To the extent necessary, comply with all medical screenings and be medically
cleared for access prior to visiting the Facility;
(b)Present valid and current government issued identification and complete LW’s
sign-in and safety orientation procedures upon arrival to the Facility;
(c)Wear protective equipment and, to the extent necessary, comply with fit
testing procedures as directed by LW or security personnel employed by LW;
(d)Be accompanied, at all times, by a representative of LW or security personnel
employed by LW;
(e)Follow routes and paths designated by LW or security personnel employed by
LW;





--------------------------------------------------------------------------------





(f)Observe all security, fire and safety regulations while, in around or about
the Facility;
(g)Be liable for any damage directly caused by the negligence or other tortious
conduct of such personnel; and
(h)Comply with such other health, safety and environmental related requirements
as LW may determine to be reasonably necessary to carry out the purposes of the
foregoing.
7.2Records. During the Storage Term, Macquarie and its duly authorized
representatives, upon reasonable notice and during normal working hours, shall
have access to the accounting records and other documents maintained by LW, or
any of LW’s contractors and agents, which relate to this Agreement. The right to
review or receive copies of such records shall survive termination of this
Agreement for a period of two (2) years following the Termination Date. LW shall
preserve, and shall cause all contractors or agents to preserve, all of the
aforesaid documents for a period of at least two (2) years from the end of the
Storage Term.
7.3Completeness and Accuracy of Records. All records or documents provided by
any Party to the other Party shall, to the best knowledge of such Party,
accurately and completely reflect the facts about the activities and
transactions to which they relate. Each Party shall promptly notify the other
Party if at any time such Party has reason to believe that any records or
documents previously provided to the other Party no longer are accurate or
complete.
8.Scheduling and Measurements.
8.1Scheduling. LW shall provide notice to Macquarie prior to each calendar month
and each week as to the estimated quantities of Crude Oil it expects to deliver
to the Crude Storage Tanks and the estimated quantities of Products it expects
to deliver to the Refinery Product Storage Tanks during that month in accordance
with Section 5.1 and Section 8.3 of the Supply and Offtake Agreement.
8.2Measurement. The volume of Materials received into and redelivered out of the
Storage Facilities shall be measured daily by LW, using the applicable tank
gauges. Volume measurements shall be made as provided in the Supply and Offtake
Agreement. LW shall provide Macquarie with (i) daily reports showing the tank
gauges and meter readings for the prior day and (ii) monthly reports reflecting
all Materials movements during that month. In addition, whenever the Volume
Determination Procedures are required to be performed thereunder, LW shall fully
participate and cooperate in performing such Volume Determination Procedures
and, if requested by Macquarie, shall do so in collaboration with Macquarie’s
agents (including Macquarie’s Inspector).
8.3Testing and Calibration of Instruments. LW shall provide Macquarie with
reasonable prior notice of any periodic testing and calibration of any
measurement facilities providing measurement of Materials at the Storage
Facilities and LW shall permit Macquarie to observe such





--------------------------------------------------------------------------------





testing and calibration. In addition, LW shall provide Macquarie with any
documentation regarding the testing and calibration of the measurement
facilities.
9.Compliance with Laws. Each Party shall, in the performance of its obligations
under this Agreement, comply in all material respects with Applicable Law,
including all Environmental Law. Each Party shall maintain the records required
to be maintained by Environmental Law and shall make such records available to
the other Party upon its reasonable request. Each Party also shall immediately
notify the other Party of any violation or alleged violation of any
Environmental Law relating to any Materials stored under this Agreement and,
upon request, shall provide to the other Party all evidence of environmental
inspections or audits by any Governmental Authority with respect to such
Materials.
10.Representations.
10.1Representations of Fuels and LW. Fuels and LW represent and warrant to
Macquarie that the following shall be true and correct on and as of the
Commencement Date:
(a)This Agreement, the rights obtained and the duties and obligations assumed by
Fuels and LW hereunder, and the execution and performance of this Agreement by
Fuels and LW, do not, directly or indirectly, violate any Applicable Law with
respect to Fuels or LW or any of its property or assets, the terms and
provisions of Fuels’ or LW’s organizational documents or any agreement or
instrument to which Fuels or LW or any of its property or assets are bound or
subject;
(b)The execution and delivery of this Agreement by Fuels or LW has been
authorized by all necessary corporate or other action;
(c)It has the full and complete authority and power to enter into this Agreement
and to lease and demise the Storage Facilities and to license the Licensed
Premises as contemplated herein;
(d)No further action on behalf of Fuels or LW, or consents of any other party,
are necessary for the lease and demise to Macquarie Group of the Storage
Facilities or the license of the Licensed Premises (except for the consents of
any third party holding a mortgage on such property or having another interest
therein which Fuels or LW covenants and represents they have obtained); and
(e)Upon execution and delivery by Fuels and LW, this Agreement shall be a valid,
binding and subsisting agreement of Fuels and LW enforceable in accordance with
its terms (subject to applicable bankruptcy, reorganization, insolvency,
moratorium or similar laws affecting creditors’ rights generally and subject, as
to enforceability, to equitable principles of general application regardless of
whether enforcement is sought in a proceeding in equity or at law).
10.2Representations of Macquarie. Macquarie represents and warrants to Fuels and
LW that the following shall be true and correct on and as of the Commencement
Date:





--------------------------------------------------------------------------------





(a)This Agreement, the rights obtained and the duties and obligations assumed by
Macquarie hereunder, and the execution and performance of this Agreement by
Macquarie, do not, directly or indirectly, violate any Applicable Law with
respect to Macquarie or any of its property or assets, the terms and provisions
of Macquarie’s organizational documents or any agreement or instrument to which
Macquarie or any of its property or assets are bound or subject;
(b)The execution and delivery of this Agreement by Macquarie has been authorized
by all necessary corporate or other action; and
(c)Upon execution and delivery by Macquarie, this Agreement shall be a valid,
binding and subsisting agreement of Macquarie enforceable in accordance with its
terms (subject to applicable bankruptcy, reorganization, insolvency, moratorium
or similar laws affecting creditors’ rights generally and subject, as to
enforceability, to equitable principles of general application regardless of
whether enforcement is sought in a proceeding in equity or at law).
11.Insurance and Taxes.
11.1Insurance. The Parties shall maintain insurance as provided in Article 16 of
the Supply and Offtake Agreement.
11.2Taxes. The provisions of Article 15 of the Supply and Offtake Agreement
relating to tax matters shall apply to this Agreement and the transactions
contemplated hereby to the same extent as if set forth herein in full.
12.Force Majeure. The provisions of Article 17 of the Supply and Offtake
Agreement relating to Force Majeure shall apply to this Agreement and the
transactions contemplated hereby to the same extent as if set forth herein in
full.
13.Event of Default; Remedies Upon Event of Default.
13.1Remedies. Without limiting any other rights or remedies hereunder, if an
Event of Default occurs and Macquarie is the Non-Defaulting Party, Macquarie
may, in its sole discretion, (i) withhold or suspend its obligations, including
any of its delivery or payment obligations, under this Agreement, (ii) reclaim
and repossess any and all of its Materials held at the Storage Facilities or
elsewhere on LW’s premises, and (iii) otherwise arrange for the disposition of
any its Materials in such manner as it elects.
13.2Set Off. If an Event of Default occurs, the Non-Defaulting Party may,
without limitation on its rights under this Agreement (including this Article
13), set off amounts which the Defaulting Party owes to it against any amounts
which it owes to the Defaulting Party (whether hereunder, under any other
agreement or contract or otherwise and whether or not then due). Any net amount
due hereunder shall be payable by the party owing such amount within one
business day of termination.
13.3Survival of Lease and License. If an Event of Default occurs and Macquarie
is the Non-Defaulting Party, Macquarie’s lease of the Storage Facilities and
license to use the Licensed





--------------------------------------------------------------------------------





Premises granted under Section 3 of this Agreement and LW’s obligation to
continue to provide the services described in Section 6 shall survive for as
long as is reasonably necessary for Macquarie Group to dispose of any Crude Oil
or Product and wind up its affairs under this Agreement, the Supply and Offtake
Agreement, and the other Transaction Documents; provided, however, that after
ninety (90) days from the date on which Macquarie terminates the Supply and
Offtake Agreement as a result of such Event of Default, Macquarie shall pay a
monthly rental fee based on then customary prevailing rates for Crude Oil or
Product storage, as applicable, for so long as Macquarie Group continues to
store Crude Oil or Product in the Storage Facilities or Licensed Premises;
provided further however, that Macquarie shall not store Crude Oil or Product
pursuant to the foregoing for more than 12 months pursuant to the foregoing.
13.4Rights Cumulative. The Non-Defaulting Party’s rights under this Agreement
(including this Article 13) shall be in addition to, and not in limitation of,
any other rights which the Non-Defaulting Party may have (whether under this
Agreement, the Supply and Offtake Agreement, or the other Transaction Documents
or by agreement, operation of law or otherwise), including without limitation
any rights of recoupment, setoff, combination of accounts, as a secured party or
under any other credit support. The Defaulting Party shall indemnify and hold
the Non-Defaulting Party harmless from all costs and expenses, including
reasonable attorney fees, incurred in the exercise of any remedies hereunder.
13.5No Abandonment of Rights. No delay or failure by the Non-Defaulting Party in
exercising any right or remedy to which it may be entitled on account of any
Event of Default shall constitute an abandonment of any such right, and the
Non-Defaulting Party shall be entitled to exercise such right or remedy at any
time during the continuance of an Event of Default.
14.Indemnification.
14.1Indemnity of Company. Fuels and LW shall defend, indemnify, release and hold
harmless Macquarie Group, the SIP, and their respective directors, members,
officers, employees, representatives, agents and contractors for and against any
Liabilities directly or indirectly arising out of (i) any breach by Fuels or LW
of any covenant or agreement contained herein or made in connection herewith or
any representation or warranty of Fuels or LW made herein or in connection
herewith proving to be false or misleading, (ii) Fuels’ or LW’s, its Affiliates’
or any of their respective employees’, representatives’, agents’, contractors’
and its and their subcontractors of every tier handling, storage, transportation
or disposal of any Materials stored hereunder, (iii) Fuels’ or LW’s, its
Affiliates’ or any of their respective employees’, representatives’, agents’ or
contractors’ negligence or willful misconduct, (iv) any failure by Fuels, LW,
its Affiliates’ or any of their respective employees, representatives, agents or
contractors to comply with or observe any Applicable Law, or (v) injury,
disease, or death of any person or damage to or loss of any property, the
unlawful discharge of Crude Oil or Products into the environment, any fine or
penalty, any of which is caused by Fuels or LW or its employees,
representatives, agents, contractors and its and their subcontractors of every
tier in the exercise of any of the rights granted hereunder, except to the
extent that such injury has resulted from (A) the gross negligence of or willful
misconduct on the part of Macquarie Group or any of their respective employees,
representatives, agents or contractors (provided that, in no event shall Fuels
or LW or any of their respective Affiliates,





--------------------------------------------------------------------------------





employees, representatives, agents or contractors, be deemed Macquarie’s
employee, representative, agent or contractor for purposes of this Section
14.1), or (B) the breach by Macquarie of its obligations hereunder; or in the
case of the SIP, from the gross negligence or willful misconduct of the SIP, its
employees, representatives, agents or contractors.
14.2Indemnity of Macquarie. Macquarie shall defend, indemnify, release and hold
harmless Fuels and LW, its Affiliates, and their respective directors, members,
officers, employees, representatives, agents and contractors for and against any
Liabilities directly or indirectly arising out of (i) any breach by Macquarie of
any covenant or agreement contained herein or made in connection herewith or any
representation or warranty of Macquarie made herein or in connection herewith
proving to be false or misleading, (ii) the negligence or willful misconduct of
Macquarie Group or any of their respective employees, representatives, agents or
contractors or (iii) any failure by Macquarie Group or any of their respective
employees, representatives, agents or contractors to comply with or observe any
Applicable Law (provided that, in no event shall Fuels or LW or any of their
respective Affiliates, employees, representatives, agents or contractors, be
deemed Macquarie’s employee, representative, agent or contractor for purposes of
this Section 14.2).
14.3No Third Party Rights; No Admission. The obligations of a Party (the
“Indemnifying Party”) to defend, indemnify, release and hold any other Party
(the “Indemnified Party”) harmless under the terms of this Agreement shall not
vest any rights in any third party (whether a Governmental Authority or private
entity), other than to the extent provided in Section 22.5 with respect to the
SIP, nor shall they be considered an admission of liability or responsibility
for any purposes other than those enumerated in this Agreement.
14.4Indemnification Procedures. Each Party shall notify the other Parties as
soon as practicable after receiving notice of any claim or suit brought against
it within the indemnities of this Agreement, shall furnish to the other Parties
the complete details within its knowledge and shall render all reasonable
assistance requested by the other Parties in the defense; provided, that, the
failure to give such notice shall not affect the indemnification provided
hereunder, except to the extent that the Indemnifying Party is materially
adversely affected by such failure. Each Party shall have the right but not the
duty to participate, at its own expense, with counsel of its own selection, in
the defense and settlement thereof without relieving the other Parties of any
obligations hereunder. Notwithstanding the foregoing, an Indemnifying Party
shall not be entitled to assume responsibility for and control of any judicial
or administrative proceeding if such proceeding involves an Event of Default by
the Indemnifying Party under this Agreement which shall have occurred and be
continuing.
14.5Cumulative Remedy. The indemnification in this Article 14 is in addition to
and not in limitation of any indemnification provided in the Supply and Offtake
Agreement or any other Transaction Document.
15.Limitation on Damages. Unless otherwise expressly provided in this Agreement,
the Parties’ liability for damages is limited to direct, actual damages only
(which include any amounts determined under Article 13) and the Parties release
each other from liability for specific performance, lost profits or other
business interruption damages, or special, consequential, incidental, punitive,
exemplary or indirect damages, in tort, contract or otherwise, of any kind,





--------------------------------------------------------------------------------





arising out of or in any way connected with the performance, the suspension of
performance, the failure to perform, or the termination of this Agreement;
provided, however, that, such limitation shall not apply with respect to (i) any
third party claim for which indemnification is available under this Agreement or
(ii) any breach of Article 16. Each Party acknowledges the duty to mitigate
damages hereunder. Further, the Parties agree not to assert any claims against
the other Party or its Affiliates, and their respective directors, members,
officers, employees, representatives, agents and contractors for any of the
foregoing damages.
16.Confidentiality.
16.1The Parties agree that the specific terms and conditions of this Agreement,
including the drafts of this Agreement exchanged by the Parties and any
information exchanged between the Parties, including calculations of any fees or
other amounts paid by Fuels or LW to Macquarie under this Agreement and all
information received by Macquarie from Fuels or LW relating to the costs of
operation, operating conditions, and other commercial information of Fuels or LW
not made available to the public, are confidential and shall not be disclosed to
any third party, except (i) as may be required by court order or Applicable Laws
or as requested by a Governmental Authority, (ii) to such Party’s or its
Affiliates’ employees, directors, shareholders, auditors, consultants, banks,
lenders, financial advisors and legal advisors(iii) to such Party’s insurance
providers, solely for the purpose of procuring insurance coverage or confirming
the extent of existing insurance coverage; provided, that, prior to any
disclosure permitted by this clause (iii), such insurance providers shall have
agreed in writing to keep confidential any information or document subject to
this Section. The confidentiality obligations under this Agreement shall survive
termination of this Agreement for a period of two years following the
Termination Date.
16.2In the case of disclosure covered by clause (i) of Section 16.1, to the
extent practicable and legally permissible, the disclosing Party shall notify
the other Parties in writing of any proceeding of which it is aware which may
result in disclosure, and use reasonable efforts to prevent or limit such
disclosure. The Party seeking to prevent or limit such disclosure shall be
responsible for all costs and expenses incurred by any of the Parties in
connection therewith. The Parties shall be entitled to all remedies available at
law, or in equity, to enforce or seek relief in connection with the
confidentiality obligations contained herein.
16.3Notwithstanding anything herein to the contrary, the Parties (and their
respective employees, representatives or other agents) are authorized to
disclose to any person the U.S. federal and state income tax treatment and tax
structure of the transaction and all materials of any kind (including tax
opinions and other tax analyses) that are provided to the Parties relating to
that treatment and structure, without the Parties imposing any limitation of any
kind. However, any information relating to the tax treatment and tax structure
shall remain confidential (and the foregoing sentence shall not apply) to the
extent necessary to enable any person to comply with securities laws. For this
purpose, “tax structure” is limited to any facts that may be relevant to that
treatment.





--------------------------------------------------------------------------------





17.Governing Law.
17.1This Agreement shall be governed by, construed and enforced under the laws
of the State of New York without giving effect to its conflicts of laws
principles that would require the application of the laws of another state.
17.2Each of the Parties hereby irrevocably submits to the exclusive jurisdiction
of any federal or state court of competent jurisdiction situated in the City of
New York, (without recourse to arbitration unless both Parties agree in
writing), and to service of process by certified mail, delivered to the Party at
the address indicated in Schedule M of the Supply and Offtake Agreement. Each
Party hereby irrevocably waives, to the fullest extent permitted by Applicable
Law, any objection to personal jurisdiction, whether on grounds of venue,
residence or domicile.
17.3Each party waives, to the fullest extent permitted by applicable law, any
right it may have to a trial by jury in respect of any proceedings relating to
this agreement.
18.Assignment.
18.1This Agreement shall inure to the benefit of and be binding upon the Parties
hereto, their respective successors and permitted assigns.
18.2Neither Fuels nor LW shall assign this Agreement or its rights or interests
hereunder in whole or in part, or delegate its obligations hereunder in whole or
in part, without the consent of Macquarie. Macquarie may, without LW’s consent,
assign and delegate all of Macquarie’s rights and obligations hereunder to (i)
any Affiliate of Macquarie, (ii) any non-Affiliate Person that succeeds to all
or substantially all of its assets and business and assumes Macquarie’s
obligations hereunder, whether by contract, operation of law or otherwise,
provided that (A) the creditworthiness of such successor entity is equal or
superior to the creditworthiness of Macquarie (taking into account any credit
support for Macquarie) immediately prior to such assignment, and (B) such
successor assumes all of the obligations of Macquarie under the Transaction
Documents; and (iii) to a SIP or any Affiliate thereof upon the occurrence of a
Closeout Event (as defined in the SIP-Macquarie Products Sales and Purchase
Agreement). Upon the consummation of an assignment by Macquarie permitted
hereby, the permitted assignee shall for all purposes stand in the place of and
be substituted for Macquarie as of the date of such assignment, and shall have,
as of and from and after the effective date of such assignment, all of the
rights, benefits and obligations hereunder as Macquarie had immediately prior to
such assignment; provided, however, in the case of a SIP, this Agreement shall
be partially assigned with respect to the Refinery Product Storage Tanks and the
storage of Products only, and any such rights, benefits and obligations assigned
hereunder shall, as of and from and after the effective date of such assignment,
be limited to such Refinery Product Storage Tanks and the storage of Products.
For the avoidance of doubt, the SIP shall pay the Monthly Facilities Fee only
with respect to the Refinery Product Storage Tanks. In connection with any
partial assignment to a SIP, Macquarie shall be entitled to deliver a partial
assignment and assumption of this Agreement, or such other documentation, as is
necessary to effect such partial assignment to such SIP and for Macquarie to
retain all rights, benefits and obligations hereunder with respect to the Crude
Storage Tanks.





--------------------------------------------------------------------------------





18.3Any attempted assignment in violation of this Article 18 shall be null and
void ab initio and the non-assigning Party shall have the right, without
prejudice to any other rights or remedies it may have hereunder or otherwise, to
terminate this Agreement effective immediately upon notice to the Party
attempting such assignment.
19.Notices. All invoices, notices, requests and other communications given
pursuant to this Agreement shall be in writing and sent by email or nationally
recognized overnight courier. A notice shall be deemed to have been received
when transmitted by email to any of the other Parties’ email addresses set forth
in Schedule M of the Supply and Offtake Agreement, or on the following Business
Day if sent by nationally recognized overnight courier to any of the other
Parties’ addresses set forth in Schedule M of the Supply and Offtake Agreement
and to the attention of the persons or departments indicated. A Party may change
its address or email address by giving written notice in accordance with this
Section, which is effective upon receipt.
20.No Waiver; Cumulative Remedies.
20.1The failure of a Party hereunder to assert a right or enforce an obligation
of any other Party shall not be deemed a waiver of such right or obligation. The
waiver by any Party of a breach of any provision of, or Event of Default or
Default under, this Agreement shall not operate or be construed as a waiver of
any other breach of that provision or as a waiver of any breach of another
provision of, Event of Default or potential Event of Default under, this
Agreement, whether of a like kind or different nature.
20.2Each and every right granted to the Parties under this Agreement or allowed
it by law or equity, shall be cumulative and may be exercised from time to time
in accordance with the terms thereof and Applicable Law.
21.Nature of Transaction and Relationship of Parties.
21.1This Agreement shall not be construed as creating a partnership, association
or joint venture among the Parties. It is understood that both Fuels and LW are
independent contractors with complete charge of their respective employees and
agents in the performance of their duties hereunder, and nothing herein shall be
construed to make Fuels or LW, or any of their respective employees or agents,
an agent or employee of Macquarie.
21.2No Party shall have the right or authority to negotiate, conclude or execute
any contract or legal document with any third person on behalf of the Parties;
to assume, create, or incur any liability of any kind, express or implied,
against or in the name of any of the other Parties; or to otherwise act as the
representative of any of the other Parties, unless expressly authorized in
writing by such other Party.
22.Miscellaneous.
22.1If any Article, Section or provision of this Agreement shall be determined
to be null and void, voidable or invalid by a court of competent jurisdiction,
then for such period that the same





--------------------------------------------------------------------------------





is void or invalid, it shall be deemed to be deleted from this Agreement and the
remaining portions of this Agreement shall remain in full force and effect.
22.2The terms of this Agreement and the other Transaction Documents constitute
the entire agreement between the Parties with respect to the matters set forth
in this Agreement, and no representations or warranties shall be implied or
provisions added in the absence of a written agreement to such effect between
the Parties. This Agreement shall not be modified or changed except by written
instrument executed by the Parties’ duly authorized representatives, and
consented to in writing by the SIP to the extent adversely affecting the rights
of the SIP hereunder.
22.3No promise, representation or inducement has been made by any of the Parties
that is not embodied in this Agreement, and none of the Parties shall be bound
under this Agreement by or liable for any alleged representation, promise or
inducement not so set forth.
22.4Time is of the essence with respect to all aspects of each Party’s
performance of any obligations under this Agreement.
22.5The Parties acknowledge that under the terms of the BP-Macquarie Purchase
and Sale Agreement and the BP-Calumet Purchase and Sale Agreement, of even date
herewith (the “SIP Agreements”), the SIP will purchase Products from Macquarie
at the outlet flange to the Refinery Product Storage Tanks and immediately
resell such Products to LW under the BP-Calumet Sale Agreement. The SIP shall
thus hold title and risk of loss to Products at the outlet flange of the
Refinery Product Storage Tank (together with any other portions of the Storage
Facilities where the SIP holds title, the “SIP Storage Facilities”). For the
avoidance of doubt, the SIP shall not hold title and risk of loss to any
Products while they are held in the Refinery Product Storage Tanks. LW grants to
the SIP the right to hold Products in the SIP Storage Facilities to the extent
reasonably necessary to perform under the SIP Agreements, and further agrees to
provide the SIP and its designated inspector(s) access to the measurement and
storage facilities to the extent applicable to the SIP Storage Facilities. LW
and Fuels further agree that their representations, covenants and obligations
hereunder shall also be for the benefit of the SIP as an intended beneficiary to
the extent related to the SIP or to Products owned by the SIP, including without
limitation (i) the indemnities in Section 14.1; and (ii) the provisions of
Sections 6, 7 and 8 with respect to the performance of services relating to, the
audit and inspection of facilities storing, and the measurement and testing of,
Products owned by the SIP. LW shall provide the SIP with a copy of any notice
from LW to Macquarie hereunder to the extent relating to the SIP Storage
Facilities or Products owned by the SIP, and expressly agrees to notify the SIP
of any spill, leak or discharge of any Products owned by the SIP and operations
related thereto. For the avoidance of doubt, the Parties agree that the
warehouseman’s lien of LW as provided in Section 5.4 does not apply to Products
owned by the SIP, and LW hereby waives any rights it would otherwise have to a
lien on Products owned by the SIP. Nothing expressed or implied in this
Agreement is intended to create any rights, obligations or benefits under this
Agreement in any person other than the Parties and their successors and
permitted assigns, and the SIP as provided herein.
22.6All audit rights, payment, confidentiality and indemnification obligations
and obligations under this Agreement shall survive the expiration or termination
of this Agreement.





--------------------------------------------------------------------------------





22.7This Agreement may be executed by the Parties in separate counterparts and
initially delivered by facsimile transmission or otherwise, with original
signature pages to follow, and all such counterparts shall together constitute
one and the same instrument.
22.8All transactions hereunder are entered into in reliance on the fact this
Agreement and all such transactions constitute a single integrated agreement
between the Parties, and the Parties would not have otherwise entered into any
other transactions hereunder.


[Remainder of Page Intentionally Left Blank]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Party hereto has caused this Storage Facilities
Agreement to be executed by its duly authorized representative as of the date
first above written.
MACQUARIE ENERGY NORTH AMERICA TRADING INC.
By:     /s/ Dereje TJ Tedla    
Name:    Dereje TJ Tedla
Title:    Division Director


By:     /s/ Patricia E. Donnelly    
Name:    Patricia E. Donnelly
Title:    Division Director
POA NO. 1552271, expiring 30 November 2017





--------------------------------------------------------------------------------





CALUMET SHREVEPORT LUBRICANTS & WAXES, LLC,
By: Calumet Lubricants Co., Limited Partnership,
its sole member
By: Calumet LP GP, LLC, its general partner
By: Calumet Operating, LLC, its sole member
By: Calumet Specialty Products Partners, L.P., its sole member
By: Calumet GP, LLC, its general partner
By: /s/ D. West Griffin
Name:    D. West Griffin
Title:    Executive Vice President and
Chief Financial Officer
  
CALUMET SHREVEPORT FUELS, LLC
By: Calumet Lubricants Co., Limited Partnership,
its sole member
By: Calumet LP GP, LLC, its general partner
By: Calumet Operating, LLC, its sole member
By: Calumet Specialty Products Partners, L.P., its sole member
By:
Calumet GP, LLC, its general partner

By:     /s/ D. West Griffin    
Name: D. West Griffin
Title: Executive Vice President and
Chief Financial Officer





--------------------------------------------------------------------------------






PLEDGE AND SECURITY AGREEMENT
THIS PLEDGE AND SECURITY AGREEMENT (this “Agreement”), dated as of June 19,
2017, is made by and among CALUMET SHREVEPORT FUELS, LLC, an Indiana limited
liability company (“Fuels”), CALUMET SHREVEPORT LUBRICANTS & WAXES, LLC, a
Delaware limited liability company (“LW”; together with Fuels, each a “Company”
and, collectively, the “Companies”), and MACQUARIE ENERGY NORTH AMERICA TRADING
INC., a Delaware corporation (“Secured Party”).
Reference is made to the Supply and Offtake Agreement dated as of June 19, 2017
by and among Secured Party and the Companies (as amended, restated, supplemented
or otherwise modified from time to time, the “S&O Agreement”), pursuant to which
Secured Party has agreed to deliver Crude Oil to and purchase all Product from
the Companies upon and subject to the terms of the S&O Agreement. The
obligations of Secured Party contemplated by the S&O Agreement are conditioned
upon, among other things, the execution and delivery of this Agreement.
In order to comply with the terms and conditions of the S&O Agreement, for and
in consideration of the agreements herein contained and for other good and
valuable consideration, the receipt and sufficiency of all of which being hereby
acknowledged, the Companies and Secured Party hereby agree as follows:
ARTICLE I
Definitions
SECTION 1.01S&O Agreement. (a) Capitalized terms used in this Agreement and not
otherwise defined herein have the meanings specified in the S&O Agreement. All
terms defined in the New York UCC (as defined herein) and not defined in this
Agreement or the S&O Agreement have the meanings specified therein.
(b)    The rules of construction specified in Section 1.2 of the S&O Agreement
also apply to this Agreement.
SECTION 1.02Other Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“Account” has the meaning assigned to such term in Section 9-102 of the New York
UCC.
“Collateral” has the meaning assigned to such term in Section 2.01, which shall
include, for the avoidance of doubt, any and all property subject to the
Protective Lien.
“Company” and “Companies” each has the meaning assigned to such term in the
preliminary statement of this Agreement.
“Inventory” has the meaning assigned to such term in Section 9-102 of the New
York UCC.
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York, as amended from time to time.





--------------------------------------------------------------------------------





“Obligations” has the meaning assigned to such term in Section 2.01(a), and to
the extent applicable in connection with the Protective Lien, shall include the
Other Obligations.
“Other Obligations” has the meaning assigned to such term in Section 2.01(a).
“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.
“Proceeds” has the meaning specified in Section 9-102 of the New York UCC.
“Protective Lien” has the meaning assigned to such term in Section 2.01(a).
“S&O Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.
“Secured Party” has the meaning assigned to such term in the preliminary
statement of this Agreement.
“Security Interest” has the meaning assigned to such term in Section 2.01.


ARTICLE II
Security Interests in Collateral
SECTION 2.01Security Interest. (a) As security for the payment and performance,
as the case may be, in full of the Companies’, and their Affiliates’,
obligations and liabilities, including, without limitation, the Transaction
Obligations as defined in the S&O Agreement, under the S&O Agreement and the
other Transaction Documents (collectively, the “Obligations”), each Company
hereby grants to Secured Party, and its permitted successors and assigns, a
continuing security interest (the “Security Interest”) in and to, and a right of
set off against, all right, title and interest in or to any and all of the
following assets and properties now owned or at any time hereafter acquired by
each Company or in which each Company now has or at any time in the future may
acquire any right, title or interest (collectively, the “Collateral”):
(i)All Hydrocarbon Credit Support, as defined in the S&O Agreement; and
(ii)all insurance Proceeds of any Hydrocarbon Credit Support and all
identifiable cash Proceeds of such insurance Proceeds;
provided, however, that, notwithstanding anything to the contrary contained
herein, the term “Collateral” and each of the defined terms incorporated therein
shall exclude all Accounts and Proceeds of Accounts (including cash) and all
other Proceeds of Hydrocarbon Credit Support other than insurance Proceeds and
identifiable cash Proceeds of such insurance Proceeds (collectively, the
“Excluded Assets”).





--------------------------------------------------------------------------------





To the extent that the S&O Agreement and any other Transaction Documents are
ever re-characterized to be a financing transaction by a court of competent
jurisdiction, by a final and non-appealable order, or as otherwise determined by
any other applicable Governmental Authority, the result of which causes
ownership of any Inventory constituting or consisting of Hydrocarbons, including
Crude Oil and Product, located at any Included Location, as determined by such
re-characterization, not to be owned by and titled in the name of Secured Party,
but rather, as a result of such re-characterization, to be owned by and titled
in the name of either or both of the Companies, each Company, as security for
not only the Obligations, but also for amounts paid by Secured Party to either
or both of the Companies as purchase price transactions, which are
re-characterized as financing transactions as loans or other extensions of
credit from Secured Party to either or both of the Companies (such amounts
herein, the “Other Obligations”), hereby grants to Secured Party and its
permitted successors and assigns, a continuing security interest, to be
effective as of the date of this Agreement, in and to, and a right of set off
against, all right, title and interest in or to, all such Inventory constituting
or consisting of Hydrocarbons, including Crude Oil and Product, sold by either
or both of the Companies to Secured Party pursuant to the S&O Agreement and, as
a result of any such re-characterization, from time to time owned by either or
both of the Companies and located at any Included Location, and all insurance
Proceeds of such foregoing property and all identifiable cash Proceeds of such
insurance Proceeds (the “Protective Lien”); provided, however, that,
notwithstanding the foregoing, (a) no Protective Lien is granted with respect to
any Excluded Assets, and (b) Included Locations shall be limited to those
locations set forth in the S&O Agreement as of the Commencement Date, unless any
other location from time to time has been expressly approved in writing by
Secured Party and the Companies as constituting an “Included Location”. The
foregoing Protective Lien is precautionary in nature and shall not (nor shall it
be construed to be) in any way diminish or limit the Secured Party’s title to or
ownership of the property referred to in such foregoing grant. For purposes of
the Protective Lien, this Agreement shall constitute a security agreement under
the New York UCC. Secured Party acknowledges and agrees that it shall have no
right to enforce any of the terms, provisions, or conditions of the Protective
Lien with respect to any such foregoing property subject to such Protective
Lien, and shall not be permitted to exercise any rights and remedies in respect
of the Protective Lien under any Lien Document, unless and until such time as
any such court of competent jurisdiction or any such other Governmental
Authority makes any such re-characterization determination.
Notwithstanding anything herein to the contrary, in no event shall the Security
Interest granted hereunder attach to any contract or agreement to which either
Company is a party or to any of its rights or interests thereunder if and for so
long as the grant of the Security Interest shall constitute or result in (1) the
unenforceability of any right of such Company therein or (2) in a breach or
termination pursuant to the terms of, or a default under, any such contract or
agreement (other than to the extent that any such term would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the New York
UCC or any other applicable law or principles of equity); provided, however,
that such Security Interest shall attach immediately at such time as the
condition causing such unenforceability or such breach or termination or
default, as applicable, shall be remedied and, to the extent severable, shall
attach immediately to any portion of such contract or agreement that does not
result in any of the consequences specified in clause (1) or (2) above,
including any Proceeds of such contract or agreement.





--------------------------------------------------------------------------------





(b)    The Companies hereby irrevocably authorize Secured Party at any time and
from time to time to file in any relevant jurisdiction any initial financing
statements and amendments thereto that contain the information required by
Article 9 of the Uniform Commercial Code of each applicable jurisdiction for the
filing of any financing statement or amendment, including whether the applicable
Company is an organization, the type of organization and any organizational
identification number issued to such applicable Company identifying the
Collateral as collateral thereon. The Companies agree to provide such
information to Secured Party promptly upon request. The Companies also ratify
their respective authorization for Secured Party to file in any relevant
jurisdiction any such initial financing statements or amendments thereto if
filed prior to the date hereof.
(c)    The Security Interest is granted as security only and shall not subject
Secured Party to, or in any way alter or modify, any obligation or liability of
either Company with respect to or arising out of the Collateral.
(d)    The Companies and Secured Party agree and acknowledge that to the extent
one or more schedules to the S&O Agreement are modified, supplemented or changed
in anyway, such modification, supplement or change will, as applicable, be
deemed to, and will, automatically, be reflected and incorporated in this
Agreement.
SECTION 2.02Representations and Warranties. Each Company represents and warrants
to Secured Party that:
(a)Except for the Security Interest of Secured Party granted in this Agreement
and other Permitted S&O Liens, such Company has good and valid rights in, title
to and interests in the Collateral, with respect to which it has purported to
grant a Security Interest hereunder, free and clear of any other Liens, adverse
claims or options, and has full power and authority to grant to Secured Party
the Security Interest in such Collateral pursuant hereto and to execute, deliver
and perform its obligations in accordance with the terms of this Agreement,
without the consent or approval of any other person other than any consent or
approval that has been obtained.
(b)No other Lien, adverse claim or option has been created by such Company or is
known by such Company to exist with respect to any Collateral other than
Permitted S&O Liens; and to the actual knowledge of such Company, no financing
statement or other security instrument is on file in any jurisdiction covering
such Collateral, other than those in favor of Secured Party.
(c)At the time the Security Interest in favor of Secured Party attaches, good
and defensible title to all after-acquired property included within the
Collateral, free and clear of any other Liens or adverse claims other than the
Secured Interest of Secured Party granted in this Agreement and other Permitted
S&O Liens, will be vested in such Company.
(d)(i) Attached hereto as Schedule 1 is (a) the exact legal name of such Company
as such name appears in its document of formation, (b) the jurisdiction of
formation and the form of organization of such Company, (c) the organizational
identification number, if any, assigned by such jurisdiction and (d) the address
(including the county) of the chief executive office of such Company, and (ii)
attached hereto as Schedule 2 is the name and address of any person that has, as
of the date of this Agreement, possession from time to time of any Collateral
with an aggregate market value greater than $50,000.





--------------------------------------------------------------------------------





(e)The Security Interest constitutes (i) a legal and valid first priority
security interest (subject to Permitted S&O Liens) in and to all the Collateral
securing the payment and performance of the Obligations and (ii) when properly
perfected by filing with the Delaware Department of State, shall constitute a
perfected security interest to the extent that a security interest in such
Collateral can be perfected by filing under the Uniform Commercial Code. No
further or subsequent filing, recording, registration or other public notice of
such Security Interest is necessary in any office or jurisdiction in order to
perfect such Security Interest in all Collateral or to continue, preserve or
protect such Security Interest except for continuation statements or for filings
upon the occurrence of any of the events stated in Section 2.03(a) of this
Agreement.
(f)Such Company is not a party to any license or other agreement which would
materially limit Secured Party’s (or any of Secured Party’s transferees) right
to sell, lease or otherwise use any Collateral upon Secured Party’s proper
exercise of its rights or remedies hereunder or under the other Transaction
Documents.
(g)Within the 12-month period preceding the date hereof, such Company has not
purchased any of the Collateral consisting of goods in a bulk transfer or in a
transaction which was outside the ordinary course of business of such Company’s
seller.
SECTION 2.03Covenants. (a) No Company shall change (i) its corporate name, (ii)
its form of organization, (iii) its Federal Taxpayer Identification Number or
organizational identification number or (iv) its jurisdiction of organization,
in each case, without providing written notice to Secured Party at least 30 days
prior to any such change. Within five Business Days after Secured Party’s
request therefor, the Companies shall execute and deliver all such additional
documents and perform all additional acts as are necessary, including to perfect
the Security Interest in the Collateral, or that Secured Party may reasonably
request in order to continue or maintain the existence and priority of the Liens
granted hereunder in the Collateral. The Companies agree promptly to notify
Secured Party if any material portion of the Collateral owned or held by either
Company is damaged or destroyed.
(b)    Each Company agrees (i) to maintain, at its own cost and expense, such
records with respect to the Collateral as are consistent with its current
practices and in accordance with such prudent and standard practices used in
industries that are the same as or similar to those in which such Company is
engaged, and in any event, complete and accurate in all material respects, and,
(ii) at such time or times as Secured Party may reasonably request, promptly to
prepare and deliver to Secured Party a duly certified schedule or schedules in
form and detail reasonably satisfactory to Secured Party showing the identity,
amount and location of any and all Collateral.
(c)    Each Company agrees, at its own expense, to execute, acknowledge, deliver
sign and deliver, alone or with Secured Party, any financing statements,
security agreements or other document, procure any instruments or documents as
may be reasonably requested by Secured Party, and cause to be duly filed all
such further instruments and documents, and take all such actions as Secured
Party may from time to time reasonably request to better assure, preserve,
protect and perfect the Security Interest and the rights and remedies created
hereby, including the payment of any fees and taxes required in connection with
the execution and delivery of this Agreement, the granting of the Security
Interest and the filing of any financing statements or other documents in
connection herewith or therewith. Each Company agrees to take steps reasonably
requested by the Secured Party to protect the title to the Collateral.





--------------------------------------------------------------------------------





(d)    At its option, Secured Party may discharge past due taxes, assessments,
charges, fees, Liens, security interests or other encumbrances at any time
levied or placed on the Collateral that are not being contested in accordance
with Section 15.2 of the S&O Agreement, and may pay for the maintenance and
preservation of the Collateral to the extent the Companies fail to do so as
required by this Agreement or the S&O Agreement, and the Companies agree to
reimburse Secured Party upon written request for any payment made or any expense
incurred by Secured Party pursuant to the foregoing authorization; provided,
however, that nothing in this paragraph shall be interpreted as excusing the
Companies from the performance of, or imposing any obligation on Secured Party
to cure or perform, any covenants or other promises of the Companies with
respect to taxes, assessments, charges, fees, Liens, security interests or other
encumbrances and maintenance as set forth herein or in the Transaction
Documents,
(e)    The Companies’ entry into this Agreement shall not relieve the Companies
of any obligation to be observed or performed by the Companies under any
contract, agreement or instrument relating to the Collateral, all in accordance
with the terms and conditions thereof.
(f)    The Companies, at their own expense, shall maintain or cause to be
maintained insurance covering physical loss or damage to the Collateral in
accordance with the requirements set forth in Article 16 of the S&O Agreement.
The Companies irrevocably make, constitute and appoint Secured Party (and all
officers, employees or agents designated by Secured Party) as each Company’s
true and lawful agent (and attorney-in-fact) for the purpose, during the
occurrence and continuance of an Event of Default, of making, settling and
adjusting claims in respect of Collateral under policies of insurance, endorsing
the name of the applicable Company on any check, draft, instrument or other item
of payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect thereto. In the event that the
Companies at any time or times shall fail to obtain or maintain any of the
policies of insurance required by the S&O Agreement or to pay any premium in
whole or part relating thereto, Secured Party may, without waiving or releasing
any obligation or liability of the Companies hereunder or any Event of Default,
in its sole discretion, obtain and maintain such policies of insurance and pay
such premium and take any other actions with respect thereto as Secured Party
deems advisable. All sums disbursed by Secured Party in connection with this
paragraph, including reasonable out of pocket attorneys’ fees, court costs,
expenses and other charges relating thereto, shall be payable, upon demand, by
the Companies to Secured Party and shall be additional Obligations secured
hereby.
(g)    Any person (other than Secured Party) or either Company at any time and
from time to time holding all or any portion of the Collateral shall be deemed
to, and shall, hold the Collateral as the agent of, and as pledge holder for,
Secured Party. At any time and from time to time, Secured Party may give notice
to any such person holding all or any portion of the Collateral that such Person
is holding the Collateral as the agent and bailee of, and as pledge holder for,
Secured Party, and obtain such Person’s written acknowledgment thereof, and the
Companies shall, upon request, join with Secured Party in any such notice.
(h)    Each Company will use commercially reasonable efforts to obtain from each
person from whom such Company leases any premises at which any Collateral is
located, and from each other person at whose premises any Collateral is located
(including any bailee, warehouseman or similar Person), (1) on or before the
Commencement Date or (2) if later, within 45 days of the date such Company
enters into a lease of or a contract to hold Collateral at any premises, any
such





--------------------------------------------------------------------------------





collateral access, subordination, landlord waiver, bailment, consent and
estoppel agreements, as Secured Party may reasonably request, in form and
substance satisfactory to Secured Party in substantially the form of the
“bailee’s letter” attached hereto as Exhibit A hereto. In the event that any
such person becomes an Affiliate of either Company after the Commencement Date
and from whom such Company leases any premises at which any Collateral is
located, such Company will cause such person to deliver such bailee’s letter no
later than 45 days after the date such person becomes an Affiliate of such
Company.
(i)    Secured Party may from to time (but it shall not be obligated to),
inspect the Companies’ records concerning the Collateral in accordance with
Article 23 of the S&O Agreement.
ARTICLE III
Remedies
SECTION 3.01Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, it is agreed that Secured Party shall have
the right to, from time to time, apply, set-off, collect, sell in one or more
sales, lease, or otherwise dispose of, any or all of the Collateral, in its then
condition or following any commercially reasonable preparation or processing, in
such order as Secured Party may elect, and may take any of or all of the
following actions set forth herein below, at the same or different times, with
or without legal process and with or without prior notice or demand for
performance, without resistance or interference by the Companies, to take
possession of the Collateral and without liability for trespass to enter any
premises where the Collateral may be located for the purpose of taking
possession of or removing the Collateral, and may so remove the Collateral from
such premises, and, generally, in addition to the rights and remedies provided
herein, in the other Transaction Documents and in any other documents relating
to the Obligations, to exercise any and all rights afforded to a secured party
under the New York UCC or other Applicable Law. Without limiting the generality
of the foregoing, the Companies agree that Secured Party shall have the right,
subject to the mandatory requirements of Applicable Law, to sell or otherwise
dispose of all or any part of the Collateral on any such premises at a public or
private sale or at any broker’s board or on any securities exchange, for cash,
upon credit or for future delivery as Secured Party shall deem appropriate. Each
such purchaser at any such sale shall hold the property sold absolutely, free
from any claim or right on the part of the Companies, and the Companies hereby
waive (to the extent permitted by Applicable Law) all rights of redemption, stay
and appraisal which either Company now has or may at any time in the future have
under any rule of law or statute now existing or hereafter enacted.
Secured Party shall give the Companies 10 days’ written notice (which the
Companies agree is reasonable notice within the meaning of Section 9-611 of the
New York UCC or its equivalent in other jurisdictions) of Secured Party’s
intention to make any sale of Collateral. Such notice, in the case of a public
sale, shall state the time and place for such sale and, in the case of a sale at
a broker’s board or on a securities exchange, shall state the board or exchange
at which such sale is to be made and the day on which the Collateral, or portion
thereof, will first be offered for sale at such board or exchange. Any such
public sale shall be held at such time or times within ordinary business hours
and at such place or places as Secured Party may fix and state in the notice (if
any) of such sale. At any such sale, the Collateral or portion thereof, to be
sold may be sold in one lot as an entirety or in separate parcels, as Secured
Party may (in its sole and absolute discretion) determine, for cash, upon credit
or otherwise, at such prices and upon such terms as Secured Party





--------------------------------------------------------------------------------





deems advisable, in its sole discretion (subject to any and all mandatory legal
requirements). Secured Party shall not be obligated to make any sale of any
Collateral if it shall determine not to do so, regardless of the fact that
notice of sale of such Collateral shall have been given. Secured Party may,
without notice or publication, adjourn any public or private sale or cause the
same to be adjourned from time to time by announcement at the time and place
fixed for sale, and such sale may, without further notice, be made at the time
and place to which the same was so adjourned. In case any sale of all or any
part of the Collateral is made on credit or for future delivery, the Collateral
so sold may be retained by Secured Party until the sale price is paid by the
purchaser or purchasers thereof, but Secured Party shall not incur any liability
in case any such purchaser or purchasers shall fail to take up and pay for the
Collateral so sold and, in case of any such failure, such Collateral may be sold
again upon like notice. At any public (or, to the extent permitted by Applicable
Law, private) sale made pursuant to this Section, Secured Party may bid for or
purchase, free (to the extent permitted by Applicable Law) from any right of
redemption, stay, valuation or appraisal on the part of the Companies (all said
rights being also hereby waived and released to the extent permitted by
Applicable Law), the Collateral or any part thereof offered for sale and may
make payment on account thereof by using any claim then due and payable to
Secured Party from one or more of the Companies as a credit against the purchase
price, and Secured Party may, upon compliance with the terms of sale, hold,
retain and dispose of such property without further accountability to the
Companies therefor. The Companies acknowledge that any such private sale may be
at prices and on terms less favorable to the seller than the prices and other
terms which might have been obtained at a public sale and, notwithstanding the
foregoing, agrees that such private sale shall not solely by reason thereof be
deemed not to have been made in a commercially reasonable manner. Neither
Secured Party’s compliance with Applicable Law nor its disclaimer of warranties
relating to the Collateral shall be considered to adversely affect the
commercial reasonableness of any sale. For purposes hereof, a written agreement
to purchase the Collateral or any portion thereof shall be treated as a sale
thereof; Secured Party shall be free to carry out such sale pursuant to such
agreement and the Companies shall not be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after Secured Party shall have entered into such an agreement all Events of
Default shall have been remedied and the Obligations paid in full. As an
alternative to exercising the power of sale herein conferred upon it, Secured
Party may proceed by a suit or suits at law or in equity to foreclose this
Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver. Any sale pursuant to the
provisions of this Section 3.01 shall be deemed to conform to the commercially
reasonable standards as provided in Section 9-610(b) of the New York UCC or its
equivalent in other jurisdictions. For avoidance of doubt, Secured Party shall
be entitled to any and all cash proceeds received upon the collection, sale or
other disposition of any Collateral pursuant to the exercise of its remedies as
set forth herein, including under law or in equity.
SECTION 3.02Access. In addition to the rights and remedies hereunder, upon the
occurrence and during the continuance of an Event of Default, (i) Secured Party
shall have the right to enter and remain upon the various premises of the
Companies without cost or charge to Secured Party, and use the same, together
with materials, supplies, books and records of the Companies for the purpose of
collecting and liquidating the Collateral, or for preparing for sale and
conducting the sale of the Collateral, whether by foreclosure, auction or
otherwise, (ii) Secured Party may





--------------------------------------------------------------------------------





remove Collateral, or any part thereof, from such premises and/or any records
with respect thereto, in order to effectively collect or liquidate such
Collateral and (iii) if Secured Party exercises its right to take possession of
the Collateral, the Companies shall also at their expense take any and all other
actions reasonably requested by Secured Party to preserve and protect the
security interest hereby granted in the Collateral, such as placing and
maintaining signs indicating the security interest of Secured Party, appointing
overseers for the Collateral and maintaining inventory records. Notwithstanding
the foregoing, in no event shall Secured Party remove any books and records
relating to any Excluded Collateral from such premises or otherwise interfere
with any secured creditor’s access to the Excluded Collateral or any books and
records relating thereto.
SECTION 3.03Secured Party’s Duties. The powers conferred upon Secured Party by
this Agreement are solely to protect its interest in the Collateral and shall
not impose any duty upon Secured Party to exercise any such powers. Secured
Party shall be under no duty whatsoever to make or give any presentment, demand
for performance, notice of nonperformance, protest, notice of protest, notice of
dishonor or other notice or demand in connection with any Collateral or the
Obligations, or to take any steps necessary to preserve any rights against prior
parties. Secured Party shall not be liable for failure to collect or realize
upon any or all of the Obligations or Collateral, or for any delay in so doing,
nor shall Secured Party be under any duty to take any action whatsoever with
regard thereto. Secured Party shall use reasonable care in the custody and
preservation of any Collateral in its possession. Secured Party shall have no
duty to comply with any recording, filing or other legal requirements necessary
to establish or maintain the validity, priority or enforceability of, or Secured
Party’s rights in or to, any of the Collateral.
Right of Set-Off. Upon the occurrence and during the continuance of an Event of
Default, Secured Party may exercise any rights of set-off as provided for in
Article 19.2 of the S&O Agreement, or otherwise as available under law or in
equity.
SECTION 3.05Application of Proceeds. Secured Party shall apply all proceeds that
it shall receive from any collection, sale or other disposition of Collateral,
as well as any Collateral consisting of cash, as follows:
FIRST, to the payment of all costs and expenses incurred by Secured Party in
connection with such collection, sale or other disposition or otherwise in
connection with this Agreement, the S&O Agreement or any of the Obligations,
including all court costs and the fees and expenses of its agents and internal
and outside legal counsel, the repayment of all advances made by Secured Party
hereunder or under the S&O Agreement or the other Transaction Documents on
behalf of the Companies and any other costs or expenses incurred in connection
with the exercise of any right or remedy hereunder or under the S&O Agreement or
the other Transaction Documents;
SECOND, to the payment in full of the Obligations; and
THIRD, to the Companies or such other person as directed by a court of competent
jurisdiction.
Upon any collection, sale or other disposition of Collateral by Secured Party
(including pursuant to a power of sale granted by statute or under a judicial
proceeding), the receipt of Secured Party





--------------------------------------------------------------------------------





or of the officer making the sale shall be a sufficient discharge to the
purchaser or purchasers of the Collateral so sold and such purchaser or
purchasers shall not be obligated to see to the application of any part of the
purchase money paid over to Secured Party or such officer or be answerable in
any way for the misapplication thereof.
ARTICLE IV
Miscellaneous
SECTION 4.01Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Article 27 of the S&O Agreement.
SECTION 4.02Security Interest Absolute. All rights of Secured Party hereunder,
the Security Interest, the grant of a security interest in the Collateral and
all obligations of the Companies hereunder shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of the S&O Agreement,
any other Transaction Document, any agreement with respect to any of the
Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the S&O Agreement, any other Transaction
Document or any other agreement or instrument, (c) any exchange, release or
non-perfection of any Lien on other collateral, or any release or amendment or
waiver of or consent under or departure from any guarantee, securing or
guaranteeing all or any of the Obligations, or (d) any other circumstance that
might otherwise constitute a defense available to, or a discharge of, one or
more of the Companies in respect of the Obligations or this Agreement.
SECTION 4.03Survival of Agreement. All covenants, agreements, representations
and warranties made by the Companies herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement shall be considered to have been relied upon by Secured Party and
shall survive the execution and delivery of the Transaction Documents,
regardless of any investigation made by any such other party or on its behalf,
and shall continue in full force and effect as long as the parties’ obligations
under the S&O Agreement, any other Transaction Document or any other agreement
relating thereto remain in effect and such agreements have not expired or
terminated.
SECTION 4.04Binding Effect; Several Agreement. This Agreement shall become
effective when counterparts hereof executed on behalf of the Companies shall
have been delivered to Secured Party and a counterpart hereof shall have been
executed on behalf of Secured Party, and thereafter shall be binding upon the
Companies and Secured Party and their respective permitted successors and
assigns, and shall inure to the benefit of the Companies and Secured Party and
their respective successors and assigns, except that neither the Companies nor
Secured Party shall have the right to assign or transfer their or its rights or
obligations hereunder or any interest herein (and any such assignment or
transfer shall be void) except (i) as expressly contemplated in this Agreement
pursuant to the exercise by Secured Party of rights as a secured creditor after
default, or (ii) to any assignee pursuant to Article 26 of the S&O Agreement.





--------------------------------------------------------------------------------





SECTION 4.05Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Companies or Secured Party that are contained
in this Agreement shall bind and inure to the benefit of their respective
successors and assigns.
SECTION 4.06Any amounts payable by the Companies, including such amounts paid by
Secured Party on behalf of the Companies, as provided hereunder shall be
additional Obligations secured hereby and by any other Lien Documents. The
provisions of this Section 4.06 shall survive the termination of this Agreement
or any other Transaction Document.
SECTION 4.07Secured Party Appointed Attorney-in-Fact. The Companies hereby
appoint Secured Party the attorney-in-fact of each Company for the purpose, to
act upon the occurrence and continuation of an Event of Default, of carrying out
the provisions of this Agreement and taking any action and executing any
instrument that Secured Party may deem necessary or advisable to accomplish the
purposes hereof, which appointment is irrevocable and coupled with an interest.
Without limiting the generality of the foregoing, Secured Party shall have the
right, upon the occurrence and during the continuance of an Event of Default,
with full power of substitution either in Secured Party’s name or in the name of
one or more of the Companies (a) to receive, endorse, assign and/or deliver any
and all notes, acceptances, checks, drafts, money orders or other evidences of
payment relating to the Collateral or any part thereof; (b) to demand, collect,
receive payment of, give receipt for and give discharges and releases of all or
any of the Collateral; (c) to sign the name of one or more of the Companies on
any invoice or bill of lading relating to any of the Collateral; (d) to commence
and prosecute any and all suits, actions or proceedings at law or in equity in
any court of competent jurisdiction to collect or otherwise realize on all or
any of the Collateral or to enforce any rights in respect of any Collateral; (f)
to settle, compromise, compound, adjust or defend any actions, suits or
proceedings relating to all or any of the Collateral; (g) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with all
or any of the Collateral, and to do all other acts and things necessary to carry
out the purposes of this Agreement, as fully and completely as though Secured
Party were the absolute owner of the Collateral for all purposes; provided that
nothing herein contained shall be construed as requiring or obligating Secured
Party to make any commitment or to make any inquiry as to the nature or
sufficiency of any payment received by Secured Party, or to assume or take on
any obligation of the Companies under any contract or agreement to which one or
more of the Companies is a party, or to present or file any claim or notice, or
to take any action with respect to the Collateral or any part thereof or the
moneys due or to become due in respect thereof or any property covered thereby.
SECTION 4.08Liability for Deficiency. Neither the acceptance of this Agreement
by Secured Party nor any action taken pursuant hereto shall be construed as
relieving any party liable for the Obligations from any liability or deficiency
thereon. The execution and delivery of this Agreement shall not in any manner
affect any other security for the Obligations, nor shall any security taken
hereafter as security for the Obligations impair or affect this Agreement.





--------------------------------------------------------------------------------





SECTION 4.09Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
SECTION 4.10Waivers; Amendment. (a) No failure or delay of Secured Party in
exercising any right or power hereunder or under any other Transaction Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of Secured
Party hereunder and under the other Transaction Documents are cumulative and are
not exclusive of any rights or remedies that it would otherwise have, including
under law or in equity. No waiver of any provision of any Transaction Document
or consent to any departure by the Companies therefrom shall in any event be
effective unless the same shall be agreed in writing by the parties hereto, and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given, and no such waiver or consent shall be
construed to establish any cause of dealing between the parties hereto. No
notice or demand on the Companies in any case shall entitle the Companies to any
other or further notice or demand in similar or other circumstances. To the
extent permitted by Applicable Law, neither Secured Part nor any party acting as
attorney for Secured Party shall be liable hereunder for any acts or omissions
or for any error of judgment or mistake of fact or law other than their gross
negligence or willful misconduct hereunder.
SECTION 4.11WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
SECTION 4.12Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.
SECTION 4.13Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto or different counterparts), each of which shall
constitute an original but





--------------------------------------------------------------------------------





all of which when taken together shall constitute a single contract, and shall
become effective as provided in Section 4.04. Delivery of an executed signature
page to this Agreement by facsimile or other form of electronic transmission,
including a PDF of a signature page, shall be as effective as delivery of a
manually signed counterpart of this Agreement.
SECTION 4.14Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, and shall not be construed to
have any effect or meaning with respect to the other content of such articles,
sections, subsections or other divisions, such other content being controlling
as to the agreement between the parties, and are not to affect the construction
of, or to be taken into consideration in interpreting, this Agreement.
SECTION 4.15Jurisdiction. (a) The Companies hereby irrevocably and
unconditionally submit, for themselves and their respective property, to the
nonexclusive jurisdiction of any New York State court or Federal court of the
United States of America, sitting in New York City and County, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Transaction Document or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by Applicable Law, in such Federal court. Nothing in this Agreement or
any other Transaction Document shall affect any right that Secured Party may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Transaction Document against the Companies or their properties in the
courts of any jurisdiction.
SECTION 4.16Venue; Forum. The Companies hereby irrevocably and unconditionally
waive, to the fullest extent each Company may legally and effectively do so, any
objection which the Companies may now or hereafter have to the laying of venue
of any suit, action or proceeding arising out of or relating to this Agreement
or any other Transaction Document in any court referred to in Section 4.14. Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by Applicable Law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.
SECTION 4.17Consent to Service of Process. Each party to this Agreement
irrevocably consents to service of process in the manner provided for notices in
Section 4.01. Nothing in this Agreement or any other Transaction Document will
affect the right of any party to this Agreement to serve process in any other
manner permitted by Applicable Law.
SECTION 4.18Termination. Upon the termination of the S&O Agreement, in
accordance with its terms, and the performance and payment of the obligations
thereunder (other than the indemnity and other obligations hereunder and under
the other Transaction Documents that by their terms survive), the security
interests created by this Agreement shall terminate and Secured Party shall
promptly execute and deliver to the Companies, at the cost and expense of the
Companies, such documents and instruments reasonably requested by the Companies
as shall be necessary to evidence termination of all security interests given by
the Companies to Secured Party hereunder.
SECTION 4.19Entire Agreement. THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS
REFLECT THE ENTIRE AGREEMENT OF THE PARTIES





--------------------------------------------------------------------------------





WITH RESPECT TO THE MATTERS SET OUT HEREIN AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF ANY PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENT OF THE
UNDERSIGNED. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[Remainder of page intentionally left blank.]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
COMPANIES:


CALUMET SHREVEPORT FUELS, LLC


By:
Calumet Lubricants Co., Limited Partnership, its sole member

By: Calumet LP GP, LLC, its general partner
By:
Calumet Operating, LLC, its sole member

By: Calumet Specialty Products Partners, L.P., its sole member
By: Calumet GP, LLC, its general partner
By: /s/ D. West Griffin             
Name: D. West Griffin
Title: Executive Vice President and Chief Financial Officer




CALUMET SHREVEPORT LUBRICANTS & WAXES, LLC


By: Calumet Lubricants Co., Limited Partnership, its sole member
By: Calumet LP GP, LLC, its general partner
By: Calumet Operating, LLC, its sole member
By: Calumet Specialty Products Partners, L.P., its sole member
By: Calumet GP, LLC, its general partner
By: /s/ D. West Griffin    
Name:    D. West Griffin
Title:
Executive Vice President and Chief Financial Officer






--------------------------------------------------------------------------------





SECURED PARTY:


MACQUARIE ENERGY NORTH AMERICA TRADING INC.
By:     /s/ Dereje TJ Tedla    
Name:    Dereje TJ Tedla
Title:    Division Director


By:     /s/ Patricia E. Donnelly    
Name:    Patricia E. Donnelly
Title:    Division Director
POA No. 1552271, expiring 30 November 2017





--------------------------------------------------------------------------------





Exhibit A


[See attached.]





--------------------------------------------------------------------------------





______ __, 20__
            
                                    
            

Attention:                                 
Re:    Calumet Shreveport Fuels, LLC


Ladies and Gentlemen:
Macquarie Energy North America Trading Inc. (“we”, “us” or “Macquarie”) is a
party to a Supply and Offtake Agreement dated as of June 19, 2017 (as amended,
restated, supplemented or otherwise modified from time to time, the “S&O
Agreement”) by and among Macquarie, Calumet Shreveport Fuels, LLC, a Delaware
limited liability company (“Fuels”), and Calumet Shreveport Lubricants & Waxes,
LLC, a Delaware limited liability company (“LW”; together with Fuels, each a
“Company” and, collectively, the “Companies”). The obligations of the Companies
under such S&O Agreement and the other Transaction Documents, as defined in the
S&O Agreement, will be secured by (among other things) inventory owned by Fuels
consisting of certain finished and unfinished petroleum products (such foregoing
petroleum products, herein “Products”) (the foregoing, collectively, the
“Inventory”). We understand that Fuels has made arrangements with [NAME OF
BAILEE], a [JURISDICTION] [ENTITY TYPE] (“Bailee”), and [NAME OF SERVICE
PROVIDER], a [JURISDICTION] [ENTITY TYPE] (“[ABC]”; and together with Bailee, as
applicable, each and collectively, “you”, and each a “Bailee Company” and,
collectively, the “Bailee Companies”), for [(i) [ABC] to provide transportation
services on the pipelines contemplated in the Transportation and Storage
Agreement defined below (the “Pipeline”) owned and operated by [ABC] for certain
of Fuels’ Products in connection with the operation of the “[Pipeline
Facilities]” (as defined in the [Transportation and Storage Agreement]), and
(ii) Bailee to provide certain storage, handling and terminalling services for
certain of Fuels’ Products at the [Pipeline Facilities], in each case, pursuant
to a Transportation Agreement among the Bailee Companies and Fuels, dated July
1, 2015 (as amended, the “[Transportation and Storage Agreement]”), governing,
among other things, the aforesaid transportation, storage, handling and
terminalling services to Fuels. Since certain of Fuels’ Products will be
transported by, located at and stored in the [Pipeline Facilities], we request
certain agreements from you in order to complete the documentation for the S&O
Agreement].
By your signature below, you acknowledge (i) receipt of notice of our security
interest in and to the Inventory (including Products), (ii) that you have not
entered into any bailment or similar agreement with respect to any of Fuels’
Products with any other person or entity, other than Macquarie, and (iii) that
you agree that you hold such Products, per the [Transportation and Storage
Agreement], from time to time as agent and bailee for Macquarie’s benefit.
In order to induce Macquarie to enter into the S&O Agreement and to undertake
obligations thereunder, and for good and valuable consideration, the receipt of
which is acknowledged by the Bailee Companies, the Bailee Companies hereby agree
that:





--------------------------------------------------------------------------------





(A) (i) Bailee’s security interests in Fuels’ Products, if any, is, and shall at
all times be, junior and subordinate to Macquarie’s security interest in the
Inventory (including such Products), which Products may now or hereafter be
situated at the Pipeline Facilities or otherwise under the control and
possession of Bailee (whether Bailee is acting with respect to such Products
located at the Pipeline Facilities as a consignee, lessee, bailee, licensee, or
otherwise), (ii) upon written request, Bailee shall provide Macquarie, at Fuels’
cost and expense, with a copy of all such warehouse receipts, bills of lading,
and other documents of title upon Macquarie’s reasonable request therefor, (iii)
Bailee will not act to prevent such Products from being repossessed or removed
by Macquarie at any time and from time to time, so long as the fees and expenses
owed by Fuels under the Transportation and Storage Agreement to any Bailee
Company by Macquarie or by Fuels have been paid in full, and (iv) upon no less
than two (2) business days prior notice, Bailee will allow us, or our auditors
or other agents or representatives reasonable access to the [Pipeline
Facilities] from time to time during normal business hours to inspect such
Products, subject to such reasonable health, safety and environmental protection
rules and regulations as Bailee may reasonably require; and
(B) (x) [ABC]’s security interests in such Products, if any, is, and shall at
all times be, junior and subordinate to Macquarie’s security interest in such
Products, which Products may now or hereafter be located in the Pipeline or
otherwise under the control and possession of [ABC] (whether [ABC] is acting
with respect to such Products located in the Pipeline as a consignee, lessee,
bailee, licensee, or otherwise), and (y) upon no less than two (2) business days
prior notice, [ABC] will allow us, or our auditors or other agents or
representatives reasonable access to review and inspect any records of [ABC] in
respect of such Products, subject to any reasonable requirements that [ABC] may
require, and upon written request, [ABC] will provide copies of such records to
Macquarie.
In the event Macquarie determines that one or more of the Companies is in
default of its respective obligations to Macquarie, the Bailee Companies agree
to (i) use reasonable efforts to cooperate with Macquarie in its efforts to
provide transportation, storage, handling and terminalling services, as
applicable, with regard to certain of Fuels’ Products transported in the
Pipeline to and otherwise located at the [Pipeline Facilities]; (ii) permit
Macquarie to inspect, repossess, remove or otherwise deal with such Products
located at the [Pipeline Facilities] (and otherwise deal with such Products
located in the Pipeline) at such times as reasonably determined by Macquarie,
but in any event during the Bailee Companies’ normal business hours; (iii) not
hinder Macquarie in Macquarie’s enforcement of its rights and remedies in
respect of its security interests in such Products so long as the fees and
expenses owed by Fuels under the [Transportation and Storage Agreement] to the
Bailee Companies by Macquarie or by Fuels have been paid in full; and (iv)
either (a) permit Macquarie to retain the use of Bailee’s services for a period
of time (not to exceed 90 days) reasonably agreed to by Macquarie and the Bailee
Companies after notice by Macquarie to the Bailee Companies of Fuels’ default,
whereby Macquarie agrees to pay for such services during said period of time at
the Bailee’s prevailing regular rate as agreed upon by Bailee and Fuels as of
the date of Fuels’ default [(including [ABC]’s prevailing regular rate for
associated transportation services in respect of the Pipeline)]; provided that,
Macquarie will not be responsible for any payments resulting from any prior
obligations of Fuels under its arrangements with Bailee (or with [ABC]) other
than the





--------------------------------------------------------------------------------





payment of fees for the services rendered to Macquarie by Bailee (or by [ABC])
during that related period of time, or (b) provide to Macquarie and Fuels at
least 30 days’ notice of Bailee’s request that Fuels’ Products are to be removed
from the [Pipeline Facilities], and Macquarie will pay Bailee in advance based
on the Bailee’s prevailing regular rate applicable to storage and handling of
such Products at the [Pipeline Facilities] [(and [ABC]’s prevailing regular rate
applicable to transportation)] during such 30 day period (or such greater
period, as applicable). Macquarie shall, or shall cause Fuels, to reimburse the
Bailee Companies for any reasonable out of pocket expenses (including reasonable
attorney’s fees) incurred by the Bailee (or by [ABC]) with respect to the
actions of Bailee (or of [ABC]) required in this paragraph.
Until further notice, you may, and you are hereby authorized to, release Fuels’
Product to Fuels, to any authorized agent or designee of Fuels or at Fuels’
request or direction and you may from time to time issue such warehouse receipts
or documents of title (collectively, “Documents of Title”) for such Product to
Fuels, and such Documents of Title may be negotiable or non-negotiable, as may
be reasonably required under the circumstances in the applicable Bailee
Company’s commercial judgement. However, upon receipt of our written direction
to you, you agree (i) not to deliver any further Products of Fuels to Fuels or
its authorized agent or designee, but to hold all such Products subject to our
further direction, and (ii) to issue no further Documents of Title for such
Products, except as directed by us in writing.
You shall have no liability to us or to the Companies if you comply with our
written direction as described above and the other terms hereof, other than for
losses caused by your gross negligence or willful misconduct. Fuels agrees that
it will continue to pay all transportation, storage, handling and terminalling
charges related to Fuels’ Products and will reimburse you for all reasonable
costs and expenses incurred as a direct result of your compliance with the terms
and provisions hereof and as otherwise provided in the written agreements
between you and Fuels.
You further agree that none of Fuels’ Products located at the [Pipeline
Facilities] shall be deemed by you to be fixtures.
In the event we, or any of our agents or representatives come onsite at your
[Pipeline Facilities], we agree to indemnify, defend, and hold you and your
employees, officers, directors, managers, members, parents, subsidiaries,
affiliated companies, partners, agents and other representatives and each of
their respective employees, officers, directors, managers, members, parents,
subsidiaries, affiliated companies, partners, agents and other representatives
harmless from and against any claim, liability, loss, demand or damage in
connection with our, or our agent’s or representative’s, negligent acts or
omissions or willful misconduct while onsite at your [Pipeline Facilities], it
being understood that our obligations under this sentence do not apply to any
claim, liability, loss, demand or damage to the extent caused by your negligent
acts or omissions or willful misconduct.
[The Bailee Companies and Fuels hereby agree that Fuels shall not have breached
(and the Bailee Companies hereby waive any such breach) Fuels’ representation
set forth in Section 5.8.i of the Transportation Agreement regarding liens,
claims, encumbrances and adverse claims to the extent that such representation
relates to Macquarie’s liens, claims, encumbrances and adverse claims in and to
the Inventory (including Products); provided that such agreement and waiver is





--------------------------------------------------------------------------------





not intended to have, and shall not have, any effect on Fuels’ indemnification
obligations as set forth in Section 5.8.i and Section 5.8.ii of the
Transportation Agreement, all of which indemnification obligations remain in
full force and effect.]
Nothing herein will be deemed to constitute an assumption of the [Transportation
and Storage Agreement] or any provision of the [Transportation and Storage
Agreement] by us. This agreement will be governed and controlled by, and
interpreted under, the laws of the State of New York. You agree to notify your
successors and assigns, of the existence of this agreement, which will be
binding upon such successors and assigns. The agreements contained herein may
only be modified or terminated in writing by the parties hereto and shall be
binding (i) upon the successors and assigns of the undersigned parties, (ii)
upon any successor owner or transferee of any of the Pipeline or the [Pipeline
Facilities], and (iii) upon any purchasers of the Pipeline or the [Pipeline
Facilities], portions thereof or related assets, including, including any
mortgagee, from the undersigned parties.
This agreement may be transmitted and signed by facsimile, portable document
format (PDF), and other electronic means. The effectiveness of any such
documents and signatures shall have the same force and effect as manually-signed
originals and shall be binding on the parties hereto.
This agreement shall be effective as of the date hereof and shall terminate upon
the earlier to occur of the (i) Early Termination Date and (ii) Expiration Date
(each as defined in the S&O Agreement) (such date, the “Bailee Subordination
Termination Date”). We agree to notify you that the S&O Agreement has been
terminated in accordance with the terms thereof within ten (10) days of the
Bailee Subordination Termination Date.
Kindly have a duplicate of this agreement signed by an authorized signatory of
each of the Bailee Companies and return the same to us at your earliest
convenience. Please contact TJ Tedla at Macquarie at 713-275-6189 with any
questions.
[Signatures appear on the following pages.]





--------------------------------------------------------------------------------





Very truly yours,


MACQUARIE ENERGY NORTH AMERICA TRADING INC.
By: ___________________________
Name:
Title:
By: ___________________________
Name:
Title:
POA No. 1552271, expiring 30 November 2017





--------------------------------------------------------------------------------





Acknowledged and Agreed:


CALUMET SHREVEPORT FUELS, LLC


By:
Calumet Lubricants Co., Limited Partnership, its sole member

By:
Calumet LP GP, LLC, its general partner

By:
Calumet Operating, LLC, its sole member

By:
Calumet Specialty Products Partners, L.P., its sole member

By:
Calumet GP, LLC, its general partner

By: ____________________    
Name: D. West Griffin
Title: Executive Vice President and Chief Financial Officer





--------------------------------------------------------------------------------





Acknowledged and Agreed:


[BAILEE]


By:                     
Name:
Title:






[ABC]


By:                 
Name:
Title:





--------------------------------------------------------------------------------






BP-CALUMET PURCHASE AND SALE AGREEMENT
This BP-Calumet Purchase and Sale Agreement (this “Agreement”) is made and
entered into as of June 19, 2017, (the “Effective Date”) by and between Calumet
Shreveport Fuels, LLC (“Calumet Fuels”), an Indiana limited liability company,
Calumet Shreveport Lubricants & Waxes, LLC (“LW”), a Delaware limited liability
company, and located at 500 Dallas Street, Suite 3300 Houston, Texas 77002 and
BP Products North America Inc. (“BP”), a Maryland corporation with an office at
30 South Wacker, Chicago, Illinois 60606 (each referred to individually as a
“Party” or collectively as the “Parties”), with reference to the following
facts:
RECITALS:
A.
LW owns and operates a crude oil refinery located in Shreveport, Louisiana (the
“Refinery”) for the processing and refining of crude oil and other feedstocks
and the recovery therefrom of refined products.

B.
Macquarie Energy North America Trading Inc. (“Macquarie”), a Delaware
corporation, LW and Calumet Fuels entered into the Supply and Offtake Agreement
(the “Supply and Offtake Agreement”) dated as of June 19, 2017 pursuant to which
Macquarie will purchase certain refined products from LW and Calumet Fuels
produced at the Refinery. In connection with the Supply and Offtake Agreement,
Macquarie and LW have entered into the Storage Facilities Agreement (the
“Storage Agreement”) dated as of June 19, 2017 for certain crude and products
tankage, including the products tankage listed on the attached Schedule B (the
“Included Product Tanks”) and in which LW has granted BP certain rights to hold
Daily Products (as defined below) in the SIP Storage Facilities (as defined
therein) to the extent reasonably necessary to perform under this Agreement and
the Calumet Purchase and Sale Agreement.

C.
Each day during the term of this Agreement, BP wishes to sell and Calumet Fuels
wishes to purchase gasoline, diesel and other finished fuel products and certain
lubricants and waxes produced at the Refinery or intermediated by Macquarie and
listed in Schedule A as being purchased on a daily basis (“Daily Products”). In
the event of a Closeout Event (as defined below), Macquarie may at its option
require BP to purchase (i) all Daily Products then owned by Macquarie and (ii)
all jet fuel and certain intermediates then owned by Macquarie that are produced
at the Refinery and listed in Schedule F as being purchased only in the event of
a Closeout Event (“Closeout Products”, and together with the “Daily Products”,
the “Products”). Following such Closeout Event, BP shall sell and Calumet Fuels
shall purchase hereunder all such Products purchased by BP from Macquarie.

D.
BP has entered into that certain BP-Macquarie Purchase and Sale Agreement (the
“Macquarie Purchase and Sale Agreement”) dated as of June 19, 2017 with
Macquarie. Pursuant to the terms and conditions of the Macquarie Purchase and
Sale Agreement, BP shall purchase all of the Daily Products to be resold under
this Agreement to Calumet Fuels hereunder.






--------------------------------------------------------------------------------





INTENDING TO BE LEGALLY BOUND, in consideration of the premises and the
respective promises, conditions, terms and agreements contained herein, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties agree as follows:
ARTICLE 1
DEFINITIONS AND CONSTRUCTION
Section 1.1General Provisions
The Parties hereby agree to be bound by and incorporate by reference the terms
of Parts One and Three of the BP Global Oil Americas General Terms and
Conditions for Purchases and Sales of Crude Oil, Refined Petroleum and Related
Products 2015 (the “General Provisions”). BP shall be the “Seller” under this
Agreement and Calumet Fuels (or LW under Section 7.2) shall be the “Buyer” under
this Agreement. The Products shall constitute “Goods” under the General
Provisions for all purposes. Capitalized terms used in this Agreement but not
defined in this Agreement shall have the meanings set forth in the General
Provisions. In the event of any conflict, the terms of the main body of this
Agreement shall govern over those of the General Provisions.
Section 1.2
Construction of Agreement.

(a)Unless otherwise specified, all references herein are to the Articles and
Sections to this Agreement.
(b)All headings herein are intended solely for convenience of reference and
shall not affect the meaning or interpretation of the provisions of this
Agreement.
(c)Unless expressly provided otherwise, the word “including” as used herein does
not limit the preceding words or terms and shall be read to be followed by the
words “without limitation” or words having similar import.
(d)Unless expressly provided otherwise, all references to days, weeks, months
and quarters mean calendar days, weeks, months and quarters, respectively.
(e)Unless expressly provided otherwise, references herein to “consent” mean the
prior written consent of the Party at issue, which shall not be unreasonably
withheld, delayed or conditioned.
(f)A reference to any Party to this Agreement or another agreement or document
includes the Party’s permitted successors and assigns.
(g)Unless the contrary clearly appears from the context, for purposes of this
Agreement, the singular number includes the plural number and vice versa; and
each gender includes the other gender.





--------------------------------------------------------------------------------





(h)Except where specifically stated otherwise, any reference to any Applicable
Law or agreement shall be a reference to the same as amended, modified,
supplemented, extended, renewed or restated from time to time.
(i)The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.
Section 1.3Acknowledgement. The Parties acknowledge that they and their counsel
have reviewed and revised this Agreement and that no presumption of contract
interpretation or construction shall apply to the advantage or disadvantage of
the drafter of this Agreement.
ARTICLE 2
PURCHASE AND SALE OF DAILY PRODUCTS AND FORECASTS
Section 2.1Products.    Each day during the term of this Agreement, BP shall
sell, and Calumet Fuels shall purchase, to the extent of the forecasted volumes
established pursuant to Section 2.2, all of the Daily Products purchased by BP
under the Macquarie Purchase and Sale Agreement and meeting the specifications
set forth in Schedule A to the Supply and Offtake Agreement. The Parties will
discuss in good faith whether off specification but marketable Daily Products
can be purchased and sold, and if so, at what price.
Section 2.2Forecasts. The Parties acknowledge that pursuant to the Supply and
Offtake Agreement, LW shall provide periodic forecasts of production and sales
of Daily Products (and other Products) at the Refinery. LW shall provide BP with
copies of such forecasts as they relate to Daily Products at the same time as
delivered to Macquarie. The Forecast process is detailed in Schedule D. LW shall
further provide BP with copies of all notices it provides to Macquarie of
turnarounds, events of force majeure and other notices relating to the
production of Products or any delays or disruptions thereto or to the ability to
store Products at the Refinery. LW shall redact from any such notice copies any
competitively sensitive information which (i) does not relate to the Parties’
performance under this Agreement, and (ii) relates to product sales where LW or
Fuels may compete with BP or BP affiliates.
Section 2.3Delivery Points. Under the Macquarie Purchase and Sale Agreement,
Macquarie shall make daily deliveries to BP of Daily Products Ex-Tank from each
Included Product Tank in which each such Daily Product is stored. Title and risk
of loss to such Daily Products shall pass from Macquarie to BP to Calumet Fuels
at the outlet flange of such Included Product Tank (the “Delivery Point”).
ARTICLE 3
DAILY PRODUCT PRICE AND PAYMENT
Section 3.1Price    The price (“Price”) for each Daily Product equals the
product of:
(Monthly Index Price plus Premium) multiplied by (1 minus Haircut)





--------------------------------------------------------------------------------





The applicable price index, Premium and Haircut for each Daily Product are set
forth in the attached Schedule A. The Monthly Index Price shall be calculated as
set forth below.
For each Daily Product other than lubricants and waxes, the “Monthly Index
Price” shall be the calendar month average for the month of delivery of the
daily index price for any such Daily Product as set forth in the attached
Schedule A; provided, however, in the first month of delivery and the last month
of delivery where Daily Product deliveries are commenced or terminated in the
middle of the month of delivery, the calendar month average of the daily index
price for the month of delivery shall be calculated to take into account only
those days during such month on which this Agreement was in effect and the daily
index prices on such days (exclusive of the first day of delivery and the last
day of delivery, as applicable). For each of the wax Daily Products, the
“Monthly Index Price” shall be the weighted average historical Actual Sales
Price for the applicable calendar month as specified in Schedule A. For each of
the lubricant Daily Products, the “Monthly Index Price” shall be the last
published index price for the calendar month prior to the month of delivery for
any such Daily Product as set forth in the attached Schedule A.
The “Actual Sale Price” means the price per barrel received by LW from its sales
to third parties, adjusted for tax, freight and other costs to represent the
equivalent FOB price at the Refinery, as reported to Macquarie under the terms
of the Supply and Offtake Agreement.
Examples of Price calculations are shown in the attached Schedule C.
Fuels and LW will provide prices to be used by the Price Notification Date per
Schedule A. If any published price index referred to in this Agreement ceases to
be published, then the Parties shall mutually agree to an alternative published
price index representative of the published price index referred to in this
Agreement.
Section 3.2    Payment    The Parties will invoice and make payment according to
Schedule E.
ARTICLE 4
Quality and Quantity
Section 4.1Determination of Quantity.
The quantity of Daily Products delivered hereunder shall be determined by
measurement taken downstream at the measurement point for the Included Product
Tanks (the “Measurement Point”), adjusted for gains or losses between the
Delivery Point and the Measurement Point as determined by the Parties. The
measurement shall be as reported by LW in the daily report summary, delivered to
BP no later than 4:00 pm Eastern Time on the first (1st) Business Day following
such delivery date. BP may from time to time and at its sole option and cost,
use an independent inspector to audit and verify the accuracy of the Measurement
Point meters and gauges (and if relevant, any evidence as to adjustments for
gains or losses). LW and Calumet Fuels shall cooperate with BP to provide access
to the independent inspectors. Any errors or omissions discovered by the
independent inspector shall be promptly corrected.





--------------------------------------------------------------------------------





Section 4.2Determination of Quality.
The quality of the Products shall be determined by LW in the Included Product
Tanks utilizing volumetrically correct composite sampling. BP may from time to
time and at its sole option and cost, use an independent inspector to audit and
verify the accuracy of the quality measurement. LW and Calumet Fuels shall
cooperate with BP to provide access to the Included Product Tanks for quality
tests conducted by such independent inspector, as well as to any quality tests
conducted by Macquarie or LW.
ARTICLE 5
STORAGE
Section 5.1 Storage.    (a) In the event of a purchase by BP of Products from
Macquarie following the occurrence of a Closeout Event, LW and Calumet Fuels
shall provide BP with such assistance as BP may from time to time reasonably
request in order to assist in the removal of the Products from the Included
Product Tanks. Further, in connection with such purchase, if requested by BP, LW
and Fuels hereby consent to a partial assignment by Macquarie of its rights and
obligations under the Storage Agreement as and to the extent related to the
Included Product Tanks to BP, to the extent reasonably necessary or desirable to
permit BP to protect, store, remove or resell the Products purchased from
Macquarie and located in the Included Product Tanks.
(b)    If Calumet Fuels or LW does not immediately purchase from BP all Products
acquired by BP from Macquarie following the occurrence of a Closeout Event, for
any reason other than breach by BP, or if for any reason the Storage Agreement
ceases to be in full force and effect, including without limitation as a result
of breach or bankruptcy of or by Calumet Fuels or LW, then LW agrees to permit
BP to continue to store (on the same rental terms and otherwise on the same
terms and conditions as BP would have been able to effect such storage had
Macquarie assigned to BP the applicable part of Macquarie’s rights to store
Products under the Storage Agreement) all Products purchased under this
Agreement, upon request from BP, until such time as BP can either (i) sell such
Products to Calumet Fuels or LW, or (ii) make reasonable arrangements to sell
such Products to third parties.
ARTICLE 6
TERM AND TERMINATION
Section 6.1Term. The term of this Agreement shall begin on the Effective Date
and end on June 30, 2020, or such earlier date as may be provided for in this
Article 6.
Section 6.2Right to Terminate. Commencing with the calendar quarter ending on
September 30, 2017 until the calendar quarter ending on June 30, 2019, either
Party may elect on a calendar quarter basis to terminate this Agreement early by
providing the other Party notice of such election pursuant to Article 15 on or
before the end of the month immediately prior to the last month of each such
calendar quarter; provided that no such election shall be effective until nine
(9) months after the end of the applicable calendar quarter in which such Party
elects to terminate (the “Early





--------------------------------------------------------------------------------





Termination Date”). By way of example, (i) if a Party desires to terminate this
Agreement during the calendar quarter ending September 30, 2017, such election
must be made on or before August 31, 2017, and the Early Termination Date would
be June 30, 2018, or (ii) if a Party desires to terminate this Agreement during
the calendar quarter ending March 31, 2018, such election must be made on or
before February 28, 2018, and the Early Termination Date would be December 31,
2018.
Section 6.3Termination for Default. The Non-defaulting Party may terminate this
Agreement after the occurrence of an Event of Default affecting the other Party
as provided in Article 8 of this Agreement.
Section 6.4Early Termination Events. Subject to Section 6.5, BP may terminate
this Agreement effective immediately by written notice to LW or Calumet Fuels if
(i) either or both of LW or Calumet Fuels has become Bankrupt (as defined
below), or (ii) is subject to an Event of Default under the Supply and Offtake
Agreement, unless such Event of Default is capable of cure by LW or Calumet
Fuels and is cured within five (5) business days, or (iii) either or both of the
Supply and Offtake Agreement or the Macquarie Purchase and Sale Agreement
terminate or cease to be in effect for any reason, unless in each case
immediately replaced by a successor or replacement agreement in a comparable
form reasonably acceptable to BP.
Section 6.5Closeout. The terms and provisions of Article 7 (Closeout Purchase),
and all other provisions of this Agreement other than Article II (Purchase and
Sale of Daily Products and Forecasts) and Article III (Daily Product Price and
Purchase), shall specifically survive the termination of this Agreement and be
applicable upon the occurrence of a Closeout Event.
ARTICLE 7
CLOSEOUT PURCHASE
Section 7.1Closeout Event. For the purposes of this Agreement, a “Closeout
Event” has the meaning set forth in the Macquarie Purchase and Sale Agreement.
Section 7.2Closeout Sale. If upon or after a Closeout Event Macquarie requires
BP to purchase its inventory of Products under the Macquarie Purchase and Sale
Agreement, then BP shall sell, and Calumet Fuels shall purchase, all Products in
the Included Product Tanks which BP purchased from Macquarie. Such sale shall
take place in accordance with the terms of this Agreement, except that the
delivery of Products from BP to Calumet Fuels will occur In Situ, and title and
risk of loss shall pass to Calumet Fuels in the Included Product Tanks where the
Products are then located. The price to be paid by Calumet Fuels for each such
Product shall equal the price associated with such Product on Schedule F and
identified as being the price paid upon the consummation of such sale on the
date of such Closeout Sale. Calumet Fuels and LW agree that they shall be
jointly and severally liable for such purchase obligations. In the event of such
sale following a Closeout Event, if Calumet Fuels fails to perform, LW shall
upon request from BP purchase all the Products in the Included Product Tanks
owned by BP as provided above. If Calumet Fuels or LW do not promptly purchase
all such Products from BP upon request, then BP may, at its sole option, elect
to sell the unpurchased Products to any other party in any commercially
reasonable manner. In such event, BP may recover





--------------------------------------------------------------------------------





from Calumet Fuels and LW any shortfall of the resale price below the purchase
price under this Agreement, plus any reasonable expenses incurred by BP in
storing, transporting to the point of resale and reselling such Products,
including inspector fees and other incidental costs, but subtracting any savings
from such resale.
Section 7.3Determination of Quality and Quantity upon Closeout.
(a)    The quantity and quality of Products sold by BP to Calumet Fuels or to LW
upon Closeout shall be the Definitive Closeout Volume as determined by the
Independent Inspection Company appointed by BP and Macquarie under the terms of
the Macquarie Purchase and Sale Agreement, except as otherwise provided under
Section 7.3.
(b)    If for any reason BP and Macquarie do not appoint an Independent
Inspection Company in connection with the Closeout Sale from Macquarie to BP,
then BP may appoint an independent inspector of its own choosing. Such
independent inspector appointed by BP under this Section 7.3 shall conduct such
physical inventory pursuant to its customary procedures and in accordance with
the latest ASTM standards and principles then in effect, provided that the
Independent Inspection Company or independent inspector shall be instructed by
BP to maximize, to the extent reasonably practicable, the extent to which tank
measurements are conducted on a static tank basis. Each of BP and Calumet shall
have the right to witness or appoint a representative to witness on its behalf,
any survey of the physical inventory conducted by an independent inspector under
this Section 7.2(b).
(c)    Calumet Fuels or LW shall pay to BP the Estimated Closeout Value as
determined under the Macquarie Purchase and Sale Agreement on the third business
day after the Closeout Date. Upon determination of the Definitive Closeout Date
Value under the Macquarie Purchase and Sale Agreement, BP shall notify Calumet
Fuels and LW of such value. Upon such final determination of the Definitive
Closeout Date Value, if the Definitive Closeout Date Value exceeds the Estimated
Closeout Date Value, the difference shall be due from Calumet Fuels to BP and if
the Estimated Closeout Date Value exceeds the Definitive Closeout Date Value,
the difference shall be due from BP to Calumet Fuels, and in either case, such
amount shall be payable with two (2) Business Days of such final determination.
BP may, at its option, set off against any amount due to Calumet Fuels or LW
upon determination of the Definitive Closeout Date Value any amounts owing from
Calumet Fuels or LW to BP for any breach or nonperformance under this Agreement
by Calumet Fuels.
ARTICLE 8
EVENT OF DEFAULT
Section 8.1Event of Default; Remedies. For the purposes of this Agreement, the
“Defaulting Party” has the meaning given in Part 1, Section 11 of the General
Provisions, and the “Non-defaulting Party” means the Liquidating Party as
defined therein. Calumet Fuels and LW are considered one Party, and an Event of
Default as to one is an Event of Default as to both. If an Event of Default
occurs and is continuing as provided in the General Provisions, the
Non-defaulting Party may exercise its remedies as provided in Part 1, Section 11
of the General Provisions; provided, however, for purposes of declaring an Event
of Default under this Agreement, Part 1, Section 11.3.6 of the





--------------------------------------------------------------------------------





General Provisions is hereby amended to replace the words “(in excess of US
$5,000,000.00).” with “(in excess of US $1,000,000.00).” In addition, it shall
be an Event of Default with respect to LW and Calumet Fuels so long as either is
subject to a continuing Event of Default under the Supply and Offtake Agreement
or the Storage Facilities Agreement, and with respect to BP so long as it is
subject to a continuing Event of Default under the Macquarie Purchase and Sale
Agreement, in each case with respect to an uncured Event of Default (as defined
therein) and in any event so long as such Event of Default remains uncured;
provided that in each case, prior to any such Event of Default becoming an Event
of Default hereunder, Calumet Fuels or LW or BP as applicable shall (i) have a
cure period of five (5) Business Days to cure any such Event of Default relating
to the failure to satisfy a monetary obligation, and (ii) have a cure period of
thirty (30) days to cure any such Event of Default relating to the failure to
satisfy a non-monetary obligation, if capable of cure.
Section 8.2No Abandonment of Rights. No delay or failure on the part of the
Non-Defaulting Party in exercising any right or remedy to which it may be
entitled on account of any Event of Default shall constitute an abandonment of
any such right, and the Non-Defaulting Party shall be entitled to exercise such
right or remedy at any time during the continuance of an Event of Default.
Section 8.3Rights Cumulative. The Non-Defaulting Party’s rights under this
Agreement (including this Article 8) shall be in addition to, and not in
limitation or exclusion of, any other rights which the Non-Defaulting Party may
have (whether by agreement, operation of law or otherwise), including any rights
of recoupment, setoff, combination of accounts or other rights that may from
time to time be provided in connection with this Agreement.
ARTICLE 9
FORCE MAJEURE
Section 9.1Force Majeure. The Parties agree that the provisions of Part 1,
Section 8 of the General Provisions relating to Force Majeure shall apply to
this Agreement and the transactions contemplated hereby except as modified in
the following paragraphs:
(a)Part 1, Section 8.5.1 of the General Provisions is amended to read as
follows: “where performance of a material obligation under this Agreement is not
permanently impossible or commercially impracticable, but is delayed, hindered,
reduced or interfered with, either Party shall be entitled by written notice to
the other Party, to terminate if the Force Majeure Event continues to excuse
performance for more than thirty (30) consecutive days”.
(b)Part 1, Sections 8.3.1 and 8.6 of the General Provisions are hereby deleted
in its entirety. The Parties agree that all Products must be produced at the
Refinery or intermediated by Macquarie, and there is no obligation to secure
supplies from any alternate source.
(c)Part 1, Section 8.1 of the General Provisions is amended to include a new
Section 8.1.7 as follows: “8.1.7 the occurrence of any Force Majeure (as defined
in the Supply and Offtake Agreement) pursuant to the terms and conditions of the
Supply and Offtake Agreement.”





--------------------------------------------------------------------------------





ARTICLE 10
REPRESENTATIONS AND WARRANTIES
Section 10.1Representations and Warranties of Calumet Fuels and LW
Calumet Fuels and LW each represent and warrant to BP that:
(i)This Agreement, the Supply and Offtake Agreement, and the Storage Agreement
have each been duly authorized by all necessary corporate action of Calumet
Fuels or LW as applicable, represent the valid and binding obligation of Calumet
Fuel or LW as applicable, and do not violate any agreement binding on them or
their respective assets.
(ii)Each of Calumet Fuels and LW has all necessary governmental permits,
licenses and authorizations to perform their respective obligations under this
Agreement, the Supply and Offtake Agreement, and the Storage Agreement.
CALUMET FUELS AND LW HEREBY INCORPORATE the disclaimer of representations and
warranties set forth in Section 3.1.2 of the General Provisions for all purposes
hereunder.
Section 10.2    Representations and Warranties of BP.
BP represents and warrants to Calumet Fuels and LW that:
(i)This Agreement and the Macquarie Purchase and Sale Agreement have each been
duly authorized by all necessary corporate action of BP, represent the valid and
binding obligation of BP, and do not violate any agreement binding on BP or its
assets.
(ii) BP has all necessary governmental permits, licenses and authorizations to
perform its obligations under this Agreement and the Calumet Purchase and Sale
Agreement.
ARTICLE 11
LIMITATION OF LIABILITY AND INDEMNITY
Section 11.1Indemnity; Limitation of Liability. The Parties agree that the
provisions of Part 1, Section 9 of the General Provisions relating to limitation
of liability and indemnity shall apply to this Agreement and the transactions
contemplated hereby.
ARTICLE 12
GOVERNING LAW
Section 12.1Governing Law. The Parties agree that the provisions of Part 1,
Section 26 of the General Provisions relating to governing law shall apply to
this Agreement and the transactions contemplated hereby.
 





--------------------------------------------------------------------------------





Section 12.2VENUE. EACH OF THE PARTIES HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF ANY FEDERAL OR STATE COURT OF COMPETENT JURISDICTION
SITUATED IN THE CITY OF NEW YORK, (WITHOUT RECOURSE TO ARBITRATION UNLESS BOTH
PARTIES GREE IN WRITING), AND TO SERVICE OF PROCESS BY CERTIFIED MAIL, DELIVERED
TO THE PARTY AT THE NOTICE ADDRESS IN THIS AGREEMENT. EACH PARTY HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION TO PERSON JURISDICTION, WHETHER ON GROUNDS OF VENUE, RESIDENCE OR
DOMICILE.
Section 12.3JURY WAIVER. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
PROCEEDINGS RELATING TO THIS AGREEMENT.
Section 12.4No Arbitration. The Parties agree that the provisions of Part 1,
Section 27 of the General Provisions relating to arbitration shall not apply to
this Agreement and the transactions contemplated hereby.
ARTICLE 13
ASSIGNMENT
Section 13.1Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the Parties hereto, their respective successors and
permitted assigns.
Section 13.2Assignment. Neither Calumet Fuels or LW, on the one hand, nor BP may
assign this Agreement except in accordance in Section 14 of the General
Provisions. Any attempted assignment in violation of this Article 13 shall be
null and void ab initio.
ARTICLE 14
CONFIDENTIALITY
Section 14.1Confidentiality. Neither Party shall disclose the terms set forth in
this Agreement or any Schedule to any person except (i) as required pursuant to
any Applicable Law or self-regulatory or accounting disclosure requirement; (ii)
as may be aggregated anonymously with other information pertaining to purchases
and sales of petroleum and refined products and furnished to the industry price
source publications generally recognized in the commodities markets, but without
reference to any counterparty; (iii) as may be furnished to a Party’s Affiliates
and each of their respective auditors, legal counsel, advisors or lenders who
are required to keep such information in confidence; (iv) as necessary to a
pipeline or other carrier receiving products on behalf of BP for the purpose of
a party performing its obligations hereunder; or (v) upon request to a regulator
of competent jurisdiction with the ability to require such disclosure.
ARTICLE 15
NOTICE





--------------------------------------------------------------------------------





Section 15.1Notice. All invoices, notices, requests and other communications
given pursuant to this Agreement shall be in writing and sent by email, personal
delivery or nationally recognized overnight courier. A notice shall be deemed to
have been received when transmitted by email to the other Party’s email set
forth below. A Party may change its address or email address by giving written
notice in accordance with this Article, which is effective upon receipt. Notice
to either Calumet Fuels or LW is deemed to be notice to both. LW and Fuels shall
provide to BP a copy of all notices provided to Macquarie under either the
Supply and Offtake Agreement or the Facilities Storage Agreement, subject to
redaction of competitively sensitive information in accordance with Section 2.2
above.
Calumet Fuels and LW:
General Legal
2780 Waterfront Parkway East Drive Suite 200
Indianapolis, Indiana 46214
Attn: Greg Morical
Greg.morical@calumetspecialty.com
Telecopy: 317-328-5676
Financial
2780 Waterfront Parkway East Drive Suite 200
Indianapolis, Indiana 46214
Attn: Doyle Schrock
Doyle.schrock@calumetspecialty.com
Telecopy: 317-957-5291
Refinery Operations
3333 Midway Street
Shreveport, Louisiana 71109
Attn: Jeff Smith
Email address: Jeff.Smith@calumetspecialty.com


BP:


General Notices


BP Products North America Inc.
30 S. Wacker Drive, Suite 900
Chicago, Illinois 60606
Attn: HEAD OF MARKETING AND ORIGINATION
Fax: 312-594-2145
With additional copy, in connection with notice of breaches only, to:





--------------------------------------------------------------------------------





BP Products North America Inc.
30 S. Wacker Drive, Suite 900
Chicago, Illinois 60606
Attn: Legal
Fax: 312-594-2155
Operations
BP Products North America Inc.
30 S. Wacker Drive, Suite 900
Chicago, Illinois 60606
Attn: Crude Operations
For Monthly Forecasts: gcalumetshreveportmonthlyforecast@bp.com
For Weekly Forecasts: gcalumetshreveportweeklyforecast@bp.com
For Daily Reports: To be Provided by BP
ARTICLE 16
NO WAIVER
Section 16.1No Waiver. The failure of a Party hereunder to assert a right or
enforce an obligation of the other Party shall not be deemed a waiver of such
right or obligation. The waiver by any Party of a breach of any provision of, or
Event of Default under, this Agreement shall not operate or be construed as a
waiver of any other breach of that provision or as a waiver of any breach of
another provision of, Event of Default or potential Event of Default under, this
Agreement, whether of a like kind or different nature.
ARTICLE 17
NATURE OF TRANSACTION AND RELATIONSHIP OF PARTIES
Section 17.1No Joint Venture. This Agreement shall not be construed as creating
a partnership, association, corporation or joint venture among the Parties, and
each Party stipulates that no such relationships exist.
Section 17.2No Agency. No Party shall have the right or authority to negotiate,
conclude or execute any contract or legal document with any third Person on
behalf of the other Party; to assume, create, or incur any obligations or
liabilities of any kind, express or implied, against or in the name of the other
Party; or to otherwise act as the representative of the other Party, unless
expressly authorized in writing by such other Party, provided, however, that
Calumet Fuels and LW shall be jointly and severally liable for all obligations
of either to BP, and that BP may rely on any commitment made by either Calumet
Fuels or LW as binding upon both of them.
ARTICLE 18
OTHER AGREEMENTS





--------------------------------------------------------------------------------







Section 18.1Other Agreements. Calumet Fuels and LW shall not without the prior
written consent of BP (such consent not to be unreasonably withheld, conditioned
or delayed) enter into any amendment to the Supply and Offtake Agreement or the
Storage Agreement which would adversely affect BP’s rights or obligations under
this Agreement, including without limitation any changes to the specifications
for Products or the rights of Macquarie or BP to use the Included Product Tanks
and associated services in the event of a Closeout.
ARTICLE 19
ADDITIONAL MISCELLANEOUS
Section 19.1No Inducement. No promise, representation or inducement has been
made by either Party that is not embodied in this Agreement, and neither Party
shall be bound by or liable for any alleged representation, promise or
inducement not so set forth.
Section 19.2Third Party Beneficiaries. Nothing expressed or implied in this
Agreement is intended to create any rights, obligations or benefits under this
Agreement in any Person other than the Parties and their successors and
permitted assigns.
Section 19.3Integrated Transaction. All transactions hereunder are entered into
in reliance on the fact this Agreement and all such transactions constitute a
single integrated agreement between the parties, and the parties would not have
otherwise entered into any other transactions hereunder.
[END OF PAGE. SIGNATURES TO FOLLOW.]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Party hereto has caused this Agreement to be executed
by its duly authorized representative as of the date stated above.


CALUMET SHREVEPORT LUBRICANTS & WAXES, LLC,
By:    Calumet Lubricants Co., Limited Partnership,
its sole member
By:    Calumet LP GP, LLC, its general partner
By:    Calumet Operating, LLC, its sole member
By:    Calumet Specialty Products Partners, L.P.,
its sole member
By:    Calumet GP, LLC, its general partner
By:    /s/ D. West Griffin            
Name:    D. West Griffin
Title:    Executive Vice President and
Chief Financial Officer
CALUMET SHREVEPORT FUELS, LLC
By:    Calumet Lubricants Co., Limited Partnership,
its sole member
By:    Calumet LP GP, LLC, its general partner
By:    Calumet Operating, LLC, its sole member
By:    Calumet Specialty Products Partners, L.P.,
its sole member
By:    Calumet GP, LLC, its general partner
By: /s/ D. West Griffin
Name:    D. West Griffin
Title:    Executive Vice President and
Chief Financial Officer





--------------------------------------------------------------------------------





BP PRODUCTS NORTH AMERICA INC.


By: /s/ Stephanie Curulewski    
Name: Stephanie Curulewski
Title: Vice President







--------------------------------------------------------------------------------





Index of Schedules
A - Daily Products and Prices
B - Included Product Tanks
C - Examples of Price calculations
D - Forecasts / Nominations
E - Invoicing and Payment
F - Closeout Prices for Daily Products and Closeout Products











